


Exhibit 10.1

 

MASTER AGREEMENT

 

AMONG

 

GENERAL ELECTRIC COMPANY,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

GEI, INC.,

 

GE FINANCIAL ASSURANCE HOLDINGS, INC.

 

AND

 

GENWORTH FINANCIAL, INC.

 

Dated May 24, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

1.1

Certain Definitions

 

1.2

Other Terms

 

ARTICLE II

THE SEPARATION

 

2.1

Transfer of Assets; Assumption of Liabilities; Consideration

 

2.2

Genworth Assets

 

2.3

Genworth Liabilities

 

2.4

Termination of Agreements

 

2.5

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

 

2.6

Governmental Approvals and Consents; Delayed Transfer Assets and Liabilities

 

2.7

Novation of Assumed Genworth Liabilities

 

2.8

Novation of Liabilities other than Genworth Liabilities

 

2.9

European Creditor Business

 

2.10

FACL Bonds

 

ARTICLE III

INTERCOMPANY TRANSACTIONS AS OF THE CLOSING DATE

 

3.1

Time and Place of Closing

 

3.2

Pre-Closing Transactions

 

3.3

Closing Transactions

 

3.4

Amended and Restated Certificate of Incorporation and Amended and Restated
Bylaws

 

3.5

Transfers of Assets and Assumption of Liabilities

 

3.6

Transfer of Excluded Assets; Assumption of Excluded Liabilities

 

3.7

The Initial Public Offering and the Concurrent Offerings

 

3.8

Rescission

 

3.9

European Transfers

 

3.10

Tax Matters

 

ARTICLE IV

FINANCIAL AND OTHER INFORMATION

 

4.1

Annual Financial Information

 

 

i

--------------------------------------------------------------------------------


 

4.2

Quarterly Financial Information

 

4.3

GE’s Operating Reviews

 

4.4

General Financial Statement Requirements

 

4.5

Twenty Percent Threshold

 

4.6

GE Public Filings

 

4.7

GE Annual Statements

 

4.8

Fifty Percent Threshold

 

4.9

Accountants’ Reports

 

4.10

Agreement for Exchange of Information; Archives

 

4.11

Ownership of Information

 

4.12

Compensation for Providing Information

 

4.13

Record Retention

 

4.14

Liability

 

4.15

Other Agreements Providing for Exchange of Information

 

4.16

Production of Witnesses; Records; Cooperation

 

4.17

Privilege

 

ARTICLE V

RELEASE; INDEMNIFICATION

 

5.1

Release of Pre-Closing Claims

 

5.2

General Indemnification by Genworth

 

5.3

General Indemnification by GE

 

5.4

Registration Statement Indemnification

 

5.5

Contribution

 

5.6

Indemnification Obligations Net of Insurance Proceeds and Other Amounts, On an
After-Tax Basis

 

5.7

Procedures for Indemnification of Third Party Claims

 

5.8

Additional Matters

 

5.9

Remedies Cumulative; Limitations of Liability

 

5.10

Survival of Indemnities

 

ARTICLE VI

OTHER AGREEMENTS

 

6.1

Further Assurances

 

 

ii

--------------------------------------------------------------------------------


 

6.2

Confidentiality

 

6.3

Insurance Matters

 

6.4

Allocation of Costs and Expenses

 

6.5

Covenants Against Taking Certain Actions Affecting GE

 

6.6

No Violations

 

6.7

Registration Statements

 

6.8

Charter Provision

 

6.9

Litigation and Settlement Cooperation

 

6.10

Continuation of Certain Arrangements

 

6.11

Future Intercompany Transactions

 

6.12

Use of Restricted Marks; Certain Commercial Arrangements

 

6.13

Committees

 

6.14

Genworth Bridge Loan

 

6.15

GE Policies

 

6.16

HomeBuyer Now Program; GE Relocation Program; GE Marketplace

 

6.17

Joint Management Committee

 

6.18

Repurchase of Common Stock

 

6.19

Credit Facilities

 

6.20

Amendments to Reinsurance-Related Documents and Other Agreements

 

6.21

Compensation Practices Review

 

ARTICLE VII

DISPUTE RESOLUTION

 

7.1

General Provisions

 

7.2

Consideration by Senior Executives

 

7.3

Mediation

 

7.4

Arbitration

 

ARTICLE VIII

MISCELLANEOUS

 

8.1

Corporate Power; Fiduciary Duty

 

8.2

Governing Law

 

 

iii

--------------------------------------------------------------------------------


 

8.3

Survival of Covenants

 

8.4

Force Majeure

 

8.5

Notices

 

8.6

Severability

 

8.7

Entire Agreement

 

8.8

Assignment; No Third-Party Beneficiaries

 

8.9

Public Announcements

 

8.10

Amendment

 

8.11

Rules of Construction

 

8.12

Counterparts

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

A

Form of Transition Services Agreement

 

B

Form of Registration Rights Agreement

 

C

Form of Tax Matters Agreement

 

D

Form of Employee Matters Agreement

 

E

Form of Transitional Trademark License Agreement

 

F

Form of Intellectual Property Cross License Agreement

 

G

Form of Outsourcing Services Separation Agreement

 

H

Form of European Transition Services Agreement

 

I

Form of Investment Management Agreements

 

J

Form of Viking Agreement

 

K

Form of Liability and Portfolio Management Agreements

 

L

Form of Asset Management Services Agreement

 

M

Form of UK Transfer Plan

 

N

Form of French Transfer Plan

 

O

Form of Derivatives Management Services Agreement

 

P

Form of European Tax Matters Agreements

 

Q

Form of Framework Agreement

 

R

Form of Mortgage Services Agreement

 

S

Form of UFLIC ESG Services Agreement

 

T

French Transfer Agreement

 

U

Capital Maintenance Agreement

 

V

JLIC Recapture Agreement

 

W

Long-Term Care Retrocession Agreement

 

X

Medicare Supplement Reinsurance Agreement

 

Y

Structured Settlement Annuity Reinsurance Agreements

 

Z

Variable Annuity Reinsurance Agreements

 

AA

Form of Trust Agreements

 

BB

Form of Business Services Agreement

 

CC

Form of Genworth Contingent Note

 

DD

Form of Genworth Promissory Note

 

EE

Plan of Divestiture

 

FF

FACL Reinsurance Agreement

 

GG

Form of FACL Fall-back Stock Transfer Agreement

 

HH

FICL Reinsurance Agreement

 

II

Form of International Tax Matters Agreements

 

JJ

Form of French Reinsurance Agreement

 

KK

Joint Management Committee

 

LL

Form of Amended and Restated Certificate of Incorporation

 

MM

Form of Amended and Restated Bylaws

 

NN

Form of Viking Stock Purchase Agreement

 

OO

Form of GECA Consolidated Group Tax Allocation Agreement

 

PP

Form of Genworth Consolidated Group Tax Allocation Agreement

 

QQ

Debt Release Agreements

 

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1

 

Discontinued Businesses

 

Schedule 1.1(a)

 

Supply and Vendor Contracts

 

Schedule 1.1(b)

 

GEFAHI Contracts

 

Schedule 1.1(e)

 

Genworth Contracts

 

Schedule 2.1(a)

 

Plan of Separation

 

Schedule 2.1(b)

 

Delayed Transfer Assets

 

Schedule 2.2(a)(i)

 

Genworth Assets

 

Schedule 2.2(a)(ii)(B)

 

Capital Stock GE Subsidiaries

 

Schedule 2.2(a)(ii)(C)

 

Capital Stock GE Affiliates

 

Schedule 2.2(b)(i)

 

Excluded Assets

 

Schedule 2.2(b)(ii)

 

Excluded Contracts

 

Schedule 2.3(a)(i)

 

Genworth Liabilities

 

Schedule 2.3(b)(iv)

 

Excluded Liabilities

 

Schedule 2.4(b)(ii)

 

Continuing Agreements

 

Schedule 2.4(b)(iii)

 

GE Guarantees

 

Schedule 2.9

 

European Creditor Business Entities

 

Schedule 3.2(d)

 

JLIC Surplus Notes

 

Schedule 3.2(f)

 

Dividends

 

Schedule 3.9(a)

 

Consideration Under French Transfer Agreement

 

Schedule 3.9(c)

 

Adjustments to Consideration

 

Schedule 4.1

 

Annual Corporate Reporting Data

 

Schedule 4.2(a)

 

First and Second Quarter Corporate Reporting Data

 

Schedule 4.2(b)

 

Third Quarter Corporate Reporting Data

 

Schedule 4.3

 

FP&A Reports

 

Schedule 4.8

 

Monthly Financial Information

 

Schedule 5.2(d)

 

Transaction Documents – Genworth Indemnification

 

Schedule 5.3(c)

 

Transaction Documents – GE Indemnification

 

Schedule 5.4

 

GE Indemnification

 

Schedule 6.3

 

Insurance Coverage

 

Schedule 6.5(b)

 

GE Contracts

 

Schedule 6.10

 

Continuation of Certain Arrangements

 

Schedule 6.12(b)(i)(B)

 

Business Activities

 

Schedule 6.15

 

GE Policies

 

Schedule 7.1

 

Transaction Documents – Dispute Resolution

 

 

vi

--------------------------------------------------------------------------------


 

MASTER AGREEMENT

 

MASTER AGREEMENT, dated May 24, 2004 (this “Agreement”), among General Electric
Company, a New York corporation (“GE”), General Electric Capital Corporation, a
Delaware corporation (“GECC”), GEI, Inc., a Delaware corporation (“GEI”), GE
Financial Assurance Holdings, Inc., a Delaware corporation (“GEFAHI”, and
collectively with GE, GEI and GECC, the “GE Parties”), and Genworth Financial,
Inc., a Delaware corporation (“Genworth”).  Certain terms used in this Agreement
are defined in Section 1.1.

 

W I T N E S S E T H:

 

WHEREAS, the boards of directors of GE and GECC have approved the divestiture of
the Genworth Group into a separate business, and the board of directors of GECC
has adopted the Plan of Divestiture for the purpose, among other things, of
divesting a controlling interest in the stock of Genworth;

 

WHEREAS, Genworth has been incorporated solely for these purposes and has not
engaged in activities except in preparation for its corporate reorganization and
the sale of its stock;

 

WHEREAS, in furtherance of the foregoing, the board of directors of GEFAHI and
the board of directors of Genworth have approved the transfer of the Genworth
Assets to Genworth and its Subsidiaries and to cause Genworth or certain of its
Subsidiaries designated by Genworth to assume the Genworth Liabilities, all as
more fully described in this Agreement and the Transaction Documents;

 

WHEREAS, the board of directors of GEFAHI has further approved the divestiture
of (i) a portion of GEFAHI’s interest in the Genworth Common Stock through the
Initial Public Offering registered under the Securities Act, (ii) all of
GEFAHI’s interest in the Genworth Equity Units and (iii) all of GEFAHI’s
interest in the Series A Preferred Stock, concurrently with the closing of the
Separation and the other transactions contemplated by this Agreement, and the
board of directors of Genworth has further approved the consummation of the
Initial Public Offering and the Concurrent Offerings;

 

WHEREAS, pursuant to the Plan of Divestiture, GECC plans to dispose of
additional stock of Genworth beneficially owned by it so that within two years
following the Initial Public Offering GECC will beneficially own in the
aggregate less than 50% of the outstanding stock of Genworth and as soon or
reasonably practicable thereafter will beneficially own in the aggregate less
than 20% of the outstanding stock of Genworth; and

 

WHEREAS, it is appropriate and desirable to set forth the principal corporate
transactions required to effect the Separation and certain other agreements that
will, following the consummation of the Initial Public Offering and the
Concurrent Offerings, govern certain matters relating to the Separation, the
Initial Public Offering

 

1

--------------------------------------------------------------------------------


 

and the Concurrent Offerings and the relationship of GE, Genworth and their
respective Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.1:

 

“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any federal,
state, local, foreign or international Governmental Authority or any arbitration
or mediation tribunal.

 

“Active FACL Bonds” means FACL Bonds listed in the GE Life Report.

 

“Affiliate” (and, with a correlative meaning, “affiliated”) means, with respect
to any Person, any direct or indirect subsidiary of such Person, and any other
Person that directly, or through one or more intermediaries, controls or is
controlled by or is under common control with such first Person; provided,
however, that from and after the Closing Date, no member of the Genworth Group
shall be deemed an Affiliate of any member of the GE Group for purposes of this
Agreement and the Transaction Documents and no member of the GE Group shall be
deemed an Affiliate of any member of the Genworth Group for purposes of this
Agreement and the Transaction Documents.  As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies or the power to appoint and remove a
majority of directors (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).

 

“AML” means American Mayflower Life Insurance Company of New York, a New York
insurance company.

 

“Applicable Accounting Method” means the applicable accounting method by which
GE is required, in accordance with GAAP, to account for its investment in
Genworth (namely, on a consolidated basis, under the equity method or under the
cost method).

 

“Asset Management Services Agreement” means the Asset Management Services
Agreement in substantially the form attached hereto as Exhibit L entered into by
and among GEFAHI, GNA and GE Asset Management Incorporated.

 

2

--------------------------------------------------------------------------------


 

“Assets” means, with respect to any Person, the assets, properties and rights
(including goodwill) of such Person, wherever located (including in the
possession of vendors or other third parties or elsewhere), whether real,
personal or mixed, tangible, intangible or contingent, in each case whether or
not recorded or reflected or required to be recorded or reflected on the books
and records or financial statements of such Person, including the following:

 

(a)           all accounting and other books, records and files whether in
paper, microfilm, microfiche, computer tape or disc, magnetic tape or any other
form;

 

(b)           all apparatus, computers and other electronic data processing
equipment, fixtures, machinery, equipment, furniture, office equipment,
automobiles, trucks, vessels, motor vehicles and other transportation equipment
and other tangible personal property;

 

(c)           all interests in real property of whatever nature, including
easements, whether as owner, mortgagee or holder of a Security Interest in real
property, lessor, sublessor, lessee, sublessee or otherwise;

 

(d)           except for the capital stock referred to in Section 2.2(a)(ii)(B)
and Section 2.2(a)(ii)(C), all interests in any capital stock or other equity
interests of any Subsidiary or any other Person, all bonds, notes, debentures or
other securities issued by any Subsidiary or any other Person, all loans,
advances or other extensions of credit or capital contributions to any
Subsidiary or any other Person and all other investments in securities of any
Person;

 

(e)           all license agreements, leases of personal property, open purchase
orders for supplies, parts or services and other contracts, agreements or
commitments;

 

(f)            all deposits, letters of credit and performance and surety bonds;

 

(g)           all written technical information, data, specifications, research
and development information, engineering drawings, operating and maintenance
manuals, and materials and analyses prepared by consultants and other third
parties;

 

(h)           all domestic and foreign intangible personal property, patents,
copyrights, trade names, trademarks, service marks and registrations and
applications for any of the foregoing, mask works, trade secrets, inventions,
designs, ideas, improvements, works of authorship, recordings, other proprietary
and confidential information and licenses from third Persons granting the right
to use any of the foregoing;

 

(i)            all computer applications, programs and other software, including
operating software, network software firmware, middleware, design software,
design tools, systems documentation and instructions;

 

(j)            all cost information, sales and pricing data, customer prospect
lists, supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product literature, artwork, design, formulations and
specifications, quality

 

3

--------------------------------------------------------------------------------


 

records and reports and other books, records, studies, surveys, reports, plans
and documents;

 

(k)           all prepaid expenses, trade accounts and other accounts and notes
receivables;

 

(l)            all rights under contracts or agreements, all claims or rights
against any Person arising from the ownership of any Asset, all rights in
connection with any bids or offers and all claims, choses in action or similar
rights, whether accrued or contingent;

 

(m)          all rights under insurance policies and all rights in the nature of
insurance, indemnification or contribution;

 

(n)           all licenses, permits, approvals and authorizations which have
been issued by any Governmental Authority;

 

(o)           cash or cash equivalents, bank accounts, lock boxes and other
deposit arrangements; and

 

(p)           interest rate, currency, commodity or other swap, collar, cap or
other hedging or similar agreements or arrangements.

 

“Brookfield” means Brookfield Life Assurance Company Limited, a Bermuda
insurance company.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close. 
Any event the scheduled occurrence of which would fall on a day that is not a
Business Day shall be deferred until the next succeeding Business Day.

 

“Business Services Agreement” means the Business Services Agreement
substantially in the form attached hereto as Exhibit BB, to be entered into by
and between UFLIC and GNA.

 

“Capital Maintenance Agreement” means the Capital Maintenance Agreement dated as
of January 1, 2004 and attached as Exhibit U, between GECC and UFLIC.

 

“Class A Common Stock” means the class A common stock, $0.001 par value per
share, of Genworth.

 

“Class B Common Stock” means the class B common stock, $0.001 par value per
share, of Genworth.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

4

--------------------------------------------------------------------------------


 

“Concurrent Offerings” means the registered public offerings by GEFAHI of
Genworth Equity Units and Series A Preferred Stock, each such offering to be
made concurrently with the Initial Public Offering.

 

“Consents” means any consent, waiver or approval from, or notification
requirement to, any third parties.

 

“Corporate Reporting Data” means the Corporate Data Repository (CDR) submissions
and data requirements, the Data Request (DR) and Web Reporting Interface (WRI)
submissions and data requirements, and the Management’s Discussion and Analysis
(MD&A) and Annual Report (A/R) submissions and data requirements, as set forth
in detail on Schedules 4.1 and 4.2(a) and (b).

 

“Debt Registration Statement” means the registration statement on Form S-1 filed
under the Securities Act pursuant to which the Genworth Senior Notes will be
registered.

 

“Debt Release Agreement” means (i) the Debt Release Agreement, dated May 20,
2004, by and between GE Insurance Holdings Limited and GEFA UK Holdings Limited
attached hereto as Exhibit QQ-1, and (ii) the Debt Release Agreement, dated May
20, 2004, by and between GE Insurance Holdings Limited and GEFA International
Holdings, Inc. attached hereto as Exhibit QQ-2.

 

“Delayed Transfer Assets” means any Genworth Assets that are expressly provided
in this Agreement or any Transaction Document to be transferred after the
Closing Date.

 

“Delayed Transfer Legal Entities” means Financial Assurance Company Limited,
Financial Insurance Company Limited, Consolidated Insurance Group Limited, GE
Financial Assurance Compania de Seguros y Reaseguros de Vida SA and GE Financial
Insurance Compania de Seguros y Reaseguros SA.

 

“Delayed Transfer Liabilities” means any Genworth Liabilities that are expressly
provided in this Agreement or any Transaction Document to be assumed after the
Closing Date.

 

“Derivatives Management Services Agreement” means the Derivatives Management
Services Agreement in substantially the form attached hereto as Exhibit O, to be
entered into by and among GELAAC, FHL, First Colony, GECA, Genworth, GNA and
GECC.

 

“Employee Matters Agreement” means the Employee Matters Agreement in
substantially the form attached hereto as Exhibit D, to be entered into by and
between GE, GECC, GEI, GEFAHI and Genworth.

 

“Equity Units Registration Statement” means the registration statement on Form
S-1 filed under the Securities Act (No. 333-115019) pursuant to which the
Genworth Equity Units issued to GEFAHI and sold by GEFAHI will be registered.

 

5

--------------------------------------------------------------------------------


 

 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“European Creditor Business” means the business of those entities set forth in
Schedule 2.9 of this Agreement and the payment protection business of Vie Plus
S.A.

 

“European Transition Services Agreement” means the Transitional Services
Agreement in substantially the form attached hereto as Exhibit H, to be entered
into by and between Financial Insurance Group Services Limited and GE Life
Services Limited.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder, all as the same shall be in
effect at the time that reference is made thereto.

 

“Excluded Employee Liabilities” shall have the meaning set forth in the Employee
Matters Agreement.

 

“FACL” means Financial Assurance Company Limited.

 

“FACL Bonds” means the products known as the guaranteed equity bonds, the
guaranteed bonds, the flexible term guaranteed bonds, the investment bonds, the
flexible access bonds, the individual non-creditor term assurances and
structured settlements issued by FACL to certain policyholders in the United
Kingdom including any and all rights, obligations and liabilities of FACL under
all contracts entered into with any policyholders of FACL in respect of such
products.

 

“FACL Fall-back Stock Transfer Agreement” means the Stock Transfer Agreement in
substantially the form attached hereto as Exhibit GG to be entered into by and
between GE Insurance Holdings Limited and GEFA UK Holdings Limited as and when
contemplated by Section 3.9.

 

“FACL Reinsurance Agreement” means the Reinsurance Agreement, dated April 21,
2004, by and between FACL and Viking as attached as Exhibit FF.

 

“FHL” means Federal Home Life Insurance Company, a Virginia insurance company.

 

“FICL” means Financial Insurance Company Limited.

 

“FICL Agreement” means the FICL Agreement, dated May 18, 2004, by and between
FICL and FACL.

 

“FICL Reinsurance Agreement” means the Reinsurance Agreement, dated April 21,
2004, by and between Financial Insurance Company Limited and Viking as attached
as Exhibit HH.

 

6

--------------------------------------------------------------------------------


 

“FINCL” means Financial New Life Company Limited.

 

“Financial Closing Date” means, as to each fiscal quarterly or annual period of
any member of the Genworth Group, the last Saturday in such fiscal period.

 

“Firm Public Offering Shares” means the Class A Common Stock sold in the Initial
Public Offering, other than Class A Common Stock sold as a result of exercise of
the Over-Allotment Option by the Underwriters, and the Series A Preferred Stock
sold in a Concurrent Offering.

 

“First Colony” means First Colony Life Insurance Company, a Virginia insurance
company.

 

“Force Majeure” means, with respect to a party, an event beyond the control of
such party (or any Person acting on its behalf), which by its nature could not
have been foreseen by such party (or such Person), or, if it could have been
foreseen, was unavoidable, and includes, without limitation, acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism or failure of energy sources.

 

“FP&A Reports” means the SRO data requirements, the Session I and Session II
data requirements and the Op Plan data requirements, as set forth in detail on
Schedule 4.3.

 

“Framework Agreement” means the Framework Agreement between GEFA International
Holdings, Inc. and GECC, in substantially the form attached hereto as Exhibit Q.

 

“French Reinsurance Agreement” means the Reinsurance Agreement, dated May 19,
2004, by and between Vie Plus S.A. and RD Plus S.A. as attached as Exhibit JJ.

 

“French Transfer Agreement” means the Business Transfer Agreement in
substantially the form attached hereto as Exhibit T to be entered into by and
between Vie Plus S.A. and Financial New Life Company Limited.

 

“French Transfer Plan” means the Agreement on Transfer of a Portfolio of
Insurance Contracts in substantially the form attached as Exhibit N to be
entered into by and between Vie Plus S.A. and FINCL.

 

“GAAP” means United States generally accepted accounting principles.

 

“GE Group” means GE and each Person (other than any member of the Genworth
Group) that is an Affiliate of GE immediately after the Closing.

 

“GE Life” means the GEIH Group (as defined in the European Transition Services
Agreement).

 

7

--------------------------------------------------------------------------------


 

“GE Life Report” means the report (in the format agreed in advance by the
parties) prepared by GE Life Limited identifying all FACL Bonds that are, as of
the date of such report and according to the records (whether such record is in
electronic, paper or other format) of GE Life or GE Capital International
Services, either not matured, cancelled or terminated or if matured, cancelled
or terminated for which any amounts are outstanding, due to be paid or in the
process of being paid.

 

“GECA” means General Electric Capital Assurance Company, a Delaware insurance
company.

 

“GECLANY” means GE Capital Life Assurance Company of New York, a New York
insurance company.

 

“GEFA” means the GE Financial Assurance operating unit within GE Capital.

 

“GELAAC” means GE Life and Annuity Assurance Company, a Virginia insurance
company.

 

“Genworth Balance Sheet” means Genworth’s unaudited Pro Forma Combined Statement
of Financial Position as of December 31, 2003 included in the IPO Registration
Statement.

 

“Genworth Bridge Loan” means the 180-day loan to be obtained by Genworth in the
amount of $2.4 billion, the proceeds of which will be used to repay the Genworth
Promissory Note.

 

“Genworth Business” means the businesses of (a) the members of the Genworth
Group; (b) GEFAHI; (c) the Delayed Transfer Legal Entities and (d) those
terminated, divested or discontinued businesses of the members of Genworth
Group, other than those listed on Schedule 1.1.

 

“Genworth Common Stock” means the Class A Common Stock and the Class B Common
Stock.

 

“Genworth Contingent Note” means the $550 million Subordinated Contingent
Promissory Note payable by Genworth to GEFAHI, in the form attached hereto as
Exhibit CC.

 

“Genworth Contracts” means the following contracts and agreements to which GE or
any of its Affiliates is a party or by which GE or any of its Affiliates or any
of their respective Assets is bound, whether or not in writing, except for any
such contract or agreement that is contemplated to be retained by GE or any
member of the GE Group pursuant to any provision of this Agreement or any
Transaction Document:

 

(a)           any supply or vendor contracts or agreements listed or described
on Schedule 1.1(a) (or the applicable licenses, leases, addendums and similar
arrangements thereunder as described on Schedule 1.1(a));

 

8

--------------------------------------------------------------------------------


 

(b)           any contract or agreement (or the applicable licenses, leases,
addendums and similar arrangements thereunder as described on Schedule 1.1(b))
entered into in the name of GEFAHI that is not listed on Schedule 1.1(b);

 

(c)           any contract or agreement entered into in the name of, or
expressly on behalf of, any division, business unit or member of the Genworth
Group;

 

(d)           any contract or agreement, including any joint venture agreement,
that relates primarily to the Genworth Business;

 

(e)           the contracts, agreements and other documents listed or described
on Schedule 1.1(e) (or the applicable licenses, leases, addendums and similar
arrangements thereunder as described on Schedule 1.1(e));

 

(f)            any guarantee, indemnity, representation, warranty or other
Liability of any member of the Genworth Group or the GE Group in respect of (i)
any other Genworth Contract, (ii) any Genworth Liability or (iii) the Genworth
Business; and

 

(g)           any contract or agreement that is otherwise expressly contemplated
pursuant to this Agreement or any of the Transaction Documents to be assigned to
Genworth or any member of the Genworth Group.

 

“Genworth Credit Facilities” means the 364-day and five-year revolving credit
facilities in the aggregate amount of $2 billion obtained or to be obtained by
Genworth.

 

“Genworth Equity Units” means $600 million in aggregate amount of Equity Units
to be sold by GEFAHI.

 

“Genworth Group” means Genworth, each Subsidiary of Genworth immediately after
the Closing and each other Person that is either controlled directly or
indirectly by Genworth immediately after the Closing; provided, that any Delayed
Transfer Asset that is transferred to Genworth at any time following the Closing
shall, to the extent applicable, and from and after the date of such transfer,
be considered part of the Genworth Group for all purposes of this Agreement.

 

“Genworth Promissory Note” means the $2.4 billion Promissory Note payable by
Genworth to GEFAHI, in the form attached hereto as Exhibit DD.

 

“Genworth Senior Notes” means approximately $1.9 billion aggregate principal
amount of senior notes to be issued by Genworth, the proceeds of which will be
used to repay approximately $1.9 billion of the Genworth Bridge Loan.

 

“GNA” means GNA Corporation.

 

“Governmental Approvals” means any notice, report or other filing to be made
with, or any consent, registration, approval, permit or authorization to be
obtained from, any Governmental Authority.

 

9

--------------------------------------------------------------------------------


 

“Governmental Authority”  means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, agency, department, board, commission or
instrumentality whether federal, state, local or foreign (or any political
subdivision thereof), and any tribunal, court or arbitrator(s) of competent
jurisdiction.

 

“Group” means the GE Group or the Genworth Group, as the context requires.

 

“Historic FACL Bonds” means FACL Bonds other than Active FACL Bonds.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memoranda and
other materials prepared by attorneys or under their direction (including
attorney work product), and other technical, financial, employee or business
information or data.

 

“Initial Public Offering” means the initial public offering of the Class A
Common Stock.

 

“Insurance Policies” means the insurance policies written by insurance carriers,
including those affiliated with GE and any self-insurance arrangements, pursuant
to which Genworth or one or more of its Subsidiaries (or their respective
officers or directors) will be insured parties after the Closing Date.

 

“Insurance Proceeds” means those monies: (a) received by an insured from an
insurance carrier; (b) paid by an insurance carrier on behalf of the insured; or
(c) received (including by way of set off) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability; in any
such case net of any applicable premium adjustments (including reserves and
retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.

 

“Intellectual Property Cross License Agreement” means the Intellectual Property
Cross License Agreement in substantially the form attached hereto as Exhibit F,
to be entered into by and between GE and Genworth.

 

“International Tax Matters Agreements” means (i) the Canadian Tax Matters
Agreement in substantially the form attached hereto as Exhibit II-1, to be
entered into by and among GE, GECC, GECMIC Holdings Inc., GE Capital Mortgage
Insurance Company (Canada) and Genworth, (ii) the European Tax Matters Agreement
in substantially the form attached hereto as Exhibit II-2, to be entered into by
and among GE, GECC, IGE USA Investments, Consolidated Insurance Holdings
Limited, FACL,

 

10

--------------------------------------------------------------------------------


 

Financial Insurance Group Services Company Limited, GE Capital SAS, GEFA
International Holdings, Inc., UK Group Holding Company Limited, Genworth and
GEFA UK Holdings, (iii) the Taxation Management Agreement in substantially the
form attached hereto as Exhibit II-3, to be entered into by and among Genworth,
GECC and GE and (iv) the Taxation Management (Stub Period Payments) Agreement in
substantially the form attached hereto as Exhibit II-4, to be entered into by
and among GE Capital Australia, GE Mortgage Insurance Company Pty Limited,
Genworth, GECC and GE.

 

“Investment Management Agreements” means (i) the Amended and Restated Investment
Management and Services Agreements in substantially the form attached hereto as
Exhibit I, to be entered into between GE Asset Management Incorporated and
certain members of the Genworth Group, (ii) the Investment Management and
Services Agreement to be entered into by and among GE Asset Management
Incorporated, GNA, Capital Brokerage Corporation, GE Group Administrators, Inc.
and IFN Insurance Agency, Inc., (iii) the Investment Management Agreements in
substantially the form attached hereto as Exhibit I to be entered into by and
among GE Asset Management Limited and each of Financial Assurance Company
Limited, Financial Insurance Company Limited, GE Mortgage Insurance Limited, RD
Plus S.A., Vie Plus S.A., Financial Insurance Guernsey PCC Limited, GE Financial
Assurance Compania de Seguros y Reaseguros de Vida SA and GE Financial Insurance
Compania de Seguros y Reaseguros SA. and (iv) the Investment Adviser and
Services Agreements between Genworth Financial Asset Management, LLC and GE
Asset Management Incorporated or GE Asset Management Limited, as applicable.

 

“IP Application” means any application for the registration, acquisition or
perfection of intellectual property rights, including patent applications,
copyright applications and trademark applications.

 

“IPO Registration Statement” means the registration statement on Form S-1 filed
under the Securities Act (No. 333-112009) pursuant to which the Genworth Common
Stock to be issued to GEFAHI and sold by GEFAHI in the Initial Public Offering
will be registered.

 

“IRS” means the United States Internal Revenue Service.

 

“JLIC” means Jamestown Life Insurance Company.

 

“JLIC Recapture Agreement” means the Recapture Agreement, effective as of
January 1, 2004 and  attached as Exhibit V, entered into by and between
Jamestown Life Insurance Company and GECA.

 

“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation or other requirement enacted,
promulgated, issued or entered by a Governmental Authority.

 

“Liabilities” means any debt, loss, damage, adverse claim, liability or
obligation of any Person (whether direct or indirect, known or unknown, asserted
or

 

11

--------------------------------------------------------------------------------


 

unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto.

 

“Liability and Portfolio Management Agreements” means the Liability and
Portfolio Management Agreements in substantially the forms attached hereto as
Exhibit K by and between (1) Trinity Plus Funding Company, LLC and Genworth
Financial Asset Management, LLC, (2) Trinity Funding Company, LLC and Genworth
Financial Asset Management, LLC and (3) FGIC Capital Market Services, Inc.,
Genworth Financial Asset Management, LLC and GECC.

 

“Licensed Marks” shall have the meaning specified in the Transition Trademark
Agreement.

 

“Long-Term Care Retrocession Agreements” means the Retrocession Agreements dated
as of April 15, 2004 and attached hereto as Exhibit W, entered into by and
between UFLIC, on the one hand, and each of GECA and GECLANY, on the other hand.

 

“Medicare Supplement Reinsurance Agreement” means the Coinsurance Agreement
dated as of April 15, 2004 and attached hereto as Exhibit X, entered into by and
between UFLIC and FHL.

 

“Mortgage Services Agreement” means the Mortgage Services Agreement
substantially in the form attached hereto as Exhibit R to be entered into by and
between GE Mortgage Services, LLC, GE Mortgage Holdings LLC, GE Mortgage
Contract Services Inc. and Genworth.

 

“Outsourcing Services Separation Agreement” means the Outsourcing Services
Separation Agreement in substantially the form attached hereto as Exhibit G, to
be entered into by and among GE, GECC, GE Capital International Services and
Genworth.

 

“Over-Allotment Option” means the over-allotment option that may be exercised by
the underwriters of the Initial Public Offering pursuant to the Underwriting
Agreement relating to the Initial Public Offering.

 

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

 

“Plan of Divestiture” means the plan of divestiture adopted by the board of
directors of GECC attached hereto as Exhibit EE.

 

“Pre-Closing Documents” means the FICL Agreement, the Debt Release Agreements,
the FACL Reinsurance Agreement, the FICL Reinsurance Agreement and the French
Reinsurance Agreement.

 

12

--------------------------------------------------------------------------------


 

“Prospectus” means the prospectus or prospectuses included in any of the
Registration Statements, as amended or supplemented by any prospectus supplement
and by all other amendments and supplements to any such prospectus, including
post-effective amendments and all material incorporated by reference in such
prospectus or prospectuses.

 

“Registration Rights Agreement” means the Registration Rights Agreement in
substantially the form attached hereto as Exhibit B, to be entered into by and
between GEFAHI and Genworth.

 

“Registration Statements” means the IPO Registration Statement, the Equity Units
Registration Statement, the Series A Preferred Stock Registration Statement and
the Debt Registration Statement, including in each case the Prospectus related
thereto, amendments and supplements to any such Registration Statement,
including post-effective amendments, all exhibits and all materials incorporated
by reference in any such Registration Statement and Prospectus.

 

“Reinsurance Agreements” means the Long-Term Care Retrocession Agreements, the
Structured Settlement Annuity Reinsurance Agreements, the Variable Annuity
Reinsurance Agreements, and the Medicare Supplement Reinsurance Agreement.

 

“Restricted Marks” means the Licensed Marks and the name “General Electric.”

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Interest” means any mortgage, security interest, pledge, lien, charge,
claim, option, right to acquire, voting or other restriction, right-of-way,
covenant, condition, easement, encroachment, restriction on transfer, or other
encumbrance of any nature whatsoever.

 

“Separation” means the transfer of the Genworth Assets to Genworth and its
Subsidiaries and the assumption by Genworth and its Subsidiaries of the Genworth
Liabilities, and the transfer of certain Excluded Assets to GE and its
Subsidiaries and the assumption by GE and its Subsidiaries of certain Excluded
Liabilities, all as more fully described in this Agreement and the Transaction
Documents.

 

“Series A Preferred Stock” means the series A cumulative preferred stock, $.001
par value per share, of Genworth.

 

“Series A Preferred Stock Registration Statement” means the registration
statement on Form S-1 filed under the Securities Act (No. 333-115018) pursuant
to which the Series A Preferred Stock issued to GEFAHI and sold by GEFAHI will
be registered.

 

13

--------------------------------------------------------------------------------


 

“Structured Settlement Annuity Reinsurance Agreements” means the Coinsurance
Agreements dated as of April 15, 2004 and attached as Exhibit Y hereto, entered
into by and between UFLIC, on the one hand, and each of First Colony, FHL,
GELAAC, GECA, GECLANY and AML, on the other hand.

 

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (i) the total combined voting power of all classes of voting securities of
such entity, (ii) the total combined equity interests, or (iii) the capital or
profit interests, in the case of a partnership; or (b) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

“Tax”  means all federal, state, provincial, territorial, municipal, local or
foreign income, profits, franchise, gross receipts, environmental (including
taxes under Code Section 59A), customs, duties, net worth, sales, use, goods and
services, withholding, value added, ad valorem, employment, social security,
disability, occupation, pension, real property, personal property (tangible and
intangible), stamp, transfer, conveyance, severance, production, excise,
premium, retaliatory and other taxes, withholdings, duties, levies, imposts,
guarantee fund assessments and other similar charges and assessments (including
any and all fines, penalties and additions attributable to or otherwise imposed
on or with respect to any such taxes, charges, fees, levies or other
assessments, and interest thereon) imposed by or on behalf of any Taxing
Authority, in each case whether such Tax arises by Law, contract, agreement or
otherwise.

 

“Tax Returns” means any report, return, declaration, claim for refund,
information report or return or statement required to be supplied to a Taxing
Authority in connection with Taxes, including any schedule or attachment thereto
or amendment thereof.

 

“Taxing Authority” means any Governmental Authority exercising any authority to
impose, regulate, levy, assess or administer the imposition of any Tax.

 

“Tax Matters Agreement” means the Tax Matters Agreement, in substantially the
form attached hereto as Exhibit C, to be entered into by and among GE, GECC,
GEI, GEFAHI and Genworth.

 

“Transactions” means, collectively, (i) the Separation, (ii) the Initial Public
Offering and the Concurrent Offerings and (iii) all other transactions
contemplated by this Agreement or any Transaction Document.

 

“Transition Services Agreement” means the Transition Services Agreement in
substantially the form attached hereto as Exhibit A, to be entered into by and
among GE, GECC, GEI, GEFAHI, GNA, GE Asset Management Incorporated, Genworth and
GE Mortgage Holdings LLC.

 

14

--------------------------------------------------------------------------------


 

“Transitional Trademark License Agreement” means the Transitional Trademark
License Agreement in substantially the form attached hereto as Exhibit E, to be
entered into by and between GE Capital Registry, Inc. and Genworth.

 

“Trigger Date” means the first date on which members of the GE Group cease to
beneficially own (excluding for such purposes shares of Genworth Common Stock
beneficially owned by GE but not for its own account, including (in such
exclusion) beneficial ownership which arises by virtue of some entity that is an
Affiliate of GE being a sponsor of or advisor to a mutual or similar fund that
beneficially owns shares of Genworth Common Stock) more than fifty percent (50%)
of the outstanding Genworth Common Stock.

 

“Trust Agreements” means the (i) Trust Agreements, dated as of April 15, 2004
and attached hereto as Exhibit AA, entered into by and among UFLIC and The Bank
of New York, as trustee, on the one hand, and each of AML, First Colony, FHL,
GELAAC, GECA, and GECLANY and (ii) the Trust Agreement entered into by and among
FHL and The Bank of New York, as Trustee, and UFLIC.

 

“UFLIC” means Union Fidelity Life Insurance Company, an Illinois insurance
company.

 

“UFLIC On April 15, 2004 Agreements” means the Recapture Agreement (and related
letter agreement regarding waiver of recapture fee) entered into on April 15,
2004 by and between GELAAC and UFLIC, the Recapture Agreement (and related
letter agreement regarding waiver of recapture fee) entered into on April 15,
2004 by and between GECLANY and UFLIC and the Administrative Services Agreement,
effective as of April 1, 2004 entered into by and between UFLIC and First
Colony.

 

“UFLIC ESG Services Agreement” means the Administrative Services Agreement in
substantially the form attached as Exhibit S, to be entered into by and between
UFLIC and GE Group Life Assurance Company.

 

“UK Transfer Date” means the earlier of (i) the date on which the Assets and
Liabilities of FACL are transferred to FINCL pursuant to the UK Transfer Plan
and (ii) the date on which all the shares of FACL are transferred to Genworth
under the FACL Fall-back Stock Transfer Agreement.

 

“UK Transfer Plan” means the Scheme for the Transfer to Financial New Life
Company Limited of the insurance business of Financial Assurance Company Limited
in substantially the form attached hereto as Exhibit M.

 

“Underwriters” means the managing underwriters for the Initial Public Offering
and the Concurrent Offerings.

 

“Underwriting Agreements” means the Underwriting Agreements to be entered into
by and among GEFAHI, Genworth and the Underwriters in connection with the
offering of Genworth Common Stock by GEFAHI in the Initial Public Offering and

 

15

--------------------------------------------------------------------------------


 

the offering of Series A Preferred Stock and Equity Units by GEFAHI in the
Concurrent Offerings.

 

“Variable Annuity Reinsurance Agreements” means the Reinsurance Agreements,
dated as of April 15, 2004 and attached hereto as Exhibit Z, entered into by and
between UFLIC, on the one hand, and each of GELAAC and GECLANY, on the other
hand.

 

“Viking” means Viking Insurance Company Ltd., a Bermuda corporation.

 

“Viking Agreement” means the Agreement Regarding Continued Reinsurance of
Insurance Products in substantially the form attached hereto as Exhibit J, to be
entered into between GECC and Viking.

 

“Viking Stock Purchase Agreement” means the Stock Purchase Agreement in
substantially the form attached hereto as Exhibit NN, to be entered into between
GELCO Corporation and GEFAHI.

 

1.2           Other Terms.  For purposes of this Agreement, the following terms
have the meanings set forth in the sections indicated.

 

Term

 

Section

After-Tax Basis

 

5.6(c)

Agreement

 

Recitals

Annual Deductible

 

2.10(e)(iv)

Charter

 

3.4

Closing

 

3.1

Closing Date

 

3.1

CPR

 

7.3

CPR Arbitration Rules

 

7.4(a)

Dispute

 

7.1(a)

Excluded Assets

 

2.2(b)

Excluded Liabilities

 

2.3(b)

FACL Bonds Reinsurance

 

2.10(a)

GE

 

Recitals

GE Annual Statements

 

4.7

GE Auditors

 

4.7(a)

GE Confidential Information

 

6.2(b)

GE Guarantees

 

2.4(b)(iii)

GE Indemnified Parties

 

5.2

GE Parties

 

Recitals

GE Policies

 

6.15

GE Public Filings

 

4.6

GE Transfer Documents

 

3.5

GECC

 

Recitals

GEI

 

Recitals

GEFAHI

 

Recitals

 

16

--------------------------------------------------------------------------------


 

Term

 

Section

Genworth

 

Recitals

Genworth Assets

 

2.2(a)

Genworth Auditors

 

4.7(a)

Genworth Confidential Information

 

6.2(a)

Genworth Indemnified Parties

 

5.3

Genworth Information

 

4.5(g)

Genworth Liabilities

 

2.3(a)

Genworth Public Documents

 

4.5(e)

Genworth Transfer Documents

 

3.6(a)(iii)

Indemnified Party

 

5.6(a)

Indemnifying Party

 

5.6(a)

Indemnity Payment

 

5.6(a)

Initial Notice

 

7.2

Omitted Bond

 

2.10(d)

Pre-Closing Transfer Documents

 

3.2(a)

Privilege

 

4.17

Registration Indemnified Parties

 

5.4(a)

Reinsurance-Related Documents

 

3.2(a)

Representatives

 

6.2(a)

Response

 

7.2

Tax Agreements

 

3.10(a)

Third Party Claim

 

5.7(a)

Transaction Documents

 

3.3(b)

Transfer Documents

 

3.6(a)(iii)

 

ARTICLE II

 

THE SEPARATION

 

2.1           Transfer of Assets; Assumption of Liabilities; Consideration.

 

(a)         Subject to Section 3.8, immediately following the execution and
delivery of the Underwriting Agreements by each of the parties thereto, in
accordance with the plan and structure set forth on Schedule 2.1(a):

 

(i)            GE shall, and shall cause its applicable Subsidiaries to,
contribute, assign, transfer, convey and deliver to Genworth or certain of its
Subsidiaries designated by Genworth, and Genworth or such Subsidiaries shall
accept from GE and its applicable Subsidiaries, all of GE’s and such
Subsidiaries’ respective rights, titles and interests in and to all Genworth
Assets, other than the Delayed Transfer Assets;

 

(ii)           Genworth and certain of its Subsidiaries designated by Genworth,
shall accept, assume and agree faithfully to perform, discharge and fulfill all
the Genworth Liabilities, other than the Delayed Transfer Liabilities, in
accordance with their respective terms.  Genworth and such Subsidiaries shall be
responsible for all

 

17

--------------------------------------------------------------------------------


 

Genworth Liabilities, regardless of when or where such Genworth Liabilities
arose or arise, or whether the facts on which they are based occurred prior to
or subsequent to the Closing Date, regardless of where or against whom such
Genworth Liabilities are asserted or determined (including any Genworth
Liabilities arising out of claims made by GE’s or Genworth’s respective
directors, officers, employees, agents, Subsidiaries or Affiliates against any
member of the GE Group or the Genworth Group) or whether asserted or determined
prior to the date hereof, and, except as set forth in Section 2.3(b)(v),
regardless of whether arising from or alleged to arise from negligence,
recklessness, violation of Law, fraud or misrepresentation by any member of the
GE Group or the Genworth Group, or any of their respective directors, officers,
employees, agents, Subsidiaries or Affiliates; and

 

(iii)          Genworth shall issue to GEFAHI (A) 489,527,145 shares of Class B
Common Stock, (B) 2,000,000 shares of Series A Preferred Stock, (C) the Genworth
Promissory Note, (D) the Genworth Contingent Note and (E) the Genworth Equity
Units.

 

(b)        Each of the parties hereto agrees that the Delayed Transfer Assets
will be contributed, assigned, transferred, conveyed and delivered, and the
Delayed Transfer Liabilities will be accepted and assumed, in accordance with
the terms of the applicable Transaction Documents or as otherwise set forth on
Schedule 2.1(b).  Following such contribution, assignment, transfer, conveyance
and delivery of any Delayed Transfer Asset, or the acceptance and assumption of
any Delayed Transfer Liability, the applicable Delayed Transfer Asset or Delayed
Transfer Liability shall be treated for all purposes of this Agreement and the
Transaction Documents as a Genworth Asset or a Genworth Liability, as the case
may be.

 

(c)         If at any time or from time to time (whether prior to or after the
Closing Date), any party hereto (or any member of such party’s respective
Group), shall receive or otherwise possess any Asset that is allocated to any
other Person pursuant to this Agreement or any Transaction Document, such party
shall promptly transfer, or cause to be transferred, such Asset to the Person so
entitled thereto.  Prior to any such transfer, the Person receiving or
possessing such Asset shall hold such Asset in trust for any such other Person.

 

(d)        Genworth hereby waives compliance by each member of the GE Group with
the requirements and provisions of the “bulk-sale” or “bulk-transfer” Laws of
any jurisdiction that may otherwise be applicable with respect to the transfer
or sale of any or all of the Genworth Assets to any member of the Genworth
Group.

 

2.2           Genworth Assets.

 

(a)         For purposes of this Agreement, “Genworth Assets” shall mean
(without duplication):

 

18

--------------------------------------------------------------------------------


 

(i)            the Assets listed or described on Schedule 2.2(a)(i) and all
other Assets that are expressly provided by this Agreement or any Transaction
Document as Assets to be transferred to Genworth or any other member of the
Genworth Group;

 

(ii)           (A) all Genworth Contracts, (B) all issued and outstanding
capital stock or membership or partnership interests of the Subsidiaries of GE
listed on Schedule 2.2(a)(ii)(B), and (C) the shares of capital stock of certain
entities held by GE as listed on Schedule 2.2(a)(ii)(C);

 

(iii)          subject to Section 6.3, any rights of any member of the Genworth
Group under any of the Insurance Policies, including any rights thereunder
arising after the Closing Date in respect of any Insurance Policies;

 

(iv)          all Assets reflected as Assets of Genworth and its Subsidiaries in
the Genworth Balance Sheet, subject to any dispositions of such Assets
subsequent to the date of the Genworth Balance Sheet; and

 

(v)           any and all Assets owned or held immediately prior to the Closing
Date by GE or any of its Subsidiaries that are used primarily in the Genworth
Business.  The intention of this clause (v) is only to rectify any inadvertent
omission of transfer or conveyance of any Assets that, had the parties given
specific consideration to such Asset as of the date hereof, would have otherwise
been classified as a Genworth Asset.  No Asset shall be deemed to be a Genworth
Asset solely as a result of this clause (v) if such Asset is within the category
or type of Asset expressly covered by the terms of a Transaction Document unless
the party claiming entitlement to such Asset can establish that the omission of
the transfer or conveyance of such Asset was inadvertent.  In addition, no Asset
shall be deemed a Genworth Asset solely as a result of this clause (v) unless a
claim with respect thereto is made by Genworth on or prior to the later of (A)
the Trigger Date and (B) the first anniversary of the Closing Date.

 

Notwithstanding the foregoing, the Genworth Assets shall not in any event
include the Excluded Assets referred to in Section 2.2(b).

 

(b)        For the purposes of this Agreement, “Excluded Assets” shall mean:

 

(i)            the Assets listed or described on Schedule 2.2(b)(i);

 

(ii)           the contracts and agreements listed or described on
Schedule 2.2(b)(ii); and

 

(iii)          any and all Assets that are expressly contemplated by this
Agreement or any Transaction Document as Assets to be retained by a GE Party or
any other member of the GE Group.

 

19

--------------------------------------------------------------------------------


 

2.3           Genworth Liabilities.

 

(a)         For the purposes of this Agreement, “Genworth Liabilities” shall
mean (without duplication):

 

(i)            the Liabilities listed or described on Schedule 2.3(a)(i) and all
other Liabilities that are expressly provided by this Agreement or any
Transaction Document as Liabilities to be assumed by Genworth or any other
member of the Genworth Group, and all agreements, obligations and Liabilities of
Genworth or any other member of the Genworth Group under this Agreement or any
of the Transaction Documents;

 

(ii)           all Liabilities, including any employee-related Liabilities
(other than Excluded Employee Liabilities) relating to, arising out of or
resulting from:

 

(A)          the operation of the Genworth Business, as conducted at any time
before, on or after the Closing Date (including any Liability relating to,
arising out of or resulting from any act or failure to act by any director,
officer, employee, agent or representative (whether or not such act or failure
to act is or was within such Person’s authority));

 

(B)           the operation of any business conducted by any member of the
Genworth Group at any time after the Closing Date (including any Liability
relating to, arising out of or resulting from any act or failure to act by any
director, officer, employee, agent or representative (whether or not such act or
failure to act is or was within such Person’s authority)); or

 

(C)           any Genworth Assets (including any Genworth Contracts and any real
property and leasehold interests);

 

in any such case whether arising before, on or after the Closing Date;

 

(iii)          all Liabilities reflected as liabilities or obligations of
Genworth or its Subsidiaries in the Genworth Balance Sheet, subject to any
discharge of such Liabilities subsequent to the date of the Genworth Balance
Sheet; and

 

(iv)          all Liabilities arising out of claims made by GE’s or Genworth’s
respective directors, officers, employees, agents, Subsidiaries or Affiliates
against any member of the GE Group or the Genworth Group with respect to the
Genworth Business.

 

(b)        For the purposes of this Agreement, “Excluded Liabilities” shall mean
(without duplication):

 

(i)            any and all Liabilities that are expressly contemplated by this
Agreement or any Transaction Document as Liabilities to be retained or assumed
by GE or any other member of the GE Group (in each case other than Delayed
Transfer Liabilities), and all agreements and obligations of any member of the
GE Group under this Agreement or any of the Transaction Documents;

 

20

--------------------------------------------------------------------------------


 

(ii)           any and all Liabilities of a member of the GE Group relating to,
arising out of or resulting from any Excluded Assets;

 

(iii)          the Excluded Employee Liabilities;

 

(iv)          the Liabilities listed on Schedule 2.3(b)(iv); and

 

(v)           any and all liabilities arising from a knowing violation of Law,
fraud or misrepresentation by any member of the GE Group (other than, for
periods prior to the Closing Date, GEFAHI or any Delayed Transfer Legal Entity)
or any of their respective directors, officers, employees or agents (other than
any individual who at the time of such act was acting in his or her capacity as
a director, officer, employee or agent of any member of the Genworth Group).

 

(c)         Any Liabilities of any member of the GE Group not expressly
referenced in Section 2.3(a) above are Excluded Liabilities and all Excluded
Liabilities shall not be Genworth Liabilities.

 

2.4           Termination of Agreements.

 

(a)         Except as set forth in Section 2.4(b), Genworth and each member of
the Genworth Group, on the one hand, and GE and each member of the GE Group, on
the other hand, hereby terminate any and all agreements, arrangements,
commitments or understandings, whether or not in writing, between or among
Genworth or any member of the Genworth Group, on the one hand, and GE or any
member of the GE Group, on the other hand, effective as of the Closing Date.  No
such terminated agreement, arrangement, commitment or understanding (including
any provision thereof which purports to survive termination) shall be of any
further force or effect after the Closing Date.  Each party shall, at the
reasonable request of any other party, take, or cause to be taken, such other
actions as may be necessary to effect the foregoing.

 

(b)        The provisions of Section 2.4(a) shall not apply to any of the
following agreements, arrangements, commitments or understandings (or to any of
the provisions thereof):

 

(i)            this Agreement and the Transaction Documents (and each other
agreement or instrument expressly contemplated by this Agreement or any
Transaction Document to be entered into or continued by any of the parties
hereto or any of the members of their respective Groups);

 

(ii)           except to the extent redundant with any provision of or service
provided under this Agreement or any of the Transaction Documents (including any
exhibits or schedules thereto), the agreements, arrangements, commitments and
understandings listed or described on Schedule 2.4(b)(ii);

 

(iii)          the guarantees, indemnification obligations, surety bonds and
other credit support agreements, arrangements, commitments or understandings
listed or described on Schedule 2.4(b)(iii) (the “GE Guarantees”);

 

21

--------------------------------------------------------------------------------


 

(iv)          any agreements, arrangements, commitments or understandings to
which any Person other than the parties hereto and their respective Affiliates
is a party (it being understood that to the extent that the rights and
obligations of the parties and the members of their respective Groups under any
such agreements, arrangements, commitments or understandings constitute Genworth
Assets or Genworth Liabilities, they shall be assigned pursuant to Section 2.1);

 

(v)           any accounts payable or accounts receivable between a member of
the GE Group, on the one hand, and a member of the Genworth Group, on the other
hand, accrued as of the Closing Date and reflected in the books and records of
the parties or otherwise documented in writing in accordance with past
practices; provided, however, that all trade accounts payable, trade accounts
receivable and intercompany loans must be settled within 90 days after the
Closing Date except as otherwise provided for in the Transaction Documents;

 

(vi)          any agreements, arrangements, commitments or understandings to
which any non-wholly owned Subsidiary of GE or Genworth, as the case may be, is
a party (it being understood that directors’ qualifying shares or similar
interests will be disregarded for purposes of determining whether a Subsidiary
is wholly owned); and

 

(vii)         any other agreements, arrangements, commitments or understandings
that this Agreement or any Transaction Document expressly contemplates will
survive the Closing Date.

 

2.5           DISCLAIMER OF REPRESENTATIONS AND WARRANTIES.  EACH OF GE (ON
BEHALF OF ITSELF AND EACH MEMBER OF THE GE GROUP) AND GENWORTH (ON BEHALF OF
ITSELF AND EACH MEMBER OF THE GENWORTH GROUP) UNDERSTANDS AND AGREES THAT,
EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY TRANSACTION DOCUMENT, NO PARTY TO
THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT OR DOCUMENT
CONTEMPLATED BY THIS AGREEMENT, ANY TRANSACTION DOCUMENT OR OTHERWISE, IS
REPRESENTING OR WARRANTING IN ANY WAY AS TO THE ASSETS, BUSINESSES OR
LIABILITIES TRANSFERRED OR ASSUMED AS CONTEMPLATED HEREBY OR THEREBY, AS TO ANY
CONSENTS OR APPROVALS REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AS TO THE
VALUE OR FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER CONCERNING,
ANY ASSETS OF SUCH PARTY, OR AS TO THE ABSENCE OF ANY DEFENSES OR RIGHT OF
SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY CLAIM OR OTHER ASSET,
INCLUDING ANY ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS TO THE LEGAL SUFFICIENCY
OF ANY ASSIGNMENT, DOCUMENT OR INSTRUMENT DELIVERED HEREUNDER TO CONVEY TITLE TO
ANY ASSET OR THING OF VALUE UPON THE EXECUTION, DELIVERY AND FILING HEREOF OR
THEREOF.  EXCEPT AS MAY EXPRESSLY BE SET FORTH HEREIN OR IN ANY TRANSACTION
DOCUMENT, ALL SUCH ASSETS ARE BEING TRANSFERRED

 

22

--------------------------------------------------------------------------------


 

ON AN “AS IS,” “WHERE IS” BASIS (AND, IN THE CASE OF ANY REAL PROPERTY, BY MEANS
OF A QUITCLAIM OR SIMILAR FORM DEED OR CONVEYANCE) AND THE RESPECTIVE
TRANSFEREES SHALL BEAR THE ECONOMIC AND LEGAL RISKS THAT (I) ANY CONVEYANCE
SHALL PROVE TO BE INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD TITLE, FREE AND
CLEAR OF ANY SECURITY INTEREST, AND (II) ANY NECESSARY CONSENTS OR GOVERNMENTAL
APPROVALS ARE NOT OBTAINED OR THAT ANY REQUIREMENTS OF LAWS OR JUDGMENTS ARE NOT
COMPLIED WITH.

 

2.6           Governmental Approvals and Consents; Delayed Transfer Assets and
Liabilities.

 

(a)         To the extent that the Separation requires any Governmental
Approvals or Consents, the parties will use their commercially reasonable
efforts to obtain such Governmental Approvals and Consents; provided, however,
that neither GE nor Genworth shall be obligated to contribute capital in any
form to any entity in order to obtain such Governmental Approvals and Consents.

 

(b)        If and to the extent that the valid, complete and perfected transfer
or assignment to the Genworth Group of any Genworth Assets or the assumption by
the Genworth Group of any Genworth Liabilities would be a violation of
applicable Law or require any Consent or Governmental Approval in connection
with the Separation, or the Initial Public Offering, then, unless the parties
hereto mutually shall otherwise determine, the transfer or assignment to the
Genworth Group of such Genworth Assets or the assumption by the Genworth Group
of such Genworth Liabilities shall be automatically deemed deferred and any such
purported transfer, assignment or assumption shall be null and void until such
time as all legal impediments are removed or such Consents or Governmental
Approvals have been obtained.  Any such Liability shall be deemed a Delayed
Transfer Liability.  Any such Asset shall be deemed (i) a Delayed Transfer Asset
and, (ii) notwithstanding the foregoing, a Genworth Asset for purposes of
determining whether any Liability is a Genworth Liability.

 

(c)         If any transfer or assignment of any Genworth Asset intended to be
transferred or assigned hereunder or any assumption of any Genworth Liability
intended to be assumed by Genworth hereunder (including without limitation all
Assets and Liabilities of FACL intended to be transferred to or assumed by FINCL
pursuant to the UK Transfer Plan and all Assets and Liabilities of Vie Plus SA
intended to be transferred to or assumed by members of the Genworth Group
pursuant to the French Transfer Agreement or French Transfer Plan) is not
consummated on the Closing Date, whether as a result of the provisions of
Section 2.6(b) or for any other reason, then, insofar as reasonably possible,
(i) the Person retaining such Genworth Asset shall thereafter hold such Genworth
Asset for the use and benefit of the Person entitled thereto (at the expense of
the Person entitled thereto) and (ii) Genworth shall, or shall cause its
applicable Subsidiary to, pay or reimburse the Person retaining such Genworth
Liability for all amounts paid or incurred in connection with such Genworth
Liability.  In addition, the Person retaining such Genworth Asset shall, insofar
as reasonably possible and to the extent permitted by applicable Law, treat such
Asset in the ordinary

 

23

--------------------------------------------------------------------------------


 

course of business in accordance with past practice and take such other actions
as may be reasonably requested by the Person to whom such Genworth Asset is to
be transferred in order to place such Person in the same position as if such
Genworth Asset had been transferred as contemplated hereby and so that all the
benefits and burdens relating to such Genworth Asset, including possession, use,
risk of loss, potential for gain, and dominion, control and command over such
Genworth Asset, is to inure from and after the Closing Date to the Genworth
Group.

 

(d)        If and when the Consents and Governmental Approvals, the absence of
which caused the deferral of transfer of any Genworth Asset or the deferral of
assumption of any Genworth Liability pursuant to Section 2.6(b), are obtained,
the transfer or assignment of the applicable Genworth Asset or Genworth
Liability shall be effected in accordance with the terms of this Agreement
and/or the applicable Transaction Document.

 

(e)         The Person retaining an Asset or Liability due to the deferral of
the transfer of such Asset or the deferral of the assumption of such Liability
shall not be obligated, in connection with the foregoing, to expend any money
unless the necessary funds are advanced (or otherwise made available) by the
Person entitled to the Asset or the Person intended to be subject to the
Liability, other than reasonable out-of-pocket expenses, attorneys’ fees and
recording or similar fees, all of which shall be promptly reimbursed by the
Person entitled to such Asset or the Person intended to be subject to the
Liability.

 

2.7           Novation of Assumed Genworth Liabilities.

 

(a)         Each of GE and Genworth, at the request of the other, shall use its
reasonable best efforts to obtain, or to cause to be obtained, any consent,
substitution, approval or amendment required to novate or assign all obligations
under agreements, leases, licenses and other obligations or Liabilities of any
nature whatsoever that constitute Genworth Liabilities, or to obtain in writing
the unconditional release of all parties to such arrangements other than any
member of the Genworth Group, so that, in any such case, Genworth and its
Subsidiaries will be solely responsible for such Liabilities; provided, however,
that neither GE nor Genworth shall be obligated to pay any consideration
therefor to any third party from whom any such consent, approval, substitution
or amendment is requested.

 

(b)        If GE or Genworth is unable to obtain, or to cause to be obtained,
any such required consent, approval, release, substitution or amendment, the
applicable member of the GE Group shall continue to be bound by such agreement,
lease, license or other obligation and, unless not permitted by Law or the terms
thereof, Genworth shall, as agent or subcontractor for GE or such other Person,
as the case may be, pay, perform and discharge fully all the obligations or
other Liabilities of GE or such other Person that constitute Genworth
Liabilities, as the case may be, thereunder from and after the Closing Date. 
Genworth shall indemnify each GE Indemnified Party, and hold each of them
harmless against any Liabilities arising in connection therewith; provided that
pursuant hereto Genworth shall have no obligation to indemnify any GE

 

24

--------------------------------------------------------------------------------


 

Indemnified Party that has engaged in any knowing violation of Law, fraud or
misrepresentation in connection therewith.  GE shall, without further
consideration, pay and remit, or cause to be paid or remitted, to Genworth,
promptly all money, rights and other consideration received by it or any member
of its Group in respect of such performance (unless any such consideration is an
Excluded Asset).  If and when any such consent, approval, release, substitution
or amendment shall be obtained or such agreement, lease, license or other rights
or obligations shall otherwise become assignable or able to be novated, GE shall
thereafter assign, or cause to be assigned, all its rights, obligations and
other Liabilities thereunder or any rights or obligations of any member of its
Group to Genworth without payment of further consideration and Genworth shall,
without the payment of any further consideration, assume such rights and
obligations.

 

2.8           Novation of Liabilities other than Genworth Liabilities.

 

(a)         Each of GE and Genworth, at the request of the other, shall use its
reasonable best efforts to obtain, or to cause to be obtained, any consent,
substitution, approval or amendment required to novate or assign all obligations
under agreements, leases, licenses and other obligations or Liabilities for
which a member of the GE Group and a member of the Genworth Group are jointly or
severally liable and that do not constitute Genworth Liabilities, or to obtain
in writing the unconditional release of all parties to such arrangements other
than any member of the GE Group, so that, in any such case, the members of the
GE Group will be solely responsible for such Liabilities; provided, however,
that neither GE nor Genworth shall be obligated to pay any consideration
therefor to any third party from whom any such consent, approval, substitution
or amendment is requested.

 

(b)        If GE or Genworth is unable to obtain, or to cause to be obtained,
any such required consent, approval, release, substitution or amendment, the
applicable member of the Genworth Group shall continue to be bound by such
agreement, lease, license or other obligation and, unless not permitted by Law
or the terms thereof, GE shall cause a member of the GE Group, as agent or
subcontractor for such member of the Genworth Group, to pay, perform and
discharge fully all the obligations or other Liabilities of such member of the
Genworth Group thereunder from and after the Closing Date.  GE shall indemnify
each Genworth Indemnified Party and hold each of them harmless against any
Liabilities (other than Genworth Liabilities) arising in connection therewith;
provided that pursuant hereto GE shall have no obligation to indemnify any
Genworth Indemnified Party that has engaged in any knowing violation of Law,
fraud or misrepresentation in connection therewith.  Genworth shall cause each
member of the Genworth Group without further consideration, to pay and remit, or
cause to be paid or remitted, to GE or to another member of the GE Group
specified by GE, promptly all money, rights and other consideration received by
it or any member of the Genworth Group in respect of such performance (unless
any such consideration is a Genworth Asset).  If and when any such consent,
approval, release, substitution or amendment shall be obtained or such
agreement, lease, license or other rights or obligations shall otherwise become
assignable or able to be novated, Genworth shall promptly assign, or cause to be
assigned, all its rights, obligations and other Liabilities

 

25

--------------------------------------------------------------------------------


 

thereunder or any rights or obligations of any member of the Genworth Group to
GE or to another member of the GE Group specified by GE without payment of
further consideration and GE, without the payment of any further consideration
shall, or shall cause such other member of the GE Group to, assume such rights
and obligations.

 

2.9           European Creditor Business.

 

In furtherance of the transactions contemplated by this Agreement and without
limiting any other provision hereof, the parties intend that the transfer of the
European Creditor Business into the Genworth Group shall be effected by means of
the documentation and procedures relating to:

 

(a)         the UK Transfer Plan under which it is proposed that the Assets and
Liabilities of FACL be transferred subsequent to the Closing Date to FINCL upon
the effectiveness of such plan in accordance with the provisions of Part VII of
the Financial Services and Markets Act 2000 and Section 2.1(b) of this
Agreement;

 

(b)        the French Transfer Plan and the French Transfer Agreement under
which it is proposed that the Assets and Liabilities of the payment protection
business of Vie Plus S.A. be transferred subsequent to the Closing Date to a
member of the Genworth Group upon the effectiveness of the French Transfer Plan
in accordance with the terms of the French Transfer Plan, the French Transfer
Agreement and Section 2.1(b) of this Agreement;

 

(c)         the FACL Reinsurance Agreement, FICL Reinsurance Agreement and
French Reinsurance Agreement; and

 

(d)        the transfer of the stock of the entities forming a part of the
European Creditor Business listed in Part A of Schedule 2.9 of this Agreement.

 

2.10         FACL Bonds.

 

(a)         In respect of the Active FACL Bonds, the parties agree to use their
commercially reasonable efforts to implement indemnity reinsurance arrangements
as soon as is reasonably practicable after Closing under which all of the
Liabilities (whether such Liabilities are historic, current or future, certain
or contingent) relating to those Active FACL Bonds are fully assumed by GE Life
Limited (or another appropriate member of the GE Group) (the “FACL Bonds
Reinsurance”).  For purposes of determining the Active FACL Bonds to be
reinsured under the FACL Bonds Reinsurance, the GE Life Report shall be prepared
as of the most recent practicable month-end preceding the effectiveness of such
reinsurance allowing sufficient time for the assembly of information and
preparation of such report.  The parties further agree that the FACL Bonds
Reinsurance will continue in force until the earlier of::

 

(i)            the completion of the transfer of Active FACL Bonds to GE Life
Limited (or another appropriate member of the GE Group) pursuant to
Section 2.10(b); and

 

26

--------------------------------------------------------------------------------


 

(ii)           the date upon which Genworth ceases to have any interest in or
Liabilities in respect of the Active FACL Bonds.

 

(b)        The parties agree to procure that the Active FACL Bonds (including
any Omitted Bonds pursuant to Section 2.10(d)(iii)) are transferred from FINCL
(or from FACL itself if the UK Transfer Plan has not become effective by
December 28, 2004 and FACL is transferred to Genworth under the FACL Fall-back
Stock Transfer Agreement) to an appropriate member of the GE Group by way of an
insurance business transfer pursuant to Part VII of the Financial Services and
Markets Act 2000.  For purposes of determining the Active FACL Bonds to be
transferred by FINCL or FACL (as appropriate) pursuant to this paragraph, the GE
Life Report shall be updated as of the most recent practicable month-end
preceding the effectiveness of such transfer allowing sufficient time for the
assembly of information and preparation of such report.  Each of the parties
agree to procure that its relevant Subsidiaries shall use their commercially
reasonable efforts to effect the transfer of such Active FACL Bonds pursuant to
this Section 2.10(b) as soon as is reasonably practicable following the UK
Transfer Date and in any event within 9 months of the UK Transfer Date (or such
longer period as the parties may agree).  The terms of any such transfer of the
Active FACL Bonds will be consistent with similar transactions entered into
pursuant to this Agreement.

 

(c)         (i)            GE will procure the provision of administration
services relating to the Active FACL Bonds and the Historic FACL Bonds from
Closing upon the terms set out in the European Transition Services Agreement
until the completion of the transfer of Active FACL Bonds pursuant to
Section 2.10(b) (with respect to the Active FACL Bonds) or the UK Transfer Date
(with respect to the Historic FACL Bonds).  For the avoidance of doubt, pursuant
to Clause 15.5 of the European Transition Services Agreement, GE Life Services
Limited may sub-contract any of its obligations under that agreement in respect
of the provision of the administration services relating to the Active FACL
Bonds or Historic FACL Bonds contemplated by this Section 2.10(c)(i) but (1)
must ensure that its subcontractor complies with all of GE Life Services
Limited’s obligations under that agreement and (2) shall remain responsible at
all times for the performance of such obligations.

 

(ii)           If the insurance business transfer contemplated by
Section 2.10(b) is not capable of being completed, then the parties will procure
that their respective Subsidiaries (or a properly licensed third party
administrator approved in advance by Genworth, which approval shall not be
unreasonably withheld or delayed) enter into a long-term administration
agreement in respect of the Active FACL Bonds, which agreement will continue in
force until the date upon which Genworth ceases to have any interest in or
Liabilities in respect of such Active FACL Bonds.

 

(d)        GE shall procure that GE Life and GE Capital International Services
reasonably cooperate with members of the Genworth Group in identifying and
providing information with respect to Active FACL Bonds, including providing
reasonable access during normal business hours to relevant personnel and
records.  In the event that any FACL Bond is identified that (i) is not
contained in the GE Life

 

27

--------------------------------------------------------------------------------


 

Report and (ii) is not matured, cancelled or terminated or if matured, cancelled
or terminated for which any amounts are outstanding, due to be paid or in the
process of being paid as of the date of the GE Life Report (each an “Omitted
Bond”), then the parties will procure that their relevant Subsidiaries comply
with the following procedure:

 

(i)            The party identifying the Omitted Bond will promptly provide the
other party with details of the Omitted Bond.

 

(ii)           The parties will promptly work together in good faith to
determine why the Omitted Bond was not recorded in the GE Life Report.

 

(iii)          If the Omitted Bond is identified sufficiently prior to the
completion of the insurance business transfer contemplated pursuant to
Section 2.10(b) to allow its inclusion in such transfer, then the GE Life Report
will be updated to include the Omitted Bond and such Omitted Bond will be
included in the Active FACL Bonds to be transferred pursuant to such transfer.

 

(iv)          If the parties determine that the Omitted Bond was not recorded in
the GE Life Report as a result of an error or omission by GE Life, and the
identification of such Omitted Bond occurs too late to include such Omitted Bond
in the insurance business transfer contemplated pursuant to Section 2.10(b),
then any and all Liabilities arising from such Omitted Bond shall constitute
Excluded Liabilities for purposes of this Agreement, including Section 5.3(b)
hereof.

 

(v)           Any and all Liabilities arising from an Omitted Bond not covered
by Sections 2.10(d)(iii) or (iv) above shall constitute Genworth Liabilities for
purposes of this Agreement, including Section 5.2(b) hereof.

 

(e)         In respect of the Historic FACL Bonds, the parties agree as follows:

 

(i)            the Historic FACL Bonds (in addition to the Active FACL Bonds)
will form part of the Assets and Liabilities of FACL to be transferred to FINCL
pursuant to the UK Transfer Plan;

 

(ii)           the Historic FACL Bonds will not be subject to the indemnity
reinsurance arrangements or the insurance business transfer contemplated by
Sections 2.10(a) and (b) above, respectively;

 

(iii)          GE shall procure that GE Life reasonably cooperate with members
of the Genworth Group in identifying and providing information with respect to
Historic FACL Bonds, including providing reasonable access during normal
business hours to relevant personnel and records;

 

(iv)          Liabilities arising under or in connection with Historic FACL
Bonds that are less than or equal to £150,000 per annum (the “Annual
Deductible”) shall constitute Genworth Liabilities for purposes of this
Agreement,

 

28

--------------------------------------------------------------------------------


 

including Section 5.2(b) hereof.  To the extent that Liabilities arising under
Historic FACL Bonds in any calendar year exceed the Annual Deductible, the
excess of such Liabilities for such year over the Annual Deductible shall
constitute Excluded Liabilities for purposes of this Agreement, including
Section 5.3(b) hereof.  The parties agree that for the period from the Closing
until 1st January, 2005, a pro rata Annual Deductible shall apply.

 

(v)           GE will procure the provision to Genworth of any required
administration services relating to the Historic FACL Bonds from and after the
UK Transfer Date.

 

ARTICLE III

 

INTERCOMPANY TRANSACTIONS AS OF THE CLOSING DATE

 

3.1           Time and Place of Closing.  Subject to the terms and conditions of
this Agreement, all transactions contemplated by this Agreement shall be
consummated at a closing (the “Closing”) to be held at the offices of Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153, at 4:45 P.M.
EDT, on the date on which (and after) the Underwriting Agreements are executed
and delivered by each of the parties thereto or at such other place or at such
other time or on such other date as GE and Genworth may mutually agree upon in
writing (the day on which the Closing takes place being the “Closing Date”).

 

3.2           Pre-Closing Transactions.  Prior to the Closing Date, the
appropriate parties hereto entered into or effected, as the case may be, and (as
necessary) caused their respective Subsidiaries to enter into or effect, the
agreements and transactions set forth below, in each case in the order set forth
below:

 

(a)         The appropriate parties entered into stock transfer agreements
pursuant to which all of the capital stock of GE Mortgage Insurance Limited, GE
Mortgage Insurance (Guernsey) Limited and the entities listed in Part A of
Schedule 2.9 was transferred to GEFAHI or a wholly owned subsidiary of GEFAHI
(the “Pre-Closing Transfer Documents”).

 

(b)        The appropriate parties hereto entered into, and (as necessary)
caused their respective Subsidiaries to enter into, the agreements set forth
below (items (ii) through (vi) below being referred to as the
“Reinsurance-Related Documents”):

 

(i)            the Pre-Closing Documents;

 

(ii)           the JLIC Recapture Agreement;

 

(iii)          the UFLIC Agreements;

 

(iv)          the Reinsurance Agreements;

 

(v)           the Trust Agreements; and

 

29

--------------------------------------------------------------------------------


 

(vi)          the Capital Maintenance Agreement.

 

(c)         FHL transferred by dividend all shares of capital stock of UFLIC
held by FHL to its shareholders GECA and GEFAHI, GECA transferred by dividend
all shares of capital stock of UFLIC then held by GECA to GNA, GNA transferred
by dividend all such shares of UFLIC capital stock to GEFAHI, GEFAHI transferred
by dividend all such shares of UFLIC capital stock received from GNA and FHL to
GEI and General Electric Capital Services Inc. purchased all shares of capital
stock of UFLIC from GEI.

 

(d)        JLIC paid accrued interest and principal amounts under the JLIC
surplus notes in the amounts and to the entities outlined in Schedule 3.2(d).

 

(e)         GEFAHI purchased all shares of capital stock of Viking from GELCO
Corporation pursuant to the Viking Stock Purchase Agreement.

 

(f)         The dividends outlined in Schedule 3.2(f) were paid by the entities
and in the amounts set forth therein.

 

(g)        GEFAHI contributed approximately $2.16 billion in cash and/or
securities to the capital of UFLIC.

 

(h)        GEFAHI contributed cash and/or securities to the capital of GNA in an
amount equal to the tax benefit realized by GECA and other members of the
Genworth Group (such other members agreed upon by GE and Genworth immediately
prior to such contribution) as a result of losses incurred in the transfer of
securities to members of the GE Group pursuant to the Reinsurance Agreements,
which tax benefit will be recognized by GEFAHI as a result of the Separation and
the Section 338(h)(10) elections to be made in respect of such members of the
Genworth Group.

 

(i)          FHL redeemed its $250 million series A preferred stock, par value
$1,000 per share, held by GEFAHI, along with accrued dividends through date of
payment.

 

(j)          All amounts received by GEFAHI from its Subsidiaries in payment of
intercompany receivables related to accounts payable owed by GEFAHI to its
upstream Affiliates were used to pay such accounts payable.

 

3.3           Closing Transactions.  In each case subject to Section 3.8, after
execution and delivery of the Underwriting Agreements by all parties thereto, at
the Closing:

 

(a)         The Separation contemplated by Article II shall be effected.

 

(b)        The appropriate parties hereto shall enter into, and (as necessary)
shall cause their respective Subsidiaries to enter into, the agreements set
forth below (collectively with the Reinsurance-Related Documents, the UK
Transfer Plan, the

 

30

--------------------------------------------------------------------------------


 

French Transfer Plan, the French Transfer Agreement, the Pre-Closing Documents
and the Pre-Closing Transfer Documents, the “Transaction Documents”):

 

(i)            the Transition Services Agreement;

 

(ii)           the Registration Rights Agreement;

 

(iii)          the Tax Matters Agreement;

 

(iv)          the Employee Matters Agreement;

 

(v)           the Transitional Trademark Agreement;

 

(vi)          the Intellectual Property Cross License Agreement;

 

(vii)         the Outsourcing Services Separation Agreement;

 

(viii)        the European Transition Services Agreement;

 

(ix)           the Investment Management Agreements;

 

(x)            the Viking Agreement;

 

(xi)           the Liability and Portfolio Asset Management Agreements;

 

(xii)          the Asset Management Services Agreement;

 

(xiii)         the International Tax Matters Agreements;

 

(xiv)        the Mortgage Services Agreement;

 

(xv)         the UFLIC ESG Services Agreement;

 

(xvi)        the Business Services Agreement;

 

(xvii)       the Derivatives Management Services Agreement;

 

(xviii)      the Genworth Contingent Note;

 

(xix)         the Genworth Promissory Note; and

 

(xx)          the Transfer Documents.

 

3.4           Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws.  At or prior to the Closing, GE and Genworth shall each take
all necessary action that may be required to provide for the adoption by
Genworth of the Amended and Restated Certificate of Incorporation of Genworth in
the form attached hereto as Exhibit LL (the “Charter”), and the Amended and
Restated Bylaws of Genworth in the form attached hereto as Exhibit MM.

 

31

--------------------------------------------------------------------------------


 

3.5           Transfers of Assets and Assumption of Liabilities.  In furtherance
of the assignment, transfer and conveyance of Genworth Assets and the assumption
of Genworth Liabilities set forth in Section 2.1(a)(i) and Section 2.1(a)(ii),
on the Closing Date (i) GE shall execute and deliver, and shall cause its
Subsidiaries to execute and deliver, such bills of sale, stock powers,
certificates of title, assignments of contracts and other instruments of
transfer, conveyance and assignment as and to the extent necessary to evidence
the transfer, conveyance and assignment of all of GE’s and its Subsidiaries’
(other than Genworth and its Subsidiaries) right, title and interest in and to
the Genworth Assets to Genworth and its Subsidiaries, and (ii) Genworth shall
execute and deliver such assumptions of contracts and other instruments of
assumption as and to the extent necessary to evidence the valid and effective
assumption of the Genworth Liabilities by Genworth.  All of the foregoing
documents contemplated by this Section 3.5 shall be referred to collectively
herein as the “GE Transfer Documents.”

 

3.6           Transfer of Excluded Assets; Assumption of Excluded Liabilities.

 

(a)         To the extent any Excluded Asset or Excluded Liability is
transferred to a member of the Genworth Group at the Closing or is owned or held
by a member of the Genworth Group after the Closing, from and after the Closing:

 

(i)            Genworth shall, and shall cause its applicable Subsidiaries to,
promptly contribute, assign, transfer, convey and deliver to GE or certain of
its Subsidiaries designated by GE, and GE or such Subsidiaries shall accept from
Genworth and its applicable Subsidiaries, all of Genworth’s and such
Subsidiaries’ respective rights, titles and interests in and to such Excluded
Assets;

 

(ii)           GE and certain of its Subsidiaries designated by GE, shall
promptly accept, assume and agree faithfully to perform, discharge and fulfill
all such Excluded Liabilities in accordance with their respective terms; and

 

(iii)          In furtherance of the assignment, transfer and conveyance of
Excluded Assets and the assumption of Excluded Liabilities set forth in
Section 3.6(a)(i) and Section 3.6(a)(ii): (x) Genworth shall execute and
deliver, and shall cause its Subsidiaries to execute and deliver, such bills of
sale, certificates of title, assignments of contracts and other instruments of
transfer, conveyance and assignment as and to the extent necessary to evidence
the transfer, conveyance and assignment of all of Genworth’s and its
Subsidiaries’ right, title and interest in and to the Excluded Assets to GE and
its Subsidiaries, and (y) GE shall execute and deliver such assumptions of
contracts and other instruments of assumption as and to the extent necessary to
evidence the valid and effective assumption of the Excluded Liabilities by GE. 
All of the foregoing documents contemplated by this Section 3.6(a)(iii) shall be
referred to collectively herein as the “Genworth Transfer Documents” and,
together with the GE Transfer Documents, the “Transfer Documents.”

 

(iv)          To the extent that the transfer of such Excluded Assets and the
assumption of such Excluded Liabilities requires any Governmental Approvals or
Consents, the parties shall use their commercially reasonable efforts to obtain
such

 

32

--------------------------------------------------------------------------------


 

Governmental Approvals and Consents; provided however that neither GE nor
Genworth shall be obligated to contribute capital in any form to any entity in
order to obtain such Governmental Approvals and Consents.

 

(v)           If and to the extent that the valid, complete and perfected
transfer or assignment to the GE Group of any Excluded Assets or the assumption
by the GE Group of any Excluded Liabilities would be a violation of applicable
Law or require any Consent or Governmental Approval, then, unless the parties
hereto mutually shall otherwise determine, the transfer or assignment to the GE
Group of such Excluded Assets or the assumption by the GE Group of such Excluded
Liabilities shall be automatically deemed deferred and any such purported
transfer, assignment or assumption shall be null and void until such time as all
legal impediments are removed or such Consents or Governmental Approvals have
been obtained.

 

(b)        If any transfer or assignment of any Excluded Asset intended to be
transferred or assigned hereunder or any assumption of any Excluded Liability
intended to be assumed by GE hereunder is not consummated on the Closing Date,
whether as a result of the failure to obtain any required Governmental Approvals
or Consents under Section 3.6(a)(iv) or for any other reason, then, insofar as
reasonably possible, (i) the member of the Genworth Group retaining such
Excluded Asset shall thereafter hold such Excluded Asset for the use and benefit
of GE (at GE’s expense) and (ii) GE shall, or shall cause its applicable
Subsidiary to, pay or reimburse the member of the Genworth Group retaining such
Excluded Liability for all amounts paid or incurred in connection with such
Excluded Liability.  In addition, the member of the Genworth Group retaining
such Excluded Asset shall, insofar as reasonably possible and to the extent
permitted by applicable Law, treat such Excluded Asset in the ordinary course of
business in accordance with past practice and take such other actions as may be
reasonably requested by GE in order to place GE in the same position as if such
Excluded Asset had been transferred as contemplated hereby and so that all the
benefits and burdens relating to such Excluded Asset, including possession, use,
risk of loss, potential for gain, and dominion, control and command over such
Excluded Asset, is to inure from and after the Closing Date to the GE Group.

 

(c)         If and when the Consents and Governmental Approvals, the absence of
which caused the deferral of transfer of any Excluded Asset or the deferral of
assumption of any Excluded Liability, are obtained, the transfer or assignment
of the applicable Excluded Asset or Excluded Liability shall be effected in
accordance with the terms of this Agreement and/or the applicable Transaction
Document.

 

(d)        Any member of the Genworth Group retaining an Excluded Asset or
Excluded Liability due to the deferral of the transfer of such Excluded Asset or
the deferral of the assumption of such Excluded Liability shall not be
obligated, in connection with the foregoing, to expend any money unless the
necessary funds are advanced (or otherwise made available) by GE or the member
of the GE Group intended to be subject to the Excluded Liability, other than
reasonable out-of-pocket expenses, attorneys’ fees and recording or similar
fees, all of which shall be promptly reimbursed

 

33

--------------------------------------------------------------------------------


 

by GE or the member of the GE Group entitled to such Excluded Asset or intended
to be subject to such Excluded Liability.

 

(e)         Pursuant to and in accordance with this Section 3.6, the Excluded
Assets, Excluded Contracts, and Excluded Liabilities of Financial Insurance
Group Services Limited relating to the businesses or the support of the
businesses of the members of the GEIH Group (as defined in the European
Transition Services Agreement but for the purposes of this Section excluding any
European Creditor Business Entity) (the “GEIH Business”) listed on Schedules
2.2(b)(i), 2.2(b)(ii) and 2.3(b)(iv) respectively are to be transferred to GE or
its designated Subsidiaries on the Closing Date.

 

3.7           The Initial Public Offering and the Concurrent Offerings. 
Genworth shall (i) consult with, and cooperate in all respects with, the GE
Parties in connection with the pricing of the (x) Class A Common Stock to be
offered in the Initial Public Offering and (y) Equity Units and Series A
Preferred Stock to be offered in the Concurrent Offerings, (ii) at the direction
of any GE Party, execute and deliver the Underwriting Agreements in such form
and substance as is reasonably satisfactory to the GE Parties and (iii) at the
direction of any GE Party, promptly take any and all actions necessary or
desirable to consummate the Initial Public Offering and the Concurrent Offerings
as contemplated by the IPO Registration Statement, the Equity Units Registration
Statement, the Series A Preferred Stock Registration Statement and the
Underwriting Agreements.

 

3.8           Rescission.  Notwithstanding anything to the contrary set forth in
this Agreement, if delivery of the Firm Public Offering Shares to the
Underwriters against payment therefor is not complete within four (4) Business
Days after the Closing Date, all transactions theretofore completed under this
Agreement or any of the Transaction Documents (excluding the transactions set
forth in Section 3.2(a) and any dividends described in Section 3.2) shall
immediately be rescinded in all respects and this Agreement and all of the
Transaction Documents shall terminate and all assets transferred pursuant to the
Transaction Documents shall be returned to the entities that transferred such
assets, and all assumptions of liabilities hereunder and thereunder shall be
rescinded and nullified.

 

3.9           European Transfers.

 

(a)         GE and Genworth shall cause their relevant respective Subsidiaries
to use all commercially reasonable efforts to cause the UK Transfer Plan and the
French Transfer Plan to become effective (and to consummate the transactions
contemplated thereby and by the French Transfer Agreement) as promptly as
practicable.  The consideration for the transfers to be effected pursuant to the
UK Transfer Plan is set forth in the Debt Release Agreements.  The consideration
for the transfers to be effected pursuant to the French Transfer Agreement is
set forth in Schedule 3.9(a).

 

34

--------------------------------------------------------------------------------


 

(b)        If the UK Transfer Plan has not taken effect by December 28, 2004, GE
and Genworth shall cause their relevant respective Subsidiaries to enter into
the FACL Fall-back Stock Transfer Agreement on or prior to December 31, 2004 in
order to transfer to Genworth all of the outstanding shares of capital stock of
FACL and the other entities listed in Part B of Schedule 2.9.  The consideration
for the transfers to be effected pursuant to the FACL Fall-back Stock Transfer
Agreement shall be the same as the consideration set forth in the Debt Release
Agreements.

 

(c)         If the French Transfer Plan and the French Transfer Agreement have
not taken effect by the earlier of (i) the date on which Vie Plus S.A. and FINCL
agree to abandon efforts to obtain requisite regulatory approvals thereunder and
(ii) December 31, 2005, the consideration for the transfers contemplated by that
Plan and that Agreement shall be adjusted as provided in Schedule 3.9(c).

 

3.10         Tax Matters.

 

(a)         GE and Genworth have entered into the Tax Matters Agreement
contemporaneously with the execution and delivery of this Agreement.  To the
extent that any representations, warranties, covenants and agreements between
the parties with respect to Tax matters are set forth in the Tax Matters
Agreement, the tax sharing agreements and arrangements specifically identified
therein, the International Tax Matters Agreements and the tax matters agreements
described in Section 3.10(b) (collectively, for purposes of this Section, the
“Tax Agreements”), such Tax matters shall be governed exclusively by the Tax
Agreements and not by this Agreement.

 

(b)        As soon as reasonably practicable after a determination has been made
as to the members of the Genworth Group for which elections will be made under
Section 338(h)(10) of the Code, (a) Genworth shall cause GECA and each GECA
Subsidiary for which a Section 338(h)(10) election has been made to enter into a
tax matters agreement substantially in the form attached hereto as Exhibit OO,
and (b) Genworth shall enter into, and shall cause each of its Subsidiaries
(other than life insurance Subsidiaries) for which a Section 338(h)(10) election
has been made to enter into, a tax matters agreement substantially in the form
attached hereto as Exhibit PP.

 

ARTICLE IV

 

FINANCIAL AND OTHER INFORMATION

 

4.1           Annual Financial Information.  Genworth agrees that, if members of
the GE Group beneficially own, in the aggregate, (excluding for such purposes
shares of Genworth Common Stock beneficially owned by GE but not for its own
account, including (in such exclusion) beneficial ownership which arises by
virtue of some entity that is an Affiliate of GE being a sponsor of or advisor
to a mutual or similar fund that beneficially owns shares of Genworth Common
Stock) on any date during a fiscal year at least five percent (5%) of the then
outstanding Genworth Common Stock, Genworth shall deliver to GE the Corporate
Reporting Data set forth on Schedule 4.1 for such year in respect of the
Applicable Accounting Method in effect as of the first day of such fiscal

 

35

--------------------------------------------------------------------------------


 

year.  Genworth shall deliver the financial data and schedules comprising such
Corporate Reporting Data within the time periods specified by GE, which time
periods shall be specified by GE in writing by no later than fifteen (15) days
prior to the end of each fiscal year.  All annual consolidated financial
statements of Genworth and its Subsidiaries delivered to GE shall set forth in
each case in comparative form the consolidated figures for the previous fiscal
year prepared in accordance with Article 10 of Regulation S-X and consistent
with the level of detail provided in comparable financial statements furnished
by GEFA to GE prior to the Closing Date.  The Corporate Reporting Data shall
include all statistical information necessary for inclusion in any GE Group
member’s annual earnings press release, along with appropriate supporting
documentation.  The Corporate Reporting Data shall include (i) a discussion and
analysis by management of Genworth’s and its Subsidiaries’ consolidated
financial condition and results of operations for the requisite years,
including, without limitation, an explanation of any material adverse change,
all in reasonable detail and prepared in accordance with Item 303(a) of
Regulation S-K and (ii) a discussion and analysis of Genworth’s and its
Subsidiaries’ consolidated financial condition and results of operations for the
requisite years, including, without limitation, an explanation of any material
adverse change, all in reasonable detail and prepared in accordance with Item
303(a) of Regulation S-K, prepared for inclusion in the annual report to
stockholders of any member of the GE Group.  No later than the day prior to the
day Genworth publicly files its Annual Report on Form 10-K with the SEC or
otherwise, Genworth shall deliver to GE the final form of its Annual Report on
Form 10-K, together with all certifications required by applicable Law by each
of the chief executive officer and chief financial officer of Genworth and an
opinion thereon by Genworth’s independent certified public accountants. 
Genworth shall, if requested by GE, also deliver to GE all of the information
required to be delivered in Schedule 4.1 with respect to each Subsidiary of
Genworth (other than GELAAC or any other Subsidiary of Genworth required to file
financial statements with the SEC solely as a result of insurance products
offered by such Subsidiary) which is itself required to file Annual Reports on
Form 10-K with the SEC, with such information to be provided in the same manner
and detail and on the same time schedule as the information with respect to
Genworth required to be delivered to GE pursuant to Schedule 4.1.

 

4.2           Quarterly Financial Information.  Genworth agrees that, if members
of the GE Group beneficially own, in the aggregate, (excluding for such purposes
shares of Genworth Common Stock beneficially owned by GE but not for its own
account, including (in such exclusion) beneficial ownership which arises by
virtue of some entity that is an Affiliate of GE being a sponsor of or advisor
to a mutual or similar fund that beneficially owns shares of Genworth Common
Stock) on any date during a fiscal quarter at least five percent (5%) of the
then outstanding Genworth Common Stock, Genworth shall deliver to GE the
Corporate Reporting Data set forth on (i) Schedule 4.2(a) for the first and
second quarter of each year and (ii) Schedule 4.2(b) for the third quarter of
each year, in each case, in respect of the Applicable Accounting Method in
effect as of the first day of such fiscal quarter.  Genworth shall deliver the
financial data and schedules comprising such Corporate Reporting Data within the
time periods specified by GE, which time periods shall be specified by GE in
writing by no later than fifteen (15) days prior to the end of each fiscal
quarter.  All quarterly consolidated

 

36

--------------------------------------------------------------------------------


 

financial statements of Genworth and its Subsidiaries delivered to GE shall
include financial statements for such quarterly periods and for the period from
the beginning of the current fiscal year to the end of such quarter, setting
forth in each case in comparative form for each such fiscal quarter of Genworth
the consolidated figures for the corresponding quarter and periods of the
previous fiscal year prepared in accordance with Article 10 of Regulation S-X
and consistent with the level of detail provided in comparable financial
statements furnished by GEFA to GE prior to the Closing Date.  The Corporate
Reporting Data shall include all statistical information necessary for inclusion
in any GE Group member’s quarterly earnings press release, along with
appropriate supporting documentation.  The Corporate Reporting Data shall
include a discussion and analysis by management of Genworth’s and its
Subsidiaries’ consolidated financial condition and results of operations for the
requisite quarters, including, without limitation, an explanation of any
material adverse change, all in reasonable detail and prepared in accordance
with Item 303(b) of Regulation S-K.  No later than the day prior to the day
Genworth publicly files a Quarterly Report on Form 10-Q with the SEC or
otherwise, Genworth shall deliver to GE the final form of its Quarterly Report
on Form 10-Q, together with all certifications required by applicable Law by
each of the chief executive officer and chief financial officer of Genworth. 
Genworth shall, if requested by GE, also deliver to GE all of the information
required to be delivered in Schedules 4.2(a) and (b) with respect to each
Subsidiary of Genworth (other than GELAAC or any other Subsidiary of Genworth
required to file financial statements with the SEC solely as a result of
insurance products offered by such Subsidiary) which is itself required to file
Quarterly Reports on Form 10-Q with the SEC, with such information to be
provided in the same manner and detail and on the same time schedule as the
information with respect to Genworth required to be delivered to GE pursuant to
Schedules 4.2(a) and (b).

 

4.3           GE’s Operating Reviews.  Genworth agrees that, if members of the
GE Group beneficially own, in the aggregate, (excluding for such purposes shares
of Genworth Common Stock beneficially owned by GE but not for its own account,
including (in such exclusion) beneficial ownership which arises by virtue of
some entity that is an Affiliate of GE being a sponsor of or advisor to a mutual
or similar fund that beneficially owns shares of Genworth Common Stock) on any
date during a fiscal quarterly or annual period at least five percent (5%) of
the then outstanding Genworth Common Stock, Genworth shall deliver to GE the
FP&A Reports set forth on Schedule 4.3 for such quarterly or annual period in
respect of the Applicable Accounting Method in effect as of the first day of
such period.  Genworth shall deliver the financial data and schedules comprising
such FP&A Reports during each fiscal year within the time periods specified by
GE in writing by no later than fifteen (15) days prior to the end of the
preceding fiscal year, or within any other time periods specified by GE in
writing thereafter, but in any event prior to fifteen (15) days before the date
such FP&A Report is required to be delivered to GE.  Genworth shall provide GE
an opportunity to meet with management of Genworth to discuss such FP&A Reports
upon reasonable notice during normal business hours.

 

4.4           General Financial Statement Requirements.  All information
provided by Genworth or any of its Subsidiaries to GE pursuant to this
Article IV shall be consistent in terms of format and detail and otherwise with
the procedures and practices

 

37

--------------------------------------------------------------------------------


 

in effect prior to the Closing Date with respect to the provision of such
financial and other information by GEFA to GE (and where appropriate, as
presently presented in financial and other reports delivered to the board of
directors of GE), with such changes therein as may be reasonably requested by GE
from time to time, and any changes in such procedures or practices that are
required in order to comply with the rules and regulations of the SEC, as
applicable.

 

4.5           Twenty Percent Threshold.  Genworth agrees that, if members of the
GE Group beneficially own, in the aggregate, (excluding for such purposes shares
of Genworth Common Stock beneficially owned by GE but not for its own account,
including (in such exclusion) beneficial ownership which arises by virtue of
some entity that is an Affiliate of GE being a sponsor of or advisor to a mutual
or similar fund that beneficially owns shares of Genworth Common Stock) on any
date during a fiscal year more than twenty percent (20%) of the then outstanding
Genworth Common Stock, or, notwithstanding such percentage, if any member of the
GE Group is required during any fiscal year, in accordance with GAAP, to account
for its investment in Genworth on a consolidated basis or under the equity
method of accounting, then in respect of such fiscal year:

 

(a)         Maintenance of Books and Records.  Genworth shall, and shall cause
each of its consolidated Subsidiaries to, (i) make and keep books, records and
accounts, which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of the assets of Genworth and such Subsidiaries
and (ii) devise and maintain a system of internal accounting controls sufficient
to provide reasonable assurances that: (x) transactions are executed in
accordance with management’s general or specific authorization, (y) transactions
are recorded as necessary (1) to permit preparation of financial statements in
conformity with GAAP or any other criteria applicable to such statements and (2)
to maintain accountability for assets and (z) access to assets is permitted only
in accordance with management’s general or specific authorization.

 

(b)        Fiscal Year.  Genworth shall, and shall cause each of its
consolidated subsidiaries to, maintain a fiscal year which commences on
January 1 and ends on December 31 of each calendar year; provided that, if on
the Closing Date any consolidated Subsidiary of Genworth has a fiscal year which
ends on a date other than December 31, Genworth shall use its commercially
reasonable efforts to cause such Subsidiary to change its fiscal year to one
which ends on December 31 if such change is reasonably practicable.

 

(c)         Quarterly and Annual Reports Furnished to State Insurance Regulatory
Authorities.  Promptly following the filing by Genworth or any Subsidiary of
Genworth of quarterly or annual reports with any and all state insurance
regulatory authorities in each jurisdiction in which such reports are required
to be filed, Genworth shall deliver the final forms of such reports to GE.

 

(d)        Other Financial Information.  Genworth shall provide to GE upon
request such other financial information and analyses of Genworth and its
Subsidiaries

 

38

--------------------------------------------------------------------------------


 

that may be necessary for any member of the GE Group to (1) comply with
applicable financial reporting requirements or its customary financial reporting
practices or (2) respond in a timely manner to any reasonable requests for
information regarding Genworth and its Subsidiaries received by GE from
investors or financial analysts; provided, however, that neither GE nor any
member of the GE Group shall disclose any material, non-public information of
Genworth except pursuant to policies and procedures mutually agreed upon by GE
and Genworth for the disclosure of such information and except as required by
applicable Law.  In connection therewith, Genworth shall also permit GE, the GE
Auditors and other Representatives of GE to discuss the affairs, finances and
accounts of any member of the Genworth Group with the officers of Genworth and
the Genworth Auditors, all at such times and as often as GE may reasonably
request upon reasonable notice during normal business hours.

 

(e)         Public Information and SEC Reports.  Genworth and each of its
Subsidiaries that files information with the SEC shall cooperate with GE in
preparing reports, notices and proxy and information statements to be sent or
made available by Genworth or such Subsidiaries to their security holders, all
regular, periodic and other reports filed under Sections 13, 14 and 15 of the
Exchange Act by Genworth or such Subsidiaries and all registration statements
and prospectuses to be filed by Genworth or such Subsidiaries with the SEC or
any securities exchange pursuant to the listed company manual (or similar
requirements) of such exchange (collectively, “Genworth Public Documents”) and
deliver to GE (to the attention of its Senior Securities Counsel), no later than
the date the same are printed for distribution to its shareholders, sent to its
shareholders or filed with the SEC, whichever is earliest, final copies of all
Genworth Public Documents.  Genworth shall file its Quarterly Reports on Form
10-Q and its Annual Reports on Form 10-K with the SEC immediately (and in no
event later than one hour) following GE’s filing of its quarterly and annual
reports with the SEC for the corresponding period.  Genworth shall cooperate
with GE in preparing all press releases and other statements to be made
available by Genworth or any of its Subsidiaries to the public, including,
without limitation, information concerning material developments in the
business, properties, results of operations, financial condition or prospects of
Genworth or any of its Subsidiaries.  GE shall have the right to review,
reasonably in advance of public release or release to financial analysts or
investors and in a manner consistent with the procedures and practices in effect
prior to the Closing Date with respect to press releases issued by GEFA (1) all
press releases and other statements to be made available by Genworth or any of
its Subsidiaries to the public and (2) all reports and other information
prepared by Genworth or any of its Subsidiaries for release to financial
analysts or investors; provided, however, that neither GE nor any member of the
GE Group shall disclose any material, non-public information of Genworth except
pursuant to policies and procedures mutually agreed upon by GE and Genworth for
the disclosure of such information and except as required by applicable Law;
 provided, further, that at any time when members of the GE Group beneficially
own, in the aggregate, (excluding for such purposes shares of Genworth Common
Stock beneficially owned by GE but not for its own account, including (in such
exclusion) beneficial ownership which arises by virtue of some entity that is an
Affiliate of GE being a sponsor of or advisor to a mutual or similar fund that
beneficially owns shares of Genworth Common Stock) fifty percent (50%) or less
of the then outstanding Genworth

 

39

--------------------------------------------------------------------------------


 

Common Stock, GE shall only have the right to review such press releases, public
statements, reports and other information in advance if necessary for any member
of the GE Group to (1) comply with applicable financial reporting requirements
or its customary financial reporting practices or (2) respond to any reasonable
requests for information regarding Genworth and its Subsidiaries received by GE
from investors or financial analysts.  No press release, report, registration,
information or proxy statement, prospectus or other document which refers, or
contains information with respect, to any member of the GE Group shall be filed
with the SEC or otherwise made public or released to any financial analyst or
investor by Genworth or any of its Subsidiaries without the prior written
consent of GE with respect to those portions of such document that contain
information with respect to any member of the GE Group except as may be required
by Law (in such cases Genworth shall use its reasonable best efforts to notify
the relevant member of the GE Group and to obtain such member’s consent before
making such a filing with the SEC or otherwise making any such information
public).

 

(f)         Meetings with Financial Analysts.  Genworth shall notify GE
reasonably in advance of the date of all scheduled meetings and conference calls
to be held between Genworth and members of the investment community (including
any financial analysts), and of any conferences to be attended by management of
Genworth with members of the investment community, and shall consult with GE as
to the appropriate timing for all such meetings, calls and conferences.  With
respect to any such meeting, call or conference to be held at a time when
members of the GE Group beneficially own, in the aggregate, (excluding for such
purposes shares of Genworth Common Stock beneficially owned by GE but not for
its own account, including (in such exclusion) beneficial ownership which arises
by virtue of some entity that is an Affiliate of GE being a sponsor of or
advisor to a mutual or similar fund that beneficially owns shares of Genworth
Common Stock) more than fifty percent (50%) of the then outstanding Genworth
Common Stock, Genworth shall not schedule such meeting or call or attend such
conference on any date to which GE objects.  The foregoing shall not require
Genworth to notify GE of one-on-one discussions between management of Genworth
and members of the investment community (including any financial analysts).

 

(g)        Earnings Releases.  GE agrees that, unless required by Law or unless
Genworth shall have consented thereto, no member of the GE Group will publicly
release any quarterly, annual or other financial information of Genworth or any
of its Subsidiaries (“Genworth Information”) delivered to GE pursuant to this
Article IV prior to the time that GE publicly releases financial information of
GE for the relevant period.  GE will consult with Genworth on the timing of
their annual and quarterly earnings releases and GE and Genworth will give each
other an opportunity to review the information therein relating to Genworth and
its Subsidiaries and to comment thereon; provided that GE shall have the sole
right to determine the timing of all such releases if GE and Genworth disagree. 
Genworth shall publicly release its financial results for each annual and
quarterly period immediately (and in no event later than one hour) following
GE’s release of its financial results for the corresponding period.  If any
member of the GE Group is required by Law to publicly release such Genworth
Information prior to the public release of GE’s financial information, GE will
give

 

40

--------------------------------------------------------------------------------


 

Genworth notice of such release of Genworth Information as soon as practicable
but no later than two days prior to such release of Genworth Information.

 

4.6           GE Public Filings.  Genworth shall cooperate fully, and cause its
accountants to cooperate fully, with GE to the extent reasonably requested by GE
in the preparation of GE’s press releases, public earnings releases, Quarterly
Reports on Form 10-Q, Annual Reports to Shareholders, Annual Reports on Form
10-K, any Current Reports on Form 8-K and any amendments thereto and any other
proxy, information and registration statements, reports, notices, prospectuses
and any other filings made by GE or any of its Subsidiaries with the SEC, any
national securities exchange or otherwise made publicly available (collectively,
“GE Public Filings”).  Genworth agrees to provide to GE all information that GE
reasonably requests in connection with any such GE Public Filings or that, in
the judgment of GE’s legal department, is required to be disclosed therein under
any Law.  Genworth agrees to use reasonable best efforts to provide such
information in a timely manner to enable GE to prepare, print and release such
GE Public Filings on such date as GE shall determine.  If and to the extent
reasonably requested by GE, Genworth shall diligently and promptly review all
drafts of such GE Public Filings and prepare in a diligent and timely fashion
any portion of such GE Public Filing pertaining to Genworth or its
Subsidiaries.  Prior to any printing or public release of any GE Public Filing,
an appropriate executive officer of Genworth, shall, if requested by GE,
continue the existing practice of certifying and representing that the
information provided by Genworth relating to Genworth, in such GE Public Filing
is accurate, true and correct in all material respects.  Unless required by Law,
without the prior consent of GE, Genworth shall not publicly release any
financial or other information which conflicts with the information with respect
to Genworth, any Affiliate of Genworth or the Genworth Group that is provided by
Genworth for any GE Public Filing.

 

4.7           GE Annual Statements.  In connection with any GE Group member’s
preparation of its audited annual financial statements and its Annual Reports to
Shareholders (collectively the “GE Annual Statements”), during any fiscal year
in which the members of the GE Group own, in the aggregate, (excluding for such
purposes shares of Genworth Common Stock beneficially owned by GE but not for
its own account, including (in such exclusion) beneficial ownership which arises
by virtue of some entity that is an Affiliate of GE being a sponsor of or
advisor to a mutual or similar fund that beneficially owns shares of Genworth
Common Stock) more than twenty percent (20%) of the then outstanding Genworth
Common Stock, (or such lesser percentage during any fiscal year that any member
of the GE Group is required, in accordance with GAAP, to account for its
investment in Genworth on a consolidated basis or under the equity method of
accounting), Genworth agrees as follows:

 

(a)         Coordination of Auditors’ Opinions.  Genworth will use its
commercially reasonable efforts to enable its independent certified public
accountants (the “Genworth Auditors”) to complete their audit such that they
will date their opinion on Genworth’s audited annual financial statements on the
same date that GE independent certified public accountants (the “GE Auditors”)
date their opinion on the GE Annual Statements, and to enable GE to meet its
timetable for the printing, filing and public dissemination of the GE Annual
Statements.

 

41

--------------------------------------------------------------------------------


 

(b)        Cooperation.  Genworth will provide to GE on a timely basis all
information that GE or any of its Subsidiaries reasonably requires to meet its
schedule for the preparation, printing, filing, and public dissemination of any
GE Public Filing.  Without limiting the generality of the foregoing, Genworth
will provide all required financial information with respect to it and its
consolidated Subsidiaries to the GE Auditors and management in a sufficient and
reasonable time and in sufficient detail to permit such auditors to take all
steps and perform all review necessary to provide sufficient assistance to such
auditors with respect to information to be included or contained in the GE
Public Filings.

 

(c)         Access to Personnel and Working Papers.  Genworth will request the
Genworth Auditors to make available to the GE Auditors both the personnel who
performed or are performing the annual audit of Genworth and, consistent with
customary professional practice and courtesy of such auditors with respect to
the furnishing of work papers, work papers related to the annual audit of
Genworth, in all cases within a reasonable time after the Genworth Auditors’
opinion date, so that the GE Auditors are able to perform the procedures they
consider necessary to take responsibility for the work of the Genworth Auditors
as it relates to the GE Auditors’ report on the GE Annual Statements, all within
sufficient time to enable GE to meet its timetable for the printing, filing and
public dissemination of the GE Annual Statements.

 

4.8           Fifty Percent Threshold.  Genworth agrees that if members of the
GE Group beneficially own, in the aggregate (excluding for such purposes shares
of Genworth Common Stock beneficially owned by GE but not for its own account,
including (in such exclusion) beneficial ownership which arises by virtue of
some entity that is an Affiliate of GE being a sponsor of or advisor to a mutual
or similar fund that beneficially owns shares of Genworth Common Stock) on any
date during a fiscal year more than fifty percent (50%) of the then outstanding
Genworth Common Stock, or, notwithstanding such percentage, if any member of the
GE Group is required during any fiscal year, in accordance with GAAP, to
consolidate Genworth’s financial statements with its financial statements, then
in respect of such fiscal year:

 

(a)         Internal Auditors.  Genworth shall provide GE, the GE Auditors or
other Representatives of GE reasonable access upon reasonable notice during
normal business hours to Genworth’s and its Subsidiaries’ books and records so
that GE may conduct reasonable audits relating to the financial statements
provided by Genworth pursuant to this Article IV, as well as to the internal
accounting controls and operations of Genworth and its Subsidiaries; provided,
however, that any such audits will be conducted in the same manner and using the
same procedures as conducted on the date hereof for audits of GEFA including,
but not limited to, reporting audit findings to management of the business or
unit subject to the audit.

 

(b)        Accounting Estimates and Principles.  Genworth will give GE
reasonable notice of any proposed material change in accounting estimates or
material changes in accounting principles from those in effect with respect to
GEFA, its Subsidiaries and the GE Affiliates that comprise the Genworth Group
immediately prior to the Closing Date, and will give GE notice immediately
following adoption of any

 

42

--------------------------------------------------------------------------------


 

such changes that are mandated or required by the SEC, the Financial Accounting
Standards Board or the Public Company Accounting Oversight Board.  In connection
therewith, Genworth will consult with GE and, if requested by GE, Genworth will
consult with the GE Auditors with respect thereto.  As to material changes in
accounting principles that could affect GE, Genworth will not make any such
changes without GE’s prior written consent, excluding changes that are mandated
or required by the SEC, the Financial Accounting Standards Board or the Public
Company Accounting Oversight Board, if such a change would be sufficiently
material to be required to be disclosed in Genworth’s financial statements as
filed with the SEC or otherwise publicly disclosed therein.  If GE so requests,
Genworth will be required to obtain the concurrence of the Genworth Auditors as
to such material change prior to its implementation.  GE will use its reasonable
best efforts to promptly respond to any request by Genworth to make a change in
accounting principles and, in any event, in sufficient time to enable Genworth
to comply with its obligations under Section 4.1.

 

(c)         Management Certification.  Genworth’s chief executive officer and
Genworth’s chief financial or accounting officer shall submit quarterly
representations substantially in the form furnished to GE by GEI prior to the
Closing Date (with such changes thereto prescribed by GE consistent with
representations furnished to GE by other Subsidiaries of GE or as otherwise
required by changes to applicable Law or stock exchange requirements) attesting
to the accuracy and completeness of the financial and accounting records
referred to therein in all material respects.

 

(d)        Monthly and Other Financial Information.  Genworth shall furnish to
GE the intercompany information in the form and detail, and within the time
periods, set forth in Schedule 4.8 and furnished by GEFA to GE prior to the
Closing Date.  With reasonable promptness, Genworth shall deliver to GE such
additional financial and other information and data with respect to Genworth and
its Subsidiaries and their business, properties, financial position, results of
operations and prospects as from time to time may be reasonably requested by GE.

 

(e)         Operating Review Process.  Genworth shall conduct its own strategic
and operational review process on the same schedule on which GE conducts its
strategic and operational review process.  GE acknowledges that, as a supplement
to the information furnished by Genworth to GE pursuant to Section 4.3, GE shall
conduct its strategic and operational reviews of Genworth through participation
in meetings or other activities of the Genworth board of directors by the
members of Genworth’s board of directors that are elected by GE.  To facilitate
GE’s participation in the process in this manner, Genworth shall hold all of its
regularly scheduled board meetings at which its strategic and operational
reviews are discussed within a time frame consistent with GE’s strategic and
operational review process.  GE shall make a good faith attempt to conduct all
other reviews of Genworth’s operations, affairs, finances or results (other than
those required to comply with applicable financial reporting requirements or its
customary financial reporting practices) through participation in meetings or
other activities of the Genworth board of directors by the members of Genworth’s
board of directors that are elected by GE.  In connection with strategic,
operational or other reviews, relevant GE

 

43

--------------------------------------------------------------------------------


 

personnel other than the members of Genworth’s board of directors elected by GE
may participate at GE’s invitation.  GE will notify Genworth in advance of any
such additional attendees.

 

4.9           Accountants’ Reports.  Promptly, but in no event later than five
Business Days following the receipt thereof, Genworth shall deliver to GE copies
of all reports submitted to Genworth or any of its Subsidiaries by their
independent certified public accountants, including, without limitation, each
report submitted to Genworth or any of its subsidiaries concerning its
accounting practices and systems and any comment letter submitted to management
in connection with their annual audit and all responses by management to such
reports and letters.

 

4.10         Agreement for Exchange of Information; Archives.

 

(a)         Each of GE and Genworth, on behalf of its respective Group, agrees
to provide, or cause to be provided, to the other Group, at any time before or
after the Closing Date, as soon as reasonably practicable after written request
therefor, any Information in the possession or under the control of such
respective Group which the requesting party reasonably needs (i) to comply with
reporting, disclosure, filing or other requirements imposed on the requesting
party (including under applicable securities or tax Laws) by a Governmental
Authority having jurisdiction over the requesting party, (ii) for use in any
other judicial, regulatory, administrative, tax or other proceeding or in order
to satisfy audit, accounting, claims, regulatory, litigation, tax or other
similar requirements, in each case other than claims or allegations that one
party to this Agreement has against the other, or (iii) subject to the foregoing
clause (ii), to comply with its obligations under this Agreement or any
Transaction Document; provided, however, that in the event that any party
determines that any such provision of Information could be commercially
detrimental, violate any Law or agreement, or waive any attorney-client
privilege, the parties shall take all reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence.

 

(b)        After the Closing Date, Genworth shall have access during regular
business hours (as in effect from time to time) to the documents and objects of
historic significance that relate to the Genworth Business that are located in
archives retained or maintained by any member of the GE Group.  Genworth may
obtain copies (but not originals unless it is a Genworth Asset) of documents for
bona fide business purposes and may obtain objects for exhibition purposes for
commercially reasonable periods of time if required for bona fide business
purposes, provided that Genworth shall cause any such objects to be returned
promptly in the same condition in which they were delivered to Genworth and
Genworth shall comply with any rules, procedures or other requirements, and
shall be subject to any restrictions (including prohibitions on removal of
specified objects), that are then applicable to GE.  Genworth shall pay the
applicable fee or rate per hour for archives research services (subject to
increase from time to time to reflect rates then in effect for GE generally). 
Nothing herein shall be deemed to restrict the access of any member of the GE
Group to any such documents or

 

44

--------------------------------------------------------------------------------


 

objects or to impose any liability on any member of the GE Group if any such
documents or objects are not maintained or preserved by GE.

 

(c)         After the Closing Date, GE shall have access during regular business
hours (as in effect from time to time) to the documents and objects of historic
significance that relate to the businesses of any member of the GE Group that
are located in archives retained or maintained by any member of the Genworth
Group.  GE may obtain copies (but not originals unless it is not a Genworth
Asset) of documents for bona fide business purposes and may obtain objects for
exhibition purposes for commercially reasonable periods of time if required for
bona fide business purposes, provided that GE shall cause any such objects to be
returned promptly in the same condition in which they were delivered to GE and
GE shall comply with any rules, procedures or other requirements, and shall be
subject to any restrictions (including prohibitions on removal of specified
objects), that are then applicable to Genworth.  GE shall pay the applicable fee
or rate per hour for archives research services (subject to increase from time
to time to reflect rates then in effect for Genworth generally).  Nothing herein
shall be deemed to restrict the access of any member of the Genworth Group to
any such documents or objects or to impose any liability on any member of the
Genworth Group if any such documents or objects are not maintained or preserved
by Genworth.

 

4.11         Ownership of Information.  Any Information owned by one Group that
is provided to a requesting party pursuant to Section 4.10 shall be deemed to
remain the property of the providing party.  Unless specifically set forth
herein, nothing contained in this Agreement shall be construed as granting or
conferring rights of license or otherwise in any such Information.

 

4.12         Compensation for Providing Information.  The party requesting
Information agrees to reimburse the other party for the reasonable out-of-pocket
costs, if any, of creating, gathering and copying such Information, to the
extent that such costs are incurred for the benefit of the requesting party. 
Except as may be otherwise specifically provided elsewhere in this Agreement or
in any other agreement between the parties, such costs shall be computed in
accordance with the providing party’s standard methodology and procedures.

 

4.13         Record Retention.  To facilitate the possible exchange of
Information pursuant to this Article IV and other provisions of this Agreement
after the Closing Date, the parties agree to use their commercially reasonable
efforts to retain all Information in their respective possession or control in
accordance with the policies of GE as in effect on the Closing Date or such
other policies as may be reasonably adopted by the appropriate party after the
Closing Date.  No party will destroy, or permit any of its Subsidiaries to
destroy, any Information which the other party may have the right to obtain
pursuant to this Agreement prior to the fifth anniversary of the date hereof
without first using its reasonable efforts to notify the other party of the
proposed destruction and giving the other party the opportunity to take
possession of such Information prior to such destruction; provided, however,
that in the case of any Information relating to Taxes or employee benefits, such
period shall be extended to the expiration of the applicable

 

45

--------------------------------------------------------------------------------


 

statute of limitations (giving effect to any extensions thereof); provided
further, however, no party will destroy, or permit any of its Subsidiaries to
destroy, any Information required to be retained by applicable Law.

 

4.14         Liability.  No party shall have any liability to any other party in
the event that any Information exchanged or provided pursuant to this Agreement
which is an estimate or forecast, or which is based on an estimate or forecast,
is found to be inaccurate in the absence of willful misconduct by the party
providing such Information. No party shall have any liability to any other party
if any Information is destroyed after commercially reasonable efforts by such
party to comply with the provisions of Section 4.13.

 

4.15         Other Agreements Providing for Exchange of Information.

 

(a)         The rights and obligations granted under this Article IV are subject
to any specific limitations, qualifications or additional provisions on the
sharing, exchange, retention or confidential treatment of Information set forth
in any Transaction Document.

 

(b)        When any Information provided by one Group to the other (other than
Information provided pursuant to Section 4.13) is no longer needed for the
purposes contemplated by this Agreement or any other Transaction Document or is
no longer required to be retained by applicable Law, the receiving party will
promptly after request of the other party either return to the other party all
Information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other party that it has
destroyed such Information (and such copies thereof and such notes, extracts or
summaries based thereon).

 

4.16         Production of Witnesses; Records; Cooperation.

 

(a)         After the Closing Date, except in the case of an adversarial Action
by one party against another party, each party hereto shall use its reasonable
efforts to make available to each other party, upon written request, the former,
current and future directors, officers, employees, other personnel and agents of
the members of its respective Group as witnesses and any books, records or other
documents within its control or which it otherwise has the ability to make
available, to the extent that any such person (giving consideration to business
demands of such directors, officers, employees, other personnel and agents) or
books, records or other documents may reasonably be required in connection with
any Action or IP Application in which the requesting party may from time to time
be involved, regardless of whether such Action or IP Application is a matter
with respect to which indemnification may be sought hereunder.  The requesting
party shall bear all costs and expenses in connection therewith.

 

(b)        If an Indemnifying Party chooses to defend or to seek to compromise
or settle any Third Party Claim, the other parties shall make available to such
Indemnifying Party, upon written request, the former, current and future
directors,

 

46

--------------------------------------------------------------------------------


 

officers, employees, other personnel and agents of the members of its respective
Group as witnesses and any books, records or other documents within its control
or which it otherwise has the ability to make available, to the extent that any
such person (giving consideration to business demands of such directors,
officers, employees, other personnel and agents) or books, records or other
documents may reasonably be required in connection with such defense, settlement
or compromise, or the prosecution, evaluation or pursuit thereof, as the case
may be, and shall otherwise cooperate in such defense, settlement or compromise,
or such prosecution, evaluation or pursuit, as the case may be.

 

(c)         Without limiting the foregoing, the parties shall cooperate and
consult to the extent reasonably necessary with respect to any Actions.

 

(d)        Without limiting any provision of this Section, each of the parties
agrees to cooperate, and to cause each member of its respective Group to
cooperate, with each other in the defense of any infringement or similar claim
with respect any intellectual property and shall not claim to acknowledge, or
permit any member of its respective Group to claim to acknowledge, the validity
or infringing use of any intellectual property of a third Person in a manner
that would hamper or undermine the defense of such infringement or similar claim
except as required by Law.

 

(e)         The obligation of the parties to provide witnesses pursuant to this
Section 4.16 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses inventors
and other officers without regard to whether the witness or the employer of the
witness could assert a possible business conflict (subject to the exception set
forth in the first sentence of Section 4.16(a)).

 

(f)         In connection with any matter contemplated by this Section 4.16, the
parties will enter into a mutually acceptable joint defense agreement so as to
maintain to the extent practicable any applicable attorney-client privilege,
work product immunity or other applicable privileges or immunities of any member
of any Group.

 

4.17         Privilege.  The provision of any information pursuant to this
Article IV shall not be deemed a waiver of any privilege, including privileges
arising under or related to the attorney-client privilege or any other
applicable privileges (a “Privilege”).  Following the Closing Date, neither
Genworth or its Subsidiaries nor GE or its Subsidiaries will be required to
provide any information pursuant to this Article IV if the provision of such
information would serve as a waiver of any Privilege afforded such information.

 

47

--------------------------------------------------------------------------------


 

ARTICLE V

 

RELEASE; INDEMNIFICATION

 

5.1           Release of Pre-Closing Claims.

 

(a)         Except as provided in (i) Section 5.1(c), (ii) any exceptions to the
indemnification provisions of Sections 5.2, 5.3 and 5.4, and (iii) any
Transaction Document, effective as of the Closing Date, Genworth does hereby,
for itself and each other member of the Genworth Group, their respective
Affiliates, successors and assigns, and all Persons who at any time prior to the
Closing Date have been directors, officers, agents or employees of any member of
the Genworth Group (in each case, in their respective capacities as such),
remise, release and forever discharge GE and the other members of the GE Group,
their respective Affiliates, successors and assigns, and all Persons who at any
time prior to the Closing Date have been stockholders, directors, officers,
agents or employees of any member of the GE Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at Law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of Law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the Closing Date, including in
connection with the transactions and all other activities to implement the
Separation, the Initial Public Offering and any of the other transactions
contemplated hereunder and under the Transaction Documents.

 

(b)        Except as provided in (i) Section 5.1(c), (ii) any exceptions to the
indemnification provisions of Sections 5.2, 5.3 and 5.4, and (iii) any
Transaction Document, effective as of the Closing Date, GE does hereby, for
itself and each other member of the GE Group, their respective Affiliates,
successors and assigns, and all Persons who at any time prior to the Closing
Date have been stockholders, directors, officers, agents or employees of any
member of the GE Group (in each case, in their respective capacities as such),
remise, release and forever discharge Genworth, the respective members of the
Genworth Group, their respective Affiliates, successors and assigns, and all
Persons who at any time prior to the Closing Date have been stockholders,
directors, officers, agents or employees of any member of the Genworth Group (in
each case, in their respective capacities as such), and their respective heirs,
executors, administrators, successors and assigns, from any and all Liabilities
whatsoever, whether at Law or in equity (including any right of contribution),
whether arising under any contract or agreement, by operation of Law or
otherwise, existing or arising from any acts or events occurring or failing to
occur or alleged to have occurred or to have failed to occur or any conditions
existing or alleged to have existed on or before the Closing Date, including in
connection with the transactions and all other activities to implement the
Separation, the Initial Public Offering and any of the other transactions
contemplated hereunder and under the Transaction Documents.

 

(c)         Nothing contained in Section 5.1(a) or Section 5.1(b) shall impair
any right of any Person to enforce this Agreement, any Transaction Document or
any agreements, arrangements, commitments or understandings that are specified
in Section 2.4(b) or the applicable Schedules thereto not to terminate as of the
Closing Date, in each case in accordance with its terms. Nothing contained in
Section 5.1(a) or Section 5.1(b) shall release any Person from:

 

48

--------------------------------------------------------------------------------


 

(i)            any Liability provided in or resulting from any agreement among
any members of the GE Group or the Genworth Group that is specified in
Section 2.4(b) or the applicable Schedules thereto not to terminate as of the
Closing Date, or any other Liability specified in such Section 2.4(b) not to
terminate as of the Closing Date;

 

(ii)           any Liability, contingent or otherwise, assumed, transferred,
assigned or allocated to the Group of which such Person is a member in
accordance with, or any other Liability of any member of any Group under, this
Agreement or any Transaction Document;

 

(iii)          any Liability for the sale, lease, construction or receipt of
goods, property or services purchased, obtained or used in the ordinary course
of business by a member of one Group from a member of the other Group prior to
the Closing Date;

 

(iv)          any Liability for unpaid amounts for products or services or
refunds owing on products or services due on a value-received basis for work
done by a member of one Group at the request or on behalf of a member of the
other Group; or

 

(v)           any Liability that the parties may have with respect to
indemnification or contribution pursuant to this Agreement or otherwise for
claims brought against the parties by third Persons, which Liability shall be
governed by the provisions of this Article V and, if applicable, the appropriate
provisions of the Transaction Documents.

 

In addition, nothing contained in Section 5.1(a) shall release GE from
indemnifying any director, officer or employee of Genworth who was a director,
officer or employee of GE or any of its Affiliates on or prior to the Closing
Date, to the extent such director, officer or employee is or becomes a named
defendant in any Action with respect to which he or she was entitled to such
indemnification pursuant to then existing obligations.

 

(d)        Genworth shall not make, and shall not permit any member of the
Genworth Group to make, any claim or demand, or commence any Action asserting
any claim or demand, including any claim of contribution or any indemnification,
against GE or any member of the GE Group, or any other Person released pursuant
to Section 5.1(a), with respect to any Liabilities released pursuant to
Section 5.1(a).  GE shall not, and shall not permit any member of the GE Group,
to make any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution or any indemnification against
Genworth or any member of the Genworth Group, or any other Person released
pursuant to Section 5.1(b), with respect to any Liabilities released pursuant to
Section 5.1(b).

 

(e)         It is the intent of each of GE and Genworth, by virtue of the
provisions of this Section 5.1, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or

 

49

--------------------------------------------------------------------------------


 

alleged to have existed on or before the Closing Date, between or among Genworth
or any member of the Genworth Group, on the one hand, and GE or any member of
the GE Group, on the other hand (including any contractual agreements or
arrangements existing or alleged to exist between or among any such members on
or before the Closing Date), except as expressly set forth in Sections 5.1 (a),
(b) and (c).  At any time, at the request of any other party, each party shall
cause each member of its respective Group to execute and deliver releases
reflecting the provisions hereof.

 

5.2           General Indemnification by Genworth.  Except as provided in
Section 5.5, Genworth shall, and shall cause the other members of the Genworth
Group to, indemnify defend and hold harmless on an After-Tax Basis each member
of the GE Group and each of their respective directors, officers and employees,
and each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “GE Indemnified Parties”), from and against any and all
Liabilities of the GE Indemnified Parties relating to, arising out of or
resulting from any of the following items (without duplication):

 

(a)         the failure of Genworth or any other member of the Genworth Group or
any other Person to pay, perform or otherwise promptly discharge any Genworth
Liabilities or Genworth Contract in accordance with its respective terms,
whether prior to or after the Closing Date;

 

(b)        any Genworth Liability or any Genworth Contract;

 

(c)         the GE Guarantees and, except to the extent it relates to an
Excluded Liability, any other guarantee, indemnification obligation, surety bond
or other credit support agreement, arrangement, commitment or understanding by
any member of the GE Group for the benefit of any member of the Genworth Group
that survives the Closing;

 

(d)        any breach by any member of the Genworth Group of this Agreement or
any of the Transaction Documents (other than the Transaction Documents set forth
on Schedule 5.2(d)) or any action by Genworth in contravention of its Charter or
Amended and Restated Bylaws; and

 

(e)         any untrue statement or alleged untrue statement of a material fact
contained in any GE Public Filing or any other document filed with the SEC by
any member of the GE Group pursuant to the Securities Act or the Exchange Act,
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that those Liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information that is either furnished to any of the GE Indemnified Parties by any
member of the Genworth Group or incorporated by reference by any GE Indemnified
Party from any filings made by any member of the Genworth Group with the SEC
pursuant to the Securities Act or the Exchange Act, and then only if that
statement or omission was made or occurred after the Closing Date.

 

50

--------------------------------------------------------------------------------


 

5.3           General Indemnification by GE.  Except as provided in Section 5.5,
GE shall indemnify, defend and hold harmless on an After-Tax Basis each member
of the Genworth Group and each of their respective directors, officers and
employees, and each of the heirs, executors, successors and assigns of any of
the foregoing (collectively, the “Genworth Indemnified Parties”), from and
against any and all Liabilities of the Genworth Indemnified Parties relating to,
arising out of or resulting from any of the following items (without
duplication):

 

(a)         the failure of any member of the GE Group or any other Person to
pay, perform or otherwise promptly discharge any Liabilities of the GE Group
other than the Genworth Liabilities, whether prior to or after the Closing Date
or the date hereof;

 

(b)        any Excluded Liability or any Liability of a member of the GE Group
other than the Genworth Liabilities;

 

(c)         any breach by any member of the GE Group of this Agreement or any of
the Transaction Documents (other than the Transaction Documents set forth on
Schedule 5.3(c)); and

 

(d)        any untrue statement or alleged untrue statement of a material fact
contained in any document filed with the SEC by any member of the Genworth Group
pursuant to the Securities Act or the Exchange Act other than the Registration
Statements, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that those Liabilities are caused by
any such untrue statement or omission or alleged untrue statement or omission
based upon information that is either furnished to any member of the Genworth
Indemnified Parties by any member of the GE Group or incorporated by reference
by any Genworth Indemnified Party from any GE Public Filings or any other
document filed with the SEC by any member of the GE Group pursuant to the
Securities Act or the Exchange Act.

 

5.4           Registration Statement Indemnification.

 

(a)         Genworth agrees to indemnify and hold harmless on an After-Tax Basis
the GE Indemnified Parties and each Person, if any, who controls any member of
the GE Group within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Registration Indemnified
Parties”) from and against any and all Liabilities arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement or Prospectus, or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Liabilities arise out of or are based upon any untrue
statement or omission or alleged untrue statement or omission which has been
made therein or omitted therefrom in reliance upon and in conformity with (i)
the information set forth in the IPO Registration Statement, the Equity Units
Registration

 

51

--------------------------------------------------------------------------------


 

Statement, and the Series A Preferred Stock Registration Statement that is
described on Schedule 5.4 and (ii) information relating to any underwriter
furnished in writing to Genworth by or on behalf of such underwriter expressly
for use in the Registration Statement or Prospectus.

 

(b)        Each Registration Indemnified Party agrees, severally and not
jointly, to indemnify and hold harmless on an After-Tax Basis Genworth and its
Subsidiaries and any of their respective directors or officers who sign any
Registration Statement, and any person who controls Genworth within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, to the
same extent as the foregoing indemnity from Genworth to each Registration
Indemnified Party, but only with respect to the information set forth in the IPO
Registration Statement, the Equity Units Registration Statement, and the Series
A Preferred Stock Registration Statement that is described on Schedule 5.4.  For
purposes of this Section 5.4(b), any information relating to any underwriter
that is contained in a Registration Statement or Prospectus shall not be deemed
to be information relating to a Registration Indemnified Party.  If any Action
shall be brought against Genworth or its Subsidiaries, any of their respective
directors or officers, or any such controlling person based on any Registration
Statement or Prospectus and in respect of which indemnity may be sought against
a Registration Indemnified Party pursuant to this paragraph (b), such
Registration Indemnified Party shall have the rights and duties given to
Genworth by Section 5.5 hereof (except that if Genworth shall have assumed the
defense thereof, such Registration Indemnified Party shall not be required to,
but may, employ separate counsel therein and participate in the defense thereof,
but the fees and expenses of such counsel shall be at such Registration
Indemnified Party’s expense), and Genworth, its directors or officers, and any
such controlling person shall have the rights and duties given to such
Registration Indemnified Party by Section 5.5 hereof.

 

5.5           Contribution.

 

(a)         If the indemnification provided for in this Article V is unavailable
to, or insufficient to hold harmless on an After-Tax Basis, an indemnified party
under Section 5.2(e), Section 5.3(d) or Section 5.4 hereof in respect of any
Liabilities referred to therein, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of such
Liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the indemnifying party and the indemnified
party in connection with the actions which resulted in Liabilities as well as
any other relevant equitable considerations.  The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  For the purposes of this
Section 5.5(a), the information set forth in the IPO Registration Statement, the
Equity Units Registration Statement, and the Series A Preferred Stock
Registration Statement that is described on Schedule 5.4 shall be the only
“information supplied by” such Registration Indemnified Parties.

 

52

--------------------------------------------------------------------------------


 

(b)        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.5 were determined by a pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (a) above. The amount paid
or payable by an indemnified party as a result of the Liabilities referred to in
paragraph (a) above, shall be deemed to include, subject to the limitations set
forth above, any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating any claim or defending any
Action.  Notwithstanding the provisions of this Section 5.5, a Registration
Indemnified Party shall not be required to contribute any amount in excess of
the amount by which the proceeds to such Registration Indemnified Party exceeds
the amount of any damages which such Registration Indemnified Party has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

5.6           Indemnification Obligations Net of Insurance Proceeds and Other
Amounts, On an After-Tax Basis.

 

(a)         Any Liability subject to indemnification or contribution pursuant to
this Article V will be net of Insurance Proceeds that actually reduce the amount
of the Liability and will be determined on an After-Tax Basis.  Accordingly, the
amount which any party (an “Indemnifying Party”) is required to pay to any
Person entitled to indemnification hereunder (an “Indemnified Party”) will be
reduced by any Insurance Proceeds theretofore actually recovered by or on behalf
of the Indemnified Party in respect of the related Liability.  If an Indemnified
Party receives a payment (an “Indemnity Payment”) required by this Agreement
from an Indemnifying Party in respect of any Liability and subsequently receives
Insurance Proceeds, then the Indemnified Party will pay to the Indemnifying
Party an amount equal to the excess of the Indemnity Payment received over the
amount of the Indemnity Payment that would have been due if the Insurance
Proceeds had been received, realized or recovered before the Indemnity Payment
was made.

 

(b)        An insurer who would otherwise be obligated to pay any claim shall
not be relieved of the responsibility with respect thereto or, solely by virtue
of the indemnification provisions hereof, have any subrogation rights with
respect thereto.  The Indemnified Party shall use its commercially reasonable
efforts to seek to collect or recover any third-party (which shall not include
any captive insurance subsidiary other than Electric Insurance Company to the
extent it is a captive insurance subsidiary) Insurance Proceeds (other than
Insurance Proceeds under an arrangement where future premiums are adjusted to
reflect prior claims in excess of prior premiums) to which the Indemnified Party
is entitled in connection with any Liability for which the Indemnified Party
seeks indemnification pursuant to this Article V; provided that the Indemnified
Party’s inability to collect or recover any such Insurance Proceeds shall not
limit the Indemnifying Party’s obligations hereunder.

 

53

--------------------------------------------------------------------------------


 

(c)         The term “After-Tax Basis” as used in this Article V means that, in
determining the amount of the payment necessary to indemnify any party against,
or reimburse any party for, Liabilities, the amount of such Liabilities will be
determined net of any reduction in Tax derived by the indemnified party as the
result of sustaining or paying such Liabilities, and the amount of such
indemnification payment will be increased (i.e., “grossed up”) by the amount
necessary to satisfy any income or franchise Tax liabilities incurred by the
indemnified party as a result of its receipt of, or right to receive, such
indemnification payment (as so increased), so that the indemnified party is put
in the same net after-Tax economic position as if it had not incurred such
Liabilities, in each case without taking into account any impact on the tax
basis that an indemnified party has in its assets.

 

5.7           Procedures for Indemnification of Third Party Claims.

 

(a)         If an Indemnified Party shall receive notice or otherwise learn of
the assertion by a Person (including any Governmental Authority) who is not a
member of the GE Group or the Genworth Group of any claim or of the commencement
by any such Person of any Action (collectively, a “Third Party Claim”) with
respect to which an Indemnifying Party may be obligated to provide
indemnification to such Indemnified Party pursuant to Section 5.2, Section 5.3
or Section 5.4, or any other Section of this Agreement or any Transaction
Document, such Indemnified Party shall give such Indemnifying Party written
notice thereof within 20 days after becoming aware of such Third Party Claim. 
Any such notice shall describe the Third Party Claim in reasonable detail. 
Notwithstanding the foregoing, the failure of any Indemnified Party or other
Person to give notice as provided in this Section 5.7(a) shall not relieve the
Indemnifying Party of its obligations under this Article V, except to the extent
that such Indemnifying Party is actually prejudiced by such failure to give
notice.

 

(b)        An Indemnifying Party may elect to defend (and to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim.  Within 30 days after the receipt of
notice from an Indemnified Party in accordance with Section 5.7(a) (or sooner,
if the nature of such Third Party Claim so requires), the Indemnifying Party
shall notify the Indemnified Party of its election whether the Indemnifying
Party will assume responsibility for defending such Third Party Claim, which
election shall specify any reservations or exceptions.  After notice from an
Indemnifying Party to an Indemnified Party of its election to assume the defense
of a Third Party Claim, such Indemnified Party shall have the right to employ
separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but the fees and expenses of such counsel
shall be the expense of such Indemnified Party except as set forth in the next
sentence.  If the Indemnifying Party has elected to assume the defense of the
Third Party Claim but has specified, and continues to assert, any reservations
or exceptions in such notice, then, in any such case, the reasonable fees and
expenses of one separate counsel for all Indemnified Parties shall be borne by
the Indemnifying Party, but the Indemnifying Party shall be entitled to
reimbursement by the Indemnified Party for payment of any such fees and expenses
to the extent that it establishes that such reservations and exceptions were
proper.

 

54

--------------------------------------------------------------------------------


 

(c)         If an Indemnifying Party elects not to assume responsibility for
defending a Third Party Claim, or fails to notify an Indemnified Party of its
election as provided in Section 5.7(b), such Indemnified Party may defend such
Third Party Claim at the cost and expense of the Indemnifying Party.

 

(d)        Unless the Indemnifying Party has failed to assume the defense of the
Third Party Claim in accordance with the terms of this Agreement, no Indemnified
Party may settle or compromise any Third Party Claim without the consent of the
Indemnifying Party.  No Indemnifying Party shall consent to entry of any
judgment or enter into any settlement of any pending or threatened Third Party
Claim in respect of which any Indemnified Party is or could have been a party
and indemnity could have been sought hereunder by such Indemnified Party without
the consent of the Indemnified Party if (i) the effect thereof is to permit any
injunction, declaratory judgment, other order or other nonmonetary relief to be
entered, directly or indirectly against such Indemnified Party and (ii) such
settlement does not include an unconditional release of such Indemnified Party
from all liability on claims that are the subject matter of such Third Party
Claim.

 

(e)         The provisions of this Section 5.7 shall not apply to Taxes (which
are covered by the Tax Matters Agreement).

 

5.8           Additional Matters.

 

(a)         Indemnification or contribution payments in respect of any
Liabilities for which an Indemnified Party is entitled to indemnification or
contribution under this Article V shall be paid by the Indemnifying Party to the
Indemnified Party as such Liabilities are incurred upon demand by the
Indemnified Party, including reasonably satisfactory documentation setting forth
the basis for the amount of such indemnification or contribution payment,
including documentation with respect to calculations made on an After-Tax Basis
and consideration of any Insurance Proceeds that actually reduce the amount of
such Liabilities.  The indemnity and contribution agreements contained in this
Article V shall remain operative and in full force and effect, regardless of (i)
any investigation made by or on behalf of any Indemnified Party; (ii) the
knowledge by the Indemnified Party of Liabilities for which it might be entitled
to indemnification or contribution hereunder; and (iii) any termination of this
Agreement.

 

(b)        Any claim on account of a Liability which does not result from a
Third Party Claim shall be asserted by written notice given by the Indemnified
Party to the applicable Indemnifying Party.  Such Indemnifying Party shall have
a period of 30 days after the receipt of such notice within which to respond
thereto.  If such Indemnifying Party does not respond within such 30-day period,
such Indemnifying Party shall be deemed to have refused to accept responsibility
to make payment.  If such Indemnifying Party does not respond within such 30-day
period or rejects such claim in whole or in part, such Indemnified Party shall
be free to pursue such remedies as may be available to such party as
contemplated by this Agreement and the Transaction

 

55

--------------------------------------------------------------------------------


 

Documents without prejudice to its continuing rights to pursue indemnification
or contribution hereunder.

 

(c)         If payment is made by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnified
Party as to any events or circumstances in respect of which such Indemnified
Party may have any right, defense or claim relating to such Third Party Claim
against any claimant or plaintiff asserting such Third Party Claim or against
any other Person.  Such Indemnified Party shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right, defense or claim.

 

(d)        In an Action in which the Indemnifying Party is not a named
defendant, if either the Indemnified Party or Indemnifying Party shall so
request, the parties shall endeavor to substitute the Indemnifying Party for the
named defendant if they conclude that substitution is desirable and practical. 
If such substitution or addition cannot be achieved for any reason or is not
requested, the named defendant shall allow the Indemnifying Party to manage the
Action as set forth in this section, and the Indemnifying Party shall fully
indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a court, attorneys’ fees, experts
fees and all other external expenses), the costs of any judgment or settlement,
and the cost of any interest or penalties relating to any judgment or
settlement.

 

(e)         The provisions of this Section 5.8 shall not apply to Taxes and
related matters covered under Section 16 of the Tax Matters Agreement.

 

5.9           Remedies Cumulative; Limitations of Liability.  The rights
provided in this Article V shall be cumulative and, subject to the provisions of
Article VII, shall not preclude assertion by any Indemnified Party of any other
rights or the seeking of any and all other remedies against any Indemnifying
Party.  Notwithstanding the foregoing, neither Genworth or its Affiliates, on
the one hand, nor any GE Party, on the other hand, shall be liable to the other
for any special, indirect, incidental, punitive, consequential, exemplary,
statutorily-enhanced or similar damages in excess of compensatory damages
(provided that any such liability with respect to a Third Party Claim shall be
considered direct damages) of the other arising in connection with the
Transactions; provided, however, that the foregoing limitation of liability
shall not apply to the Reinsurance-Related Documents, the Business Services
Agreement or the UFLIC ESG Services Agreement to the extent the terms thereof
are inconsistent with such limitation of liability.

 

5.10         Survival of Indemnities.  The rights and obligations of each of GE
and Genworth and their respective Indemnified Parties under this Article V shall
survive the sale or other transfer by any party of any Assets or businesses or
the assignment by it of any Liabilities.

 

56

--------------------------------------------------------------------------------


 

ARTICLE VI

 

OTHER AGREEMENTS

 

6.1           Further Assurances.

 

(a)         In addition to the actions specifically provided for elsewhere in
this Agreement, each of the parties hereto will cooperate with each other and
use (and will cause their respective Subsidiaries and Affiliates to use)
commercially reasonable efforts, prior to, on and after the Closing Date, to
take, or to cause to be taken, all actions, and to do, or to cause to be done,
all things reasonably necessary on its part under applicable Law or contractual
obligations to consummate and make effective the transactions contemplated by
this Agreement and the Transaction Documents.

 

(b)        Without limiting the foregoing, prior to, on and after the Closing
Date, each party hereto shall cooperate with the other parties, and without any
further consideration, but at the expense of the requesting party from and after
the Closing Date, to execute and deliver, or use its commercially reasonable
efforts to cause to be executed and delivered, all instruments, including
instruments of conveyance, assignment and transfer, and to make all filings
with, and to obtain all consents, approvals or authorizations of, any
Governmental Authority or any other Person under any permit, license, agreement,
indenture or other instrument (including any Consents or Governmental
Approvals), and to take all such other actions as such party may reasonably be
requested to take by any other party hereto from time to time, consistent with
the terms of this Agreement and the Transaction Documents, in order to
effectuate the provisions and purposes of this Agreement and the Transaction
Documents and the transfers of the Genworth Assets and the assignment and
assumption of the Genworth Liabilities and the other transactions contemplated
hereby and thereby.  Without limiting the foregoing, each party will, at the
reasonable request, cost and expense of any other party, take such other actions
as may be reasonably necessary to vest in such other party good and marketable
title to the Assets allocated to such party under this Agreement or any of the
Transaction Documents, free and clear of any Security Interest, if and to the
extent it is practicable to do so.

 

(c)         On or prior to the Closing Date, GE and Genworth in their respective
capacities as direct and indirect stockholders of their respective Subsidiaries,
shall each ratify any actions that are reasonably necessary or desirable to be
taken by GE, Genworth or any other Subsidiary of GE or Genworth, as the case may
be, to effectuate the transactions contemplated by this Agreement.  On or prior
to the Closing Date, GEFAHI and Genworth shall take all actions as may be
necessary to approve the stock-based employee benefit plans of Genworth in order
to satisfy the requirements of Rule 16b-3 under the Exchange Act and the
applicable rules and regulations of The New York Stock Exchange.

 

57

--------------------------------------------------------------------------------


 

6.2           Confidentiality.

 

(a)         From and after the Closing, subject to Section 6.2(c) and except as
contemplated by this Agreement or any Transaction Document, the GE Parties shall
not, and shall cause their respective Affiliates and their respective officers,
directors, employees, and other agents and representatives, including attorneys,
agents, customers, suppliers, contractors, consultants and other representatives
of any Person providing financing (collectively, “Representatives”), not to,
directly or indirectly, disclose, reveal, divulge or communicate to any Person
other than Representatives of such party or of its Affiliates who reasonably
need to know such information in providing services to any member of the GE
Group or use or otherwise exploit for its own benefit or for the benefit of any
third party, any Genworth Confidential Information.  If any disclosures are made
in connection with providing services to any member of the GE Group under this
Agreement or any Transaction Document, then the Genworth Confidential
Information so disclosed shall be used only as required to perform the
services.  The GE Parties shall use the same degree of care to prevent and
restrain the unauthorized use or disclosure of the Genworth Confidential
Information by any of their Representatives as they currently use for their own
confidential information of a like nature, but in no event less than a
reasonable standard of care.  For purposes of this Section 6.2, any Information,
material or documents relating to the Genworth Business currently or formerly
conducted, or proposed to be conducted, by any member of the Genworth Group
furnished to or in possession of the GE Parties, irrespective of the form of
communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by the GE Parties
or their respective officers, directors and Affiliates, that contain or
otherwise reflect such information, material or documents is hereinafter
referred to as  “Genworth Confidential Information.”  “Genworth Confidential
Information” does not include, and there shall be no obligation hereunder with
respect to, information that (i) is or becomes generally available to the
public, other than as a result of a disclosure by any of the GE Parties not
otherwise permissible hereunder, (ii) such GE Party can demonstrate was or
became available to such GE Party from a source other than Genworth or its
Affiliates or (iii) is developed independently by such GE Party without
reference to the Genworth Confidential Information; provided, however, that, in
the case of clause (ii), the source of such information was not known by the GE
Parties to be bound by a confidentiality agreement with, or other contractual,
legal or fiduciary obligation of confidentiality to, Genworth or any member of
the Genworth Group with respect to such information.

 

(b)        From and after the Closing, subject to Section 6.2(c) and except as
contemplated by this Agreement or any Transaction Document, Genworth shall not,
and shall cause its Affiliates and their respective Representatives, not to,
directly or indirectly, disclose, reveal, divulge or communicate to any Person
other than Representatives of such party or of its Affiliates who reasonably
need to know such information in providing services to Genworth or any member of
the Genworth Group or use or otherwise exploit for its own benefit or for the
benefit of any third party, any GE Confidential Information.  If any disclosures
are made in connection with providing services to any member of the Genworth
Group under this Agreement or any Transaction Document, then the GE Confidential
Information so disclosed shall be used only as required to perform the
services.  The Genworth Group shall use the same degree of care to prevent and
restrain the unauthorized use or disclosure of the GE

 

58

--------------------------------------------------------------------------------


 

Confidential Information by any of their Representatives as they currently use
for their own confidential information of a like nature, but in no event less
than a reasonable standard of care.  For purposes of this Section 6.2, any
Information, material or documents relating to the businesses currently or
formerly conducted, or proposed to be conducted, by GE or any of its Affiliates
(other than any member of the Genworth Group) furnished to or in possession of
any member of the Genworth Group, irrespective of the form of communication, and
all notes, analyses, compilations, forecasts, data, translations, studies,
memoranda or other documents prepared by Genworth, any member of the Genworth
Group or their respective officers, directors and Affiliates, that contain or
otherwise reflect such information, material or documents is hereinafter
referred to as  “GE Confidential Information.”  “GE Confidential Information”
does not include, and there shall be no obligation hereunder with respect to,
information that (i) is or becomes generally available to the public, other than
as a result of a disclosure by any member of the Genworth Group not otherwise
permissible hereunder, (ii) Genworth can demonstrate was or became available to
Genworth from a source other than the GE Parties and their respective Affiliates
or (iii) is developed independently by such member of the Genworth Group without
reference to the GE Confidential Information; provided, however, that, in the
case of clause (ii), the source of such information was not known by Genworth to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, any of the GE Parties or their
respective Affiliates with respect to such information.

 

(c)         If any of the GE Parties or their respective Affiliates, on the one
hand, or Genworth or its Affiliates, on the other hand, are requested or
required (by oral question, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) by any
Governmental Authority or pursuant to applicable Law to disclose or provide any
Genworth Confidential Information or GE Confidential Information (other than
with respect to any such information furnished pursuant to the provisions of
Article IV of this Agreement), as applicable, the entity or person receiving
such request or demand shall use all reasonable efforts to provide the other
party with written notice of such request or demand as promptly as practicable
under the circumstances so that such other party shall have an opportunity to
seek an appropriate protective order.  The party receiving such request or
demand agrees to take, and cause its representatives to take, at the requesting
party’s expense, all other reasonable steps necessary to obtain confidential
treatment by the recipient.  Subject to the foregoing, the party that received
such request or demand may thereafter disclose or provide any Genworth
Confidential Information or GE Confidential Information, as the case may be, to
the extent required by such Law (as so advised by counsel) or by lawful process
or such Governmental Authority.

 

6.3           Insurance Matters.

 

(a)         Members of the Genworth Group will continue to have coverage under
GE’s insurance program until the Trigger Date.  Schedule 6.3 sets forth the
current Insurance Policies in GE’s insurance program, and the amounts payable by
Genworth to GE under each such Insurance Policy for the 2004 fiscal year. 
Members of the Genworth Group will pay retrospective premium adjustments under
each such

 

59

--------------------------------------------------------------------------------


 

Insurance Policy based on their loss experience under the Insurance Policy and
in accordance with GE’s pricing methodologies.  Except as otherwise set forth on
Schedule 6.3, the members of the Genworth Group will have coverage under all
Insurance Policies with respect to periods prior to the Trigger Date in
accordance with the terms of each such Insurance Policy.  GE and Genworth agree
to cooperate in good faith to provide for an orderly transition of insurance
coverage from the Closing Date through the Trigger Date, and for the treatment
of any Insurance Policies that will remain in effect following the Trigger Date
on a mutually agreeable basis.  Genworth may cancel coverage under any Insurance
Policy by written notice to GE at least sixty (60) days prior to such
cancellation.  In no event shall GE, any other member of the GE Group or any GE
Indemnified Party have liability or obligation whatsoever to any member of the
Genworth Group if any Insurance Policy or other contract or policy of insurance
shall be terminated or otherwise cease to be in effect or for any reason shall
be unavailable or inadequate to cover any Liability of any member of the
Genworth Group for any reason whatsoever or shall not be renewed or extended
beyond the current expiration date.  GE shall provide notice to Genworth
promptly upon its becoming aware that any Insurance Policy has been terminated
or is otherwise no longer in effect or is reasonably likely to be terminated or
otherwise cease to be in effect.

 

(b)        (i)            Except as otherwise provided in any Transaction
Document, the parties intend by this Agreement that Genworth and each other
member of the Genworth Group be successors-in-interest to all rights that any
member of the Genworth Group may have as of the Closing Date as a subsidiary,
affiliate, division or department of GE prior to the Closing Date under any
policy of insurance issued to GE by any insurance carrier or under any
agreements related to such policies executed and delivered prior to the Closing
Date, including any rights such member of the Genworth Group may have, as an
insured or additional named insured, subsidiary, affiliate, division or
department, to avail itself of any such policy of insurance or any such
agreements related to such policies as in effect prior to the Closing Date. At
the request of Genworth, GE shall take all reasonable steps, including the
execution and delivery of any instruments, to effect the foregoing; provided,
however that GE shall not be required to pay any amounts, waive any rights or
incur any Liabilities in connection therewith.

 

(ii)           Except as otherwise contemplated by any Transaction Document,
after the Closing Date, none of GE or Genworth or any member of their respective
Groups shall, without the consent of the other, provide any such insurance
carrier with a release, or amend, modify or waive any rights under any such
policy or agreement, if such release, amendment, modification or waiver would
adversely affect any rights or potential rights of any member of the other Group
thereunder; provided, however that the foregoing shall not (A) preclude any
member of any Group from presenting any claim or from exhausting any policy
limit, (B) require any member of any Group to pay any premium or other amount or
to incur any Liability, or (C) require any member of any Group to renew, extend
or continue any policy in force. Each of Genworth and GE will share such
information as is reasonably necessary in order to permit the other to manage
and conduct its insurance matters in an orderly fashion.

 

60

--------------------------------------------------------------------------------


 

(c)         This Agreement shall not be considered as an attempted assignment of
any policy of insurance or as a contract of insurance and shall not be construed
to waive any right or remedy of any member of the GE Group in respect of any
Insurance Policy or any other contract or policy of insurance.

 

(d)        Genworth does hereby, for itself and each other member of the
Genworth Group, agree that no member of the GE Group or any GE Indemnified Party
shall have any Liability whatsoever to Genworth or any other member of the
Genworth Group as a result of the insurance policies and practices of GE and its
Affiliates as in effect at any time prior to the Closing Date, including as a
result of the level or scope of any such insurance, the creditworthiness of any
insurance carrier, the terms and conditions of any policy, the adequacy or
timeliness of any notice to any insurance carrier with respect to any claim or
potential claim or otherwise.

 

(e)         Nothing in this Agreement shall be deemed to restrict any member of
the Genworth Group from acquiring at its own expense any other insurance policy
in respect of any Liabilities or covering any period; provided that Genworth
shall give GE prompt written notice of any such insurance policy acquired prior
to the Trigger Date.

 

6.4           Allocation of Costs and Expenses.  GE shall pay (or, to the extent
incurred by and paid for by any member of the Genworth Group, will promptly
reimburse such party for any and all amounts so paid) for all out-of-pocket
fees, costs and expenses incurred by Genworth or any member of the GE Group
prior to and simultaneously with the consummation of the Initial Public Offering
in connection with the Transactions, including (a) the preparation and
negotiation of this Agreement, each Transaction Document (unless otherwise
expressly provided therein), the Genworth Bridge Loan, the Genworth Credit
Facilities, the Genworth Senior Notes and the $1.0 billion Genworth commercial
paper facility and all other documentation related to the Transactions and all
related transactions, (b) the preparation and execution or filing of any and all
other documents, agreements, forms, applications, contracts or consents
associated with the Transactions and all related transactions, (c) the
preparation and filing of Genworth’s and its Subsidiaries’ organizational
documents, (d) the preparation, printing and filing of any Registration
Statement, including all fees and expenses of complying with applicable federal,
state or foreign securities Laws and domestic or foreign securities exchange
rules and regulations, together with fees and expenses of counsel retained to
effect such compliance, (e) the preparation, printing and distribution of each
Prospectus, (f) the private letter ruling from the Internal Revenue Service
sought in connection with the Transactions, (g) the initial listing of the
Genworth Common Stock, the Series A Preferred Stock and the Genworth Equity
Units on The New York Stock Exchange, (h) the fees and expenses of KPMG LLP
incurred in connection with the IPO Registration Statement (excluding core-audit
fees and expenses of KPMG LLP), (i) the fees and expenses of
PricewaterhouseCoopers LLP incurred in connection with the Initial Public
Offering and Genworth’s second quarter financial closing (including all such
fees and expenses incurred through July 15, 2004) and (j) the preparation
(including, but not limited to, the printing of documents) and implementation of
Genworth’s or its Subsidiaries’ employee benefit plans, retirement plans and
equity-based plans.  In

 

61

--------------------------------------------------------------------------------


 

addition, GE shall pay (or, to the extent incurred by and paid for by any member
of the Genworth Group, will promptly reimburse such party for any and all
amounts so paid) for all out-of-pocket fees, costs and expenses incurred by
Genworth or any member of the GE Group or Genworth Group following the
consummation of the Initial Public Offering in connection with (1) the
preparation, printing and filing of the Debt Registration Statement, including
all fees and expenses of complying with applicable federal, state or foreign
securities Laws and domestic or foreign securities exchange rules and
regulations, together with fees and expenses of counsel retained to effect such
compliance, (2) the preparation, printing and distribution of the Prospectus
included in the Debt Registration Statement, (3) the consummation of the
Genworth Credit Facilities, the Genworth Senior Notes and the $1.0 billion
Genworth commercial paper facility, (4) the consummation of the transfer of the
Delayed Transfer Assets and the assumption of the Delayed Transfer Liabilities;
(5) the exercise of the Over-Allotment Option and (6) the FACL Bonds Reinsurance
pursuant to Section 2.10(a), the transfer of Active FACL Bonds to an appropriate
member of the GE Group pursuant to Section 2.10(b) and the preparation of the
administration agreements contemplated by Sections 2.10(c)(ii) and 2.10(e)(v);
provided, that prior to the Closing Date Genworth shall deliver to GE a good
faith estimate of the out-of-pocket fees, costs and expenses expected to be
incurred in connection with the foregoing clauses (1) through (4) and clause
(6).

 

6.5           Covenants Against Taking Certain Actions Affecting GE.

 

(a)         Genworth hereby covenants and agrees that it shall not, without the
prior written consent of GE (which it may withhold in its sole and absolute
discretion) take, or cause to be taken, directly or indirectly, any action,
including making or failing to make any election under the Law of any state,
which has the effect, directly or indirectly, of restricting or limiting the
ability of GE or any of its Affiliates to freely sell, transfer, assign, pledge
or otherwise dispose of shares of Genworth Common Stock.  Without limiting the
generality of the foregoing, Genworth shall not, without the prior written
consent of GE (which it may withhold in its sole and absolute discretion), take
any action, or recommend to its stockholders any action, which would among other
things, limit the legal rights of, or deny any benefit to, GE as a Genworth
stockholder in a manner not applicable to Genworth stockholders generally.

 

(b)        Prior to the Trigger Date, to the extent that any member of the GE
Group is a party to any contract or agreement with a third party (i) that
provides that certain actions of GE’s Subsidiaries may result in GE being in
breach of or in default under such agreement and GE has advised Genworth, or
Genworth is otherwise aware, of the existence of, such contract or agreement (or
the relevant portions thereof), (ii) to which any member of the Genworth Group
is a party or (iii) under which any member of the Genworth Group has performed
any obligations on or before the date hereof, Genworth shall not take, and shall
cause each other member of the Genworth Group not to take, any actions that
reasonably could result in any member of the GE Group being in breach of or in
default under any such contract or agreement; provided, that, except as set
forth in any Transaction Document or otherwise agreed to in writing by any
member of the Genworth Group, the foregoing shall not obligate any member of the
Genworth Group to satisfy any volume assumptions or targets in any such
contracts or agreements

 

62

--------------------------------------------------------------------------------


 

that are not specifically applicable to such member of the Genworth Group in
such contracts or agreements.  As of the date hereof, the contracts and
agreements described in clause (i) above are set forth or generally described on
Schedule 6.5(b). Genworth hereby acknowledges and agrees that GE has made
available to Genworth copies of each contract or agreement (or the relevant
portion thereof) described on Schedule 6.5(b). The parties acknowledge and agree
that, after the date hereof, GE may in good faith (and not solely with the
intention of imposing restrictions on Genworth pursuant to this covenant) amend
the referenced agreements or enter into additional contracts or agreements that
provide that certain actions of any member of the Genworth Group may result in
GE being in breach of or in default under such agreements; provided that GE
shall use reasonable efforts to notify and consult with Genworth prior to
entering into any such amendments or additional contracts or agreements to the
extent that compliance therewith (i) could reasonably be expected to have a
material adverse effect on any member of the Genworth Group or (ii) would
discriminate in an adverse way in the treatment of members of the Genworth Group
as compared with GE and its other Affiliates, and shall make available to
Genworth copies of such amendments or additional contracts or agreements.  In
such event, Schedule 6.5(b) shall be deemed to be automatically amended to
reflect the addition of any other contracts or agreements (or relevant portions
thereof) of which GE advises Genworth after the date hereof in accordance with
this Section 6.5(b).

 

(c)         Genworth shall not, without GE’s prior written consent, enter into
any agreement or arrangement that, directly or indirectly, binds or purports to
bind any member of the GE Group.

 

6.6           No Violations.

 

(a)         Genworth covenants and agrees that it shall not, and shall cause its
Subsidiaries not to, take any action or enter into any commitment or agreement
that may reasonably be anticipated to result, with or without notice and with or
without lapse of time or otherwise, in a contravention or event of default by
any member of the GE Group of: (i) any provisions of applicable Law; (ii) any
provision of the organizational documents of any member of the GE Group; (iii)
any credit agreement or other material instrument binding upon any member of the
GE Group in effect as of the Closing Date; or (iv) any judgment, order or decree
of any Governmental Authority having jurisdiction over any member of the GE
Group or any of its respective assets.

 

(b)        GE covenants and agrees that it shall not, and shall cause its
Subsidiaries not to take any action or enter into any commitment or agreement
that may reasonably be anticipated to result, with or without notice and with or
without lapse of time or otherwise, in a contravention or event of default by
any member of the Genworth Group of: (i) any provisions of applicable Law; (ii)
any provision of the organizational documents of Genworth; (iii) any credit
agreement or other material instrument binding upon Genworth in effect as of the
Closing Date; (iv) the Genworth Bridge Loan and the Genworth Senior Notes; or
(v) any judgment, order or decree of any Governmental Authority having
jurisdiction over Genworth or any of its Assets.

 

63

--------------------------------------------------------------------------------


 

(c)         Genworth and GE agree to provide to the other any information and
documentation reasonably requested by the other for the purpose of evaluating
and ensuring compliance with Sections 6.6(a) and Section 6.6(b) hereof.

 

(d)        Notwithstanding Section 6.6(b), nothing in this Agreement is intended
to limit or restrict in any way GE’s or its Affiliates’ rights as stockholders
of Genworth.

 

6.7           Registration Statements.  To the extent necessary to enable the
unrestricted transfer of the applicable shares of Genworth Common Stock, upon
consummation of the Initial Public Offering, Genworth shall file and cause to
remain effective a registration statement with the SEC to register Genworth
Common Stock that may be acquired by employees of any member of the Genworth
Group as contemplated by GE’s or its Subsidiaries’ employee stock or option
plans.

 

6.8           Charter Provision.  Genworth shall, and shall cause each of its
Subsidiaries to, take any and all actions necessary to ensure continued
compliance by Genworth and its Subsidiaries with the provisions of its
certificate or articles of incorporation and by-laws.  Genworth shall notify GE
in writing promptly after becoming aware of any act or activity taken or
proposed to be taken by Genworth or any of its Subsidiaries which resulted or
would result in non-compliance with any such charter provisions and so long as
GE owns any shares of Class B Common Stock Genworth shall take or refrain from
taking all such actions as GE shall in its sole discretion determine necessary
or desirable to prevent or remedy any such non-compliance.

 

6.9           Litigation and Settlement Cooperation.  Prior to the Trigger Date,
GE will use its commercially reasonable efforts to include Genworth and its
Subsidiaries in the settlement of any Third Party Claim which jointly involves a
member of the GE Group and a member of the Genworth Group; provided, however,
that Genworth shall be responsible for its share of any such settlement
obligation and any incremental cost (as reasonably determined by GE) to GE of
including Genworth in such settlement; provided, further, that Genworth shall be
permitted in good faith to opt out of any settlement if Genworth agrees to be
responsible for defending its share of such Third Party Claim.  The parties
agree to cooperate in the defense and settlement of any such Third Party Claim
which primarily relates to matters, actions, events or occurrences taking place
prior to the Trigger Date.  In addition, both Genworth and GE will use their
commercially reasonable efforts to make the necessary filings to permit each
party to defend its own interests in any such Third Party Claim as of the
Trigger Date, or as soon as practicable thereafter.

 

6.10         Continuation of Certain Arrangements.  GE and Genworth will each
use commercially reasonably efforts to continue or cause to be continued the
arrangements described in Schedule 6.10.

 

6.11         Future Intercompany Transactions.  All proposed intercompany
transactions between Genworth and GE after the Closing Date, including any
material amendments to the Transaction Documents, and any consent or approval
proposed to be

 

64

--------------------------------------------------------------------------------


 

granted by Genworth for GE’s benefit, in each case that would ordinarily be
submitted for approval by the board of directors of Genworth will be subject to
the approval of a majority of the independent directors (as defined under the
applicable rules of any securities exchange on which shares of Genworth Common
Stock are listed) of the board of directors of Genworth.

 

6.12         Use of Restricted Marks; Certain Commercial Arrangements.

 

(a)         Except as otherwise set forth below, during the period commencing on
the Closing Date and ending on the first to occur of (x) the fifth anniversary
of the Closing Date, (y) the termination of the right to use the Licensed Marks
with respect to products and services under the Transitional Trademark
Agreement, and (z) solely with respect to a specific type of product or service
in a particular jurisdiction (including the use of the Licensed Marks in
connection with products and services offered and jurisdictions entered after
the Closing Date in accordance with the Transitional Trademark Agreement), the
first date that Genworth ceases to use the Licensed Marks for a period of at
least 180 days with respect to such type of product or service in such
jurisdiction, GE will not, and will cause its Affiliates not to, use the
Restricted Marks in connection with (i) the underwriting, marketing, endorsing,
issuing, or administering (other than in connection with a reinsurance
relationship) on a primary basis of life insurance, long-term care insurance,
annuities (other than in conjunction with the offering of a GE or GE
Affiliate-managed mutual fund investment offering underlying such annuities),
and work site benefits insurance (for the avoidance of doubt, excluding employer
stop loss, workers compensation, and excess workers compensation insurance
underwritten or issued by any GE Affiliate on a direct basis as of the date
hereof, provided that in connection therewith, the Restricted Marks are used in
a substantially similar manner as used as of the date hereof) in the United
States or of auto insurance products in the Republic of Mexico or (ii) the
underwriting or issuing of mortgage insurance products or similar products
providing credit default protection on residential mortgages anywhere in the
world.  In connection with clause (z) above, Genworth shall notify GE as
promptly as practicable in connection with any cessation of use of the
Restricted Marks as set forth above.

 

(b)        Notwithstanding the foregoing, and without implicitly agreeing that
any of the following activities would be prohibited by the restrictions set
forth in paragraph (a) above, GE and its Affiliates shall not be prohibited from
(i) using the Restricted Marks in any way in connection with (A) any business in
which GE or any of its Affiliates (which, for purposes of this clause, shall not
include Genworth and its Subsidiaries) is engaged as of the Closing or (B) the
activities set forth on Schedule 6.12(b)(i)(B); (ii) using the Restricted Marks
in the underwriting, marketing, endorsing, issuing, renewing, amending, and
administering of any and all types of reinsurance and retrocession whether or
not so used by GE or any of its Affiliates as of the Closing, including without
limitation, reinsurance and retrocession of the types of business that, if
underwritten or marketed on a primary basis by GE or its Affiliates using the
Restricted Marks would violate the restrictions set forth in paragraph (a)
above, provided that in connection with such reinsurance or retrocession, GE and
its Affiliates will not use the Restricted Marks in marketing activities
primarily directed to

 

65

--------------------------------------------------------------------------------


 

consumers; or (iii) making references to any Affiliate of GE as an Affiliate of
GE or any of GE’s Affiliates (including, without limitation, for the purposes of
evidencing credit rating or other support); or (iv) making such disclosures as
may be required by applicable Law.

 

(c)         GE and Genworth agree that the underwriting, marketing, or issuing
of payment protection products (as defined in the Framework Agreement) by GE’s
Consumer Finance Division in Europe shall be governed by the Framework
Agreement.  GE agrees that to the extent GE or any other controlled Affiliate of
GE desires to offer payment protection products in the jurisdictions covered by
the Framework Agreement in conjunction with a consumer financing arrangement
where GE or a GE Affiliate acts as the provider of finance, GE shall, or shall
cause such controlled Affiliate, to enter into an arrangement substantially
similar to, and for the period covered by, the Framework Agreement.

 

(d)        GE agrees that if it or any of its controlled Affiliates decides to
purchase mortgage insurance or any similar products in respect of any
residential first mortgage loans or any such loans as it may purchase from third
parties, it will so advise Genworth and, if the contemplated transactions would
be in a market where Genworth is authorized to conduct such business, or can
become so authorized within a three month period, seek a proposal for such
coverage from Genworth no later than when it seeks such proposals or offers from
any other sources.  This obligation shall not apply in a market where GE or such
controlled Affiliate has an existing relationship with a third party provider
where it decides to purchase additional cover in respect of residential first
mortgage loans from that provider in that market.  GE and its controlled
Affiliates will retain the right, in their sole discretion, to accept or reject
Genworth’s proposals or terms.

 

(e)         The parties agree that it is not their intention to violate any
Law.  The parties intend that the provisions of this Section 6.12 be enforced to
the fullest extent permissible under the Laws applicable in each jurisdiction in
which enforcement is sought.  If any provision of this Section 6.12 is found by
a court or arbitrator to be unenforceable, the parties authorize the court or
arbitrator to amend or modify the provision to make it enforceable in the most
restrictive fashion permitted by Law.  For the avoidance of doubt, any Disputes
relating to this Section 6.12 shall be resolved in accordance with the
procedures set forth in Article VII of this Agreement except, with respect to
paragraph (c), as otherwise provided in the Framework Agreement.  GE
acknowledges that any violation of the restrictions set forth above could result
in irreparable injury to Genworth and that, in the event of a violation by GE or
its Affiliates, Genworth shall be entitled to obtain injunctive relief in
accordance with Article VII.

 

6.13         Committees.

 

(a)         Compensation Committee.  Prior to the Trigger Date, the compensation
committee of the board of directors of Genworth shall be comprised of three
directors, one of whom shall be designated by GE and two of whom shall be

 

66

--------------------------------------------------------------------------------


 

independent directors as defined under the applicable rules of any securities
exchange on which shares of Genworth Common Stock are listed.  From and after
the Trigger Date, the compensation committee shall be comprised of three
directors each of whom shall be independent directors as defined under the
applicable rules of any securities exchange on which shares of Genworth Common
Stock are listed.

 

(b)        Nominating Committee.  Prior to the Trigger Date the nominating
committee shall be comprised of five directors, one of whom shall be the chief
executive officer of Genworth, one of whom shall be designated by GE and three
of whom shall be independent directors as defined under the applicable rules of
any securities exchange on which shares of Genworth Common Stock are listed. 
From and after the Trigger Date, the nominating committee shall be comprised of
three directors each of whom shall be independent directors as defined under the
applicable rules of any securities exchange on which shares of Genworth Common
Stock are listed.

 

6.14         Genworth Bridge Loan.  Genworth shall enter into the Genworth
Bridge Loan prior to the consummation of the Initial Public Offering.

 

6.15         GE Policies.  If a provision of Genworth’s Charter or Amended and
Restated Bylaws or of any Transaction Document contradicts a policy of the GE
Parties (the “GE Policies”) that applies to Subsidiaries of GE, such provision
in Genworth’s Charter or Amended and Restated Bylaws or Transaction Document
shall control.  In any other case, and except as otherwise agreed or unless
superseded by any policies adopted by the board of directors of Genworth, the GE
Policies that apply to Subsidiaries of GE shall apply to Genworth and its
Subsidiaries until the Trigger Date.  The key GE Policies applicable to Genworth
and its Subsidiaries as of the Closing Date are listed on Schedule 6.15.

 

6.16         HomeBuyer Now Program; GE Relocation Program; GE Marketplace.

 

(a)         From and after the Closing Date, the parties agree to use their
commercially reasonable efforts to continue discussions relating to a proposed
agreement between the parties relating to (i) the provision of the same or
similar goods and services currently provided by members of the GE Group in
support of the HomeBuyer Privileges and HomeBuilder Privileges programs and
other marketing arrangements between the parties relating thereto and (ii) the
terms and conditions of the proposed HomeBuyer Now platforms, including Emerging
Markets, Telemundo and Builder programs.  The parties acknowledge that an
agreement, if any, between the parties relating to the foregoing shall be set
forth in definitive documentation executed by the appropriate members of the GE
Group and the Genworth Group.

 

(b)        From the Closing Date until the second anniversary of the Trigger
Date, the parties agree that Genworth shall have the right to recommend one or
more mortgage lender customers as a preferred mortgage lender provider for the
GE Group’s employee relocation programs and the parties shall use their
commercially reasonable efforts to continue discussions for potential inclusion
of such recommended lenders.

 

67

--------------------------------------------------------------------------------


 

(c)         From the Closing Date until the second anniversary of the Trigger
Date, Genworth shall continue to coordinate reviews of one or more provider(s)
of residential mortgage loans for placement on the GE Group’s Employee Services
intranet site known as the GE Marketplace (or successor thereto) and present
recommendations to the Marketplace Oversight Committee.  The Marketplace
Oversight Committee shall evaluate proposed offers to include recommended
providers in GE Marketplace offerings, subject to its approval guidelines and
standards.  The parties acknowledge that the acceptance of each such recommended
mortgage provider shall be in the sole and absolute discretion of the GE Group.

 

6.17         Joint Management Committee.  Genworth and GE shall use their
commercially reasonable efforts (i) to promptly negotiate in good faith the
terms of a letter agreement addressing the matters described in Exhibit KK
hereto, (ii) following negotiation of such letter agreement, to seek and obtain
all regulatory approvals necessary to allow the parties to the Reinsurance
Agreements to enter into such letter agreement and (iii) to cause such
subsidiaries to enter into such letter agreement following receipt of all
required regulatory approvals.

 

6.18         Repurchase of Common Stock.  Prior to the Trigger Date, without
GE’s prior written consent, Genworth shall not, and shall cause the other
members of the Genworth Group not to, purchase, redeem or otherwise acquire or
retire for value any shares of Class A Common Stock or any warrants, options or
other rights to acquire Class A Common Stock other than (1) the repurchase of
Class A Common Stock deemed to occur upon exercise of stock options to that
extent that shares of Class A Common Stock represent a portion of the exercise
price of the stock options or are withheld by Genworth to pay applicable
withholding taxes and (2) the repurchase of Class A Common Stock deemed to occur
to the extent shares of Class A Common Stock are withheld by Genworth to pay
applicable withholding taxes in connection with any grant or vesting of
restricted stock.

 

6.19         Credit Facilities.  Prior to the Operative Date (as defined in the
Charter), if Genworth intends to incur Indebtedness under the Credit Facilities
(as such terms are defined in the Charter) to fund (i) liabilities of Genworth
and its Subsidiaries under funding agreements or guaranteed investment contracts
issued in the ordinary course of business by Subsidiaries of Genworth that are
regulated life insurance companies or (ii) cash payments by Genworth and its
Subsidiaries in connection with insurance policy surrenders and withdrawals in
the ordinary course of business, Genworth shall provide prior notice thereof to
GE and, to the extent requested by GE, consult with GE with respect to such
incurrence.

 

6.20         Amendments to Reinsurance-Related Documents and Other Agreements. 
Promptly following the Closing Date, Genworth and GE shall, and shall cause
their respective Subsidiaries to, take all necessary actions to amend each of
the Reinsurance-Related Documents, the Business Services Agreement and the UFLIC
ESG Services Agreement so that the terms thereof are consistent with the terms
of Section 7.1(c), including seeking all regulatory approvals necessary to
effect such amendments.

 

68

--------------------------------------------------------------------------------


 

6.21         Compensation Practices Review.  Genworth and GE shall use their
commercially reasonable efforts to cause their relevant subsidiaries to
undertake a one-time joint review of the compensation practices relating to the
business reinsured under the Variable Annuity Reinsurance Agreements and,
subject to compliance with applicable contractual limitations and Law, to
appropriately adjust, if necessary, such practices to reflect current industry
standards and practices.  Such review shall include the payment of commissions
in connection with withdrawals and subsequent new money additions.

 

ARTICLE VII

 

DISPUTE RESOLUTION

 

7.1           General Provisions.

 

(a)         Any dispute, controversy or claim arising out of or relating to this
Agreement or the Transaction Documents (other than the Transaction Documents set
forth on Schedule 7.1), or the validity, interpretation, breach or termination
thereof (a “Dispute”), shall be resolved in accordance with the procedures set
forth in this Article VII, which shall be the sole and exclusive procedures for
the resolution of any such Dispute unless otherwise specified below.

 

(b)        Commencing with a request contemplated by Section 7.2 set forth
below, all communications between the parties or their representatives in
connection with the attempted resolution of any Dispute, including any
mediator’s evaluation referred to in Section 7.3 set forth below, shall be
deemed to have been delivered in furtherance of a Dispute settlement and shall
be exempt from discovery and production, and shall not be admissible in evidence
for any reason (whether as an admission or otherwise), in any arbitral or other
proceeding for the resolution of the Dispute.

 

(c)         Except as provided in Section 7.1(f) in connection with any Dispute,
the parties expressly waive and forego any right to (i) special, indirect,
incidental, punitive, consequential, exemplary, statutorily-enhanced or similar
damages in excess of compensatory damages (provided that liability for any such
damages with respect to a Third Party Claim shall be considered direct damages),
and (ii) trial by jury.

 

(d)        The specific procedures set forth below, including but not limited to
the time limits referenced therein, may be modified by agreement of the parties
in writing.

 

(e)         All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this
Article VII are pending.  The parties will take such action, if any, required to
effectuate such tolling.

 

(f)         Notwithstanding anything to the contrary contained in this
Article VII, any Dispute relating to GE’s rights as a stockholder of Genworth
pursuant to applicable Law, Genworth’s Charter or Genworth’s Amended and
Restated Bylaws, including GE’s rights as the holder of the Class B Common
Stock, will not be governed

 

69

--------------------------------------------------------------------------------


 

by or subject to the procedures set forth in this Article VII.  The parties
hereto hereby irrevocably submit to the exclusive jurisdiction of any state
court located within the State of Delaware over any such Dispute and each party
hereby irrevocably agrees that all claims in respect of any such Dispute or any
suit, action proceeding related thereto may be heard and determined in such
courts.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable Law, any objection which they may now or hereafter have to the
laying of venue of any such Dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such Dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

7.2           Consideration by Senior Executives.  If a Dispute is not resolved
in the normal course of business at the operational level, the parties shall
attempt in good faith to resolve such Dispute by negotiation between executives
who hold, at a minimum, the office of President and CEO of the respective
business entities involved in such Dispute.  Either party may initiate the
executive negotiation process by providing a written notice to the other (the
“Initial Notice”).  Fifteen (15) days after delivery of the Initial Notice, the
receiving party shall submit to the other a written response (the “Response”). 
The Initial Notice and the Response shall include (i) a statement of the Dispute
and of each party’s position, and (ii) the name and title of the executive who
will represent that party and of any other person who will accompany the
executive.  Such executives will meet in person or by telephone within thirty
(30) days of the date of the Initial Notice to seek a resolution of the Dispute.

 

7.3           Mediation.  If a Dispute is not resolved by negotiation as
provided in Section 7.2 within forty-five (45) days from the delivery of the
Initial Notice, then either party may submit the Dispute for resolution by
mediation pursuant to the CPR Institute for Dispute Resolution (the “CPR”) Model
Mediation Procedure as then in effect.  The parties will select a mediator from
the CPR Panels of Distinguished Neutrals.  Either party at commencement of the
mediation may ask the mediator to provide an evaluation of the Dispute and the
parties’ relative positions.

 

7.4           Arbitration.

 

(a)         If a Dispute is not resolved by mediation as provided in Section 7.3
within thirty (30) days of the selection of a mediator (unless the mediator
chooses to withdraw sooner), either party may submit the Dispute to be finally
resolved by arbitration pursuant to the CPR Rules for Non-Administered
Arbitration as then in effect (the “CPR Arbitration Rules”).  The parties
consent to a single, consolidated arbitration for all known Disputes existing at
the time of the arbitration and for which arbitration is permitted.

 

(b)        The neutral organization for purposes of the CPR Arbitration Rules
will be the CPR. The arbitral tribunal shall be composed of three arbitrators,
of whom each party shall appoint one in accordance with the “screened”
appointment procedure provided in Rule 5.4 of the CPR Arbitration Rules.  The
arbitration shall be conducted in New York City.  Each party shall be permitted
to present its case,

 

70

--------------------------------------------------------------------------------


 

witnesses and evidence, if any, in the presence of the other party.  A written
transcript of the proceedings shall be made and furnished to the parties.  The
arbitrators shall determine the Dispute in accordance with the law of the State
of New York, without giving effect to any conflict of law rules or other rules
that might render such law inapplicable or unavailable, and shall apply this
Agreement and the Transaction Documents according to their respective terms;
provided, however, that any Dispute in respect of a Transaction Document which
by its terms is governed by the law of a jurisdiction other than the State of
New York shall be determined by the law of such other jurisdiction and;
provided, further, however, that the provisions of this Agreement relating to
arbitration shall in any event be governed by the Federal Arbitration Act, 9
U.S.C. §§ 1 et seq.

 

(c)         The parties agree to be bound by any award or order resulting from
any arbitration conducted in accordance with this Section 7.4 and further agree
that judgment on any award or order resulting from an arbitration conducted
under this Section 7.4 may be entered and enforced in any court having
jurisdiction thereof.

 

(d)        Except as expressly permitted by this Agreement, no party will
commence or voluntarily participate in any court action or proceeding concerning
a Dispute, except (i) for enforcement as contemplated by Section 7.4(c) above,
(ii) to restrict or vacate an arbitral decision based on the grounds specified
under applicable law, or (iii) for interim relief as provided in paragraph (e)
below. For purposes of the foregoing, the parties hereto submit to the
non-exclusive jurisdiction of the courts of the State of New York.

 

(e)         In addition to the authority otherwise conferred on the arbitral
tribunal, the tribunal shall have the authority to make such orders for interim
relief, including injunctive relief, as it may deem just and equitable.
Notwithstanding Section 7.4(d) above, each party acknowledges that in the event
of any actual or threatened breach of the provisions of (i) Section 6.2,
Section 6.12 or Section 6.13, (ii) the Employee Matters Agreement, (iii) the
Cross License Agreement, (iv) the Transitional Trademark License Agreement or
(v) the Registration Rights Agreement, the remedy at law would not be adequate,
and therefore injunctive or other interim relief may be sought immediately to
restrain such breach.  If the tribunal shall not have been appointed, either
party may seek interim relief from a court having jurisdiction if the award to
which the applicant may be entitled may be rendered ineffectual without such
interim relief.  Upon appointment of the tribunal following any grant of interim
relief by a court, the tribunal may affirm or disaffirm such relief, and the
parties will seek modification or rescission of the court action as necessary to
accord with the tribunal’s decision.

 

(f)         Each party will bear its own attorneys’ fees and costs incurred in
connection with the resolution of any Dispute in accordance with this
Article VII.

 

71

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1           Corporate Power; Fiduciary Duty.

 

(a)         Each of the GE Parties represents on behalf of itself, and Genworth
represents on behalf of itself, as follows:

 

(i)            each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform each of this Agreement and each other Transaction
Document to which it is a party and to consummate the transactions contemplated
hereby and thereby; and

 

(ii)           this Agreement and each Transaction Document to which it is a
party has been duly executed and delivered by it and constitutes a valid and
binding agreement of it enforceable in accordance with the terms thereof.

 

(b)        Notwithstanding any provision of this Agreement or any Transaction
Document, none of the GE Parties nor Genworth shall be required to take or omit
to take any act that would violate its fiduciary duties to any minority
stockholders of Genworth or any non-wholly owned Subsidiary of GE or Genworth,
as the case may be (it being understood that directors’ qualifying shares or
similar interests will be disregarded for purposes of determining whether a
Subsidiary is wholly owned).

 

8.2           Governing Law.  This Agreement and, unless expressly provided
therein, each other Transaction Document, shall be governed by and construed and
interpreted in accordance with the Laws of the State of New York irrespective of
the choice of Laws principles of the State of New York other than Section 5-1401
of the General Obligations Law of the State of New York.

 

8.3           Survival of Covenants.  Except as expressly set forth in any
Transaction Document, the covenants and other agreements contained in this
Agreement and each Transaction Document, and liability for the breach of any
obligations contained herein or therein, shall survive each of the Separation
and the Initial Public Offering and shall remain in full force and effect;
provided, however, that Genworth’s obligations under Sections 4.6 and 4.9 shall
terminate on the first date on which GE ceases to beneficially own, in the
aggregate (excluding for such purposes shares of Genworth Common Stock
beneficially owned by GE but not for its own account, including (in such
exclusion) beneficial ownership which arises by virtue of some entity that is an
Affiliate of GE being a sponsor of or advisor to a mutual or similar fund that
beneficially owns shares of Genworth Common Stock) at least one percent (1%) of
the outstanding Genworth Common Stock.

 

8.4           Force Majeure.  No party hereto (or any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement or, unless
otherwise expressly provided

 

72

--------------------------------------------------------------------------------


 

therein, any Transaction Document, so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure.  A party claiming the benefit
of this provision shall, as soon as reasonably practicable after the occurrence
of any such event:  (i) notify the other parties of the nature and extent of any
such Force Majeure condition and (ii) use due diligence to remove any such
causes and resume performance under this Agreement as soon as feasible.

 

8.5           Notices.  All notices, requests, claims, demands and other
communications under this Agreement and, to the extent applicable and unless
otherwise provided therein, under each of the Transaction Documents shall be in
writing and shall be given or made (and shall be deemed to have been duly given
or made upon receipt) by delivery in person, by overnight courier service, by
facsimile with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 8.5):

 

If to the GE Parties, to:

 

General Electric Company

3135 Easton Turnpike

Fairfield, CT 06828

Attention: Chief Corporate and Securities Counsel

Fax: 203-373-3079

 

If to Genworth, to:

 

Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA 23230

Attention:  General Counsel

Fax: 804-662-2414

 

8.6           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties to this Agreement shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.

 

8.7           Entire Agreement.  Except as otherwise expressly provided in this
Agreement, this Agreement (including the Schedules and Exhibits hereto)
constitutes the entire agreement of the parties hereto with respect to the
subject matter of this Agreement

 

73

--------------------------------------------------------------------------------


 

and supersedes all prior agreements and undertakings, both written and oral,
between or on behalf of the parties hereto with respect to the subject matter of
this Agreement.

 

8.8           Assignment; No Third-Party Beneficiaries.  This Agreement shall
not be assigned by any party hereto without the prior written consent of the
other parties hereto.  Except as provided in Article V with respect to
Indemnified Parties, this Agreement is for the sole benefit of the parties to
this Agreement and members of their respective Group and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

8.9           Public Announcements.  GE and Genworth shall consult with each
other before issuing, and give each other the opportunity to review and comment
upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement and the Transaction Documents, and
shall not issue any such press release or make any such public statement prior
to such consultation, except as may be required by applicable Law, court process
or by obligations pursuant to any listing agreement with any national securities
exchange or national securities quotation system.

 

8.10         Amendment.  No provision of this Agreement may be amended or
modified except by a written instrument signed by all the parties to such
agreement.  No waiver by any party of any provision hereof shall be effective
unless explicitly set forth in writing and executed by the party so waiving. 
The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

 

8.11         Rules of Construction.  Interpretation of this Agreement shall be
governed by the following rules of construction:  (a) words in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context requires, (b) references to
the terms Article, Section, paragraph, and Schedule are references to the
Articles, Sections, paragraphs, and Schedules to this Agreement unless otherwise
specified, (c) the word “including” and words of similar import shall mean
“including, without limitation,” (d) provisions shall apply, when appropriate,
to successive events and transactions, (e) the table of contents and headings
contained herein are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement and (f) this Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

 

8.12         Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties to each such agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of any such Agreement.

 

74

--------------------------------------------------------------------------------


 

[The remainder of this page is intentionally left blank]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective duly authorized officers.

 

 

GENERAL ELECTRIC COMPANY

 

 

 

 

 

By:

/s/ Dennis D. Dammerman

 

 

 

Name: Dennis D. Dammerman

 

 

Title: Vice Chairman and Executive Officer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By:

/s/ James A. Parke

 

 

 

Name: James A. Parke

 

 

Title: Vice Chairman and Chief Financial Officer

 

 

 

 

 

GEI, INC.

 

 

 

 

 

By:

/s/ Richard D'Avino

 

 

 

Name: Richard D'Avino

 

 

Title: Senior Vice President

 

 

 

 

 

 

GE FINANCIAL ASSURANCE
HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Kathryn A. Cassidy

 

 

 

Name: Kathryn A. Cassidy

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Leon E. Roday

 

 

 

Name: Leon E. Roday

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

76

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Transition Services Agreement

 

Separately provided as Exhibit 10.3 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Registration Rights Agreement

 

Separately provided as Exhibit 10.2 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Tax Matters Agreement

 

Separately provided as Exhibit 10.7 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Employee Matters Agreement

 

Separately provided as Exhibit 10.8 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Transitional Trademark License Agreement

 

Separately provided as Exhibit 10.9 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Intellectual Property Cross License Agreement

 

Separately provided as Exhibit 10.10 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Form of Outsourcing Services Separation Agreement

 

Separately provided as Exhibit 10.6 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of European Transition Services Agreement

 

Separately provided as Exhibit 10.30 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit I

 

Form of Investment Management Agreements

 

Separately provided as Exhibit 10.31 and Exhibit 10.32 to Registration Statement
No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Viking Agreement

 

Separately provided as Exhibit 10.29 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit K

 

Form of Liability and Portfolio Management Agreement

 

Separately provided as Exhibit 10.4, Exhibit 10.5 and Exhibit 10.55 to
Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit L

 

Form of Asset Management Services Agreement

 

Separately provided as Exhibit 10.33 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit M

 

Form of UK Transfer Plan

 

Separately provided as Exhibit 10.41 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit N

 

Form of French Transfer Plan

 

Separately provided as Exhibit 10.43 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit O

 

Form of Derivatives Management Services Agreement

 

Separately provided as Exhibit 10.28 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit P

 

Form of European Tax Matters Agreement

 

Separately provided as Exhibit 10.57 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit Q

 

Form of Framework Agreement

 

Separately provided as Exhibit 10.26 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit R

 

Form of Mortgage Services Agreement

 

Separately provided as Exhibit 10.25 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit S

 

Form of UFLIC ESG Services Agreement

 

Separately provided as Exhibit 10.45 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit T

 

French Transfer Agreement

 

Separately provided as Exhibit 10.44 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit U

 

Form of Capital Management Agreement

 

Separately provided as Exhibit 10.21 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


Exhibit V

 

RECAPTURE AGREEMENT

 

This RECAPTURE AGREEMENT (this “Agreement”) effective as of 12:01 a.m. on
January 1, 2004 (the “Effective Time”)  by and between GENERAL ELECTRIC CAPITAL
ASSURANCE COMPANY, an insurance company organized under the laws of Delaware
(the “Retrocedent”) and JAMESTOWN LIFE INSURANCE COMPANY, an insurance company
organized under the laws of Virginia (the “Retrocessionaire”).

 

WHEREAS, the Retrocedent and the Retrocessionaire have entered into the Modified
Coinsurance Retrocession Agreement effective as of July 1, 2000 (the
“Retrocession Agreement”); and

 

WHEREAS, the Retrocedent and the Retrocessionaire desire a full and final
settlement, discharge and release of any and all of each of their respective
liabilities, rights, duties and obligations under the Retrocession Agreement.

 

NOW, THEREFORE, the Retrocedent and the Retrocessionaire (each a “Party”, and
collectively, the “Parties”) agree as follows:

 


ARTICLE I

RECAPTURE CONSIDERATION


 


SECTION 1.1  RECAPTURE CONSIDERATION.  AS CONSIDERATION OF THE
RETROCESSIONAIRE’S RELEASE OF THE RETROCEDENT, THE RETROCEDENT HEREBY AGREES TO
PAY THE RETROCESSIONAIRE THE CASH AND INVESTMENT ASSETS LISTED ON SCHEDULE A
HERETO.


 


ARTICLE II

RECAPTURE


 


SECTION 2.1  RETROCEDENT RELEASE OF THE RETROCESSIONAIRE.  IN CONSIDERATION OF
THE RELEASE PROVIDED IN SECTION 2.2, AS OF THE EFFECTIVE TIME, THE RETROCEDENT
HEREBY FOREVER RELEASES AND DISCHARGES THE RETROCESSIONAIRE, AND ITS RESPECTIVE
PREDECESSORS, SUCCESSORS, PARENTS, ASSIGNS, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, REPRESENTATIVES, LIQUIDATORS, RECEIVERS, SHAREHOLDERS, HEIRS,
EXECUTORS, ADMINISTRATORS, AND ATTORNEYS FROM ANY AND ALL PAST, PRESENT, AND
FUTURE OBLIGATIONS, ADJUSTMENTS, LIABILITY FOR PAYMENT OF INTEREST, OFFSETS,
ACTIONS, CAUSES OF ACTION, SUITS, DEBTS, SUMS OF MONEY, ACCOUNTS, PREMIUM
PAYMENTS, RECKONINGS, BONDS, BILLS, COVENANTS, CONTRACTS, CONTROVERSIES,
AGREEMENTS, PROMISES, DAMAGES, JUDGMENTS, LIENS, RIGHTS, COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND COSTS ACTUALLY INCURRED), CLAIMS AND DEMANDS,
LIABILITIES AND LOSSES OF ANY NATURE WHATSOEVER, WHETHER GROUNDED IN LAW, IN
EQUITY, IN ADMIRALTY, IN CONTRACT OR IN TORT, ALL WHETHER KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, VESTED OR CONTINGENT, THAT THE RETROCEDENT NOW

 

--------------------------------------------------------------------------------


 


HAS, OWNS, OR HOLDS OR CLAIMS TO HAVE, OWN, OR HOLD, OR AT ANY TIME HAD, OWNED,
OR HELD, OR CLAIMED TO HAVE HAD, OWNED, OR HELD, OR MAY AFTER THE EXECUTION OF
THIS AGREEMENT HAVE, OWN, OR HOLD OR CLAIM TO HAVE, OWN, OR HOLD, ARISING OUT OF
CONDUCT OR MATTERS OCCURRING PRIOR TO OR SUBSEQUENT TO THE EXECUTION OF THIS
AGREEMENT, AGAINST THE RETROCESSIONAIRE, ARISING FROM, BASED UPON, OR IN ANY WAY
RELATED TO THE RETROCESSION AGREEMENT, IT BEING THE INTENTION OF THE PARTIES
THAT THIS RELEASE OPERATE AS A FULL AND FINAL SETTLEMENT OF THE
RETROCESSIONAIRE’S CURRENT AND FUTURE LIABILITIES TO THE RETROCEDENT UNDER AND
IN CONNECTION WITH THE RETROCESSION AGREEMENT, PROVIDED, HOWEVER, THAT THIS
RELEASE DOES NOT DISCHARGE OBLIGATIONS OF THE RETROCESSIONAIRE THAT HAVE BEEN
UNDERTAKEN OR IMPOSED BY THE TERMS OF THIS AGREEMENT.


 


SECTION 2.2  RETROCESSIONAIRE RELEASE OF THE RETROCEDENT.  IN CONSIDERATION OF
RECEIPT OF THE PAYMENT DESCRIBED IN ARTICLE I, THE RELEASE PROVIDED IN SECTION
2.1 AND THE RETROCEDENT’S INDEMNIFICATION OBLIGATIONS DESCRIBED IN SECTION 2.3,
AS OF THE EFFECTIVE TIME, THE RETROCESSIONAIRE HEREBY FOREVER RELEASES AND
DISCHARGES THE RETROCEDENT, AND ITS RESPECTIVE PREDECESSORS, SUCCESSORS,
PARENTS, ASSIGNS, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, REPRESENTATIVES,
LIQUIDATORS, RECEIVERS, SHAREHOLDERS, HEIRS, EXECUTORS, ADMINISTRATORS, AND
ATTORNEYS FROM ANY AND ALL PAST, PRESENT, AND FUTURE OBLIGATIONS, ADJUSTMENTS,
LIABILITY FOR PAYMENT OF INTEREST, OFFSETS, ACTIONS, CAUSES OF ACTION, SUITS,
DEBTS, SUMS OF MONEY, ACCOUNTS, PREMIUM PAYMENTS, RECKONINGS, BONDS, BILLS,
COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES, DAMAGES, JUDGMENTS,
LIENS, RIGHTS, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COSTS ACTUALLY
INCURRED), CLAIMS AND DEMANDS, LIABILITIES AND LOSSES OF ANY NATURE WHATSOEVER,
WHETHER GROUNDED IN LAW, IN EQUITY, IN ADMIRALTY, IN CONTRACT OR IN TORT, ALL
WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, VESTED OR CONTINGENT, THAT
THE RETROCESSIONAIRE NOW HAS, OWNS, OR HOLDS OR CLAIMS TO HAVE, OWN, OR HOLD, OR
AT ANY TIME HAD, OWNED, OR HELD, OR CLAIMED TO HAVE HAD, OWNED, OR HELD, OR MAY
AFTER THE EXECUTION OF THIS AGREEMENT HAVE, OWN, OR HOLD OR CLAIM TO HAVE, OWN,
OR HOLD, ARISING OUT OF CONDUCT OR MATTERS OCCURRING PRIOR TO OR SUBSEQUENT TO
THE EXECUTION OF THIS AGREEMENT, AGAINST THE RETROCEDENT, ARISING FROM, BASED
UPON, OR IN ANY WAY RELATED TO THE RETROCESSION AGREEMENT, IT BEING THE
INTENTION OF THE PARTIES THAT THIS RELEASE OPERATE AS A FULL AND FINAL
SETTLEMENT OF THE RETROCEDENT’S CURRENT AND FUTURE LIABILITIES TO THE
RETROCESSIONAIRE UNDER AND IN CONNECTION WITH THE RETROCESSION AGREEMENT,
PROVIDED, HOWEVER, THAT THIS RELEASE DOES NOT DISCHARGE OBLIGATIONS OF THE
RETROCEDENT THAT HAVE BEEN UNDERTAKEN OR IMPOSED BY THE TERMS OF THIS AGREEMENT.


 


SECTION 2.3  RETROCEDENT INDEMNIFICATION OF RETROCESSIONAIRE.  THE RETROCEDENT
AGREES TO INDEMNIFY AND HOLD THE RETROCESSIONAIRE, ITS PREDECESSORS, SUCCESSORS,
PARENTS, AFFILIATES, SUBSIDIARIES, AGENTS, OFFICERS, DIRECTORS, SHAREHOLDERS AND
THEIR ASSIGNS (HEREINAFTER “AFFILIATED PERSONS”) HARMLESS FOR, FROM AND AGAINST
ANY AND ALL OBLIGATIONS, LIABILITIES, CLAIMS, ACTIONS AND DEMANDS OF ANY NATURE
WHATSOEVER (“ACTIONS”), WHETHER IN LAW OR IN EQUITY, WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE, ARISING FROM, BASED UPON, OR IN ANY WAY RELATED TO THE
RETROCESSION AGREEMENT.  IN ADDITION, THE RETROCEDENT AGREES TO DEFEND, ON
BEHALF OF THE RETROCESSIONAIRE AND THE AFFILIATED PERSONS, AT THE

 

2

--------------------------------------------------------------------------------


 


RETROCEDENT’S SOLE COST AND EXPENSE, ANY AND ALL ACTIONS BROUGHT AGAINST THE
RETROCESSIONAIRE OR THE AFFILIATED PERSONS WITH RESPECT TO MATTERS ARISING FROM,
BASED UPON, OR IN ANY WAY RELATED TO THE RETROCESSION AGREEMENT.  THE MANNER IN
WHICH SUCH DEFENSE SHALL BE CONDUCTED SHALL BE SOLELY WITHIN THE DISCRETION OF
THE RETROCEDENT; PROVIDED THAT SUCH DEFENSE IS CONDUCTED IN ACCORDANCE WITH
REASONABLE PROFESSIONAL STANDARDS AND IN THE INTEREST OF THE RETROCESSIONAIRE
AND THE AFFILIATED PERSONS.  WITHOUT WAIVER OR MODIFICATION OF THIS ACCORD AND
SATISFACTION, THE RETROCESSIONAIRE SHALL HAVE THE RIGHT TO PARTICIPATE, AT ITS
SOLE COST AND EXPENSE, IN THE DEFENSE OF ANY ACTIONS.  IF THE RETROCEDENT SHALL
FAIL TO ASSUME SUCH DEFENSE OR FAIL TO DEFEND IN ACCORDANCE WITH REASONABLE
PROFESSIONAL STANDARDS, THE RETROCESSIONAIRE SHALL HAVE THE RIGHT WITHOUT WAIVER
OR MODIFICATION OF THIS ACCORD AND SATISFACTION TO ASSUME THE DEFENSE OF ANY
ACTIONS AT THE RETROCEDENT’S SOLE COST AND EXPENSE AFTER 10 DAYS WRITTEN NOTICE
TO THE RETROCEDENT AND THE RETROCEDENT SHALL PROVIDE THE RETROCESSIONAIRE WITH
UNENCUMBERED SECURITY WHICH IN THE RETROCESSIONAIRE’S REASONABLE OPINION WILL BE
OF SUCH QUALITY AND IN SUCH AMOUNT AS TO SECURE ITS ESTIMATED FULL COST AND
EXPENSE OF SUCH DEFENSE.


 


ARTICLE III

INDEPENDENT INVESTIGATION


 


SECTION 3.1  INDEPENDENT INVESTIGATION.  THE RETROCEDENT AND THE
RETROCESSIONAIRE ACKNOWLEDGE THAT THEY HAVE EACH ENTERED INTO THIS AGREEMENT IN
RELIANCE ON THEIR OWN INDEPENDENT INVESTIGATION AND ANALYSIS OF THE FACTS
UNDERLYING THEIR PARTICIPATION IN THE RETROCESSION AGREEMENT, AND THAT NO
REPRESENTATIONS, WARRANTIES OR PROMISES OF ANY KIND HAVE BEEN MADE, DIRECTLY OR
INDIRECTLY, TO INDUCE THEM TO EXECUTE THIS AGREEMENT OTHER THAN THOSE WHICH ARE
EXPRESSLY SET FORTH HEREIN.  NEVERTHELESS, THE PARTIES ACKNOWLEDGE THAT THEY MAY
LATER DISCOVER FACTS DIFFERENT FROM OR IN ADDITION TO THOSE NOW KNOWN OR
BELIEVED TO BE KNOWN REGARDING THEIR PARTICIPATION IN THE RETROCESSION AGREEMENT
AND AGREE THAT THIS AGREEMENT SHALL REMAIN IN FORCE NOTWITHSTANDING THE
EXISTENCE OF OR BELIEF REGARDING ANY DIFFERENT OR ADDITIONAL FACTS.


 


ARTICLE IV

 REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1  REPRESENTATIONS AND WARRANTIES OF EACH PARTY.  EACH PARTY HERETO
REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT:


 


(A)  THE EXECUTION OF THIS AGREEMENT IS FULLY AUTHORIZED BY IT;


 


(B)  THE PERSON OR PERSONS EXECUTING THIS AGREEMENT ON ITS BEHALF HAVE THE
NECESSARY AND APPROPRIATE AUTHORITY TO DO SO;

 

3

--------------------------------------------------------------------------------


 


(C)  IT HAS NO NOTICE OF ANY PENDING ACTION, AGREEMENTS, TRANSACTIONS, OR
NEGOTIATIONS TO WHICH IT IS A PARTY OR IS LIKELY TO BE MADE A PARTY THAT WOULD
RENDER THIS AGREEMENT OR ANY PART THEREOF VOID, VOIDABLE, OR UNENFORCEABLE; AND


 


(D)  ANY AUTHORIZATION, CONSENT, OR APPROVAL OF ANY GOVERNMENTAL ENTITY,
REQUIRED TO MAKE THIS AGREEMENT VALID AND BINDING HAS BEEN OBTAINED.


 


SECTION 4.2  REPRESENTATION AND WARRANTY OF THE RETROCEDENT.  THE RETROCEDENT
REPRESENTS AND WARRANTS TO THE RETROCESSIONAIRE THAT, AS OF THE EFFECTIVE TIME,
THE RETROCEDENT IS NOT STATUTORILY INSOLVENT BASED ON ITS FINANCIAL STATEMENTS
PREPARED IN ACCORDANCE WITH STATUTORY ACCOUNTING PRACTICES WHICH ARE PRESCRIBED
OR PERMITTED BY THE STATE INSURANCE REGULATORY AUTHORITY OF THE STATE OF
DELAWARE.


 


ARTICLE V


 


MISCELLANEOUS


 


SECTION 5.1  HEADINGS.  HEADINGS USED HEREIN ARE NOT A PART OF THIS AGREEMENT
AND SHALL NOT AFFECT THE TERMS HEREOF.


 


SECTION 5.2  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY
GIVEN OR MADE AS FOLLOWS:  (A) IF SENT BY REGISTERED OR CERTIFIED MAIL IN THE
UNITED STATES RETURN RECEIPT REQUESTED, UPON RECEIPT; (B) IF SENT BY REPUTABLE
OVERNIGHT AIR COURIER TWO BUSINESS DAYS AFTER MAILING; (C) IF SENT BY FACSIMILE
TRANSMISSION, WITH A COPY MAILED ON THE SAME DAY IN THE MANNER PROVIDED IN (A)
OR (B) ABOVE, WHEN TRANSMITTED AND RECEIPT IS CONFIRMED BY TELEPHONE; OR (D) IF
OTHERWISE ACTUALLY PERSONALLY DELIVERED, WHEN DELIVERED, AND SHALL BE DELIVERED
AS FOLLOWS:


 


(A)  IF TO THE RETROCEDENT:


 

General Electric Capital Assurance Company
6610 West Broad Street
Richmond, VA 23230
Facsimile:  (804) 281-6165
Attention:  Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

With a copy to:

 

General Electric Capital Assurance Company
6620 West Broad Street
Richmond, VA 23230
Facsimile:  (804) 662-2414
Attention:  General Counsel

 


(B)  IF TO THE RETROCESSIONAIRE:


 

Jamestown Life Insurance Company
6604 West Broad Street
Richmond, VA 23230
Facsimile:  (804) 662-2414
Attention:  General Counsel

 

or to such other address or to such other person as either Party may have last
designated by notice to the other Party.

 


SECTION 5.3  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE SOLELY TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS, ASSIGNS, RECEIVERS, LIQUIDATORS, REHABILITATORS, CONSERVATORS AND
SUPERVISORS, IT NOT BEING THE INTENT OF THE PARTIES TO CREATE ANY THIRD PARTY
BENEFICIARIES, EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT.


 


SECTION 5.4  EXECUTION IN COUNTERPART.  THIS AGREEMENT MAY BE EXECUTED BY THE
PARTIES HERETO IN ANY NUMBER OF COUNTERPARTS, AND BY EACH OF THE PARTIES HERETO
IN SEPARATE COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND
DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL
TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


SECTION 5.5  AMENDMENTS.  THIS AGREEMENT MAY NOT BE CHANGED, ALTERED OR MODIFIED
UNLESS THE SAME SHALL BE IN WRITING EXECUTED BY THE RETROCEDENT AND THE
RETROCESSIONAIRE.


 


SECTION 5.6  GOVERNING LAW.  THIS AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS THEREOF TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


 


SECTION 5.7  ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT, AND SUPERSEDES
ALL OTHER PRIOR AGREEMENTS, UNDERSTANDINGS, STATEMENTS, REPRESENTATIONS AND
WARRANTIES, ORAL OR

 

5

--------------------------------------------------------------------------------


 


WRITTEN, EXPRESS OR IMPLIED, BETWEEN THE PARTIES AND THEIR RESPECTIVE
AFFILIATES, REPRESENTATIVES AND AGENTS IN RESPECT OF THE SUBJECT MATTER HEREOF.


 


SECTION 5.8  SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
VOID OR UNENFORCEABLE, IN WHOLE OR IN PART, (I) SUCH HOLDING SHALL NOT AFFECT
THE VALIDITY AND ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT, INCLUDING
ANY OTHER PROVISION, PARAGRAPH OR SUBPARAGRAPH, AND (II) THE PARTIES AGREE TO
ATTEMPT IN GOOD FAITH TO REFORM SUCH VOID OR UNENFORCEABLE PROVISION TO THE
EXTENT NECESSARY TO RENDER SUCH PROVISION ENFORCEABLE AND TO CARRY OUT ITS
ORIGINAL INTENT.


 


SECTION 5.9  NO WAIVER; PRESERVATION OF REMEDIES.  NO CONSENT OR WAIVER, EXPRESS
OR IMPLIED, BY ANY PARTY TO OR OF ANY BREACH OR DEFAULT BY ANY OTHER PARTY IN
THE PERFORMANCE BY SUCH OTHER PARTY OF ITS OBLIGATIONS HEREUNDER SHALL BE DEEMED
OR CONSTRUED TO BE A CONSENT OR WAIVER TO OR OF ANY OTHER BREACH OR DEFAULT IN
THE PERFORMANCE OF OBLIGATIONS HEREUNDER BY SUCH OTHER PARTY HEREUNDER.  FAILURE
ON THE PART OF ANY PARTY TO COMPLAIN OF ANY ACT OR FAILURE TO ACT OF ANY OTHER
PARTY OR TO DECLARE ANY OTHER PARTY IN DEFAULT, IRRESPECTIVE OF HOW LONG SUCH
FAILURE CONTINUES, SHALL NOT CONSTITUTE A WAIVER BY SUCH FIRST PARTY OF ANY OF
ITS RIGHTS HEREUNDER.  THE RIGHTS AND REMEDIES PROVIDED ARE CUMULATIVE AND ARE
NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT ANY PARTY MAY OTHERWISE HAVE AT LAW
OR EQUITY.


 


SECTION 5.10  NEGOTIATED AGREEMENT.  THIS AGREEMENT HAS BEEN NEGOTIATED BY THE
PARTIES AND THE FACT THAT THE INITIAL AND FINAL DRAFT WILL HAVE BEEN PREPARED BY
EITHER PARTY OR AN INTERMEDIARY WILL NOT GIVE RISE TO ANY PRESUMPTION FOR OR
AGAINST ANY PARTY TO THIS AGREEMENT OR BE USED IN ANY RESPECT OR FORUM IN THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT OR ANY OF ITS PROVISIONS.


 


SECTION 5.11  TAX EXCEPTION TO ANY CONFIDENTIALITY.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY SET FORTH HEREIN OR IN ANY OTHER AGREEMENT TO WHICH THE PARTIES
HERETO ARE PARTIES OR BY WHICH THEY ARE BOUND, ANY OBLIGATIONS OF
CONFIDENTIALITY CONTAINED HEREIN AND THEREIN, AS THEY RELATE TO THE
TRANSACTIONS, SHALL NOT APPLY TO THE FEDERAL TAX STRUCTURE OR FEDERAL TAX
TREATMENT OF THE TRANSACTIONS, AND EACH PARTY HERETO (AND ANY EMPLOYEE,
REPRESENTATIVE, OR AGENT OF ANY PARTY HERETO) MAY DISCLOSE TO ANY AND ALL
PERSONS, WITHOUT LIMITATION OF ANY KIND, THE FEDERAL TAX STRUCTURE AND FEDERAL
TAX TREATMENT OF THE TRANSACTIONS.  THE PRECEDING SENTENCE IS INTENDED TO CAUSE
THE TRANSACTIONS TO BE TREATED AS NOT HAVING BEEN OFFERED UNDER CONDITIONS OF
CONFIDENTIALITY FOR PURPOSES OF SECTION 1.6011-4(B)(3) (OR ANY SUCCESSOR
PROVISION) OF THE TREASURY REGULATIONS PROMULGATED UNDER SECTION 6011 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND SHALL BE CONSTRUED IN A MANNER
CONSISTENT WITH SUCH PURPOSE.  IN ADDITION, EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS NO PROPRIETARY OR EXCLUSIVE RIGHTS TO THE FEDERAL TAX STRUCTURE OF THE
TRANSACTIONS OR ANY FEDERAL TAX MATTER OR FEDERAL TAX IDEA RELATED TO THE
TRANSACTIONS.

 

6

--------------------------------------------------------------------------------


 


SECTION 5.12  INTERPRETATION.  WHEREVER THE WORDS “INCLUDE,” “INCLUDES” OR
“INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION.”


 


SECTION 5.13  INCONTESTABILITY.  IN CONSIDERATION OF THE MUTUAL COVENANTS AND
AGREEMENTS CONTAINED HEREIN, EACH PARTY HERETO DOES HEREBY AGREE THAT THIS
AGREEMENT, AND EACH AND EVERY PROVISION HEREOF, IS AND SHALL BE ENFORCEABLE BY
AND BETWEEN THEM ACCORDING TO ITS TERMS, AND EACH PARTY DOES HEREBY AGREE THAT
IT SHALL NOT, DIRECTLY OR INDIRECTLY, CONTEST THE VALIDITY OR ENFORCEABILITY
HEREOF.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

 

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

 

 

 

 

 

By

 

 

 

 

Name: Victor C. Moses

 

 

Title: Senior Vice President and Chief Actuary

 

 

 

 

 

JAMESTOWN LIFE INSURANCE COMPANY

 

 

 

 

 

By

 

 

 

 

Name: Ward Bobitz

 

 

Title: Vice President

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Assets

 

9

--------------------------------------------------------------------------------


 

Transfer Document

 

From

 

To

 

 

 

Nature of
Transfer

 

Cash Map
Cross-
Reference

 

Schedule

 

 

 

Bill of Sale

 

GECA

 

JTL

 

 

 

Recapture

 

(71)

 

Schedule A

 

 

 

Parent Name

 

Issuer Name

 

1Q04 Cusip

 

1Q04
Tax lot

 

1Q04 Current
Par

 

1Q04 GAAP
BV (including
attached
derivative)

 

1Q04
Accrued
Interest

 

1Q04 GAAP
BV + Accrued
Interest

 

 

 

[Individual Asset Details Omitted]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asset Total

 

 

 

 

 

 

 

 

 

342,536,963.59

 

5,010,635.72

 

347,547,599.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash

 

 

 

 

 

 

 

 

 

 

 

 

 

832,321.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

348,379,921.13

 

 

Transfer Document

 

 

 

 

 

 

 

 

 

 

 

 

 

Bill of Sale

 

 

 

 

 

 

 

 

 

 

 

 

 

Parent Name

 

1Q04 STAT
BV (including
attached
 derivative)

 

1Q04
Accrued
Interest

 

1Q04 STAT BV
+ Accrued
Interest

 

1Q04 MV
(including
attached
derivative)

 

1Q04 Accrued
Interest

 

1Q04 MV +
Accrued Interest

 

 

 

[Individual Asset Details Omitted]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asset Total

 

345,313,205.38

 

5,010,635.72

 

350,323,841.10

 

365,745,427.41

 

5,010,635.72

 

370,756,063.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash

 

 

 

 

 

832,321.82

 

 

 

 

 

832,321.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

351,156,162.92

 

 

 

 

 

371,588,384.95

 

 

--------------------------------------------------------------------------------

 

Exhibit W

 

Form of Long Term Care Retrocession Agreement

 

Separately provided as Exhibit 10.16 and Exhibit 10.17 to Registration Statement
No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit X

 

Form of Medicare Supplement Reinsurance Agreement

 

Separately provided as Exhibit 10.20 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit Y

 

Form of Structured Settlement Annuity Reinsurance Agreements

 

Separately provided as Exhibit 10.11, Exhibit 10.12, Exhibit 10.13, Exhibit
10.14, Exhibit 10.15 and Exhibit 10.54 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit Z

 

Form of Variable Annuity Reinsurance Agreements

 

Separately provided as Exhibit 10.18 and Exhibit 10.19 to Registration Statement
No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit AA

 

Form of Trust Agreements

 

Separately provided as Exhibit 10.48, Exhibit 10.49, Exhibit 10.50, Exhibit
10.51, Exhibit 10.52 and Exhibit 10.53 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit BB

 

Form of Business Services Agreement

 

Separately provided as Exhibit 10.27 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit CC

 

Form of Genworth Contingent Note

 

Separately provided as Exhibit 10.46 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


Exhibit DD

 

PROMISSORY NOTE

 

 

$2,400,000,000

 

Dated:  May    , 2004

 

FOR VALUE RECEIVED, the undersigned, GENWORTH FINANCIAL, INC., a Delaware
corporation (“Company”) hereby promises to pay to the order of GE FINANCIAL
ASSURANCE HOLDINGS, INC., a Delaware corporation (“GEFAHI”), or to any other
permitted holder of this Note (GEFAHI or such other holder being the “Holder”),
on or before May __, 2004, the principal amount of TWO BILLION FOUR HUNDRED
MILLION UNITED STATES DOLLARS (U.S. $2,400,000,000) together with accrued and
unpaid interest thereon as provided below.

The outstanding principal of this Note shall bear interest at a rate per annum
equal to _______ percent (_____%); provided, if not paid when due, from and
after the date due, the outstanding principal amount of (and to the extent
permitted by law, all accrued and unpaid interest on) this Note shall bear
interest at a rate per annum equal to _______ percent (___ %).  Interest shall
be computed on the basis on the actual number of days elapsed in a 365/366 day
year.

  Principal hereunder is payable in lawful money of the United States of America
to GEFAHI at its principal place of business at ___________________, or to any
other Holder at such other place as such Holder may designate from time to time
in writing, in cash or other immediately available funds.

Any notices or other communications required or permitted hereunder shall be
given in writing and personally delivered with receipt acknowledged or mailed,
postage prepaid, via registered mail, return receipt requested, if to GEFAHI, at
the address provided above (or to such other address as GEFAHI or another Holder
may designate as provided above) and if to the Company, at its address at
_________________, with a copy to ___________________________, or any other
address notified in writing by the Company to the Holder.  Any notice given in
conformity with the foregoing shall be deemed given when personally delivered or
upon the date of delivery specified in the registered mail receipt.

This Note shall be governed by and construed and interpreted in accordance with
the laws of the State of New York irrespective of the choice of laws principles
of the State of New York other than Section 5-1401 of the General Obligations
Law of the State of New York.

If any provision of this Note is invalid or unenforceable in any jurisdiction,
the other provisions hereof shall remain in full force and effect in such
jurisdiction and the remaining provisions hereof shall be liberally construed in
favor of the Holder hereof in order to effectuate the provisions hereof and the
invalidity of any provision hereof in any jurisdiction shall not affect the
validity or enforceability of any other provision in any other jurisdiction,
including the State of New York.

--------------------------------------------------------------------------------


 

  Neither this Note, nor any interest herein, shall be transferable (whether by
assignment or participation) by GEFAHI or any other Holder without the prior
written consent of the Company except to a direct or indirect wholly owned
subsidiary of the General Electric Company.  This Note shall not be assignable
by the Company without the prior written consent of all of the Holders.  Subject
to the foregoing, this Note shall be binding upon and inure to the benefit of
the Holders and the Company and their respective transferees, successors and
assigns.

Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Note, and the Company’s receipt of an
indemnity agreement of the Holder reasonably satisfactory to the Company, the
Company will, at the expense of the Holder, execute and deliver, in lieu
thereof, a new Note of like terms.

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GE FINANCIAL ASSURANCE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Exhibit EE

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

PLAN OF DIVESTITURE

 

FOR

 

GENWORTH FINANCIAL, INC.

 

This Plan of Divestiture (the “Plan”) of General Electric Capital Corporation, a
Delaware corporation (“GECC”), for the divestiture of a Controlling Interest (as
defined below) and, as soon thereafter as is reasonably practicable, at least an
80% Interest (as defined below) in the stock of Genworth Financial, Inc., a
Delaware corporation which is now a wholly owned indirect subsidiary of GECC
(“Genworth”), by means of a series of registered underwritten public secondary
offerings, or such other means as may be necessary or appropriate, shall be
effective only upon approval of the Board of Directors of GECC (the “Board of
Directors”).

 

WHEREAS, GE Financial Assurance Holdings, Inc., a Delaware corporation which is
a wholly owned indirect subsidiary of GECC (“GEFAHI”), presently serves as the
holding company for regulated insurance subsidiaries that are engaged in the
business of providing annuities, life insurance, long term care insurance,
mortgage insurance, and other insurance and complementary products, and GECC and
its subsidiaries or affiliates hold other businesses identified as related or
complementary to the insurance businesses held directly or indirectly by GEFAHI
(as defined herein and in the Master Agreement, the “Genworth Business”);

 

--------------------------------------------------------------------------------


 

WHEREAS, General Electric Company, a New York corporation, GECC, GEI, Inc., a
Delaware corporation, GEFAHI, and Genworth will enter into a Master Agreement
effective as of the date specified therein;

 

WHEREAS, the Master Agreement provides for the transfer to Genworth of the
Genworth Business, including the stock of certain subsidiaries engaged in the
conduct of the Genworth Business (the “Genworth Companies”);

 

WHEREAS, the Board of Directors has determined that the ownership by GECC of the
Genworth Business has had undesirable effects on the financial performance of
GECC, including by utilizing capital inefficiently, negatively affecting such
measures of financial performance as return on equity, and increasing the
volatility of reported earnings;

 

WHEREAS, the Board of Directors has determined that it would be in the best
interests of GECC and its shareholders to divest at least a Controlling Interest
in the stock of Genworth as promptly as practicable, and in any event within two
years after the date of the first divestiture implemented under this Plan (the
“Commencement Date”), and, as soon after such divestiture of a Controlling
Interest as is reasonably practicable, to divest at least an 80% Interest in the
stock of Genworth, and to redeploy the proceeds thereof in a manner consistent
with the commercial and financial objectives of GECC and its shareholders;

 

WHEREAS, representations have been made to the Internal Revenue Service
regarding this Plan, and a private letter ruling dated October 6, 2003 (the
“Private Letter Ruling”) has been received from the Internal Revenue Service to
the effect that, among other things, the transfer of the stock of the Genworth
Companies pursuant to this

 

2

--------------------------------------------------------------------------------


 

Plan will be treated as a qualified stock purchase within the meaning of
section 338(d)(3) of the Code;

 

WHEREAS, the board of directors of GEFAHI has adopted a plan of divestiture
substantially similar to this Plan of Divestiture;

 

NOW, THEREFORE, the Board of Directors hereby adopts this Plan of Divestiture
for the purpose of divesting at least a Controlling Interest and, as soon after
such divestiture of a Controlling Interest as is reasonably practicable, at
least an 80% Interest in the stock of Genworth.

 

ARTICLE I.

 

Actions to be Taken by Officers.

 

(a)                                  The officers of GECC (or their designees)
shall cause all of the Genworth Assets to be transferred to Genworth pursuant to
the Master Agreement in exchange for consideration to be received by GEFAHI and
the other transferors of such Genworth Assets that will include 100% of the
outstanding common stock of Genworth (apart from any Genworth stock already
owned)  and additional consideration in the form of preferred stock, equity
units, debt, and other consideration;

 

(b)                                 The officers of GECC (or their designees)
shall perform such acts, execute and deliver such documents, and do all things
which may be necessary or advisable to effectuate the divesture of at least a
Controlling Interest in the stock of Genworth (which divestiture shall be
completed within two years after the Commencement Date), and, as soon after such
divestiture of a Controlling Interest as is reasonably practicable, the
divestiture of at least an 80% Interest in the stock of Genworth, including, but
not limited to, the following:

 

3

--------------------------------------------------------------------------------


 

(1)                                  the preparation and filing of a
registration statement on Form S-1, with the assistance and advice of Morgan
Stanley & Co. Incorporated (“Morgan Stanley”) and Goldman, Sachs & Co. (“Goldman
Sachs”), and/or such other underwriters as may be selected by the officers of
GECC (or their designees), for an initial registered underwritten public
secondary offering of more than 20% of the outstanding Genworth stock, which
filing shall be made as soon as is reasonably practicable;

 

(2)                                  the execution of a firm commitment
underwriting agreement on customary terms and conditions with Morgan Stanley and
Goldman Sachs, and/or any other underwriters that may be selected by the
officers of GECC (or their designees), and the performance of any other acts,
and the execution and delivery of any other documents, which may be necessary to
complete such initial registered underwritten public secondary offering as soon
as is reasonably practicable;

 

(3)                                  the execution of such transition agreements
with Genworth as may be customary, proper, or otherwise advisable in connection
with this Plan, including a Tax Matters Agreement;

 

(4)                                  consulting on a regular and ongoing basis
with Morgan Stanley, Goldman Sachs and/or any other underwriters selected by the
officers of GECC (or their designees) to determine the feasibility of one or
more subsequent registered underwritten public offerings of the stock of
Genworth; and

 

(5)                                  any such acts, and the execution and
delivery of any such documents, as may be necessary to assure the completion of
such subsequent offerings, in amounts at least sufficient to result in the
divestiture of a Controlling Interest in the stock of Genworth as soon as is
reasonably practicable, and in any event within two years after

 

4

--------------------------------------------------------------------------------


 

the Commencement Date, and, as soon after such divestiture of a Controlling
Interest as is reasonably practicable, the divestiture of at least an 80%
Interest in the stock of Genworth.

 

(c)                                  In the event it appears to the officers of
GECC that it may not be feasible to complete the divestiture of at least a
Controlling Interest in the stock of Genworth to unrelated persons on or before
the second anniversary of the Commencement Date by means of registered
underwritten public offerings of such stock, the officers of GECC are hereby
authorized to pursue such other means as they deem necessary or appropriate to
complete such divestiture of at least a Controlling Interest in the stock of
Genworth to unrelated persons on or before such date, including a privately
negotiated sale of stock in Genworth, the redemption or repurchase by Genworth
of its stock from GECC or any affiliate, the recapitalization of any remaining
stock in Genworth owned by GECC or any affiliate, the execution of a voting
agreement between GECC or its affiliates, on the one hand,  and Genworth, on the
other, with respect to any remaining stock in Genworth owned by GECC or any
affiliate, and any other means that such officers may deem necessary or
appropriate.

 

(d)                                 All acts performed, documents executed or
delivered, and other things done pursuant to this Plan shall be consistent, and
in accordance, with the facts stated and representations made to the Internal
Revenue Service in connection with the Private Letter Ruling.  This Plan of
Divestiture shall not be read, interpreted, or construed to require or permit
any action that would be inconsistent with such facts or representations.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Further, in construing this Plan, any and
all actions or events that contribute to GECC having met its objectives of
owning less than 50% (by fair market value) of the stock of Genworth as soon as
is practicable, and in any event within two years after the Commencement Date,
and, as soon after meeting such objective as is reasonably practicable, of
owning less than 20% (by fair market value and combined voting power) of the
stock of Genworth, shall be considered part of this Plan of Divestiture.

 

ARTICLE II.

 

Proceeds of Divestiture.

 

(a)                                  The officers of GECC (or their designees)
may apply any portion of the proceeds from the disposition of the stock of
Genworth to the payment, satisfaction and discharge of any existing debts and
obligations of GECC and its affiliates, and to invest and reinvest or distribute
the balance of such proceeds as directed by the Board of Directors in a manner
consistent with the commercial and financial objectives of GECC and its
shareholders.

 

(b)                                 The officers of GECC (or their designees)
may, if such officers (or designees) deem it appropriate, establish a reserve to
meet any contingent liabilities of GECC, including any claims or actions to
which GECC is or may be subject, and any amount that is placed in such reserve
shall be deducted from the net assets to be applied or invested and reinvested
in the manner described in paragraph (a) until the contingent liabilities have
been settled or otherwise determined and discharged.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III.

 

State and Regulatory Filings.

 

(a)                                  The officers of GECC (or their designees)
shall make, or cause to be made, such filings with the Securities and Exchange
Commission, the Commissioners of Insurance for the States of Delaware, Virginia,
North Carolina, Illinois, Texas, Wisconsin, and certain other States, and the
regulatory authorities for the United Kingdom, Canada, Australia, Bermuda, and
certain other foreign jurisdictions, as may be required to register the stock of
Genworth and otherwise to effectuate registered underwritten public offerings of
the stock of Genworth.

 

(b)                                 The officers of GECC (or their designees)
shall make, or cause to be made, such other filings and take such other actions
as they may deem necessary or advisable to carry out the purposes of this Plan
of Divestiture.

 

ARTICLE IV.

 

Meaning of Terms.

 

(c)                                  The term “Controlling Interest” shall mean
more than 50% (by fair market value), as construed for purposes of the relevant
provisions of the Code.

 

(d)                                 The term “80% Interest” shall mean more than
80% (by fair market value and combined vote).

 

(c)                                  The term “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(d)                                 The term “Master Agreement” shall mean the
agreement described in the second Recital of this Plan of Divestiture.

 

7

--------------------------------------------------------------------------------


 

(e)                                  All other capitalized terms shall have the
meanings ascribed to them by the Master Agreement.

 

8

--------------------------------------------------------------------------------

 

Exhibit FF

 

FACL Reinsurance Agreement

 

Separately provided as Exhibit 10.23 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit GG

 

Form of FACL Fall-back Stock Transfer Agreement

 

Separately provided as Exhibit 10.42 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit HH

 

FICL Reinsurance Agreement

 

Separately provided as Exhibit 10.22 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit II

 

Form of International Tax Matters Agreements

 

Also separately provided as Exhibit 10.47, Exhibit 10.57 and Exhibit 10.58 to
Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit II

 

This Taxation Management (Stub Period Payments) Agreement

 

is made on [insert between the following parties:

 

1                                        GE Capital Finance Australasia Pty
Limited
ACN 070 396 020  
of 572 Swan  Street Melbourne  VIC 3121
(GECFA)

 

2                 GE Mortgage Insurance Company Pty Limited
ABN 60106974305
of 259 George Street Sydney NSW 2000
(NEW GEMICO)

 

3                 Genworth Financial, Inc, a company incorporated in the State
of Delaware, United States of America, and having its principal place of
business at 6620 West Broad Street, Richmond, Virginia 23230

 

4                 General Electric Capital Corporation a company incorporated in
the State of Delaware, United States of America, and having its principal place
of business at 260 Long Ridge Road, Stamford, CT, 06927

 

Recitals

 

(A)                             THE BOARD OF DIRECTORS OF GE COMPANY HAS
DETERMINED THAT IT IS IN THE BEST INTEREST OF ITS SUBSIDIARIES AND SHAREHOLDERS
TO DIVEST THE GENWORTH GROUP INTO A SEPARATE BUSINESS AND TO DIVEST A PORTION OF
ITS INTERESTS IN THE GENWORTH GROUP THROUGH A PUBLIC SHARE OFFERING.

 

(B)                                PURSUANT TO A MASTER AGREEMENT DATED [•], [•]
2004 BETWEEN, INTER ALIA, GE COMPANY, GECC AND GENWORTH (THE “MASTER
AGREEMENT”), GENWORTH HAS AGREED TO ACQUIRE THE OUTSTANDING SHARES OF STOCK OF
CERTAIN SUBSIDIARIES OF GE (THE “ACQUISITION”) AND WILL THEREBY BECOME THE
PARENT ENTITY OF THE GENWORTH COMPANIES.

 

(C)                               Pursuant to the US Tax Management Agreement
dated [•], [•] 2004 between, inter alia, GE and Genworth, (the “US TMA”), GE and
Genworth have entered into an arrangement governing the US Tax liabilities and
affairs of the subsidiaries acquired under the Acquisition.

 

(D)                               Pursuant to the Global Transition Services
Agreement dated [•], [•] 2004 between, inter alia, GE Company and Genworth, GE
Company and its subsidiaries will provide or cause to be provided certain
administrative and support services and other assistance to Genworth and its
subsidiaries on a transitional basis and Genworth and its subsidiaries will
provide or cause to be provided certain administrative and support services and
other assistance to GE and its subsidiaries (the “Global TSA”).(E) The GE Aust
Companies and NEW GEMICO entered into the Business Transfer Arrangements on 23
February 2004 to effect a transfer of the Business conducted by the GE Aust
Companies to NEW GEMICO, which was completed on 31 March 2004.

 

(F)                                The purpose of this Agreement is to record
the parties’ agreement with regard to the Tax liabilities and affairs of the GE
Aust Companies and Genworth Companies.

 

1

--------------------------------------------------------------------------------


 

The parties agree

 

in consideration of, among other things, the mutual promises contained in this
agreement:

 


1                                        DEFINITIONS AND INTERPRETATION

 


1.1                               DEFINITIONS

 

Act means Corporations Act 2001 (Cth).

 

Business means the lenders mortgage insurance business of GEMI and GEMICO which
has been  transferred to NEW GEMICO pursuant to the Business Transfer
Arrangements and the business of GEMICO HOLDINGS.

 

Business Day means a day on which trading banks are open for business in Sydney
other than a Saturday or Sunday;

 

Business Transfer Arrangements means the:

 

(a)                                  GEMI Business Transfer Agreement dated 23
February 2004 between GEMI and NEW GEMICO for the transfer of certain assets
from GEMI to NEW GEMICO;

 

(b)                                 GEMICO Business Transfer Agreement dated 23
February 2004 between GEMICO and NEW GEMICO for the transfer of certain assets
from GEMICO to NEW GEMICO; and

 

(c)                                  the Schemes,

 

which took  effect on the Transfer Date.

 

Consolidated Tax Group has the meaning set out in the Income Tax Assessment Act.

 

GE Company means General Electric Company, a company incorporated in the United
States of America and having its principal place of business at 3135 Easton
Turnpike Fairfield, CT 06828

 

GEMICO means GE Capital Mortgage Insurance Corporation (Australia) Pty Limited
ABN 52 081 488 440.

 

GE Group means GE Company and its subsidiaries (other than Genworth and its
subsidiaries).

 

GE Group Company means any company in the GE Group.

 

GE Aust Companies means GEMI, GEMICO and GEMICO HOLDINGS and GE Aust Company
means any one of them.

 

GEMI means GE Mortgage Insurance Pty Limited ABN 61 071 466 334.

 

GEMICO HOLDINGS means GEMICO Holdings ABN 95 099 020 694.

 

Genworth Companies means:

 

(a)                                  NEW GEMICO Holdings; and

 

(b)                                 NEW GEMICO;

 

and Genworth Company means either one of them.

 

2

--------------------------------------------------------------------------------


 

Genworth Group means Genworth and its subsidiaries

 

Group Liability has the meaning defined in section 721-10 of the Income Tax
Assessment Act.

 

Head Company has the meaning set out in the Income Tax Assessment Act.

 

Income Tax Assessment Act means the Income Tax Assessment Act 1997 (Cth).

 

Initial Public Offering or IPO has the meaning specified in section 1.1 of the
Master Agreement.

 

Losses means all losses, liabilities, costs (including without limitation
reasonable legal costs), charges, expenses, actions, proceedings, claims and
damages.

 

Net Tax Contribution Amount has the meaning set out in clause 2.1(a).

 

NEW GEMICO HOLDINGS means GE Mortgage Insurance Holdings Pty Limited ABN 89 106
972 874.

 

Net Tax Loss Amount has the meaning set out in clause 2.2(a).

 

Public Authority includes:

 

(a)                                  any government in any jurisdiction, whether
federal, state, territorial or local;

 

(b)                                 any minister, department, office,
commission, delegate, instrumentality, agency, board, authority or organisation
of any government or in which any government is interested;

 

(c)                                  any non-government regulatory authority;

 

(d)                                 any provider of public utility services,
whether or not government owned or controlled;

 

(e)                                  any regulatory organisation established
under statute or any stock exchange; and

 

(f)                                    judicial body or administrative body.

 

Relevant Tax Matters means:

 

(a)                                  the preparation and filing of all Tax
returns, forms or statements;

 

(b)                                 any dealings with or making of any Tax
assessments;

 

(c)                                  any audit or other administrative or
judicial proceedings regarding any Taxes payable; and

 

(d)                                 any other matter that may result in any Tax
liability,

 

in relation to the GE Aust Companies or the Genworth Companies in so far as such
things relate to matters where Genworth or the Genworth Companies have agreed to
indemnify or pay an amount under this agreement.

 

Schemes means:

 

(a)                                  a scheme pursuant to Part III Division 3A
of the Insurance Act 1973 (Cth) for the transfer of the lenders mortgage
insurance business of GEMI to NEW GEMICO; and

 

3

--------------------------------------------------------------------------------


 

(b)                                 a scheme pursuant to Part III Division 3A of
the Insurance Act 1973 (Cth) for the transfer of the lenders mortgage insurance
business of GEMICO to NEW GEMICO.

 

Stub Period means the period from 1 January 2004 to the date of issue of shares
by Genworth as part of the Initial Public Offering.

 

Supplemental Payment Deed means the agreement of the same name dated 31 March
2004 between NEW GEMICO HOLDINGS, GECC, GEMICO and GEFA International Holdings,
Inc. a corporation organised under the laws of Delaware, providing for an
additional payment from NEW GEMICO HOLDINGS to GEMICO in respect of the transfer
of the Business.

 

Tax includes any tax, levy, impost, deduction, charge, rate, duty, compulsory
loan or withholding which is levied or imposed by a Public Authority, and any
related interest, penalty, charge, fee or other amount.

 

Tax Expert means a Sydney barrister who specialises in tax law:

 

(a)                                  as agreed between the parties; or

 

(b)                                 failing such agreement, upon application of
either the Recipient or the Payer, as nominated by the President for the time
being of The NSW Bar Association.

 

Tax Contribution Amount in relation to a Genworth Company means the amount which
would have been that Genworth Company’s amount of income tax for the Stub Period
on the basis of the following assumptions:

 

(a)                                  that the Genworth Company were a stand
alone company and not part of the Consolidated Tax Group of which GECFA is the
Head Company; and

 

(b)                                 the Stub Period were an income year.

 

Tax Loss Amount in relation to a Genworth Company means an amount equal to the
applicable corporate tax rate multiplied by the notional tax loss for that
company for the Stub Period calculated on the basis of the following
assumptions:

 

(a)                                  that the Genworth Company were a stand
alone company and not part of the Consolidated Tax Group of which GECFA is the
Head Company; and

 

(b)                                 the Stub Period were an income year.

 

Tax Matters Agreement means the agreement dated [insert date] between GE
Company, GECC, GEI, Inc. (a Delaware Corporation), GE Financial Assurance
Holdings, Inc. (a Delaware Corporation) and Genworth.

 

Taxation Matters Agreement means the agreement of the same name dated [insert
date] between GECC and Genworth.

 

Transfer Date means the “Transfer Date” as defined in the Schemes, being 31
March 2004.

 


1.2                               INTERPRETATION


 

Headings are for convenience only and do not affect interpretation. The
following rules of interpretation apply unless the context requires otherwise.

 


(A)                                 THE SINGULAR INCLUDES THE PLURAL AND
CONVERSELY.


 


(B)                                A GENDER INCLUDES ALL GENDERS.

 

4

--------------------------------------------------------------------------------


 


(C)                                 WHERE A WORD OR PHRASE IS DEFINED, ITS OTHER
GRAMMATICAL FORMS HAVE A CORRESPONDING MEANING.


 


(D)                                A REFERENCE TO A PERSON INCLUDES A BODY
CORPORATE, AN UNINCORPORATED BODY OR OTHER ENTITY AND CONVERSELY.


 


(E)                                 A REFERENCE TO A CLAUSE OR SCHEDULE IS TO A
CLAUSE OF OR SCHEDULE TO THIS AGREEMENT.


 


(F)                                   A REFERENCE TO ANY PARTY TO THIS AGREEMENT
OR ANY OTHER AGREEMENT OR DOCUMENT INCLUDES THE PARTY’S SUCCESSORS AND PERMITTED
ASSIGNS.


 


(G)                                A REFERENCE TO ANY AGREEMENT, DEED OR
DOCUMENT IS TO THAT AGREEMENT, DEED OR DOCUMENT AS AMENDED, NOVATED,
SUPPLEMENTED, VARIED OR REPLACED FROM TIME TO TIME, EXCEPT TO THE EXTENT
PROHIBITED BY THIS AGREEMENT.


 


(H)                                A REFERENCE TO ANY LEGISLATION OR TO ANY
PROVISION OF ANY LEGISLATION INCLUDES ANY MODIFICATION OR RE-ENACTMENT OF IT,
ANY LEGISLATIVE PROVISION SUBSTITUTED FOR IT AND ALL REGULATIONS AND STATUTORY
INSTRUMENTS ISSUED UNDER IT.


 


(I)                                    A REFERENCE TO DOLLARS OR $ IS TO
AUSTRALIAN CURRENCY.


 


(J)                                    EACH SCHEDULE TO THIS AGREEMENT FORMS
PART OF THE AGREEMENT.


 


(K)                                 A REFERENCE TO CONDUCT INCLUDES ANY OMISSION
AND ANY STATEMENT OR UNDERTAKING, WHETHER OR NOT IN WRITING.


 


(L)                                    A REFERENCE TO WRITING INCLUDES A
FACSIMILE TRANSMISSION AND ANY MEANS OF REPRODUCING WORDS IN A TANGIBLE AND
PERMANENTLY VISIBLE FORM.


 


(M)                              MENTIONING ANYTHING AFTER INCLUDE, INCLUDES OR
INCLUDING DOES NOT LIMIT WHAT ELSE MIGHT BE INCLUDED.


 


(N)                                A REFERENCE TO A RIGHT OR OBLIGATION OF ANY
TWO OR MORE PERSONS CONFERS THAT RIGHT, OR IMPOSES THAT OBLIGATION, AS THE CASE
MAY BE, JOINTLY AND SEVERALLY.


 


(O)                                NO PROVISION OF THIS AGREEMENT WILL BE
CONSTRUED ADVERSELY TO A PARTY ON THE GROUND THAT THE PARTY WAS RESPONSIBLE FOR
THE PREPARATION OF THIS AGREEMENT OR THAT PROVISION.


 


1.3                               BUSINESS DAYS


 

Where the day on or by which anything has to be done under this agreement is not
a Business Day, that thing must be done on or by the preceding Business Day.

 


2                                        STUB PERIOD PAYMENTS

 


2.1                               TAX CONTRIBUTION AMOUNT

 


(A)                                 IMMEDIATELY PRIOR TO THE IPO, NEW GEMICO
BECOMES LIABLE TO PAY TO GECFA, AND GECFA BECOMES ENTITLED TO RECEIVE FROM NEW
GEMICO THE EXCESS, IF ANY, OF THE COMBINED TAX CONTRIBUTION AMOUNTS FOR THE
GENWORTH COMPANIES OVER THE COMBINED TAX LOSS AMOUNTS FOR THE GENWORTH COMPANIES
(THE “NET TAX CONTRIBUTION AMOUNT”).


 


(B)                                WHERE GECFA:


 

(1)                                 RECEIVES A REFUND OF TAX; OR

 

5

--------------------------------------------------------------------------------


 

(2)                                 PAYS A REDUCED AMOUNT OF TAX AS A RESULT OF
THE APPLICATION OF A BENEFIT OR CREDIT ARISING FROM AN EARLIER PAYMENT OF TAX,

 

and the Tax giving rise to the refund, benefit or credit is Tax in respect of
which NEW GEMICO has paid a Net Tax Contribution Amount to GECFA, GECFA must
repay to NEW GEMICO, to the extent of the refund or reduced amount of Tax, the
amount paid by NEW GEMICO under this clause 2.1 within 30 days of receipt of the
refund or reduced payment.

 


(C)                                 NEW GEMICO MUST PAY ANY INCREASES IN THE NET
TAX CONTRIBUTION AMOUNT ABOVE ANY NET TAX CONTRIBUTION AMOUNT PREVIOUSLY PAID BY
IT UNDER CLAUSE 2.1.


 


2.2                               TAX LOSS AMOUNT


 


(A)                                 IMMEDIATELY PRIOR TO THE IPO, GECC BECOMES
LIABLE TO PAY TO GENWORTH , AND GENWORTH BECOMES ENTITLED TO RECEIVE FROM GECC,
ANY EXCESS, IF ANY, OF THE COMBINED TAX LOSS AMOUNTS OF THE GENWORTH COMPANIES
OVER THE COMBINED TAX CONTRIBUTION AMOUNTS OF THE GENWORTH COMPANIES (THE “NET
TAX LOSS AMOUNT”).


 


(B)                                GENWORTH MUST REFUND TO GECC ANY REDUCTION IN
THE NET TAX LOSS AMOUNT BELOW ANY NET TAX LOSS AMOUNT PREVIOUSLY PAID BY GECC AS
CONTEMPLATED BY CLAUSE 2.2(A) AND CLAUSE 2.4(C).


 


(C)                                 GECC MUST PAY TO GENWORTH ANY INCREASES IN
THE NET TAX LOSS AMOUNT ABOVE ANY NET TAX LOSS AMOUNT PREVIOUSLY PAID BY GECC AS
CONTEMPLATED BY CLAUSE 2.2(A) AND CLAUSE 2.4(C).


 


2.3                               NOTICE


 


AS SOON AS IT IS REASONABLY ABLE TO DO SO (AND IN ANY EVENT PRIOR TO IT PAYING
TAX AS CONTEMPLATED BY CLAUSE 2.4(A)) ), GECFA MUST PROVIDE NEW GEMICO WITH A
NOTICE SPECIFYING THE NET TAX CONTRIBUTION AMOUNT OR NET TAX LOSS AMOUNT
(WHICHEVER IS APPLICABLE), ACCOMPANIED BY EXPLANATORY MATERIAL WHICH SPECIFIES
THE BASIS OF CALCULATION OF THAT NET TAX CONTRIBUTION AMOUNT OR NET TAX LOSS
AMOUNT.


 


2.4                               PAYMENT


 


(A)                                 THE PAYMENT OF:


 

(1)                                 THE NET TAX CONTRIBUTION AMOUNT ARISING
UNDER CLAUSE 2.1(A); OR

 

(2)                                 THE NET TAX LOSS AMOUNT ARISING UNDER CLAUSE
2.2(A),

 

must be made no later than the time when GECFA pays Tax payable on the tax
return for that income year.

 


(B)                                ANY PAYMENTS REQUIRED TO BE MADE PURSUANT
CLAUSE 2.1 SHALL BE MADE BY AND BETWEEN NEW GEMICO AND GECFA.


 


(C)                                 ANY PAYMENTS REQUIRED TO BE MADE PURSUANT
CLAUSE 2.2 SHALL BE MADE BY AND BETWEEN GENWORTH AND GECC.

 

6

--------------------------------------------------------------------------------


 


2.5                               LIMITATIONS ON LIABILITY


 

A party will not be liable for any Tax, Loss or other amount under or relating
to this agreement to the extent that the Loss arose or was incurred as a result
of breach of any obligation under this agreement or the Master Agreement.

 


2.6                               TAXATION EFFECT


 

If a payment that is required to be made by one party (the “Payer”) to any other
(the “Recipient”) under this agreement is liable to Tax in the hands of the
Recipient, or in appropriate cases an affiliate of the Recipient, the amount
payable shall be increased by such amount as will leave the Recipient and the
relevant affiliate in the same net after tax position as it would have been in
had the payment not been so liable to Tax.

 


3                                        CONTROL OF TAX MATTERS

 


3.1                               CONTROL BY GE GROUP

 


(A)                                 THE GE GROUP HAS SOLE CONTROL OVER:


 

(1)                                 THE PREPARATION AND FILING OF ALL TAX
RETURNS, FORMS OR STATEMENTS;

 

(2)                                 ANY DEALINGS WITH TAX ASSESSMENTS;

 

(3)                                 ANY AUDIT OR OTHER ADMINISTRATIVE OR
JUDICIAL PROCEEDINGS REGARDING ANY TAXES PAYABLE; AND

 

(4)                                 ANY OTHER MATTER THAT MAY RESULT IN ANY TAX
LIABILITY,

 

in relation to the GE Aust Companies (including any Relevant Tax Matter).

 


(B)                                WITHOUT LIMITING CLAUSE 3.1(A), GECFA  MUST
KEEP NEW GEMICO  FULLY INFORMED, MUST CONSULT WITH AND MUST PERMIT NEW GEMICO 
TO PARTICIPATE IN ANY RELEVANT TAX MATTER.


 


(C)                                 IN RESPECT OF A RELEVANT TAX MATTER, GECFA
MUST PROCURE THAT EACH GE GROUP COMPANY MUST NOT FILE ANY TAX RETURNS OR SETTLE
ANY PROCEEDINGS OR OTHER MATTERS WHICH MAY RESULT IN ANY TAX LIABILITY IN A
MANNER THAT WOULD MATERIALLY ADVERSELY AFFECT GENWORTH OR THE GENWORTH COMPANIES
WITHOUT THE CONSENT OF NEW GEMICO , WHICH CONSENT MAY NOT BE UNREASONABLY
WITHHELD.


 


(D)                                IF A GE GROUP COMPANY UNREASONABLY FAILS TO
ACCEPT ANY PROPOSAL BY NEW GEMICO  OR A GENWORTH COMPANY IN RELATION TO A
RELEVANT TAX MATTER, THEN ANY RELEVANT AMOUNT PAYABLE BY NEW GEMICO  OR A
GENWORTH COMPANY PURSUANT TO THIS AGREEMENT WILL BE DETERMINED AS IF SUCH
PROPOSAL HAD BEEN ACCEPTED.


 


(E)                                 IF A GE GROUP COMPANY OTHERWISE ACTS
UNREASONABLY (OR UNREASONABLY FAILS TO ACT) IN DEALING WITH ANY RELEVANT TAX
MATTER, THEN ANY RELEVANT AMOUNT PAYABLE BY NEW GEMICO OR A GENWORTH COMPANY
PURSUANT TO THIS AGREEMENT WILL BE REDUCED TO THE EXTENT THAT THE UNREASONABLE
ACT (OR FAILURE TO ACT) OF THAT GE GROUP COMPANY HAS INCREASED THE AMOUNT THE
SUBJECT OF THE PAYMENT.

 

7

--------------------------------------------------------------------------------


 


3.2                               CONTROL BY GENWORTH


 

Except as provided in section 3.1, NEW GEMICO will have exclusive right to
control:

 


(A)                                 THE PREPARATION AND FILING OF ALL TAX
RETURNS, FORMS OR STATEMENTS;


 


(B)                                ANY DEALINGS WITH TAX ASSESSMENTS;


 


(C)                                 ANY AUDIT OR OTHER ADMINISTRATIVE OR
JUDICIAL PROCEEDINGS REGARDING ANY TAXES PAYABLE; AND


 


(D)                                ANY OTHER MATTER THAT MAY RESULT IN ANY TAX
LIABILITY,


 

of the Genworth Companies.

 


4                                        DISPUTES

 


(A)                                 IF A DISPUTE ARISES BETWEEN THE PARTIES WITH
RESPECT TO THIS AGREEMENT AND THE PARTIES ARE UNABLE TO REACH AN AGREEMENT ON
THE MATTER IN DISPUTE, THEN ANY PARTY TO THE DISPUTE MAY REFER THE DISPUTE TO
THE TAX EXPERT FOR DETERMINATION.


 


(B)                                THE TAX EXPERT SHALL BE DEEMED TO ACT AS AN
EXPERT AND NOT AS AN ARBITRATOR.


 


(C)                                 THE TAX EXPERT SHALL HAVE THE RIGHT TO CALL
FOR INFORMATION FROM ANY PARTY RELEVANT TO ANY DETERMINATION IT MAY BE REQUIRED
TO MAKE.


 


(D)                                EACH OF THE PARTIES SHALL BE ENTITLED TO
SUBMIT WRITTEN REPRESENTATIONS TO THE TAX EXPERT IN CONNECTION WITH THE MATTER
OR MATTERS IN DISPUTE.


 


(E)                                 THE PARTIES SHALL PROVIDE TO THE TAX EXPERT
ALL SUCH INFORMATION AND DOCUMENTATION AS IT MAY REASONABLY REQUIRE.


 


(F)                                   THE DECISION OF THE TAX EXPERT IS, IN THE
ABSENCE OF MANIFEST ERROR, TO BE CONCLUSIVE AND BINDING ON THE PARTIES FOR THE
PURPOSES OF DETERMINING THE DISPUTE AND THE TIME FOR ANY PAYMENT.


 


(G)                                THE COSTS AND EXPENSES IN CONNECTION WITH THE
REFERENCE WILL BE BORNE BY THE PARTIES IN A MANNER DETERMINED BY THE TAX EXPERT
(AND EITHER PARTY MAY REQUEST THAT DETERMINATION) AND IN THE ABSENCE OF SUCH A
DETERMINATION WILL BE BORNE BY THE PARTIES TO THE DISPUTE EQUALLY.


 


5                                        GST


 


(A)                                 ANY REFERENCE IN THIS CLAUSE OR OTHERWISE IN
THIS AGREEMENT TO A TERM DEFINED OR USED IN A NEW TAX SYSTEM (GOODS AND SERVICES
TAX) ACT 1999 IS, UNLESS THE CONTEXT INDICATES OTHERWISE, A REFERENCE TO THAT
TERM AS DEFINED OR USED IN THAT ACT.


 


(B)                                ANY AMOUNT REFERRED TO IN THIS AGREEMENT
WHICH IS RELEVANT IN DETERMINING A PAYMENT TO BE MADE BY ONE OF THE PARTIES TO
THE OTHER IS EXCLUSIVE OF ANY GST UNLESS INDICATED OTHERWISE.


 


(C)                                 IF GST IS PAYABLE ON A SUPPLY MADE UNDER OR
IN CONNECTION WITH THIS AGREEMENT THEN THE CONSIDERATION PROVIDED FOR THAT
SUPPLY IS INCREASED BY

 

8

--------------------------------------------------------------------------------


 

the rate at which that GST is imposed. The additional consideration is payable
at the same time as the consideration to which it relates.


 


(D)                                THE SUPPLIER MUST ISSUE A TAX INVOICE TO THE
RECIPIENT OF THE SUPPLY AT THE TIME OF PAYMENT OF THE GST INCLUSIVE
CONSIDERATION OR AT SUCH OTHER TIME AS THE PARTIES AGREE.


 


(E)                                 IF ONE OF THE PARTIES TO THIS AGREEMENT IS
ENTITLED TO BE REIMBURSED FOR AN EXPENSE OR OUTGOING INCURRED IN CONNECTION WITH
THE AGREEMENT, THEN THE AMOUNT OF THE REIMBURSEMENT WILL BE NET OF ANY INPUT TAX
CREDIT WHICH MAY BE CLAIMED BY THE PARTY (OR ITS REPRESENTATIVE MEMBER) BEING
REIMBURSED IN RELATION TO THAT EXPENSE OR OUTGOING.


 


6                                        INTEREST


 

In the event that any payment required to be made under this agreement is made
after the date on which such payment is due, interest will accrue on the amount
of such payment from (but not including) the due date of such payment (and
including) the date such payment is actually made at the rate determined under
section 12 of the Tax Matters Agreement, compounded on a daily basis.

 


7                                        GENERAL

 


7.1                               NOTICES

 


(A)                                 ANY NOTICE OR OTHER COMMUNICATION INCLUDING
ANY REQUEST, DEMAND, CONSENT OR APPROVAL, TO OR BY A PARTY TO THIS AGREEMENT:


 

(1)                                 MUST BE IN LEGIBLE WRITING AND IN ENGLISH
ADDRESSED AS SHOWN BELOW:

 

(A)                             IF TO GECFA

Address: 572 Swan  Street, Sydney, NSW, 2000

Attention:               Chris Vanderkley

Facsimile:                (03) 9921 6177;

 

(B)                               IF TO NEW GEMICO

Address: Level 23, 259 George Street, Sydney, NSW, 2000

Attention:               Brad Dean

Facsimile:                (02) 9247 6733 ,

 

(C)                               IF TO GENWORTH

Address: 6620 West Broad Street, Richmond, Virginia 23230

Attention:               Michael Schlessinger

Facsimile:                (804) 662 7900  ,

 

(D)                              IF TO GECC

 

9

--------------------------------------------------------------------------------


 

Address: 260 Long Ridge Road, Stamford, CT, 06927

Attention:               Richard D’Avino

FACSIMILE:                                               (203) 967 5084 OR AS
SPECIFIED TO THE SENDER BY ANY PARTY BY NOTICE;

 

(2)                                 MUST BE SIGNED BY THE SENDER (IF A NATURAL
PERSON) OR AN OFFICER OR UNDER THE COMMON SEAL OF THE SENDER (IF A CORPORATION);

 

(3)                                 IS REGARDED AS BEING GIVEN BY THE SENDER AND
RECEIVED BY THE ADDRESSEE:

 

(A)                             IF BY DELIVERY IN PERSON, WHEN DELIVERED TO THE
ADDRESSEE;

 

(B)                               IF BY POST, 3 BUSINESS DAYS FROM AND INCLUDING
THE DATE OF POSTAGE; OR

 

(C)                               IF BY FACSIMILE TRANSMISSION, WHETHER OR NOT
LEGIBLY RECEIVED, WHEN TRANSMITTED TO THE ADDRESSEE,

 

but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00pm (addressee’s time) it is regarded as received at 9.00am on the
following Business Day; and

 

(4)                                 CAN BE RELIED UPON BY THE ADDRESSEE AND THE
ADDRESSEE IS NOT LIABLE TO ANY OTHER PERSON FOR ANY CONSEQUENCES OF THAT
RELIANCE IF THE ADDRESSEE BELIEVES IT TO BE GENUINE, CORRECT AND AUTHORISED BY
THE SENDER.

 


(B)                                A FACSIMILE TRANSMISSION IS REGARDED AS
LEGIBLE UNLESS THE ADDRESSEE TELEPHONES THE SENDER WITHIN 2 HOURS AFTER
TRANSMISSION IS RECEIVED OR REGARDED AS RECEIVED UNDER CLAUSE 8.1(A)(3) AND
INFORMS THE SENDER THAT IT IS NOT LEGIBLE.


 


(C)                                 IN THIS CLAUSE 8.1, A REFERENCE TO AN
ADDRESSEE INCLUDES A REFERENCE TO AN ADDRESSEE’S OFFICERS, AGENTS OR EMPLOYEES.


 


7.2                               WAIVER


 


(A)                                 A PARTY WAIVES A RIGHT UNDER THIS AGREEMENT
ONLY IF IT DOES SO IN WRITING.


 


(B)                                A PARTY DOES NOT WAIVE A RIGHT SIMPLY BECAUSE
IT:


 

(1)                                 FAILS TO EXERCISE THE RIGHT;

 

(2)                                 DELAYS EXERCISING THE RIGHT; OR

 

(3)                                 ONLY EXERCISES PART OF THE RIGHT.

 


(C)                                 A WAIVER OF ONE BREACH OF A TERM OF THIS
AGREEMENT DOES NOT OPERATE AS A WAIVER OF ANOTHER BREACH OF THE SAME TERM OR ANY
OTHER TERM.


 


7.3                               WHOLE AGREEMENT


 

This agreement replaces any previous agreement, representation, warranty or
understanding between the parties concerning the subject matter and embodies the
entire agreement between the parties.

 

10

--------------------------------------------------------------------------------


 


7.4                               VARIATION


 

A variation of any term of this agreement must be in writing and signed by the
parties.

 


7.5                               FURTHER ACTION


 

Each party must promptly sign any document or do anything else that is necessary
to give full effect to this agreement.

 


7.6                               ENFORCEABILITY


 

If all or any part of a provision of this agreement is invalid or unenforceable,
it may be severed to the extent of the invalidity or unenforceability, without
affecting the validity or enforceability of the balance of that provision or any
other provision which remains after severance.

 


7.7                               COUNTERPARTS


 

This agreement may be executed in any number of counterparts and all
counterparts, taken together, constitute one instrument.

 


7.8                               GOVERNING LAW


 

This agreement is governed by the laws of New South Wales.

 

11

--------------------------------------------------------------------------------


 

Executed as an agreement:

 

 

 

 

 

Signed by

 

GE Capital Finance Australasia Pty Limited

 

by:

 

 

 

 

 

 

 

 

 

Secretary/Director

 

Director

 

 

 

 

 

 

 

 

 

Name (please print)

 

Name (please print)

 

 

 

 

 

 

 

 

 

Signed by

 

 

 

GE Mortgage Insurance Company Pty Limited

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Secretary/Director

 

Director

 

 

 

 

 

 

 

 

 

Name (please print)

 

Name (please print)

 

 

 

 

 

Signed by

 

 

 

Genworth Financial, Inc.

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Representative

 

 

 

 

 

 

 

 

 

 

 

Name (please print)

 

 

 

 

 

 

 

Signed by

 

 

 

General Electric Capital Corporation

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorised Representative

 

 

 

 

 

 

 

 

 

 

 

Name (please print)

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

 

 

Exhibit JJ

 

Form of French Reinsurance Agreement

 

Separately provided as Exhibit 10.24 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit KK

 

Joint Management Committee

 

Section 6.17 (i) Joint Management Committee

 

1.               Make Up and Meeting Frequency;

 

2.               Establishment of Administrative Standards;

 

3.               Interpretation and Implementation of Reinsurance Agreements and
the Business Services Agreement;

 

4.               Determination of Non-Guaranteed Elements;

 

5.               Coordination and Budget Forecast; and

 

6.               Procedure for review of compliance with applicable laws and
regulations.

 

--------------------------------------------------------------------------------


 

Exhibit LL

 

Form of Amended and Restated Certificate of Incorporation

 

Separately provided as Exhibit 3.1 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------


 

Exhibit MM

 

Form of Amended and Restated Bylaws

 

Separately provided as Exhibit 3.2 to Registration Statement No. 333-112009.

 

--------------------------------------------------------------------------------

Exhibit NN

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May    , 2004, is
by and between GELCO CORPORATION, a Delaware corporation (the “Seller”), and GE
FINANCIAL ASSURANCE HOLDINGS, INC., a Delaware corporation (the “Buyer”).

 

WHEREAS, the Seller currently owns 370,000 shares of common stock, par value
$1.00 per share (the “Viking Stock”), of Viking Insurance Company, Ltd., a
Bermuda corporation (the “Company”), which shares represent 100% of the issued
and outstanding shares of the Company; and

 

WHEREAS, Buyer and Seller have determined that it is mutually desirable for
Buyer to acquire from Seller the Viking Stock, upon the terms and subject to the
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows.

 


ARTICLE I

 


THE TRANSACTION

 


SECTION 1.1        VIKING STOCK.  SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT, SELLER SHALL TRANSFER, ASSIGN AND DELIVER TO BUYER ALL OF ITS
RIGHT, TITLE AND INTEREST IN THE VIKING STOCK, AND BUYER SHALL ACQUIRE AT THE
CLOSING (AS HEREINAFTER DEFINED) THE VIKING STOCK, FREE AND CLEAR OF ALL LIENS,
CLAIMS, OPTIONS, PROXIES, VOTING AGREEMENTS, SECURITY INTERESTS, CHARGES AND
ENCUMBRANCES.  IN CONSIDERATION FOR SUCH TRANSFER, ASSIGNMENT AND DELIVERY,
BUYER SHALL PAY TO SELLER AT THE CLOSING $209,314,209.00 (THE “PURCHASE
PRICE”).  THE FOREGOING TRANSACTIONS ARE COLLECTIVELY REFERRED TO IN THIS
AGREEMENT AS THE “TRANSACTION.”

 

--------------------------------------------------------------------------------


 


ARTICLE II

 


THE CLOSING

 


SECTION 2.1        TIME.  THE CLOSING (THE “CLOSING”) OF THE TRANSACTION SHALL
TAKE PLACE SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


SECTION 2.2        DELIVERIES.  AT THE CLOSING, (A) SELLER SHALL DELIVER TO
BUYER ANY STOCK CERTIFICATES REPRESENTING THE VIKING STOCK, DULY ENDORSED IN
BLANK OR ACCOMPANIED BY DULY EXECUTED ASSIGNMENT DOCUMENTS SATISFACTORY TO BUYER
OR IF ANY SUCH CERTIFICATES CANNOT BE FOUND, A DULY EXECUTED INDEMNITY FOR LOST
CERTIFICATES IN THE FORM ATTACHED AS EXHIBIT A, AND (B) BUYER SHALL DELIVER TO
SELLER THE PURCHASE PRICE IN ACCORDANCE WITH SECTION 1.1 ABOVE.

 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows.

 


SECTION 3.1        ORGANIZATION.  SELLER IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


 


SECTION 3.2        CORPORATE POWER; AUTHORIZATION.  SELLER HAS ALL NECESSARY
CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND PERFORM
ITS OBLIGATIONS HEREUNDER.  THE EXECUTION AND DELIVERY BY SELLER OF THIS
AGREEMENT AND THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS HEREUNDER HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION OF SELLER, AND NO
OTHER CORPORATE PROCEEDINGS ON THE PART OF SELLER ARE NECESSARY TO AUTHORIZE THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT.


 


SECTION 3.3        BINDING AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY SELLER AND CONSTITUTES THE VALID AND BINDING AGREEMENT
OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH ITS TERMS.


 


SECTION 3.4        NON-CONTRAVENTION.  EACH OF THE EXECUTION AND DELIVERY BY
SELLER OF THIS AGREEMENT DOES NOT, AND THE PERFORMANCE BY SELLER OF ITS
OBLIGATIONS HEREUNDER WILL NOT, (A) CONTRAVENE OR CONFLICT WITH THE CERTIFICATE
OF INCORPORATION OR BY-LAWS OF SELLER OR (B) TO THE BEST OF SELLER’S KNOWLEDGE,
CONTRAVENE OR CONFLICT WITH OR CONSTITUTE A VIOLATION OF OR DEFAULT UNDER OR
GIVE RISE TO A RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY RIGHT
OR OBLIGATION OF SELLER UNDER ANY PROVISION OF APPLICABLE LAW OR REGULATION OF
THE UNITED STATES OR ANY STATE THEREOF OR OF ANY AGREEMENT, CONTRACT, JUDGMENT,
INJUNCTION, ORDER, DECREE OR OTHER

 

2

--------------------------------------------------------------------------------


 


INSTRUMENT BINDING UPON SELLER, WHICH CONTRAVENTION, CONFLICT, VIOLATION,
DEFAULT OR RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION WOULD REASONABLY
BE EXPECTED TO RESULT, IN THE CASE OF THIS CLAUSE (B), IN A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, ASSETS, RESULTS OF OPERATIONS OR FINANCIAL CONDITION OF
SELLER.


 


SECTION 3.5        TITLE TO VIKING STOCK.  SELLER HAS GOOD AND MARKETABLE TITLE
TO THE VIKING STOCK, FREE AND CLEAR OF ALL LIENS, CLAIMS, OPTIONS, PROXIES,
VOTING AGREEMENTS, SECURITY INTERESTS, CHARGES AND ENCUMBRANCES, AND HAS
COMPLETE AND UNRESTRICTED POWER TO TRANSFER, ASSIGN AND DELIVER THE VIKING STOCK
TO BUYER.  THE VIKING STOCK IS VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.
UPON TRANSFER OF THE VIKING STOCK TO BUYER AS PROVIDED HEREIN, BUYER WILL
ACQUIRE GOOD AND MARKETABLE TITLE TO THE VIKING STOCK, FREE AND CLEAR OF ALL
LIENS, CLAIMS, OPTIONS, PROXIES, VOTING AGREEMENTS, SECURITY INTERESTS, CHARGES
AND ENCUMBRANCES.

 


ARTICLE IV

 


REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows.

 


SECTION 4.1        ORGANIZATION.  BUYER IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


 


SECTION 4.2        CORPORATE POWER; AUTHORIZATION.  BUYER HAS ALL NECESSARY
CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
PERFORM ITS OBLIGATIONS HEREUNDER.  THE EXECUTION AND DELIVERY BY BUYER OF THIS
AGREEMENT AND THE PERFORMANCE BY BUYER OF ITS OBLIGATIONS HEREUNDER HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION OF BUYER AND NO
OTHER CORPORATE PROCEEDINGS ON THE PART OF BUYER ARE NECESSARY TO AUTHORIZE THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT


 


SECTION 4.3        BINDING AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY BUYER AND CONSTITUTES THE VALID AND BINDING AGREEMENT
OF BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS.


 


SECTION 4.4        NON-CONTRAVENTION.  THE EXECUTION AND DELIVERY BY BUYER OF
THIS AGREEMENT DOES NOT, AND THE PERFORMANCE BY BUYER OF ITS OBLIGATIONS
HEREUNDER WILL NOT, (A) CONTRAVENE OR CONFLICT WITH THE CERTIFICATE OF
INCORPORATION OR BY-LAWS OF BUYER OR (B) CONTRAVENE OR CONFLICT WITH OR
CONSTITUTE A VIOLATION OF OR DEFAULT UNDER OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY RIGHT OR OBLIGATION OF BUYER
UNDER ANY PROVISION OF APPLICABLE LAW OR REGULATION OF THE UNITED STATES OR ANY
STATE THEREOF OR OF ANY AGREEMENT, CONTRACT, JUDGMENT, INJUNCTION, ORDER, DECREE
OR OTHER INSTRUMENT BINDING UPON

 

3

--------------------------------------------------------------------------------


 


BUYER, WHICH CONTRAVENTION, CONFLICT, VIOLATION, DEFAULT OR RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION WOULD RESULT, IN THE CASE OF THIS
CLAUSE (B), IN A MATERIAL ADVERSE EFFECT ON THE BUSINESS, ASSETS, RESULTS OF
OPERATIONS OR FINANCIAL CONDITION OF BUYER.


 


SECTION 4.5        PURCHASE FOR OWN ACCOUNT.  THE VIKING STOCK WILL BE ACQUIRED
FOR INVESTMENT FOR BUYER’S OWN ACCOUNT AND/OR THE ACCOUNT OF ITS DIRECT AND
INDIRECT SUBSIDIARIES, NOT AS A NOMINEE OR AGENT FOR ANY OTHER PARTY, AND NOT
WITH A VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF.  BUYER DOES NOT
PRESENTLY HAVE ANY CONTRACT, UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH ANY
PERSON TO SELL, TRANSFER OR GRANT PARTICIPATIONS TO SUCH PERSON OR TO ANY THIRD
PERSON, WITH RESPECT TO ANY OF THE VIKING STOCK, EXCEPT THAT BUYER INTENDS TO
TRANSFER THE VIKING STOCK TO ONE OR MORE OF ITS DIRECT OR INDIRECT SUBSIDIARIES.

 


ARTICLE V

 


MISCELLANEOUS

 


SECTION 5.1        ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL,
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


SECTION 5.2        EXPENSES.  ALL COSTS AND EXPENSES INCURRED BY ANY PARTY TO
THIS AGREEMENT OR ITS AFFILIATES OR ANY DIRECTOR, OFFICER OR EMPLOYEE OF ANY OF
THE FOREGOING IN CONNECTION WITH THE NEGOTIATION, EXECUTION AND DELIVERY OF THE
DOCUMENTATION RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL
BE PAID BY THE PARTY INCURRING SUCH COSTS OR EXPENSES.


 


SECTION 5.3        ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR SUCCESSORS BY OPERATION OF LAW,
BUT MAY NOT OTHERWISE BE ASSIGNED BY ANY PARTY HERETO WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY HERETO.


 


SECTION 5.4        VALIDITY.  IF ANY PROVISION OF THIS AGREEMENT, OR THE
APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE, IS HELD INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT, AND THE APPLICATION OF SUCH
PROVISION TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED THEREBY, AND
TO SUCH END, THE PROVISIONS OF THIS AGREEMENT ARE AGREED TO BE SEVERABLE.

 

4

--------------------------------------------------------------------------------


 

Section 5.5        Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflicts of law thereof.

 


SECTION 5.6        DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS HEREIN ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF OR
TO AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


SECTION 5.7        NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE SOLELY TO THE BENEFIT OF EACH PARTY HERETO AND ITS
SUCCESSOR AND PERMITTED ASSIGNS, AND NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY OTHER PERSON ANY RIGHTS,
BENEFITS OR REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS
AGREEMENT.


 


SECTION 5.8        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

 

[Signatures on Next Page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its representatives thereunto duly authorized, all as of the
day and year first above written.

 

 

 

GELCO CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

GE FINANCIAL ASSURANCE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

INDEMNITY FOR LOST SHARE CERTIFICATE

 

To the Directors of Viking Insurance Company, Ltd.  (the “Company”)

 

The original certificate of title relating to the shares of the Company
described below has been mislaid, lost, stolen or destroyed.

 

Neither the shares nor certificate of title thereto have been transferred,
charged, lent or deposited or dealt with in any manner affecting the absolute
title thereto and the person named in the said certificate is the person
entitled to be on the register in respect of such shares.

 

We undertake to deliver to the Company for cancellation the said original
certificate, duly indorsed, should the same ever be recovered.

 

We will at all times indemnify and save harmless the Company from and against
any and all claims, actions and suits whether groundless or otherwise, and from
and against any and all liabilities, losses, damages, costs, charges, counsel
fees and other expenses of every nature and character by reason of the mislaid,
lost, stolen or destroyed certificate or the issuance of a new instrument in
lieu of it.

 

PARTICULARS OF CERTIFICATE:

 

Certificate Number

 

 

 

 

 

32

 

for 120,000 Common Shares

 

[Signature on Next Page]

 

7

--------------------------------------------------------------------------------


 

GELCO CORPORATION

 

 

 

Name:

 

 

Title:

 

 

Date:  May     , 2004

 

8

--------------------------------------------------------------------------------

Exhibit OO

 

TAX ALLOCATION AGREEMENT

 

This Tax Allocation Agreement (this “Agreement”) is among General Electric
Capital Assurance Company, a Delaware insurance company (“Parent”), GE Life and
Annuity Assurance Company, a Virginia insurance company (“GELAAC”), Professional
Insurance Company, a Texas insurance company (“PIC”), GE Capital Life Assurance
Company of New York, a New York insurance company (“GECLA”), Federal Home Life
Insurance Company, a Virginia  insurance company (“FHL”), First Colony Life
Insurance Company, a Virginia insurance company (“FCL”), American Mayflower Life
Insurance Company of New York, a New York insurance company (“AML”), Jamestown
Life Insurance Company, a Virginia insurance company (“JTL”), River Lake
Insurance Company, a South Carolina insurance company (“RL”), and Genworth
Financial, Inc. (“Genworth”), the ultimate holding company.

 

WHEREAS, Parent, GELAAC, PIC, GECLA, FHL, FCL, AML, JTL and RL are members of an
affiliated group of corporations within the meaning of Section 1504 of the
Internal Revenue Code of 1986, as amended (the “Code”), and are eligible to file
consolidated federal income tax returns (the “Affiliated Group”);

 

WHEREAS, Parent, GELAAC, PIC, GECLA, FHL, FCL, AML, JTL and RL (the
“Participating Companies” with each Participating Company other than Parent
being a “Subsidiary Member”) have determined that it is in their best interests
to elect to file consolidated federal income tax returns and to enter into this
Agreement for purposes of allocating the consolidated federal income tax
liability between the Participating Companies; and

 

WHEREAS, GECLA and AML are incorporated in the State of New York (collectively,
the “New York Companies,” or separately, a “New York Company”), and therefore
are subject to the Guidelines for Tax Allocation Agreements contained in the New
York Insurance Department Circular Letter 1979-33;

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.             ALLOCATION METHOD.

 

(A)          Allocation of Consolidated Tax Liability.  The Participating
Companies shall allocate the consolidated federal income tax liability of the
Affiliated Group (the “Consolidated Tax Liability”) to each Participating
Company by multiplying the Consolidated Tax Liability times a fraction, the
numerator of which is the federal income tax liability of the Participating
Company computed as if the Participating Company filed separate federal income
tax returns (“Separate Tax Liability”) and the denominator of which is the sum
of the Separate Tax Liabilities of the Participating Companies.  The amount of
the Consolidated Tax Liability allocated to each Participating Company shall not
exceed the Separate Tax Liability of such Participating Company; provided,
however, that for

 

--------------------------------------------------------------------------------


 

purposes of computing the Separate Tax Liability of a Participating Company, any
income, deduction, or loss recognized by such Participating Company in an
intercompany transaction with another Participating Company shall be taken into
account as provided in Treasury Regulation §§ 1.1502-13 and 1.1502-13T.

 

(B)           Use of Tax Attributes.

 

(i)  Generally.  In the event that the amount of the Consolidated Tax Liability
allocated to a Participating Company is less than the Separate Tax Liability of
such Participating Company (the “Benefited Company”) and another Participating
Company has foreign tax credits, investment tax credits, losses, loss
carryovers, or other tax attributes (“Losses”; the Participating Company which
has such Losses, the “Loss Company”), then (i) if Parent is the Benefited
Company, Parent shall pay to the Loss Company, (ii) if Parent is the Loss
Company, the Benefited Company shall pay to Parent, and (iii) if Parent is
neither the Benefited Company or the Loss company, the Benefited Company shall
pay to Parent and Parent shall pay to the Loss Company an amount equal to the
excess of the Benefited Company’s Separate Tax Liability over its allocation of
Consolidated Tax Liability (“Tax Benefit”) to the extent such Tax Benefit is
attributable to Losses of the Loss Company actually used to reduce Consolidated
Tax Liability taking into account the principles of Treasury Regulation §§
1.1502-2, 1.1502-3, 1.1502-4, 1.1502-11, 1.1502-21, and 1.1502-21T.  Any of the
Loss Company’s Losses which are not used to reduce Consolidated Tax Liability
and for which it has not been paid shall be retained by the Loss Company for
possible future use in computing its Separate Tax Liability.

 

(ii)  New York Companies.  All payments to a New York Company as a Loss Company
shall be recorded on such New York Company’s books as contributed surplus.  Once
a Loss Company is paid for the utilization of its Losses, the Loss Company
cannot use such Losses in the calculation of its Separate Tax Liability.  As
required by New York Insurance Department Circular Letter 1979-33, if the amount
paid by a New York Company to Parent pursuant to this Paragraph 1 is greater
than the amount of the New York Company’s share of the Consolidated Tax
Liability, then cash or securities having a fair market value equal to such
excess shall be placed in escrow by Parent in order to help assure such New York
Company’s enforceable right to recover its payment for utilization of Losses of
another Participating Company in the event that such New York Company generates
future Losses which may be carried back to the year with respect to which such
payment was made.  The assets held in escrow shall be assets eligible as an
investment for the New York Companies.  Escrow assets may be released to Parent
(and shall in appropriate cases be paid by Parent to the appropriate Subsidiary
Member) from the escrow account at such time as the permissible period for the
carryback of Losses has

 

2

--------------------------------------------------------------------------------


 

elapsed.  The escrow established pursuant to this Paragraph 1 will be created
pursuant to an agreement substantially in the form of Exhibit “A”.

 

(C)           Payments.  All payments of Consolidated Tax Liability allocated
under Paragraph 1(A) and all payments with respect to Losses generating Tax
Benefits under Paragraph 1(B) shall be made within ninety (90) days of the
payment of the applicable estimated or actual consolidated federal income tax,
except where a refund is due Parent, in which case, it may defer payment to a
Subsidiary Member to within ninety (90) days of receipt of such refund.  All
payments shall be made in cash or in securities eligible as investments for the
New York Companies, valued at market value.

 

2.             CHANGE IN CONSOLIDATED TAX LIABILITY.  If taxable income, special
deductions or credits reported in a consolidated federal income tax return of
the Affiliated Group is changed or otherwise adjusted, including without
limitation by the filing of an amended tax return or by the Internal Revenue
Service or other appropriate authority, a recalculation of the tax liability for
all parties to this Agreement shall be made.

 

3.             REPORTS.  Written reports shall be prepared by Parent reflecting
the allocations of Consolidated Tax Liability made pursuant to Paragraph 1 for
each taxable year of the Affiliated Group (the “Tax Allocation Reports”).  Such
Tax Allocation Reports shall be prepared and made available to Subsidiary
Members within ninety (90) days after the filing of the applicable consolidated
federal income tax return.  Written reports shall also be prepared by Parent
reflecting any adjustments to prior Tax Allocation Reports, including
adjustments arising as a consequence of the filing of amended tax returns or
audits by the Internal Revenue Service or other appropriate authority (the “Tax
Allocation Adjustment Reports”).  Tax Allocation Adjustment Reports will be
prepared and made available to each Subsidiary Member promptly following the
calculation of such adjustments, and any payments required pursuant to Tax
Allocation Adjustment Reports shall be made within ninety (90) days of receipt
of such Tax Allocation Adjustment Reports.  For purposes of making quarterly
estimated tax payments of federal income taxes, Parent is authorized to prepare
and make available to each of the Subsidiary Members written reports estimating
each of such Participating Company’s share of estimated tax payments under
Section 6655 of the Code determined in accordance with the principles of
Paragraph 1.

 

4.             MODIFICATION.  The parties may not amend Paragraph 1 of the
Agreement to provide for any other method of allocation without thirty (30) days
prior notification to the New York Insurance Department.

 

5.             TERMINATION.  This Agreement shall remain in effect until
terminated by any party hereto upon giving sixty (60) days advance written
notice or until the Affiliated Group fails to file a consolidated federal income
tax return with Parent as the common parent for any taxable year.  Termination
upon notice will be effective only with respect to the terminating party.  If
termination results from the Affiliated Group joining in a life/nonlife
consolidated return for which Genworth is the common parent, the

 

3

--------------------------------------------------------------------------------


 

Participating Companies eligible to join in the Genworth consolidated federal
income tax return shall become parties to Genworth’s then-existing tax
allocation agreement by and among Genworth and its eligible subsidiaries (other
than the Participating Companies) by executing the appropriate adoption
agreements, and Genworth shall consent to such adoption agreements.  Upon
termination of the Agreement, its provisions will remain in effect, in the case
of termination by notice, with respect to any period of time prior to and during
the taxable year in which termination occurs for which the income of the
terminating party was properly included in the Affiliated Group consolidated
federal income tax return,  and in the case of any other termination, with
respect to any taxable year beginning after the Closing Date as defined in the
Master Agreement executed by and among Genworth, General Electric Company,
General Electric Capital Corporation, GEI, Inc., and GE Financial Assurance
Holdings, Inc. on                   , 2004 (the “Master Agreement”; such Closing
Date as defined in the Master Agreement, the “Closing Date”) and ending on or
prior to the date of termination .

 

6.             RECORDS AND DOCUMENTS.  Notwithstanding the termination of this
Agreement, all material including, but not limited to, separate returns,
supporting schedules, workpapers, correspondence and other documents relating to
a Subsidiary Member’s inclusion in the consolidated federal income tax return of
the Affiliated Group for a year governed by this Agreement, shall be made
available to such Subsidiary Member during Parent’s regular business hours.

 

7.             ASSIGNMENT.  Except as provided in Section 14, this Agreement and
any rights pursuant hereto shall not be assignable by any party hereto, without
the prior written consent of the other parties.  Nothing in this Agreement,
express or implied, is intended to confer on any person other than the parties
hereto, or their respective legal successors, any rights, remedies, obligations
or liabilities that would otherwise be applicable.  The representations,
warranties, covenants and agreements contained in this Agreement shall be
binding upon, extend to and inure to the benefit of the parties hereto, their,
and each of their, successors and assigns respectively.

 

8.             GOVERNING LAW; SERVICE OF SUIT; FORUM SELECTION.  This Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the state of New York applicable to a contract made and to be performed
in that state, without regard to principles of conflict of laws.

 

9.             DISPUTES.  Any dispute between or among any of the parties hereto
concerning the implication of this Agreement which cannot be resolved shall be
referred to arbitration in accordance with the then existing rules of the
American Arbitration Association.

 

10.           NOTICE.  All notices, statements or requests provided for
hereunder shall be deemed to have been duly given when delivered by hand to an
officer of the other party, or when deposited with the U.S. Postal Service, as
first class certified or registered mail, postage prepaid, overnight courier
service, telex or telecopier, addressed.

 

4

--------------------------------------------------------------------------------


 

If to Parent, to:

 

General Electric Capital Assurance Company

6620 West Broad Street

Richmond, VA  23230

 

If to GELAAC, to:

 

GE Life and Annuity Assurance Company

6620 West Broad Street

Richmond, VA  23230

 

If to PIC, to:

 

Professional Insurance Company

6620 West Broad Street

Richmond, VA  23230

 

If to GECLA, to:

 

GE Capital Life Assurance Company of New York

6620 West Broad Street

Richmond, VA  23230

 

If to FHL, to:

 

Federal Home Life Insurance Company

6620 West Broad Street

Richmond, VA  23230

 

If to FCL, to:

 

First Colony Life Insurance Company

6620 West Broad Street

Richmond, VA  23230

 

If to AML, to:

 

American Mayflower Life Insurance Company of New York

6620 West Broad Street

Richmond, VA  23230

 

If to JTL, to:

 

Jamestown Life Insurance Company

6620 West Broad Street

 

5

--------------------------------------------------------------------------------


 

Richmond, VA  23230

 

If to RL, to:

 

River Lake Insurance Company

6620 West Broad Street

Richmond, VA  23230

 

If to Genworth, to:

 

Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA  23230

 

And to such other persons or places as each party may from time to time
designate by written notice sent as aforesaid.

 

11.           ENTIRE AGREEMENT.  This Agreement, together with such amendments
as may from time to time be executed in writing by the parties, constitutes the
entire agreement and understanding between the parties in respect of the
consolidated federal income tax reporting contemplated hereby and, except for
the Special Tax Agreement among Parent, FCL, and RL executed on July 28, 2003,
as amended, supersedes all prior agreements, arrangements and understandings
relating to the subject matter hereof, provided however, that any prior
agreements to which the Participating Companies were parties shall remain in
effect with respect to each taxable year ending on or before the Closing Date.

 

12.           SECTION HEADINGS.  Section headings contained herein are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

13.           COUNTERPARTS.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14.           ADDITIONAL PARTIES.  With the consent of Parent, any additional
insurance companies that become members of the Affiliated Group after the date
of execution hereof may become a party to this Agreement by executing the
Adopting Agreement attached hereto as Exhibit B.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their respective officers duly authorized so to do, and their
respective corporate seals to be affixed hereto.

 

 

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

6

--------------------------------------------------------------------------------


 

 

Attest:

 

 

 

 

 

 

 

 

 

 

GE LIFE AND ANNUITY ASSURANCE COMPANY

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

PROFESSIONAL INSURANCE COMPANY

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

GE CAPITAL LIFE ASSURANCE COMPANY OF NEW YORK

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

FEDERAL HOME LIFE INSURANCE COMPANY

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

FIRST COLONY LIFE INSURANCE COMPANY

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

AMERICAN MAYFLOWER LIFE INSURANCE COMPANY OF NEW YORK

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

JAMESTOWN LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

RIVER LAKE INSURANCE COMPANY

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT, dated                              , 20            , among
[name of insurance company incorporated or commercially domiciled in the State
of New York] (hereinafter called “Subsidiary”), General Electric Capital
Assurance Company (hereinafter called “Parent”), and [name of escrow agent]
(hereinafter called “Escrow Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to a Tax Allocation Agreement dated
                                         among Parent, [list all subsidiaries
that are parties to the Tax Allocation Agreement], Parent is required to
establish and maintain a special account consisting of assets eligible as an
investment for a New York domestic life insurance company in an amount equal to
the excess of the amount paid by Subsidiary to the Parent for federal income
taxes over the actual tax payment made by Parent on behalf of that subsidiary;
and

 

WHEREAS, escrow assets may be released to Parent from the special account at
such time as the permissible period for use by Subsidiary of tax loss carrybacks
has expired; and

 

WHEREAS, Parent desires to deposit securities with the Escrow Agent for such
purpose.

 

NOW, THEREFORE, in consideration of the mutual agreements and other valuable
considerations and the provisions herein contained, it is hereby agreed by and
among Subsidiary, Parent and the Escrow Agent that Parent shall establish and
maintain a special account with the Escrow Agent pursuant to the following
conditions:

 

1.             Securities placed in the special account shall be held by the
Escrow Agent, its successors or assigns, in trust, exclusively for the benefit
of Subsidiary and free of any lien or other claim of the Escrow Agent, any
judgment creditor or other claimant of the Parent.

 

2.             Except as hereinafter provided, no securities in this account or
any principal cash account held pursuant to this Agreement shall be released by
the Escrow Agent except (i) upon receipt of a written request of Subsidiary and
Parent or (ii) upon substitution of other securities satisfying the provisions
of this Agreement.

 

3.             Upon maturity of any security held hereunder, the Escrow Agent
may surrender the same for payment and hold the proceeds thereof in a principal
cash account which is to be maintained as a part of this account in accordance
with this Agreement.  The principal cash account shall be invested pursuant to
the instructions of Parent.

 

9

--------------------------------------------------------------------------------


 

4.             Unless and until the Escrow Agent is notified to the contrary by
Subsidiary and Parent, all income collected on or received from the securities
held hereunder is to be paid to or upon the order of the Parent.

 

5.             The Escrow Agent shall be accountable to the Subsidiary and
Parent, as their interests may appear, for the safekeeping of the securities and
cash reserves held by it hereunder.

 

6.             The Escrow Agent shall send notices with respect to all security
and principal cash transactions, within ten (10) days after said transactions
take place, to the Subsidiary and Parent.

 

7.             Within thirty (30) days after the filing of the applicable
federal income tax return, Subsidiary shall advise the Escrow Agent and Parent
if the permissible period for use of any tax loss as a carryback has expired and
authorize the Escrow Agent to release to Parent from the special account, such
amounts as were deposited in the special account with respect to such tax loss.

 

8.             The Escrow Agent may cancel this Agreement, effective not less
than thirty (30) days after delivery of notice thereof to Subsidiary and Parent,
and Subsidiary or Parent may cancel this Agreement at any time without assigning
any reason therefor, effective upon delivery of notice thereof to the Escrow
Agent and the other party; provided no cancellation by either party shall be
effective until either (a) a new escrow agreement is executed by Parent with
another escrow agent and approved by Subsidiary, and the securities and cash
principal in the special account are transferred to the newly designated escrow
agent in accordance with written instructions from Parent and approved by
Subsidiary, or (b) a letter of credit, acceptable to the New York State
Insurance Department is delivered to Subsidiary in substitution for the
foregoing special account.

 

9.             Any successor in interest of the Escrow Agent, or receiver,
liquidator, or other public officer appointed to administer the affairs of the
Escrow Agent shall succeed to all the obligations assumed hereunder by the
Escrow Agent.

 

10.           This Agreement shall be construed and enforced in accordance with
the laws of the state of New York.

 

11.           All notices and other communications which shall be or may be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered or mailed to the parties at their respective addresses set forth
below or to such other address as any of the parties hereto shall furnish to the
other.

 

12.           Any controversy arising under this Agreement shall be settled by
arbitration, in accordance with the American Arbitration Association rules then
in effect, and any award rendered thereon shall be enforceable in any court of
competent jurisdiction.

 

10

--------------------------------------------------------------------------------


 

13.           This Agreement sets forth in the entire understanding of the
parties and supersedes any prior agreement on the subject matter hereof and may
not be changed or terminated except by an agreement in writing signed by the
parties.

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the day and
year first above written.

 

Attest:

General Electric Capital Assurance Company

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

[New York domiciled or commercially
domiciled company]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

[Escrow Agent]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

ADOPTION AGREEMENT

 

By executing this Adoption Agreement, the undersigned corporation, an insurance
company subsidiary of General Electric Capital Assurance Company, hereby adopts
and agrees to be bound by the terms and provisions of the Tax Allocation
Agreement between General Electric Capital Assurance Company and its
subsidiaries, effective                                          (the
“Agreement”), as provided in section 14 of the Agreement.

 

This Adoption Agreement shall become effective on the date executed.

 

 

 

 

 

 

 

 

 

 

(Name and Address of Corporation)

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

Accepted:

 

General Electric Capital Assurance Company

 

By:

 

 

 

12

--------------------------------------------------------------------------------

Exhibit PP

 

TAX ALLOCATION AGREEMENT

 

This Tax Allocation Agreement (this “Agreement”) is among Genworth Financial,
Inc., a Delaware company (“Parent”), and GE Group Life Assurance Company, a
Connecticut insurance company (“GEGLAC”), GEFA International Holdings, Inc., a
Delaware company, Viking Insurance Co., Ltd., a Bermuda insurance company, GE
Capital Insurance Agency, Inc., a Delaware company, GE Group Retirement, Inc., a
Connecticut company, GE Group Administrators, Inc., a  Delaware company, GNA
Corporation, a Washington company, Capital Brokerage Corporation, a Washington
company, Newco Properties, Inc., a Virginia company, GNA Distributors, Inc., a
Washington company, The Terra Financial Companies, Ltd., an Illinois company,
Terra Financial Planning Group, Ltd., an Illinois company, Terra Securities
Corporation, an Illinois company, Security Funding Corporation, a Delaware
company, HGI Annuity Service Corporation, a Delaware company, United Pacific
Structured Settlement Company, a Florida company, GE Financial Assurance
Mortgage Funding Corporation, a Delaware company, IFN Insurance Agency, Inc., a
Virginia company, FFRL of New Mexico, Inc., a New Mexico company, Forth
Financial Resources of Alabama, Inc., an Alabama company, Forth Financial
Resources of Hawaii, Inc., a Hawaii company, Forth Financial Resources Insurance
Agency of Massachusetts, Inc., a Massachusetts company, American Agriculturist
Services, Inc., a New York company, Fee for Service, Inc., a Florida company,
Dental Holdings, Inc.,  a Connecticut company, California Benefits Dental Plan,
a California company, LTC Incorporated, a Washington company, General Electric
Mortgage Insurance Corporation, a North Carolina insurance company, General
Electric Mortgage Insurance Corporation of North Carolina, a North Carolina
insurance company, GE Mortgage Reinsurance Corporation of North Carolina, a
North Carolina insurance company, Sponsored Captive Re, Inc., a Vermont
insurance company, Verex Assurance, Inc., a Wisconsin insurance company, Private
Residential Mortgage Insurance Corporation, a North Carolina insurance company,
GE Residential Mortgage Insurance Corporation of North Carolina, a North
Carolina insurance company, General Electric Home Equity Insurance Corporation
of North Carolina, a North Carolina insurance company, GE Mortgage Contract
Services, Inc., a Delaware company, Centurion Capital Group, Inc., an Arizona
company, GE Private Asset Management, Inc., a California company, GE Financial
Trust Company, an Arizona company, Centurion Financial Advisors Inc., a Delaware
company, Centurion-Hesse Investment Management Corp., a Delaware company, and
Centurion-Hinds Investment Management Corp., a Delaware company (collectively,
the “Subsidiaries”).

 

WHEREAS, Parent and the Subsidiaries are members of an affiliated group of
corporations within the meaning of Section 1504 of the Internal Revenue Code of
1986, as amended (the “Code”), and are eligible to file consolidated federal
income tax returns (the “Affiliated Group”);

 

WHEREAS, Parent and the Subsidiaries (the “Participating Companies” with each
Participating Company other than Parent being a “Subsidiary Member”) have
determined that it is in their best interests to elect to file consolidated
federal income tax returns and to enter into

 

--------------------------------------------------------------------------------


 

this Agreement for purposes of allocating the consolidated federal income tax
liability between the Participating Companies; and

 

WHEREAS, to the extent that insurance companies incorporated in the State of New
York will become members of the Affiliated Group (collectively, the “New York
Companies,” or separately, a “New York Company”), each will be subject to the
Guidelines for Tax Allocation Agreements contained in the New York Insurance
Department Circular Letter 1979-33;

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises set
forth herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.             ALLOCATION METHOD.

 

(A)          Allocation of Consolidated Tax Liability.  The Participating
Companies shall allocate the consolidated federal income tax liability of the
Affiliated Group (the “Consolidated Tax Liability”) to each Participating
Company by multiplying the Consolidated Tax Liability times a fraction, the
numerator of which is the federal income tax liability of the Participating
Company computed as if the Participating Company filed separate federal income
tax returns (“Separate Tax Liability”) and the denominator of which is the sum
of the Separate Tax Liabilities of the Participating Companies.  The amount of
the Consolidated Tax Liability allocated to each Participating Company shall not
exceed the Separate Tax Liability of such Participating Company; provided,
however, that for purposes of computing the Separate Tax Liability of a
Participating Company, any income, deduction, or loss recognized by such
Participating Company in an intercompany transaction with another Participating
Company shall be taken into account as provided in Treasury Regulation §§
1.1502-13 and 1.1502-13T.

 

(B)           Use of Tax Attributes.

 

(i)  Generally.  In the event that the amount of the Consolidated Tax Liability
allocated to a Participating Company is less than the Separate Tax Liability of
such Participating Company (the “Benefited Company”) and another Participating
Company has foreign tax credits, investment tax credits, losses, loss
carryovers, or other tax attributes (“Losses”; the Participating Company which
has such Losses, the “Loss Company”), then (i) if Parent is the Benefited
Company, Parent shall pay to the Loss Company, (ii) if Parent is the Loss
Company, the Benefited Company shall pay to Parent, and (iii) if Parent is
neither the Benefited Company or the Loss company, the Benefited Company shall
pay to Parent and Parent shall pay to the Loss Company an amount equal to the
excess of the Benefited Company’s Separate Tax Liability over its allocation of
Consolidated Tax Liability (“Tax Benefit”) to the extent such Tax Benefit is
attributable to Losses of the Loss Company actually used to reduce Consolidated
Tax Liability taking into account the principles of Treasury Regulation §§
1.1502-2, 1.1502-3, 1.1502-4, 1.1502-11, 1.1502-21, and

 

2

--------------------------------------------------------------------------------


 

1.1502-21T.  Any of the Loss Company’s Losses which are not used to reduce
Consolidated Tax Liability and for which it has not been paid shall be retained
by the Loss Company for possible future use in computing its Separate Tax
Liability.

 

(ii)  New York Companies.  All payments to a New York Company as a Loss Company
shall be recorded on such New York Company’s books as contributed surplus.  Once
a Loss Company is paid for the utilization of its Losses, the Loss Company
cannot use such Losses in the calculation of its Separate Tax Liability.  As
required by New York Insurance Department Circular Letter 1979-33, if the amount
paid by a New York Company to Parent pursuant to this Paragraph 1 is greater
than the amount of the New York Company’s share of the Consolidated Tax
Liability, then cash or securities having a fair market value equal to such
excess shall be placed in escrow by Parent in order to help assure such New York
Company’s enforceable right to recover its payment for utilization of Losses of
another Participating Company in the event that such New York Company generates
future Losses which may be carried back to the year with respect to which such
payment was made.  The assets held in escrow shall be assets eligible as an
investment for the New York Companies.  Escrow assets may be released to Parent
(and shall in appropriate cases be paid by Parent to the appropriate Subsidiary
Member) from the escrow account at such time as the permissible period for the
carryback of Losses has elapsed.  The escrow established pursuant to this
Paragraph 1 will be created pursuant to an agreement substantially in the form
of Exhibit “A”.

 

(C)           Payments.  All payments of Consolidated Tax Liability allocated
under Paragraph 1(A) and all payments with respect to Losses generating Tax
Benefits under Paragraph 1(B) shall be made within ninety (90) days of the
payment of the applicable estimated or actual consolidated federal income tax,
except where a refund is due Parent, in which case, it may defer payment to a
Subsidiary Member to within ninety (90) days of receipt of such refund.  All
payments shall be made in cash or in securities eligible as investments for the
New York Companies, valued at market value.

 

2.             CHANGE IN CONSOLIDATED TAX LIABILITY.  If taxable income, special
deductions or credits reported in a consolidated federal income tax return of
the Affiliated Group is changed or otherwise adjusted, including without
limitation by the filing of an amended tax return or by the Internal Revenue
Service or other appropriate authority, a recalculation of the tax liability for
all parties to this Agreement shall be made.

 

3.             REPORTS.  Written reports shall be prepared by Parent reflecting
the allocations of Consolidated Tax Liability made pursuant to Paragraph 1 for
each taxable year of the Affiliated Group (the “Tax Allocation Reports”).  Such
Tax Allocation Reports shall be prepared and made available to Subsidiary
Members within ninety (90) days after the filing of the applicable consolidated
federal income tax return.  Written reports shall also

 

3

--------------------------------------------------------------------------------


 

be prepared by Parent reflecting any adjustments to prior Tax Allocation
Reports, including adjustments arising as a consequence of the filing of amended
tax returns or audits by the Internal Revenue Service or other appropriate
authority (the “Tax Allocation Adjustment Reports”).  Tax Allocation Adjustment
Reports will be prepared and made available to each Subsidiary Member promptly
following the calculation of such adjustments, and any payments required
pursuant to Tax Allocation Adjustment Reports shall be made within ninety (90)
days of receipt of such Tax Allocation Adjustment Reports.  For purposes of
making quarterly estimated tax payments of federal income taxes, Parent is
authorized to prepare and make available to each of the Subsidiary Members
written reports estimating each of such Participating Company’s share of
estimated tax payments under Section 6655 of the Code determined in accordance
with the principles of Paragraph 1.

 

4.             MODIFICATION.  The parties may not amend Paragraph 1 of the
Agreement to provide for any other method of allocation without thirty (30) days
prior notification to the New York Insurance Department.

 

5.             TERMINATION.  This Agreement shall remain in effect until
terminated by any party hereto upon giving sixty (60) days advance written
notice or until the Affiliated Group fails to file a consolidated federal income
tax return for any taxable year.  Termination upon notice will be effective only
with respect to the terminating party.  Upon termination of the Agreement, its
provisions will remain in effect, in the case of termination by notice, with
respect to any period of time prior to and during the taxable year in which
termination occurs, for which the income of the terminating party was properly
included in the Affiliated Group consolidated federal income tax return, and in
the case of any other termination, with respect to any taxable year beginning
after the Closing Date as defined in the Master Agreement executed by and among
Genworth, General Electric Company, General Electric Capital Corporation, GEI,
Inc., and GE Financial Assurance Holdings, Inc., on                            ,
2004 (the “Master Agreement”; such Closing Date as defined in the Master
Agreement, the “Closing Date”) and ending on or prior to the date of
termination..

 

6.             RECORDS AND DOCUMENTS.  Notwithstanding the termination of this
Agreement, all material including, but not limited to, separate returns,
supporting schedules, workpapers, correspondence and other documents relating to
a Subsidiary Member’s inclusion in the consolidated federal income tax return of
the Affiliated Group for a year governed by this Agreement, shall be made
available to such Subsidiary Member during Parent’s regular business hours.

 

7.             ASSIGNMENT.  Except as provided in Section 14, this Agreement and
any rights pursuant hereto shall not be assignable by any party hereto, without
the prior written consent of the other parties.  Nothing in this Agreement,
express or implied, is intended to confer on any person other than the parties
hereto, or their respective legal successors, any rights, remedies, obligations
or liabilities that would otherwise be applicable.  The representations,
warranties, covenants and agreements contained in this Agreement shall

 

4

--------------------------------------------------------------------------------


 

be binding upon, extend to and inure to the benefit of the parties hereto,
their, and each of their, successors and assigns respectively.

 

8.             GOVERNING LAW; SERVICE OF SUIT; FORUM SELECTION.  This Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the state of New York applicable to a contract made and to be performed
in that state, without regard to principles of conflict of laws.  With respect
to GEGLAC, the Agreement shall be governed by and construed in accordance with
the internal laws of the state of Connecticut applicable to a contract made and
to be performed in that state, without regard to the principles of conflict of
laws.

 

9.             DISPUTES.  Any dispute between or among any of the parties hereto
concerning the implication of this Agreement which cannot be resolved shall be
referred to arbitration in accordance with the then existing rules of the
American Arbitration Association.

 

10.           NOTICE.  All notices, statements or requests provided for
hereunder shall be deemed to have been duly given when delivered by hand to an
officer of the other party, or when deposited with the U.S. Postal Service, as
first class certified or registered mail, postage prepaid, overnight courier
service, telex or telecopier, addressed.

 

If to Parent, to:

 

Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA  23230

 

If to GE Group Life Assurance Company, to:

6620 West Broad Street

Richmond, VA  23230

 

If to GEFA International Holdings, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to Viking Insurance Co., Ltd., to:

6620 West Broad Street

Richmond, VA  23230

 

If to GE Capital Insurance Agency, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to GE Group Retirement, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

5

--------------------------------------------------------------------------------


 

If to GE Group Administrators, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to GNA Corporation, to:

6620 West Broad Street

Richmond, VA  23230

 

If to Capital Brokerage Corporation, to:

6620 West Broad Street

Richmond, VA  23230

 

If to Newco Properties, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to GNA Distributors, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to The Terra Financial Companies, Ltd., to:

6620 West Broad Street

Richmond, VA  23230

 

If to Terra Financial Planning Group, Ltd., to:

6620 West Broad Street

Richmond, VA  23230

 

If to Terra Securities Corporation, to:

6620 West Broad Street

Richmond, VA  23230

 

If to Security Funding Corporation, to:

6620 West Broad Street

Richmond, VA  23230

 

If to HGI Annuity Service Corporation, to:

6620 West Broad Street

Richmond, VA  23230

 

If to United Pacific Structured Settlement Company, to:

6620 West Broad Street

Richmond, VA  23230

 

If to GE Financial Assurance Mortgage Funding Corporation, to:

 

6

--------------------------------------------------------------------------------


 

6620 West Broad Street

Richmond, VA  23230

 

If to IFN Insurance Agency, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to FFRL of New Mexico, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to Forth Financial Resources of Alabama, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to Forth Financial Resources of Hawaii, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to Forth Financial Resources Insurance Agency of Massachusetts, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

American Agriculturist Services, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to Fee for Service, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to Dental Holdings, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to California Benefits Dental Plan, to:

6620 West Broad Street

Richmond, VA  23230

 

If to LTC Incorporated, to:

6620 West Broad Street

Richmond, VA  23230

 

If to General Electric Mortgage Insurance Corporation, to:

6601 Six Forks Road

Raleigh, NC  27615

 

7

--------------------------------------------------------------------------------


 

If to General Electric Mortgage Insurance Corporation of North Carolina, to:

6601 Six Forks Road

Raleigh, NC  27615

 

If to GE Mortgage Reinsurance Corporation of North Carolina, to:

6601 Six Forks Road

Raleigh, NC  27615

 

If to Sponsored Captive Re, Inc., to:

6601 Six Forks Road

Raleigh, NC  27615

 

If to Verex Assurance, Inc., to:

6601 Six Forks Road

Raleigh, NC  27615

 

If to Private Residential Mortgage Insurance Corporation, to:

6601 Six Forks Road

Raleigh, NC  27615

 

If to GE Residential Mortgage Insurance Corporation of North Carolina, to:

6601 Six Forks Road

Raleigh, NC  27615

 

If to General Electric Home Equity Insurance Corporation of North Carolina, to:

6601 Six Forks Road

Raleigh, NC  27615

 

If to GE Mortgage Contract Services, Inc., to:

6601 Six Forks Road

Raleigh, NC  27615

 

If to Centurion Capital Group, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to GE Private Asset Management, Inc., to:

6620 West Broad Street

Richmond, VA  23230

 

If to GE Financial Trust Company, to:

6620 West Broad Street

Richmond, VA  23230

 

If to Centurion Financial Advisors Inc., to:

 

8

--------------------------------------------------------------------------------


 

6620 West Broad Street

Richmond, VA  23230

 

If to Centurion-Hesse Investment Management Corp., to:

6620 West Broad Street

Richmond, VA  23230

 

If to Centurion-Hinds Investment Management Corp., to:

6620 West Broad Street

Richmond, VA  23230

 

And to such other persons or places as each party may from time to time
designate by written notice sent as aforesaid.

 

11.           ENTIRE AGREEMENT.  This Agreement, together with such amendments
as may from time to time be executed in writing by the parties, constitutes the
entire agreement and understanding between the parties in respect of the
consolidated federal income tax reporting contemplated hereby and supersedes all
prior agreements, arrangements and understandings relating to the subject matter
hereof, provided however, that any prior agreements to which the Participating
Companies were parties shall remain in effect with respect to each taxable year
ending on or before the Closing Date.

 

12.           SECTION HEADINGS.  Section headings contained herein are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

 

13.           COUNTERPARTS.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14.           ADDITIONAL PARTIES.  With the consent of Parent, any additional
insurance companies that become members of the Affiliated Group after the date
of execution hereof may become a party to this Agreement by executing an
Adopting Agreement either in the form attached hereto as Exhibit B or in the
form attached hereto as Exhibit C.

 

15.           REGULATORY APPROVAL.  The effectiveness of any amendment to or
assignment of the Agreement is conditioned upon completion of the filing of a
Form D, Prior Notice of a Transaction, (or the equivalent) with the requisite
state insurance commissioners, and such filing being deemed sufficient and the
transaction not disapproved by said commissioners.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their respective officers duly authorized so to do, and their
respective corporate seals to be affixed hereto.

 

9

--------------------------------------------------------------------------------


 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GE GROUP LIFE ASSURANCE COMPANY

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

GEFA INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

VIKING INSURANCE CO., LTD.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GE CAPITAL INSURANCE AGENCY, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GE GROUP RETIREMENT, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GE GROUP ADMINISTRATORS, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GNA CORPORATION

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

CAPITAL BROKERAGE CORPORATION

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

NEWCO PROPERTIES, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GNA DISTRIBUTORS, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

THE TERRA FINANCIAL COMPANIES, LTD.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

TERRA FINANCIAL PLANNING GROUP, LTD.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

TERRA SECURITIES CORPORATION

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

SECURITY FUNDING CORPORATION

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

HGI ANNUITY SERVICE CORPORATION

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

 

UNITED PACIFIC STRUCTURED SETTLEMENT COMPANY

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GE FINANCIAL ASSURANCE MORTGAGE FUNDING CORPORATION

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

IFN INSURANCE AGENCY, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

FFRL OF NEW MEXICO, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

FORTH FINANCIAL RESOURCES OF ALABAMA, INC.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

FORTH FINANCIAL RESOURCES OF HAWAII, INC.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

FORTH FINANCIAL RESOURCES INSURANCE AGENCY OF MASSACHUSETTS, INC.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

AMERICAN AGRICULTURIST SERVICES, INC.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

FEE FOR SERVICE, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

DENTAL HOLDINGS, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

CALIFORNIA BENEFITS DENTAL PLAN

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

LTC INCORPORATED

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC MORTGAGE INSURANCE CORPORATION

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC MORTGAGE INSURANCE
CORPORATION OF NORTH CAROLINA

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GE MORTGAGE REINSURANCE CORPORATION OF NORTH CAROLINA

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

13

--------------------------------------------------------------------------------


 

 

SPONSORED CAPTIVE RE, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

VEREX ASSURANCE, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

PRIVATE RESIDENTIAL MORTGAGE INSURANCE CORPORATION

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GE RESIDENTIAL MORTGAGE INSURANCE CORPORATION OF NORTH CAROLINA

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC HOME EQUITY INSURANCE CORPORATION OF NORTH CAROLINA

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GE MORTGAGE CONTRACT SERVICES, INC.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

CENTURION CAPITAL GROUP, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

14

--------------------------------------------------------------------------------


 

 

GE PRIVATE ASSET MANAGEMENT, INC.

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

GE FINANCIAL TRUST COMPANY

 

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

CENTURION FINANCIAL ADVISORS INC.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

CENTURION-HESSE INVESTMENT MANAGEMENT CORP.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

CENTURION-HINDS INVESTMENT MANAGEMENT CORP.

 

 

 

 

 

(seal)

By:

 

 

Date:

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT, dated                                , 20         , among
[name of insurance company incorporated or commercially domiciled in the State
of New York] (hereinafter called “Subsidiary”), Genworth Financial, Inc.
(hereinafter called “Parent”), and [name of escrow agent] (hereinafter called
“Escrow Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to a Tax Allocation Agreement dated
                                         among Parent, [list all subsidiaries
that are parties to the Tax Allocation Agreement], Parent is required to
establish and maintain a special account consisting of assets eligible as an
investment for a New York domestic life insurance company in an amount equal to
the excess of the amount paid by Subsidiary to the Parent for federal income
taxes over the actual tax payment made by Parent on behalf of that subsidiary;
and

 

WHEREAS, escrow assets may be released to Parent from the special account at
such time as the permissible period for use by Subsidiary of tax loss carrybacks
has expired; and

 

WHEREAS, Parent desires to deposit securities with the Escrow Agent for such
purpose.

 

NOW, THEREFORE, in consideration of the mutual agreements and other valuable
considerations and the provisions herein contained, it is hereby agreed by and
among Subsidiary, Parent and the Escrow Agent that Parent shall establish and
maintain a special account with the Escrow Agent pursuant to the following
conditions:

 

1.                                       Securities placed in the special
account shall be held by the Escrow Agent, its successors or assigns, in trust,
exclusively for the benefit of Subsidiary and free of any lien or other claim of
the Escrow Agent, any judgment creditor or other claimant of the Parent.

 

2.                                       Except as hereinafter provided, no
securities in this account or any principal cash account held pursuant to this
Agreement shall be released by the Escrow Agent except (i) upon receipt of a
written request of Subsidiary and Parent or (ii) upon substitution of other
securities satisfying the provisions of this Agreement.

 

3.                                       Upon maturity of any security held
hereunder, the Escrow Agent may surrender the same for payment and hold the
proceeds thereof in a principal cash account which is to be maintained as a part
of this account in accordance with this Agreement.  The principal cash account
shall be invested pursuant to the instructions of Parent.

 

4.                                       Unless and until the Escrow Agent is
notified to the contrary by Subsidiary and Parent, all income collected on or
received from the securities held hereunder is to be paid to or upon the order
of the Parent.

 

5.                                       The Escrow Agent shall be accountable
to the Subsidiary and Parent, as their interests may appear, for the safekeeping
of the securities and cash reserves held by it hereunder.

 

6.                                       The Escrow Agent shall send notices
with respect to all security and principal cash transactions, within ten (10)
days after said transactions take place, to the Subsidiary and Parent.

 

7.                                       Within thirty (30) days after the
filing of the applicable federal income tax return, Subsidiary shall advise the
Escrow Agent and Parent if the permissible period for use of any tax loss as a
carryback has expired and authorize the Escrow Agent to

 

16

--------------------------------------------------------------------------------


 

release to Parent from the special account, such amounts as were deposited in
the special account with respect to such tax loss.

 

8.                                       The Escrow Agent may cancel this
Agreement, effective not less than thirty (30) days after delivery of notice
thereof to Subsidiary and Parent, and Subsidiary or Parent may cancel this
Agreement at any time without assigning any reason therefor, effective upon
delivery of notice thereof to the Escrow Agent and the other party; provided no
cancellation by either party shall be effective until either (a) a new escrow
agreement is executed by Parent with another escrow agent and approved by
Subsidiary, and the securities and cash principal in the special account are
transferred to the newly designated escrow agent in accordance with written
instructions from Parent and approved by Subsidiary, or (b) a letter of credit,
acceptable to the New York State Insurance Department is delivered to Subsidiary
in substitution for the foregoing special account.

 

9.                                       Any successor in interest of the Escrow
Agent, or receiver, liquidator, or other public officer appointed to administer
the affairs of the Escrow Agent shall succeed to all the obligations assumed
hereunder by the Escrow Agent.

 

10.                                 This Agreement shall be construed and
enforced in accordance with the laws of the state of New York.

 

11.                                 All notices and other communications which
shall be or may be given hereunder shall be in writing and shall be deemed to
have been duly given if delivered or mailed to the parties at their respective
addresses set forth below or to such other address as any of the parties hereto
shall furnish to the other.

 

12.                                 Any controversy arising under this Agreement
shall be settled by arbitration, in accordance with the American Arbitration
Association rules then in effect, and any award rendered thereon shall be
enforceable in any court of competent jurisdiction.

 

13.                                 This Agreement sets forth in the entire
understanding of the parties and supersedes any prior agreement on the subject
matter hereof and may not be changed or terminated except by an agreement in
writing signed by the parties.

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the day and
year first above written.

 

Attest:

Genworth Financial, Inc.

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

[New York domiciled or commercially
domiciled company]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Attest:

[Escrow Agent]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT “B”

ADOPTION AGREEMENT

 

By executing this Adoption Agreement, the undersigned corporation, a subsidiary
of Genworth Financial, Inc., hereby adopts and agrees to be bound by the terms
and provisions of the Tax Allocation Agreement between Genworth Financial, Inc.
and its subsidiaries, effective                                         (the
“Agreement”), as provided in section 14 of the Agreement.

 

This Adoption Agreement shall become effective on the date executed.

 

 

 

 

 

 

 

 

 

 

(Name and Address of Corporation)

By:

 

 

Its:

 

 

Date:

 

 

Accepted:

Genworth Financial, Inc.

 

 

By:

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

[To be entered into by First Colony and River Lake]

 

ADOPTION AGREEMENT

 

By executing this Adoption Agreement, the undersigned corporation, a subsidiary
of Genworth Financial, Inc. (“Genworth”), hereby adopts and agrees to be bound
by the terms and provisions of the Tax Allocation Agreement between Genworth and
its subsidiaries, effective ___________________ (the “Agreement”), as provided
in section 14 of the Agreement.

 

Notwithstanding Section 1 of the Agreement, Genworth and the undersigned agree
that the Special Tax Agreement by and among General Electric Capital Assurance
Company, First Colony Life Insurance Company, and River Lake Insurance Company
effective July 28, 2003 shall remain in effect and Genworth shall honor the
allocation provisions therein.

 

This Adoption Agreement shall become effective on the date executed.

 

 

 

 

 

 

 

 

 

(Name and Address of Corporation)

By:

 

 

Its:

 

 

Date:

 

 

Accepted:

Genworth Financial, Inc.

 

 

By:

 

 

 

20

--------------------------------------------------------------------------------

Exhibit QQ

 

GEFA INTERNATIONAL HOLDINGS, INC.

and

GE INSURANCE HOLDINGS LIMITED

 

 

 

 

_____________________________

DEED OF DEBT RELEASE
_____________________________

 

 

 

 

 

 

 

 

Slaughter and May
One Bunhill Row
London EC1Y 8YY
(TSB/RJZS)
CA041300009

 

 

--------------------------------------------------------------------------------


 

THIS DEED is made on [20 May] 2004

BETWEEN:

(1)                                 GEFA INTERNATIONAL HOLDINGS, INC., a company
incorporated under the laws of the State of Delaware, U.S.A. whose registered
office is at 2711 Centerville Road, Suite 400, City of Wilmington, County of
Newcastle, Delaware 19808, USA (“GEFA International”); and

(2)                                 GE INSURANCE HOLDINGS LIMITED, a private
limited company incorporated in England and Wales with registered number 2221244
and whose registered office is at Vantage West, Great West Road, Brentford,
Middlesex TW8 9AG (“GEIH”).

WHEREAS:


(A)                             THE US GEIH DEBT WAS OWED BY GEIH TO GECC ON THE
TERMS AND SUBJECT TO THE CONDITIONS OF THE US GEIH LOAN.  ALL OF THE RIGHTS AND
BENEFITS OF GECC IN RESPECT OF THE US GEIH DEBT (AS PREVIOUSLY SOLD BY GECC TO
GEI, INC. AND CONTRIBUTED BY GEI, INC. TO GE FINANCIAL ASSURANCE HOLDINGS, INC.)
WERE CONTRIBUTED TO GEFA INTERNATIONAL BY WAY OF A CONTRIBUTION LETTER FROM GE
FINANCIAL ASSURANCE HOLDINGS, INC. TO GEFA INTERNATIONAL DATED
[                        ].


(B)                               FACL IS A WHOLLY-OWNED SUBSIDIARY OF GEIH AND
FINCL IS A WHOLLY-OWNED SUBSIDIARY OF UK HOLDINGS, ITSELF A WHOLLY-OWNED
SUBSIDIARY OF GEFA INTERNATIONAL.


(C)                               IT IS PROPOSED THAT THE LONG-TERM INSURANCE
BUSINESS AND THE ASSETS AND LIABILITIES OF FACL BE TRANSFERRED TO FINCL UNDER
THE SCHEME FOR THE PURPOSE OF TRANSFERRING THAT BUSINESS INTO A SUBSIDIARY OF
GENWORTH, A COMPANY WHICH IS PROPOSED TO BE THE SUBJECT OF AN INITIAL PUBLIC
OFFERING IN THE UNITED STATES OF AMERICA.  ON THE DATE OF THE COMPLETION OF THE
INITIAL PUBLIC OFFERING OF SHARES IN GENWORTH, GENWORTH WILL BECOME A PARENT
COMPANY OF FINCL, UK HOLDINGS AND GEFA INTERNATIONAL, BUT WILL NOT BE A PARENT
COMPANY OF EITHER GEIH OR FACL.


(D)                              IT IS PROPOSED THAT, IN THE EVENT THAT (FOR
WHATEVER REASON) THE SCHEME DOES NOT BECOME EFFECTIVE ON OR BEFORE 28 DECEMBER
2004, GEIH WILL (ON OR BEFORE 31 DECEMBER 2004) TRANSFER ALL OF ITS SHARES IN
FACL (REPRESENTING THE ENTIRE ISSUED SHARE CAPITAL OF FACL) TO UK HOLDINGS ON
AND SUBJECT TO THE TERMS OF A SEPARATE SHARE PURCHASE AGREEMENT TO EFFECT THE
FACL SHARE TRANSFER.


(E)                                BY WAY OF COMPENSATION TO GEIH FOR THE
REDUCTION IN THE VALUE OF ITS INVESTMENT IN FACL IN THE EVENT THAT THE TRANSFER
OF FACL’S BUSINESS UNDER THE SCHEME OCCURS, IT IS PROPOSED THAT, ON THE TRANSFER
DATE, GEFA INTERNATIONAL WILL RELEASE AND DISCHARGE GEIH (ON THE TERMS OF THIS
DEED) FROM ITS OBLIGATIONS TO REPAY THE US GEIH DEBT.

 

2

--------------------------------------------------------------------------------


 


(F)                                IN THE EVENT THAT THE SCHEME DOES NOT BECOME
EFFECTIVE ON OR BEFORE 28 DECEMBER 2004 AND THAT, ACCORDINGLY, THE FACL SHARE
TRANSFER IS EFFECTED IN PURSUANCE OF OBLIGATIONS CONTAINED IN THE MASTER
AGREEMENT, GEFA INTERNATIONAL WILL ON THE TRANSFER DATE, IN PART CONSIDERATION
FOR THE FACL SHARE TRANSFER, RELEASE AND DISCHARGE GEIH (ON THE TERMS OF THIS
DEED) FROM ITS OBLIGATIONS TO REPAY THE US GEIH DEBT.


(G)                               BY WAY OF ADDITIONAL COMPENSATION TO GEIH FOR
THE REDUCTION IN THE VALUE OF ITS INVESTMENT IN FACL CONSEQUENT UPON THE SCHEME
BECOMING EFFECTIVE OR, ALTERNATIVELY (AS THE CASE MAY BE), AS FURTHER
CONSIDERATION FOR THE FACL SHARE TRANSFER, IT IS INTENDED THAT UK HOLDINGS WILL
(AND, UNDER THIS DEED, GEFA INTERNATIONAL SHALL ENSURE THAT UK HOLDINGS WILL)
ENTER INTO THE UK HOLDINGS DEED UNDER WHICH UK HOLDINGS WILL AGREE TO RELEASE
GEIH FROM A DEBT OWED TO UK HOLDINGS IN A PRINCIPAL AMOUNT OF
£[                            ] IN THE EVENT THAT THE SCHEME BECOMES EFFECTIVE
OR THE FACL SHARE TRANSFER IS EFFECTED.  THE PARTIES INTEND THAT THE AGGREGATE
DEBT OWED BY GEIH TO BE RELEASED UNDER THIS DEED AND THE UK HOLDINGS DEED SHALL
EQUAL THE FAIR MARKET VALUE OF FACL AS AT THE DATE OF THIS DEED.


(H)                              THE PARTIES ACKNOWLEDGE THAT AN AMOUNT EQUAL TO
THE AMOUNT OF THE US GEIH DEBT TO BE RELEASED HEREUNDER WILL, ON THE EFFECTIVE
DATE, BECOME PAYABLE BY GEFA INTERNATIONAL TO GEIH BUT SHALL NOT BE SETTLED
UNTIL THE RELEASE OF THE US GEIH DEBT HEREUNDER ON THE APPLICABLE TRANSFER
DATE.  PENDING THE RELEASE OF THE US GEIH DEBT BY GEFA INTERNATIONAL ON THE
TERMS HEREOF, THE PARTIES HAVE AGREED THAT INTEREST SHALL BE PAYABLE ON AN
AMOUNT EQUAL TO THE US GEIH DEBT UNTIL THE RELEVANT TRANSFER DATE ON WHICH THE
US GEIH DEBT IS TO BE RELEASED.

NOW THIS DEED WITNESSES as follows:


1.                                     INTERPRETATION


1.1                                IN THIS DEED, UNLESS SPECIFICALLY PROVIDED
OTHERWISE OR UNLESS THE CONTEXT OTHERWISE REQUIRES, THE FOLLOWING EXPRESSIONS
SHALL HAVE THE FOLLOWING MEANINGS:


(A)                              “APPLICABLE RATE” MEANS AN INTEREST RATE PER
ANNUM EQUAL TO THE SUM OF LIBOR PLUS A SPREAD OF 150 BASIS POINTS, SUCH INTEREST
RATE TO BE RESET (IN ACCORDANCE WITH THE TERMS OF THE US GEIH LOAN) ON 30 JUNE
AND 30 SEPTEMBER;


(B)                                “COURT” MEANS THE HIGH COURT OF JUSTICE IN
ENGLAND;


(C)                                “EFFECTIVE DATE” MEANS THE DATE ON WHICH THE
MASTER AGREEMENT IS EXECUTED BY THE PARTIES THERETO;


(D)                               “FACL” MEANS FINANCIAL ASSURANCE COMPANY
LIMITED, A PRIVATE LIMITED COMPANY INCORPORATED IN ENGLAND AND WALES WITH
REGISTERED NUMBER 1044679 AND WHOSE REGISTERED OFFICE IS AT VANTAGE WEST, GREAT
WEST ROAD, BRENTFORD, MIDDLESEX TW8 9AG;

 

3

--------------------------------------------------------------------------------


 


(E)                                 “FACL SHARE TRANSFER” MEANS THE TRANSFER OF
THE LEGAL AND BENEFICIAL OWNERSHIP OF THE ENTIRE ISSUED SHARE CAPITAL OF FACL TO
UK HOLDINGS WHICH IS PROPOSED TO OCCUR ONLY IF THE SCHEME DOES NOT BECOME
EFFECTIVE BY 31 DECEMBER 2004;


(F)                                 “FINCL” MEANS FINANCIAL NEW LIFE COMPANY
LIMITED, A PRIVATE LIMITED COMPANY INCORPORATED IN ENGLAND AND WALES WITH
REGISTERED NUMBER 4873014 AND WHOSE REGISTERED OFFICE IS AT VANTAGE WEST, GREAT
WEST ROAD, BRENTFORD, MIDDLESEX TW8 9AG;


(G)                                “GECC” MEANS GENERAL ELECTRIC CAPITAL
CORPORATION, A COMPANY INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE,
U.S.A., WHOSE REGISTERED OFFICE IS AT 1209 ORANGE STREET, WILMINGTON, COUNTY OF
NEWCASTLE, DELAWARE 19801, U.S.A.;


(H)                               “GEFA INTERNATIONAL INTEREST” SHALL HAVE THE
MEANING GIVEN TO THAT PHRASE IN CLAUSE 4.2.


(I)                                    “GENWORTH” MEANS GENWORTH FINANCIAL,
INC., A COMPANY INCORPORATED IN THE STATE OF DELAWARE, U.S.A., AND WHOSE
REGISTERED OFFICE IS AT 2711 CENTERVILLE ROAD, SUITE 400, CITY OF WILMINGTON,
COUNTY OF NEWCASTLE, DELAWARE 19808, U.S.A.;


(J)                                   “INITIAL INTEREST AMOUNT” MEANS AN AMOUNT
OF INTEREST AT THE APPLICABLE RATE ON AN AMOUNT EQUAL TO THE US GEIH DEBT FOR
THE PERIOD FROM (AND INCLUDING) THE DATE OF THIS DEED UNTIL (BUT NOT INCLUDING)
THE EFFECTIVE DATE;


(K)                               “LIBOR” MEANS THE RATE FOR DEPOSITS IN EUROS
HAVING A MATURITY OF THREE MONTHS WHICH APPEARS ON THE BRIDGE TELERATE SERVICE
PAGE 3750 AS OF 11:00 A.M., LONDON TIME, ON THE DATE OF THIS DEED OR AN
APPLICABLE INTEREST RESET DATE, AS THE CASE MAY BE, AND THE ‘BRIDGE TELERATE
SERVICE PAGE 3750’ MEANS THE DISPLAY PAGE DESIGNATED AS “PAGE 3750” ON THE
BRIDGE TELERATE SERVICE (OR SUCH OTHER PAGE AS MAY REPLACE THAT PAGE ON THAT
SERVICE, OR SUCH OTHER SERVICE AS MAY BE NOMINATED AS THE INFORMATION VENDOR FOR
THE PURPOSE OF DISPLAYING RATES COMPARABLE TO LIBOR);


(L)                                 “MASTER AGREEMENT” MEANS THE MASTER
AGREEMENT PROPOSED TO BE ENTERED INTO BETWEEN GENERAL ELECTRIC COMPANY, GENERAL
ELECTRIC CAPITAL CORPORATION, GEI, INC., GE FINANCIAL ASSURANCE HOLDINGS, INC.
AND GENWORTH IN CONNECTION WITH THE INITIAL PUBLIC OFFERING OF SHARES IN
GENWORTH;


(M)                            “SCHEME” MEANS THE PROPOSED INSURANCE BUSINESS
TRANSFER SCHEME FOR THE TRANSFER OF THE LONG-TERM INSURANCE BUSINESS OF FACL TO
FINCL PURSUANT TO PART VII OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (AS
THE SAME MAY BE AMENDED OR SUCCEEDED FROM TIME TO TIME);


(N)                               “TRANSFER DATE” MEANS:

 

4

--------------------------------------------------------------------------------


 

(i)                                    the date on which the Scheme becomes
effective in accordance with the terms of the Scheme; or

(ii)                                 the date on which the beneficial ownership
of the entire issued share capital of FACL is transferred to UK Holdings (or to
such subsidiary of UK Holdings that UK Holdings may require);


(O)                               “US GEIH DEBT” MEANS THE PRINCIPAL AMOUNT OF
£[                      ] OWED BY GEIH TO GEFA INTERNATIONAL UNDER THE US GEIH
LOAN;


(P)                                 “US GEIH LOAN” MEANS THE LOAN AGREEMENT
DATED [                     ], ORIGINALLY ENTERED INTO BETWEEN GEIH AND GECC BUT
IN RESPECT OF WHICH ALL OF THE RIGHTS AND BENEFITS OF GECC IN THE US GEIH DEBT
OWED THEREUNDER (AS PREVIOUSLY SOLD BY GECC TO GEI, INC. AND CONTRIBUTED BY GEI,
INC. TO GE FINANCIAL ASSURANCE HOLDINGS, INC.) WERE CONTRIBUTED TO GEFA
INTERNATIONAL BY WAY OF A CONTRIBUTION LETTER FROM GE FINANCIAL ASSURANCE
HOLDINGS, INC. TO GEFA INTERNATIONAL DATED [                       ];


(Q)                               “UK HOLDINGS” MEANS GEFA UK HOLDINGS LIMITED,
A PRIVATE LIMITED COMPANY INCORPORATED IN ENGLAND AND WALES WITH REGISTERED
NUMBER 4914933 AND WHOSE REGISTERED OFFICE IS AT VANTAGE WEST, GREAT WEST ROAD,
BRENTFORD, MIDDLESEX TW8 9AG; AND


(R)                                “UK HOLDINGS DEED” MEANS A DEED OF DEBT
RELEASE TO BE ENTERED INTO BETWEEN UK HOLDINGS AND GEIH ON THE DATE HEREOF IN
SUBSTANTIALLY THE SAME TERMS AS THIS DEED.


1.2                                IN THIS DEED, HEADINGS ARE FOR CONVENIENCE
ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS DEED.


2.                                     EFFECTIVE DATE

The parties agree that this Deed shall only become effective on the Effective
Date.


3.                                     OBLIGATIONS OF GEIH


3.1                                GEIH SHALL, AND SHALL CAUSE FACL TO, USE ALL
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE SCHEME TO BECOME EFFECTIVE AND
THEREBY TO TRANSFER THE LONG-TERM INSURANCE BUSINESS AND THE ASSETS AND
LIABILITIES OF FACL TO FINCL ON THE TERMS OF THE SCHEME AND TO GIVE FULL AND
PROPER EFFECT TO THE TERMS OF THE SCHEME.


3.2                                IF THE SCHEME HAS NOT BECOME EFFECTIVE ON OR
BEFORE 28 DECEMBER 2004, GEIH SHALL (ON OR BEFORE 31 DECEMBER 2004) TRANSFER THE
LEGAL AND BENEFICIAL OWNERSHIP OF THE ENTIRE ISSUED SHARE CAPITAL OF FACL TO UK
HOLDINGS, ON THE TERMS AND SUBJECT TO THE CONDITIONS OF A SEPARATE SHARE
PURCHASE AGREEMENT TO EFFECT THE FACL SHARE TRANSFER AND IN PURSUANCE OF
OBLIGATIONS CONTAINED IN THE MASTER AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


3.3                                GEIH SHALL ENSURE THAT, UNTIL AND INCLUDING
THE TRANSFER DATE, FACL WILL NOT DECLARE, MAKE OR PAY ANY DIVIDEND, CHARGE, FEE
OR OTHER DISTRIBUTION (INCLUDING ANY INTEREST ON ANY UNPAID DIVIDEND, CHARGE,
FEE OR OTHER DISTRIBUTION) (WHETHER IN CASH OR IN KIND) ON OR IN RESPECT OF ITS
SHARE CAPITAL (OR ANY CLASS OF ITS SHARE CAPITAL).


4.                                     INTEREST


4.1                                THE PARTIES ACKNOWLEDGE AND AGREE THAT, ON
THE EFFECTIVE DATE, AN AMOUNT EQUAL TO THE AMOUNT OF THE US GEIH DEBT WILL
BECOME PAYABLE (CONDITIONAL UPON THE TRANSFER DATE OCCURRING) BY GEFA
INTERNATIONAL TO GEIH AND THAT AMOUNT SHALL BE SETTLED BY THE RELEASE BY GEFA
INTERNATIONAL OF THE US GEIH DEBT ON THE APPLICABLE TRANSFER DATE IN ACCORDANCE
WITH THE TERMS OF THIS DEED.


4.2                                PENDING THE RELEASE OF THE US GEIH DEBT BY
GEFA INTERNATIONAL ON THE TRANSFER DATE PURSUANT TO CLAUSE 5 OF THIS DEED, GEFA
INTERNATIONAL SHALL PAY TO GEIH INTEREST (THE “GEFA INTERNATIONAL INTEREST”) IN
AN AGGREGATE AMOUNT OF:


(A)                              THE INITIAL INTEREST AMOUNT; AND


(B)                                INTEREST AT THE APPLICABLE RATE ON AN AMOUNT
EQUAL TO THE AMOUNT OF THE US GEIH DEBT,


SUCH PAYMENT TO BE SATISFIED IN ACCORDANCE WITH CLAUSE 4.3 BELOW.


4.3                                ON THE TRANSFER DATE:


(A)                              GEFA INTERNATIONAL SHALL PAY TO GEIH THE AMOUNT
OF THE GEFA INTERNATIONAL INTEREST ACCRUED BUT UNPAID UP TO AND INCLUDING THE
TRANSFER DATE; AND


(B)                                GEIH SHALL PAY TO GEFA INTERNATIONAL THE
AMOUNT OF ANY INTEREST ACCRUED BUT UNPAID IN RESPECT OF THE US GEIH DEBT UP TO
AND INCLUDING THE TRANSFER DATE,


AND THE PARTIES SHALL SATISFY THEIR RESPECTIVE INTEREST PAYMENT OBLIGATIONS
UNDER THIS CLAUSE 4.3 BY SETTING OFF THE RESPECTIVE PAYABLE INTEREST AMOUNTS.


5.                                     CONDITIONAL RELEASE AND DISCHARGE


5.1                                BY WAY OF COMPENSATION TO GEIH FOR THE LOSS
OF THE VALUE OF ITS INVESTMENT IN FACL (IN THE EVENT THAT THE SCHEME OCCURS) OR
(AS THE CASE MAY BE) TO PROVIDE PART OF THE CONSIDERATION FOR THE FACL SHARE
TRANSFER, GEFA INTERNATIONAL AGREES THAT, WITH EFFECT FROM THE TRANSFER DATE,
GEIH SHALL BE FULLY AND IRREVOCABLY RELEASED AND DISCHARGED FROM ANY AND ALL
OBLIGATIONS OR LIABILITIES THAT IT HAS, OR MAY HAVE, TO PAY THE US GEIH DEBT TO
GEFA INTERNATIONAL.


5.2                                GEFA INTERNATIONAL SHALL ENSURE THAT UK
HOLDINGS ENTERS INTO THE UK HOLDINGS DEED ON THE DATE HEREOF AND FULLY PERFORMS
ALL OF ITS OBLIGATIONS THEREUNDER.

 

6

--------------------------------------------------------------------------------


 


6.                                     REPRESENTATION AND WARRANTY

Each of the parties hereby represents and warrants to the other that it has full
power, authority and capacity to enter into, and fully to perform all of its
obligations under, this Deed.


7.                                     ENTIRE AGREEMENT


7.1                                THIS DEED AND ANY OTHER DOCUMENTS TO BE
EXECUTED PURSUANT HERETO OR IN CONNECTION WITH THIS DEED (THE “DOCUMENTS”)
CONSTITUTES THE WHOLE AND ONLY AGREEMENT BETWEEN THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF.


7.2                                EACH PARTY ACKNOWLEDGES THAT IN ENTERING INTO
THE DOCUMENTS IT IS NOT RELYING UPON ANY PRE-CONTRACTUAL STATEMENT WHICH IS NOT
SET OUT IN THE DOCUMENTS.


7.3                                EXCEPT IN THE CASE OF FRAUD, NO PARTY SHALL
HAVE ANY RIGHT OF ACTION AGAINST ANY OTHER PARTY TO THIS DEED ARISING OUT OF OR
IN CONNECTION WITH ANY PRE-CONTRACTUAL STATEMENT EXCEPT TO THE EXTENT THAT IT IS
REPEATED IN THE DOCUMENTS.


7.4                                FOR THE PURPOSES OF THIS CLAUSE 7,
“PRE-CONTRACTUAL STATEMENT” MEANS ANY DRAFT, AGREEMENT, UNDERTAKING,
REPRESENTATION, WARRANTY, PROMISE, ASSURANCE OR ARRANGEMENT OF ANY NATURE
WHATSOEVER, WHETHER OR NOT IN WRITING, RELATING TO THE SUBJECT MATTER OF THE
DOCUMENTS MADE OR GIVEN BY ANY PERSON AT ANY TIME PRIOR TO THE DATE OF THIS
DEED.


7.5                                THIS DEED MAY ONLY BE VARIED OR AMENDED IN
WRITING SIGNED BY EACH OF THE PARTIES.


8.                                     INVALIDITY

If at any time any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:


(A)                              THE LEGALITY, VALIDITY OR ENFORCEABILITY IN
THAT JURISDICTION OF ANY OTHER PROVISION OF THIS DEED; OR


(B)                                THE LEGALITY, VALIDITY OR ENFORCEABILITY
UNDER THE LAW OF ANY OTHER JURISDICTION OF THAT OR ANY OTHER PROVISION OF THIS
DEED.


9.                                     COUNTERPARTS


9.1                                THIS DEED MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE PARTIES ON SEPARATE COUNTERPARTS, BUT SHALL NOT BE
EFFECTIVE UNTIL EACH PARTY HAS EXECUTED AT LEAST ONE COUNTERPART.


9.2                                EACH COUNTERPART SHALL CONSTITUTE AN ORIGINAL
OF THIS DEED, BUT ALL THE COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.

 

7

--------------------------------------------------------------------------------


 


10.                              GOVERNING LAW AND JURISDICTION


10.1                          THIS DEED IS GOVERNED BY, AND SHALL BE CONSTRUED
IN ACCORDANCE WITH, ENGLISH LAW.


10.2                          EACH PARTY AGREES THAT ANY PROCEEDING, SUIT OR
ACTION ARISING OUT OF OR IN CONNECTION WITH THIS DEED (“PROCEEDINGS”) MAY BE
BROUGHT IN THE COURTS OF ENGLAND.


10.3                          THIS CLAUSE SHALL NOT LIMIT THE RIGHT OF EITHER
PARTY TO TAKE PROCEEDINGS AGAINST THE OTHER IN ANY OTHER COURT.


10.4                          EACH PARTY IRREVOCABLY SUBMITS AND AGREES TO
SUBMIT TO THE JURISDICTION OF THE ENGLISH COURTS AND OF ANY OTHER COURT IN WHICH
PROCEEDINGS MAY BE BROUGHT IN ACCORDANCE WITH THIS CLAUSE.

IN WITNESS of which this document has been executed and delivered as a deed on
the date which first appears on page 1 above.

 

8

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED

)

 

 

BY GEFA INTERNATIONAL

)

 

 

HOLDINGS, INC. acting by

)

............................................

 

[name of authorised signatory(ies)]

)

 

 

who, in accordance with the laws

)

 

 

of the territory in which GEFA

)

 

 

International Holdings, Inc. is

)

............................................

 

incorporated, is/are acting under the

)

 

 

authority of GEFA International

)

 

 

Holdings, Inc.

)

 

 

 

 

 

 

EXECUTED AS A DEED

)

............................................ Director

 

BY GE INSURANCE HOLDINGS

)

 

 

LIMITED acting by a director and

)

 

 

its secretary / two directors

)

............................................ Director/Secretary

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

GEFA UK HOLDINGS LIMITED

and

GE INSURANCE HOLDINGS LIMITED

 

 

 

 

_____________________________

DEED OF DEBT RELEASE
_____________________________

 

 

 

 

 

 

 

 

Slaughter and May
One Bunhill Row
London EC1Y 8YY
(TSB/RJZS)
CA041040018

 

10

--------------------------------------------------------------------------------


 

THIS DEED is made on [20] May 2004

BETWEEN:

(1)                                 GEFA UK HOLDINGS LIMITED, a private limited
company incorporated in England and Wales with registered number 4914933 and
whose registered office is at Vantage West, Great West Road, Brentford,
Middlesex TW8 9AG (“UK Holdings”); and

(2)                                 GE INSURANCE HOLDINGS LIMITED, a private
limited company incorporated in England and Wales with registered number 2221244
and whose registered office is at Vantage West, Great West Road, Brentford,
Middlesex TW8 9AG (“GEIH”).

WHEREAS:


(A)                             THE UK GEIH DEBT WAS OWED BY GEIH TO GECC ON THE
TERMS AND SUBJECT TO THE CONDITIONS OF THE UK GEIH LOAN.  ALL OF THE RIGHTS AND
BENEFITS OF GECC IN RESPECT OF THE UK GEIH DEBT (AS PREVIOUSLY ASSIGNED TO UK
GROUP HOLDING COMPANY LIMITED FOLLOWING A SALE OF THE UK GEIH DEBT BY GECC TO
GEI, INC., A CONTRIBUTION OF THE UK GEIH DEBT BY GEI, INC. TO GE FINANCIAL
ASSURANCE HOLDINGS, INC. AND A CONTRIBUTION OF THE UK GEIH DEBT BY GE FINANCIAL
ASSURANCE HOLDINGS, INC. TO GEFA INTERNATIONAL HOLDINGS, INC.) WERE ASSIGNED TO
UK HOLDINGS PURSUANT TO AN ASSIGNMENT ENTERED INTO BETWEEN UK HOLDINGS AND UK
GROUP HOLDING COMPANY LIMITED DATED [                        ].


(B)                               FACL IS A WHOLLY-OWNED SUBSIDIARY OF GEIH AND
FINCL IS A WHOLLY-OWNED SUBSIDIARY OF UK HOLDINGS.


(C)                               IT IS PROPOSED THAT THE LONG-TERM INSURANCE
BUSINESS AND THE ASSETS AND LIABILITIES OF FACL BE TRANSFERRED TO FINCL UNDER
THE SCHEME FOR THE PURPOSE OF TRANSFERRING THAT BUSINESS INTO A SUBSIDIARY OF
GENWORTH, A COMPANY WHICH IS PROPOSED TO BE THE SUBJECT OF AN INITIAL PUBLIC
OFFERING IN THE UNITED STATES OF AMERICA.  ON THE DATE OF THE COMPLETION OF THE
INITIAL PUBLIC OFFERING OF SHARES IN GENWORTH, GENWORTH WILL BECOME A PARENT
COMPANY OF FINCL AND UK HOLDINGS, BUT WILL NOT BE A PARENT COMPANY OF EITHER
GEIH OR FACL.


(D)                              IT IS PROPOSED THAT, IN THE EVENT THAT (FOR
WHATEVER REASON) THE SCHEME DOES NOT BECOME EFFECTIVE ON OR BEFORE 28 DECEMBER
2004, GEIH WILL (ON OR BEFORE 31 DECEMBER 2004) TRANSFER ALL OF ITS SHARES IN
FACL (REPRESENTING THE ENTIRE ISSUED SHARE CAPITAL OF FACL) TO UK HOLDINGS ON
AND SUBJECT TO THE TERMS OF A SEPARATE SHARE PURCHASE AGREEMENT TO EFFECT THE
FACL SHARE TRANSFER.


(E)                                BY WAY OF COMPENSATION TO GEIH FOR THE
REDUCTION IN THE VALUE OF ITS INVESTMENT IN FACL IN THE EVENT THAT THE TRANSFER
OF FACL’S BUSINESS UNDER THE SCHEME OCCURS, IT IS

 

11

--------------------------------------------------------------------------------


 


                                               PROPOSED THAT, ON THE TRANSFER
DATE, UK HOLDINGS WILL RELEASE AND DISCHARGE GEIH (ON THE TERMS OF THIS DEED)
FROM ITS OBLIGATIONS TO REPAY THE UK GEIH DEBT.


(F)                                IN THE EVENT THAT THE SCHEME DOES NOT BECOME
EFFECTIVE ON OR BEFORE 28 DECEMBER 2004 AND THAT, ACCORDINGLY, THE FACL SHARE
TRANSFER IS EFFECTED IN PURSUANCE OF OBLIGATIONS CONTAINED IN THE MASTER
AGREEMENT, UK HOLDINGS WILL ON THE TRANSFER DATE, IN PART CONSIDERATION FOR THE
FACL SHARE TRANSFER, RELEASE AND DISCHARGE GEIH (ON THE TERMS OF THIS DEED) FROM
ITS OBLIGATIONS TO REPAY THE UK GEIH DEBT.


(G)                               BY WAY OF ADDITIONAL COMPENSATION TO GEIH FOR
THE REDUCTION IN THE VALUE OF ITS INVESTMENT IN FACL CONSEQUENT UPON THE SCHEME
BECOMING EFFECTIVE OR, ALTERNATIVELY (AS THE CASE MAY BE), AS FURTHER
CONSIDERATION FOR THE FACL SHARE TRANSFER, GEFA INTERNATIONAL HOLDINGS, INC.
(“GEFA INTERNATIONAL”), A PARENT COMPANY OF UK HOLDINGS, HAS ENTERED INTO A DEED
OF DEBT RELEASE (THE “GEFA INTERNATIONAL DEED”) ON THE DATE HEREOF, IN
SUBSTANTIALLY THE SAME TERMS AS THIS DEED, UNDER WHICH GEFA INTERNATIONAL HAS
AGREED TO RELEASE GEIH FROM A DEBT OWED TO GEFA INTERNATIONAL IN A PRINCIPAL
AMOUNT OF £[                            ] IN THE EVENT THAT THE SCHEME BECOMES
EFFECTIVE OR THE FACL SHARE TRANSFER IS EFFECTED.  THE PARTIES INTEND THAT THE
AGGREGATE DEBT OWED BY GEIH TO BE RELEASED UNDER THIS DEED AND THE GEFA
INTERNATIONAL DEED SHALL EQUAL THE FAIR MARKET VALUE OF FACL AS AT THE DATE OF
THIS DEED.


(H)                              THE PARTIES ACKNOWLEDGE THAT AN AMOUNT EQUAL TO
THE AMOUNT OF THE UK GEIH DEBT TO BE RELEASED HEREUNDER WILL, ON THE EFFECTIVE
DATE, BECOME PAYABLE BY UK HOLDINGS TO GEIH BUT SHALL NOT BE SETTLED UNTIL THE
RELEASE OF THE UK GEIH DEBT HEREUNDER ON THE APPLICABLE TRANSFER DATE.  PENDING
THE RELEASE OF THE UK GEIH DEBT BY UK HOLDINGS ON THE TERMS HEREOF, THE PARTIES
HAVE AGREED THAT INTEREST SHALL BE PAYABLE ON AN AMOUNT EQUAL TO THE UK GEIH
DEBT UNTIL THE RELEVANT TRANSFER DATE ON WHICH THE UK GEIH DEBT IS TO BE
RELEASED.

NOW THIS DEED WITNESSES as follows:


11.                               INTERPRETATION


11.1                          IN THIS DEED, UNLESS SPECIFICALLY PROVIDED
OTHERWISE OR UNLESS THE CONTEXT OTHERWISE REQUIRES, THE FOLLOWING EXPRESSIONS
SHALL HAVE THE FOLLOWING MEANINGS:


(A)                              “APPLICABLE RATE” MEANS AN INTEREST RATE PER
ANNUM EQUAL TO THE SUM OF LIBOR PLUS A SPREAD OF 150 BASIS POINTS, SUCH INTEREST
RATE TO BE RESET (IN ACCORDANCE WITH THE TERMS OF THE UK GEIH LOAN) ON 30 JUNE
AND 30 SEPTEMBER;


(B)                                “COURT” MEANS THE HIGH COURT OF JUSTICE IN
ENGLAND;


(C)                                “EFFECTIVE DATE” MEANS THE DATE ON WHICH THE
MASTER AGREEMENT IS EXECUTED BY THE PARTIES THERETO;

 

12

--------------------------------------------------------------------------------


 


(D)                               “FACL” MEANS FINANCIAL ASSURANCE COMPANY
LIMITED, A PRIVATE LIMITED COMPANY INCORPORATED IN ENGLAND AND WALES WITH
REGISTERED NUMBER 1044679 AND WHOSE REGISTERED OFFICE IS AT VANTAGE WEST, GREAT
WEST ROAD, BRENTFORD, MIDDLESEX TW8 9AG;


(E)                                 “FACL SHARE TRANSFER” MEANS THE TRANSFER OF
THE LEGAL AND BENEFICIAL OWNERSHIP OF THE ENTIRE ISSUED SHARE CAPITAL OF FACL TO
UK HOLDINGS WHICH IS PROPOSED TO OCCUR ONLY IF THE SCHEME DOES NOT BECOME
EFFECTIVE BY 28 DECEMBER 2004;


(F)                                 “FINCL” MEANS FINANCIAL NEW LIFE COMPANY
LIMITED, A PRIVATE LIMITED COMPANY INCORPORATED IN ENGLAND AND WALES WITH
REGISTERED NUMBER 4873014 AND WHOSE REGISTERED OFFICE IS AT VANTAGE WEST, GREAT
WEST ROAD, BRENTFORD, MIDDLESEX TW8 9AG;


(G)                                “GECC” MEANS GENERAL ELECTRIC CAPITAL
CORPORATION, A COMPANY INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE,
U.S.A., WHOSE REGISTERED OFFICE IS AT 1209 ORANGE STREET, WILMINGTON, COUNTY OF
NEWCASTLE, DELAWARE 19801, U.S.A.;


(H)                               “GENWORTH” MEANS GENWORTH FINANCIAL, INC., A
COMPANY INCORPORATED IN THE STATE OF DELAWARE, U.S.A., AND WHOSE REGISTERED
OFFICE IS AT 2711 CENTERVILLE ROAD, SUITE 400, CITY OF WILMINGTON, COUNTY OF
NEWCASTLE, DELAWARE 19808, U.S.A.;


(I)                                    “INITIAL INTEREST AMOUNT” MEANS AN AMOUNT
OF INTEREST AT THE APPLICABLE RATE ON AN AMOUNT EQUAL TO THE UK GEIH DEBT FOR
THE PERIOD FROM (AND INCLUDING) THE DATE OF THIS DEED UNTIL (BUT NOT INCLUDING)
THE EFFECTIVE DATE;


(J)                                   “LIBOR” MEANS THE RATE FOR DEPOSITS IN
EUROS HAVING A MATURITY OF THREE MONTHS WHICH APPEARS ON THE BRIDGE TELERATE
SERVICE PAGE 3750 AS OF 11:00 A.M., LONDON TIME, ON THE DATE OF THIS DEED OR AN
APPLICABLE INTEREST RESET DATE, AS THE CASE MAY BE, AND THE ‘BRIDGE TELERATE
SERVICE PAGE 3750’ MEANS THE DISPLAY PAGE DESIGNATED AS “PAGE 3750” ON THE
BRIDGE TELERATE SERVICE (OR SUCH OTHER PAGE AS MAY REPLACE THAT PAGE ON THAT
SERVICE, OR SUCH OTHER SERVICE AS MAY BE NOMINATED AS THE INFORMATION VENDOR FOR
THE PURPOSE OF DISPLAYING RATES COMPARABLE TO LIBOR);


(K)                               “MASTER AGREEMENT” MEANS THE MASTER AGREEMENT
PROPOSED TO BE ENTERED INTO BETWEEN GENERAL ELECTRIC COMPANY, GENERAL ELECTRIC
CAPITAL CORPORATION, GEI, INC., GE FINANCIAL ASSURANCE HOLDINGS, INC. AND
GENWORTH IN CONNECTION WITH THE INITIAL PUBLIC OFFERING OF SHARES IN GENWORTH;


(L)                                 “SCHEME” MEANS THE PROPOSED INSURANCE
BUSINESS TRANSFER SCHEME FOR THE TRANSFER OF THE LONG-TERM INSURANCE BUSINESS OF
FACL TO FINCL PURSUANT TO PART VII OF THE FINANCIAL SERVICES AND MARKETS ACT
2000 (AS THE SAME MAY BE AMENDED OR SUCCEEDED FROM TIME TO TIME);

 

13

--------------------------------------------------------------------------------


 


(M)                            “TRANSFER DATE” MEANS:

(i)                                    the date on which the Scheme becomes
effective in accordance with the terms of the Scheme; or

(ii)                                 the date on which the beneficial ownership
of the entire issued share capital of FACL is transferred to UK Holdings (or to
such subsidiary of UK Holdings that UK Holdings may require);


(N)                               “UK GEIH DEBT” MEANS THE PRINCIPAL AMOUNT OF
£[                      ] OWED BY GEIH TO UK HOLDINGS UNDER THE UK GEIH LOAN;


(O)                               “UK GEIH LOAN” MEANS THE LOAN AGREEMENT DATED
[19 MAY 2004], ORIGINALLY ENTERED INTO BETWEEN GEIH AND GECC BUT IN RESPECT OF
WHICH ALL OF THE RIGHTS AND BENEFITS OF GECC IN THE UK GEIH DEBT OWED THEREUNDER
(AS PREVIOUSLY ASSIGNED TO UK GROUP HOLDING COMPANY LIMITED FOLLOWING A SALE OF
THE UK GEIH DEBT BY GECC TO GEI, INC., A CONTRIBUTION OF THE UK GEIH DEBT BY
GEI, INC. TO GE FINANCIAL ASSURANCE HOLDINGS, INC. AND A CONTRIBUTION OF THE UK
GEIH DEBT BY GE FINANCIAL ASSURANCE HOLDINGS, INC. TO GEFA INTERNATIONAL
HOLDINGS, INC.) WERE ASSIGNED TO UK HOLDINGS PURSUANT TO AN ASSIGNMENT ENTERED
INTO BETWEEN UK HOLDINGS AND UK GROUP HOLDING COMPANY LIMITED DATED
[                       ]; AND


(P)                                 “UK HOLDINGS INTEREST” SHALL HAVE THE
MEANING GIVEN TO THAT PHRASE IN CLAUSE 4.2.


11.2                          IN THIS DEED, HEADINGS ARE FOR CONVENIENCE ONLY
AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS DEED.


12.                              EFFECTIVE DATE

The parties agree that this Deed shall only become effective on the Effective
Date.


13.                              OBLIGATIONS OF GEIH


13.1                          GEIH SHALL, AND SHALL CAUSE FACL TO, USE ALL
COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE SCHEME TO BECOME EFFECTIVE AND
THEREBY TO TRANSFER THE LONG-TERM INSURANCE BUSINESS AND THE ASSETS AND
LIABILITIES OF FACL TO FINCL ON THE TERMS OF THE SCHEME AND TO GIVE FULL AND
PROPER EFFECT TO THE TERMS OF THE SCHEME.


13.2                          IF THE SCHEME HAS NOT BECOME EFFECTIVE ON OR
BEFORE 28 DECEMBER 2004, GEIH SHALL (ON OR BEFORE 31 DECEMBER 2004) TRANSFER THE
LEGAL AND BENEFICIAL OWNERSHIP OF THE ENTIRE ISSUED SHARE CAPITAL OF FACL TO UK
HOLDINGS, ON THE TERMS AND SUBJECT TO THE CONDITIONS OF A SEPARATE SHARE
PURCHASE AGREEMENT TO EFFECT THE FACL SHARE TRANSFER AND IN PURSUANCE OF
OBLIGATIONS CONTAINED IN THE MASTER AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


13.3                          GEIH SHALL ENSURE THAT, UNTIL AND INCLUDING THE
TRANSFER DATE, FACL WILL NOT DECLARE, MAKE OR PAY ANY DIVIDEND, CHARGE, FEE OR
OTHER DISTRIBUTION (INCLUDING ANY INTEREST ON ANY UNPAID DIVIDEND, CHARGE, FEE
OR OTHER DISTRIBUTION) (WHETHER IN CASH OR IN KIND) ON OR IN RESPECT OF ITS
SHARE CAPITAL (OR ANY CLASS OF ITS SHARE CAPITAL).


14.                              INTEREST


14.1                          THE PARTIES ACKNOWLEDGE AND AGREE THAT, ON THE
EFFECTIVE DATE, AN AMOUNT EQUAL TO THE AMOUNT OF THE UK GEIH DEBT WILL BECOME
PAYABLE (CONDITIONAL UPON THE TRANSFER DATE OCCURRING) BY UK HOLDINGS TO GEIH
AND THAT AMOUNT SHALL BE SETTLED BY THE RELEASE BY UK HOLDINGS OF THE UK GEIH
DEBT ON THE APPLICABLE TRANSFER DATE IN ACCORDANCE WITH THE TERMS OF THIS DEED.


14.2                          PENDING THE RELEASE OF THE UK GEIH DEBT BY UK
HOLDINGS ON THE TRANSFER DATE PURSUANT TO CLAUSE 5 OF THIS DEED, UK HOLDINGS
SHALL PAY TO GEIH INTEREST (THE “UK HOLDINGS INTEREST”) IN AN AGGREGATE AMOUNT
OF:


(A)                              THE INITIAL INTEREST AMOUNT; AND


(B)                                INTEREST AT THE APPLICABLE RATE ON AN AMOUNT
EQUAL TO THE AMOUNT OF THE UK GEIH DEBT,


SUCH PAYMENT TO BE SATISFIED IN ACCORDANCE WITH CLAUSE 4.3 BELOW.


14.3                          ON THE TRANSFER DATE:


(A)                              UK HOLDINGS SHALL PAY TO GEIH THE AMOUNT OF THE
UK HOLDINGS INTEREST ACCRUED BUT UNPAID UP TO AND INCLUDING THE TRANSFER DATE;
AND


(B)                                GEIH SHALL PAY TO UK HOLDINGS THE AMOUNT OF
ANY INTEREST ACCRUED BUT UNPAID IN RESPECT OF THE UK GEIH DEBT UP TO AND
INCLUDING THE TRANSFER DATE,


AND THE PARTIES SHALL SATISFY THEIR RESPECTIVE INTEREST PAYMENT OBLIGATIONS
UNDER THIS CLAUSE 4.3 BY SETTING OFF THE RESPECTIVE PAYABLE INTEREST AMOUNTS.


15.                              CONDITIONAL RELEASE AND DISCHARGE


BY WAY OF COMPENSATION TO GEIH FOR THE LOSS OF THE VALUE OF ITS INVESTMENT IN
FACL (IN THE EVENT THAT THE SCHEME OCCURS) OR (AS THE CASE MAY BE) TO PROVIDE
PART OF THE CONSIDERATION FOR THE FACL SHARE TRANSFER, UK HOLDINGS AGREES THAT,
WITH EFFECT FROM THE TRANSFER DATE, GEIH SHALL BE FULLY AND IRREVOCABLY RELEASED
AND DISCHARGED FROM ANY AND ALL OBLIGATIONS OR LIABILITIES THAT IT HAS, OR MAY
HAVE, TO PAY THE UK GEIH DEBT TO UK HOLDINGS.

 

15

--------------------------------------------------------------------------------


 


16.                              REPRESENTATION AND WARRANTY

Each of the parties hereby represents and warrants to the other that it has full
power, authority and capacity to enter into, and fully to perform all of its
obligations under, this Deed.


17.                              ENTIRE AGREEMENT


17.1                          THIS DEED AND ANY OTHER DOCUMENTS TO BE EXECUTED
PURSUANT HERETO OR IN CONNECTION WITH THIS DEED (THE “DOCUMENTS”) CONSTITUTES
THE WHOLE AND ONLY AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF.


17.2                          EACH PARTY ACKNOWLEDGES THAT IN ENTERING INTO THE
DOCUMENTS IT IS NOT RELYING UPON ANY PRE-CONTRACTUAL STATEMENT WHICH IS NOT SET
OUT IN THE DOCUMENTS.


17.3                          EXCEPT IN THE CASE OF FRAUD, NO PARTY SHALL HAVE
ANY RIGHT OF ACTION AGAINST ANY OTHER PARTY TO THIS DEED ARISING OUT OF OR IN
CONNECTION WITH ANY PRE-CONTRACTUAL STATEMENT EXCEPT TO THE EXTENT THAT IT IS
REPEATED IN THE DOCUMENTS.


17.4                          FOR THE PURPOSES OF THIS CLAUSE 7,
“PRE-CONTRACTUAL STATEMENT” MEANS ANY DRAFT, AGREEMENT, UNDERTAKING,
REPRESENTATION, WARRANTY, PROMISE, ASSURANCE OR ARRANGEMENT OF ANY NATURE
WHATSOEVER, WHETHER OR NOT IN WRITING, RELATING TO THE SUBJECT MATTER OF THE
DOCUMENTS MADE OR GIVEN BY ANY PERSON AT ANY TIME PRIOR TO THE DATE OF THIS
DEED.


17.5                          THIS DEED MAY ONLY BE VARIED OR AMENDED IN WRITING
SIGNED BY EACH OF THE PARTIES.


18.                              INVALIDITY

If at any time any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:


(A)                              THE LEGALITY, VALIDITY OR ENFORCEABILITY IN
THAT JURISDICTION OF ANY OTHER PROVISION OF THIS DEED; OR


(B)                                THE LEGALITY, VALIDITY OR ENFORCEABILITY
UNDER THE LAW OF ANY OTHER JURISDICTION OF THAT OR ANY OTHER PROVISION OF THIS
DEED.


19.                              COUNTERPARTS


19.1                          THIS DEED MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE PARTIES ON SEPARATE COUNTERPARTS, BUT SHALL NOT BE
EFFECTIVE UNTIL EACH PARTY HAS EXECUTED AT LEAST ONE COUNTERPART.


19.2                          EACH COUNTERPART SHALL CONSTITUTE AN ORIGINAL OF
THIS DEED, BUT ALL THE COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.

 

16

--------------------------------------------------------------------------------


 


20.                              GOVERNING LAW AND JURISDICTION


20.1                          THIS DEED IS GOVERNED BY, AND SHALL BE CONSTRUED
IN ACCORDANCE WITH, ENGLISH LAW.


20.2                          EACH PARTY AGREES THAT ANY PROCEEDING, SUIT OR
ACTION ARISING OUT OF OR IN CONNECTION WITH THIS DEED (“PROCEEDINGS”) MAY BE
BROUGHT IN THE COURTS OF ENGLAND.


20.3                          THIS CLAUSE SHALL NOT LIMIT THE RIGHT OF EITHER
PARTY TO TAKE PROCEEDINGS AGAINST THE OTHER IN ANY OTHER COURT.


20.4                          EACH PARTY IRREVOCABLY SUBMITS AND AGREES TO
SUBMIT TO THE JURISDICTION OF THE ENGLISH COURTS AND OF ANY OTHER COURT IN WHICH
PROCEEDINGS MAY BE BROUGHT IN ACCORDANCE WITH THIS CLAUSE.

IN WITNESS of which this document has been executed and delivered as a deed on
the date which first appears on page 1 above.

 

17

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED

)

.............................................Director

BY GEFA UK HOLDINGS

)

 

LIMITED acting by a director and

)

 

its secretary / two directors

)

............................................ Director/Secretary

 

 

 

EXECUTED AS A DEED

)

............................................ Director

BY GE INSURANCE HOLDINGS

)

 

LIMITED acting by a director and

)

 

its secretary / two directors

)

............................................ Director/Secretary

 

 

 

 

18

--------------------------------------------------------------------------------

 

Schedule 1.1

 

Discontinued Businesses

 

GE Property and Casualty Insurance Company

GE Casualty Insurance Company

GE Indemnity Insurance Company

GE Auto & Home Insurance Company

Bayside Casualty Insurance Company

 

--------------------------------------------------------------------------------


 

Schedule 1.1(a)

 

Supply and Vendor Contracts

 

1.               Car Lease dated 22 August 2003 between GE Deutschland GmbH and
GE Capital Services GmbH (trading as Avis Fleet Services)

 

2.               Car Lease dated 19 February 2003 between GE International, Inc.
and Locadif S.P.R.L./B.V.B.A. (trading as Avis Fleet Services)

 

3.               Car Lease dated 31 July 2002 between GE International, Inc. and
GE Capital Aro Lease B.V.

 

4.               The agreements listed on Annex A (Ops & Sourcing)

 

5.               The agreements listed on Annex B (MI Europe)

 

6.               The agreements listed on Annex C (IT Documents)

 

7.               The agreements listed on Annex D (GEFI Europe)

 

8.               The following mainframe software licenses:

 


MAINFRAME SOFTWARE – ALPHARETTA, GEORGIA

 

1 – Software License Agreement between GE and GE for EDI-Benchmark Bundle loaded
on LPAR SYS6 in Alpharetta, Georgia, Product Number V01-8889.

 

2 – Software License Agreement between GE Capital and Levi/Ray/S for VPS/PCL
loaded on LPAR SYS6 in Alpharetta, Georgia, Product Number V90-0230.

 

3 – Software License Agreement between GE and MacKinney for CICS/CEMT from
Batch-fST feature loaded on LPAR SYS6 in Alpharetta, Georgia, Product Number
V24-1254.

 

4 – Software License Agreement between GE Capital and Mainstar forBackup and
Recovery Manager loaded on LPAR SYS6 in Alpharetta, Georgia, Product Number
V16-7579.

 

5 – Software License Agreement between GE Capital and Mobius for ViewDirect Base
– unlimited use loaded on LPAR SYS6 in Alpharetta, Georgia, Product Number
V37-9555.

 

6 – Software License Agreement between GE and Oracle for Oracle 7 loaded on LPAR
SYS6 in Alpharetta, Georgia, Product Number V94-3003.

 

7 – Software License Agreement between GE Capital and Sterling Commerce for
Connect:Direct Base Client loaded on LPAR SYS6 in Alpharetta, Georgia, Product
Number V08-6525.

 

 

1

--------------------------------------------------------------------------------


 

8 – Software License Agreement between GE Capital and Sterling Commerce for
Connect:Direct MVS W/SNA loaded on LPAR SYS6 in Alpharetta, Georgia, Product
Number V92-5307.

 

9 – Software License Agreement between GE and Sybase for Open Client CICS (Base)
loaded on LPAR SYS6 in Alpharetta, Georgia, Product Number V86-1076.

 

10 – Software License Agreement between GE and Sybase for Open Client MVS loaded
on LPAR SYS6 in Alpharetta, Georgia, Product Number V86-1075.

 

11 – Software License Agreement between GE and Sybase for Open Server loaded on
LPAR SYS6 in Alpharetta, Georgia, Product Number V86-1078.

 

12 – Software License Agreement between GE and Sybase for Open Server CICS or
IMS (Base) loaded on LPAR SYS6 in Alpharetta, Georgia, Product Number V86-1077.

 

13 – Software License Agreement between GE IT Solutions and Syncsort for
Syncsort z/OS loaded on LPAR SYS6 in Alpharetta, Georgia, Product Number
V00-9341.

 

14 – Software License Agreement between GE and Tact for TEW – Tedit Workbench
loaded on LPAR SYS6 in Alpharetta, Georgia, Product Number V92-2318.

 

15 – Software License Agreement between GE Capital and Computer Associates for
Answer:Builder (Base) (Mark IV) (GELAAC and GNA licenses only) loaded on LPAR
SYSB in Alpharetta, Georgia, Product Number V81-5372.

 

16 - Software License Agreement between GE Capital and Computer Associates for
Vision:Results (GELAAC and GNA licenses only) loaded on LPAR SYSB in Alpharetta,
Georgia, Product Number V92-5322.

 

17 – Software License Agreement between GE Capital and Cincom for Mantis XREF
loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V11-9374.

 

18 -  Software License Agreement between GE Capital and Cincom for MTEXT - MVS
loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V30-5082.

 

19 - Software License Agreement between GE Capital and Cincom for Mantis Nucleus
- MVS loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V65-1142.

 

20 – Software License Agreement between GE Capital and Levi/Ray/S for VMCF/TSO
loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V08-2337.

 

21 – Software License Agreement between GE Capital and Levi/Ray/S for VPS/TCPIP
loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V42-1533.

 

 

2

--------------------------------------------------------------------------------


 

 

22 – Software License Agreement between GE Capital and Levi/Ray/S for VPS/PCL
loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V90-0230.

 

23 – Software License Agreement between GE and MacKinney for LISTCAT Plus-MVS
loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V24-1262.

 

24 – Software License Agreement between GE and MacKinney for KWIKKEY loaded on
LPAR SYSB in Alpharetta, Georgia, Product Number V24-1267.

 

25 – Software License Agreement between GE and MacKinney for CICS/CEMT from
Batch/MVS loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V24-1272.

 

26 – Software License Agreement between GE Capital and Medicinfo for MIB loaded
on LPAR SYSB in Alpharetta, Georgia, Product Number V54-6073.

 

27 – Software License Agreement between GE and NETEC for CAFC w/LOCO/AOEF loaded
on LPAR SYSB in Alpharetta, Georgia, Product Number V45-5230.

 

28  Intentionally left blank.

 

29 – Software License Agreement between GE and Pitney for Stream Weaver loaded
on LPAR SYSB in Alpharetta, Georgia, Product Number V50-1003.

 

30 – Software License Agreement between GE and SAS for SAS Base loaded on LPAR
SYSB in Alpharetta, Georgia, Product Number V09-9995.

 

31 – Software License Agreement between GE Capital and Serena for Comparex
loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V86-9046.

 

32 – Software License Agreement between GE and Sftwreng for TRMS loaded on LPAR
SYSB in Alpharetta, Georgia, Product Number V89-1130.

 

33 – Software License Agreement between GE and Sftwreng for TRMS VSCI loaded on
LPAR SYSB in Alpharetta, Georgia, Product Number V89-1131.

 

34 – Software License Agreement between GE Capital and Sterling Commerce for
Connect:Mailbox loaded on LPAR SYSB in Alpharetta, Georgia, Product Number
V53-2284.

 

35 – Software License Agreement between GE IT Solutions and Syncsort for
Syncsort z/OS loaded on LPAR SYSB in Alpharetta, Georgia, Product Number
V00-9341.

 

36 – Software License Agreement between GE Capital and Unicom for CICS COMET
loaded on LPAR SYSB in Alpharetta, Georgia, Product Number V17-7498.

 

37 – Software License Agreement between GE and Xerox for XPAF loaded on LPAR
SYSB in Alpharetta, Georgia, Product Number V94-1000.

 

 

3

--------------------------------------------------------------------------------


 

38 – Software License Agreement between GE and Xerox for HFDL (Host Forms
Descriptn Lang) loaded on LPAR SYSB in Alpharetta, Georgia, Product Number
V94-1003.

 

39 - Software License Agreement between GE Capital and Sterling Commerce for
Connect:Direct loaded on LPAR SYSB in Alpharetta, Georgia.

 

40 - Software License Agreement between GE and Document Sciences for Compset/DLS
loaded on LPAR SYSB in Alpharetta, Georgia.

 

41 - Software License Agreement between GE and Observer Inc. for JES2Q loaded on
LPAR SYSB in Alpharetta, Georgia.

 

42 - Software License Agreement between GE and IBM for RACF loaded on LPAR SYSB
in Alpharetta, Georgia.

 

43 - Software License Agreement between GE and IBM for OS/VS COBOL Compiler &
Library loaded on LPAR SYSB in Alpharetta, Georgia.

 


MAINFRAME SOFTWARE – CINCINNATI, OHIO

 

1 – Software License Agreement between GE and Princeton Softtech for Move for
DB2 loaded on LPAR Heather in Cincinnati, Ohio.

 

 

4

--------------------------------------------------------------------------------


 

Annex A

Schedule 1.1(a)

to

Master Agreement

(Ops and Sourcing)

 

Section A (Complete Transfer):

 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

1.

 

Avis Corporation-GE Homebuyer Privileges Program Agreement - Final (Uploaded as
“Avis Rent A Car Homebuyer Privileges Agmt 2002-08”)

 

8/24/2002

 

Avis Corporation, The (“Avis”)

 

GEMICO on behalf of GE

 

 

 

 

 

 

 

 

 

2.

 

Cendant Travel-GE Homebuyer Privileges Program Agreement (Uploaded as “Cendant
Travel Homebuyer privileges Agreement”)

 

7/1/2002

 

Cendant Travel, Inc. (“CTI”)

 

GEMICO on behalf of GE

 

 

 

 

 

 

 

 

 

3.

 

Flooring America-GE Homebuyer Privileges Program Agreement and Web Linking
Addendum (Uploaded as “Flooring America Homebuyer Privileges Agreement 2002-1”)

 

Agreement 10/1/2002 Web Linking Addendum 1/31/2003

 

FA Management Enterprises, Inc. (“FA”)

 

GEMICO on behalf of GE

 

 

 

 

 

 

 

 

 

4.

 

GE Consumer Products-GE Homebuyer Privileges Program Agreement (Uploaded as “GE
Consumer Products Homebuyer Privileges Agmt 20”)

 

4/4/2003

 

GE through its Consumer Products business [this interest remains with GE]

 

GEMICO on behalf of GE [this interest to be transferred to Genworth]

 

 

 

 

 

 

 

 

 

5.

 

GESMI-GE Homebuyer Privileges Program Agreement

 

5/8/2003

 

GE Service Management, Inc.  [this interest remains with GE]

 

GEMICO on behalf of GE [this interest to be transferred to Genworth]

 

 

 

 

 

 

 

 

 

6.

 

Home Depot-GE Homebuyer Privileges Program Agreement (Uploaded as “Home Depot
Homebuyer Privileges Agmt 2001-02-28”)

 

2/28/2001

 

Home Depot U.S.A., Inc. (“Home Depot”)

 

GEMICO on behalf of GE

 

 

 

 

 

 

 

 

 

7.

 

Attachment A to Home Depot-GEMICO Homebuyer Privileges Program Agreement
(Uploaded as “Home Depot Homebuyer Privileges Agmt Attachment A”)

 

2/28/2001

 

Home Depot U.S.A., Inc. (“Home Depot”); Homer TLC, Inc. (“Homer”)

 

GEMICO on behalf of GE

 

 

5

--------------------------------------------------------------------------------


 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

8.

 

Penske Auto Centers-General Electric Company Lender Program Memorandum of
Understanding (Uploaded as “Penske Auto Centers Homebuyer Privileges Agmt 200”)

 

10/31/2000

 

Penske Auto Centers, LLC

 

GEMICO on behalf of GE

 

 

 

 

 

 

 

 

 

9.

 

Penske Truck Rental-General Electric Company Lender Program Memorandum of
Understanding (Uploaded as “Penske Truck Leasing Homebuyer Privileges Agmt 20”)

 

7/11/2000

 

Penske Truck Leasing Co., L.P.

 

GEMICO on behalf of GE

 

 

 

 

 

 

 

 

 

10.

 

Addendum to Staffing Agreement

 

5/8/2003

 

Kelly Health Care Resources

 

General Electric (1640 Los Gatos San Rafael)—not signed

 

Section B: GE owns Master, split

 

The GE Group shall retain the following master agreements and shall retain any
licenses, leases, addendums and similar arrangements thereunder pursuant to
which any software, hardware, equipment or services are acquired that do not
relate primarily to the Genworth Business.  All licenses, leases, addendums and
similar arrangements under any of the following master agreements in the name of
any member of the GE Group (other than GEFAHI) that relate primarily to the
Genworth Business shall be assigned to a member of the Genworth Group.

 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

1.

 

Variation Agreement

 

12/19/2003

 

Experian Ltd (formerly CCN Group Ltd)

 

GE Capital Corp

 

 

 

 

 

 

 

 

 

2.

 

Master Professional Printing Services Agreement

 

3/5/2003

 

FCL Graphics Incorporated

 

GEFAHI

 

 

 

 

 

 

 

 

 

3.

 

License Agreement Amendment

 

8/31/2000

 

FinanCenter, Inc. (“FinanCenter”)

 

GEMICO

 

 

 

 

 

 

 

 

 

4.

 

Quote and Linking Agreement

 

9/9/1999

 

FinancCenter, Inc.

 

GEFAHI (Substituted as contracting entity for GE Capital) & GE Center for
Financial Learning

 

 

 

 

 

 

 

 

 

5.

 

Master Services Agreement

 

7/3/2003

 

Kelly Services, Inc.

 

General Electric Capital Corporation

 

 

 

 

 

 

 

 

 

6.

 

Noosh, Inc. Print Buyer Agreement

 

12/31/2003

 

Noosh, Inc.

 

GNA Corporation

 

 

 

 

 

 

 

 

 

7.

 

Master Professional Printing Services Agreement

 

8/30/2002

 

Service Envelope Corporation

 

GEFAHI

 

 

 

 

 

 

 

 

 

8.

 

Agreement for Purchase of Products

 

4/16/2001

 

Xerox Corporation

 

General Electric Company

 

 

 

 

 

 

 

 

 

9.

 

Agreement between AT&T and various subsidiaries of GE Financial Assurance

 

4/1/2001

 

AT&T Corp.

 

UFLIC, CPFIC, SA, CCS, GCDP & GEFAHI

 

 

 

 

 

 

 

 

 

10.

 

Master Services Agreement (including Exhibit A; General Agent/Brokerage General
Agent Agreement)

 

5/30/2000

 

Insurance Answer Center, Inc.

 

GEFAHI

 

 

6

--------------------------------------------------------------------------------


 

Section C: Genworth owns Master, split

 

The Genworth Group shall own the following master agreements and any licenses,
leases addendums and similar arrangements thereunder pursuant to which any
software, hardware, equipment or services are acquired that related primarily to
the Genworth Business.  Any such licenses, leases, addendums and similar
arrangements in the name of any member of the GE Group (other than GEFAHI) that
relate primarily to the Genworth Business shall be assigned to Genworth.  All
licenses, leases addendums and similar arrangements under any of the following
master agreements in the name of any member of the GE Group that do not relate
primarily to the Genworth Business shall be retained by the GE Group.

 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

1.

 

Multipurpose Confidentiality Agreement

 

4/14/2003

 

The Wackenhut Corporation

 

GEFAHI

 

 

 

 

 

 

 

 

 

2.

 

Services Contract (with addenda for various locations;  5 .pdf files)

 

12/12/2001

 

The Wackenhut Corporation

 

GEFAHI

 

 

 

 

 

 

 

 

 

3.

 

On-Line Service Subscription Agreement

 

12/27/2001

 

OneSource Information Services, Inc.

 

GEFAHI

 

 

7

--------------------------------------------------------------------------------


 

Annex B

 

Schedule 1.1(a) for MI Europe

 

Section B: GE owns Master, split

 

The GE Group shall retain the following master agreements and shall retain any
licenses, leases, addendums and similar arrangements thereunder pursuant to
which any software, hardware, equipment or services are acquired that do not
relate primarily to the Genworth Business.  All licenses, leases, addendums and
similar arrangements under any of the following master agreements in the name of
any member of the GE Group (other than GEFAHI) that relate primarily to the
Genworth Business shall be assigned to a member of the Genworth Group.

 

Contract Name

 

Date

 

Vendor

 

GE Party

License Agreement for Chain Link Technologies (as amended)

 

5/19/1997

 

Kintana, Inc. (formerly Chain Link Technologies)

 

General Electric Co.

 

 

 

 

 

 

 

License Agreement for Computer Software Products

 

6/1/1999

 

Trend Micro, Inc.

 

General Electric Co.

 

 

8

--------------------------------------------------------------------------------


 

Annex C

Schedule 1.1(a)

to

Master Agreement

(IT documents)

 

Section A (Complete Transfer):

 

Contract Name

 

Date

 

Vendor

 

GE Party

Master Software System License Agreement and Addendum

 

3/12/1996

 

Servantis Systems, Inc. (“SSI”)

 

GE Capital Corporation Commercial Processing Services = Customer

 

 

 

 

 

 

 

DDV Master Agreement

 

4/16/2001

 

Digital Datavoice Corporation

 

UFLIC

 

 

 

 

 

 

 

Master Software Site License Agreement

 

No date provided

 

Principia Partners, LLC (“Principia”)

 

GE Asset Management Incorporated (“GEAM”)

 

 

 

 

 

 

 

2002-2003 REIS Services License Agreement

 

9/30/2002

 

REIS, Inc.

 

GEAM

 

 

 

 

 

 

 

Letter Agreement

 

6/23/1994

 

Wilshire Associates Inc.

 

GEAM

 

 

 

 

 

 

 

Agreement for Thomson Financial Services - Thomson Analytics

 

9/15/2003

 

Thomson Financial

 

GEAM

 

 

 

 

 

 

 

Consulting Agreement(1)

 

9/18/2002

 

Principia Partners LLC

 

GEAM

 

Section B: GE owns Master, split

 

The GE Group shall retain the following master agreements and shall retain any
licenses, leases, addendums and similar arrangements thereunder pursuant to
which any software, hardware, equipment or services are acquired that do not
relate primarily to the Genworth Business.  All licenses, leases, addendums and
similar arrangements under any of the following master agreements in the name of
any member of the GE Group (other than GEFAHI) that relate primarily to the
Genworth Business shall be assigned to a member of the Genworth Group.

 

Contract Name

 

Date

 

Vendor

 

GE Party

Information Technology Services Agreement and Predecessor Agreements

 

1/1/2004

 

TCS

 

General Electric International, Inc. (“GEII”)

 

 

 

 

 

 

 

Information Technology Services Agreement and Predecessor Agreements

 

 

 

Patni Computer Systems LTD

 

General Electric International, Inc. (“GEII”)

 

 

 

 

 

 

 

Master Lease/Rental Agreement

 

2/10/1995

 

Hewlett-Packard Company = Lessor

 

General Electric Company = Lessee

 

 

 

 

 

 

 

Information Technology Services Agreement and Predecessor Agreements

 

 

 

Satyam Computer Services

 

General Electric International, Inc. (“GEII”)

 

 

 

 

 

 

 

Master Lease Agreement

 

Undated

 

Sun Microsystems Finance = Lessor

 

General Electric Company = Lessee

 

 

 

 

 

 

 

Software License Agreement

 

6/25/2001

 

Sun Microsystems, Inc. (“Sun”)

 

General Electric Company = Licensee

 

 

 

 

 

 

 

Global Master Purchase/Service Agreement

 

7/1/2003

 

Avaya World Services, Inc. = Avaya

 

General Electric Company = Customer

 

 

 

 

 

 

 

Lease Agreement

 

2/28/1988

 

AT&T Credit Corp.

 

General Electric Co.

 

--------------------------------------------------------------------------------

(1) To be assigned to Genworth post-Closing.

 

 

9

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

International Lease and Finance Agreement

 

10/19/1999

 

IBM Credit Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master License Agreement

 

9/20/1999

 

Lotus Development Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master Managed Network Solutions Agreement

 

Undated (although amendments indicate a date of 11/5/1999)

 

AT&T Solutions (“AT&T”)

 

General Electric Company (“Customer”)

 

 

 

 

 

 

 

Master Wide Area Networking Services Agreement

 

Undated

 

AT&T Corp. (“AT&T”)

 

General Electric Company (“Company”)

 

 

 

 

 

 

 

AT&T Wireless Services National Accounts Agreement

 

7/24/1998

 

AT&T Wireless Services National Accounts, Inc., as agent for Carriers (“AWS”).
“Carrier” means companies who operate commercial mobile radio telecommunications
systems who are either under common control with AWS or have agreed to
participate in AWS’ National Accounts Program, each as to a licensed area.
(Recitals)

 

General Electric Company (“Customer”)

 

 

 

 

 

 

 

a. National Cellular Agreement
b. and c. Application for Service

 

a.
1/24/2000
b. and c.
Undated

 

a. Celco Partnership d/b/a Bell Atlantic Mobile (“BAM”)
b. and c. Verizon

 

General Electric Company

 

 

 

 

 

 

 

Purchase, License and Service Agreement

 

3/23/1995

 

FileNet Corporation (“FileNet”)

 

General Electric Capital Corporation

 

 

 

 

 

 

 

Master Software License and Installation Agreement

 

3/21/1997

 

Pegasystems Inc. (“Pega”)

 

GE Capital Corporation

 

 

 

 

 

 

 

Recovery Services Agreement and all schedules

 

7/1/1997

 

SunGard Recovery Services, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Master License Agreement No. 131362 For Distributed Systems Software

 

3/30/2001

 

Compuware Corporation (“Compuware”)

 

General Electric Company (“GE”)

 

 

 

 

 

 

 

Software License and Services Agreement

 

Undated

 

Siebel Systems, Inc. (“Siebel”)

 

GE Company

 

 

 

 

 

 

 

Software License and Services Agreement

 

Undated

 

Siebel Systems, Inc. (“Siebel”)

 

GE Capital Services, Inc.  = Customer

 

 

 

 

 

 

 

Master Wide Area Networking Agreement

 

Undated

 

Qwest Communications Corporation (“Qwest”) note: name is now Visinet

 

General Electric Corporation (“GE”)

 

 

 

 

 

 

 

Sprint PCS Premier Account Term Service Agreement (Version 11.99)

 

1/17/2000

 

Sprint Spectrum L.P. d/b/a Sprint PCS

 

General Electric Company (“GE Co.”)

 

 

 

 

 

 

 

Master Wide Area Networking Services Agreement

 

10/1/2002

 

Sprint Communications Company, L.P. (“Sprint”)

 

General Electric Corporation

 

 

 

 

 

 

 

VPNterprise Communications Services Agreement

 

5/1/2003

 

Fiberlink Communications Corporation

 

General Electric Corporation

 

 

 

 

 

 

 

Master Services Agreement (without limitation, Genworth receives the Cisco Email
Messenger)

 

 

 

Cisco Systems, Inc. (“Cisco”)

 

General Electric Company

 

 

 

 

 

 

 

Basic Ordering Agreement

 

1/30/1992

 

Cisco Systems, Inc. (“Cisco”)

 

General Electric Co.

 

 

 

 

 

 

 

License Agreement for Open System Products

 

12/31/1998

 

BMC Software Distribution, Inc. (“BMC”)

 

General Electric Company

 

 

 

 

 

 

 

General Electric License to Use Informatica Software

 

No date provided

 

Informatica Corporation (“Informatica”)

 

General Electric Corporation

 

 

10

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

Perpetual License Agreement for Computer Software Products

 

3/27/1985

 

Computer Network Corporation (“CNC”)

 

General Electric Credit Corporation [now General Electric Capital Corporation]

 

 

 

 

 

 

 

Settlement and Release Agreement

 

12/28/1998

 

International Business Machines Corporation (“IBM”) , Group 1 Software, Inc.

 

General Electric Capital Corporation

 

 

 

 

 

 

 

First Amended and Restated Enterprise License Agreement

 

7/1/2001

 

Computer Associates International, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Trillium Software System License and Professional Services Agreement

 

7/19/19999

 

Harte Hanks Data Technologies

 

GE Capital Corp

 

 

 

 

 

 

 

Software License Agreement

 

6/19/2000

 

Business Objects Americas

 

GE Capital Services Inc

 

 

 

 

 

 

 

Software License and Services Agreement

 

8/1/1998

 

AppWorx Corporation

 

General Electric Corp

 

 

 

 

 

 

 

GE-EMC Master Global Procurement Agreement

 

11/16/2001

 

EMC Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master Wide Area Networking Services Agreement

 

6/4/2002

 

Broadwing Communications Services, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Master Contract Service Arrangement Agreement

 

9/19/2000

 

BellSouth Telecommunications, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Software License and Services Agreement

 

5/31/2002

 

Oracle Corporation

 

a. General Electric Company

 

 

 

 

 

 

 

Microsoft/GE License Agreement

 

2/1/2000

 

MSLI, GP

 

General Electric Company

 

 

 

 

 

 

 

Enterprise License Agreement Renewal Addendum

 

7/27/2002

 

Citrix Systems Inc.

 

General Electric Company

 

 

 

 

 

 

 

Enterprise License Agreement

 

11/10/2000

 

Courion Corporation (“Courion”)

 

General Electric Company

 

 

 

 

 

 

 

Software License Agreement

 

Undated (The license agreement is effective upon acceptance.)

 

Attachmate

 

GEFAHI

 

 

 

 

 

 

 

GE-Internet Security Systems, Inc. Enterprise Software License Subscription

 

12/28/1998

 

Internet Security Systems, Inc. (“ISS”)

 

General Electric Company (“GE”)

 

 

 

 

 

 

 

Software License Agreement between Netegrity, Inc. and General Electric Company

 

8/2/1999

 

Netegrity, Inc. (“Netegrity”)

 

General Electric Company (“GE”)

 

 

 

 

 

 

 

Information Technology Services Agreement and Predecessor Agreements

 

 

 

Birlasoft

 

General Electric International

 

 

 

 

 

 

 

Lasercycle Supply Agreement

 

7/28/2000

 

LASERCYCLE INKCYCLE

 

GE Capital Corporation GEMICO

 

 

 

 

 

 

 

Appropriation Request

 

7/16/2003

 

GXS

 

GE Capital Mortgage (GE Mortgage Holdings, LLC)

 

 

 

 

 

 

 

Advanced Server and Services Agreement

 

 

 

Red Hat, Inc.

 

General Electric Global Computer Operations

 

 

 

 

 

 

 

Custom International Customer Support Program Agreement

 

2/1/1997

 

SunService Division, Sun Microsystems, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Technology Services Agreement

 

 

 

International Business Machines Corporation (“IBM”)

 

GE Capital Corp.

 

 

 

 

 

 

 

Master Agreement for Call Center Quality Monitoring Systems

 

8/18/1999

 

Teknekron Infoswitch Corp

 

GE

 

 

11

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

U.S. Corporate End User License Agreement

 

1/31/2003

 

Network Associates, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Software License Agreement

 

12/26/2001

 

GE Information Services, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Addendum to Software License Agreement

 

12/26/2001

 

Global eXchange Services Canada, Inc.

 

GE Capital Mortgage Insurance Company (Canada) (“GECMICAN”)

 

 

 

 

 

 

 

Electronic Commerce Services Agreement

 

6/28/2002

 

Global eXchange Services Canada, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Canon Copier Agreement

 

5/11/2001

 

Canon U.S.A., Inc.

 

General Electric Corporation

 

 

 

 

 

 

 

GE/Ricoh Corporation National Account Agreement and Amendment Number One to
National Agreement by and between Ricoh Corporation and GE Company

 

1/1/2001

 

Ricoh Corporation

 

GE Company Corporate Initiatives Group

 

 

 

 

 

 

 

GE-Compaq Master Purchase and Services Agreement

 

5/21/2002

 

Compaq Computer Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master License Agreement

 

11/00/1999

 

Broadvision Inc

 

General Electric Company

 

 

 

 

 

 

 

Master Agreement for Data Imaging Services

 

 

 

Anacomp, Inc.

 

GE Capital

 

 

 

 

 

 

 

Network Services Agreement - Yield Book

 

1/16/1995

 

Analytics Technology Corporation (“ATC”)

 

GEAM

 

 

 

 

 

 

 

Software Licensing Agreement - Yield Book

 

1/16/1995

 

Salomon Brothers Inc (“Salomon”)

 

GEAM

 

 

 

 

 

 

 

Standard & Poor’s Master Subscription Agreement, S&P Ratings Direct Credit Wire
Only.

 

6/1/2003

 

Standard & Poor’s (“S&P”)

 

GEAM

 

 

 

 

 

 

 

Moody’s KMV Subscription Agreement

 

2/1/2003

 

Moody’s KMV Company (“Moody’s”)

 

General Electric Company

 

 

 

 

 

 

 

System License Agreement Bondedge for Windows, Enterprise Edition

 

6/14/1999

 

Capital Management Sciences (“CMS”)

 

GEAM

 

 

 

 

 

 

 

Leasing Agreement(2)

 

11/21/2003

 

Sun Microsystems Finance

 

GEAM

 

 

 

 

 

 

 

Bloomberg Agreement #145083

 

8/24/1995

 

Bloomberg L.P.

 

GEAM

 

 

 

 

 

 

 

Bloomberg Agreement #107247

 

8/19/1994

 

Bloomberg L.P.

 

GEAM

 

Section C: Genworth owns Master, split

 

The Genworth Group shall own the following master agreements and any licenses,
leases addendums and similar arrangements thereunder pursuant to which any
software, hardware, equipment or services are acquired that related primarily to
the Genworth Business.  Any such licenses, leases, addendums and similar
arrangements in the name of any member of the GE Group (other than GEFAHI) that
relate primarily to the Genworth Business shall be assigned to Genworth.  All
licenses, leases addendums and similar arrangements under any of the following
master agreements in the name of any member of the GE Group that do not relate
primarily to the Genworth Business shall be retained by the GE Group.

 

Contract Name

 

Date

 

Vendor

 

GE Party

Master Lease Agreement

 

10/20/2000

 

Dell Financial Services, L.P. (“Dell”)

 

GEFAHI

Master Lease Agreement

 

8/26/2003

 

Comsource, Inc. (“Comsource”)

 

GEFAHI

 

--------------------------------------------------------------------------------

(2) To be assigned post-Closing.

 

 

12

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

GEFAHI Master Lease Agreement

 

 

 

EMC Corporation

 

GEFAHI

 

 

 

 

 

 

 

License Agreement

 

12/31/2001

 

Classic Solutions Pty Limited (“Classic”)

 

GEFAHI

 

 

 

 

 

 

 

License Agreement

 

 

 

Mercury Interactive

 

GEFAHI

 

 

 

 

 

 

 

Software License Agreement

 

No date
provided

 

Edify Corporation (“Edify”)

 

GEFAHI (“Licensee”)

 

 

 

 

 

 

 

Assignment Agreement

 

4/24/2002

 

Sterling Commerce / Connect Direct

 

GEFAHI

 

 

13

--------------------------------------------------------------------------------


 

Annex D

 

Schedule 1.1(a)
Master Agreement
(GEFI Europe)

Section A (Complete Transfer):

Item
No

 

Contract Name

 

Contract
Date

 

Vendor

 

GE
Party

 

Description of
Contract

1.

 

SDMC Consultancy Services Agreement

 

Dec 2003

 

SDMC

 

GEIH

 

Consultancy Services for Oracle Financial Systems’ environment

 

 

 

 

 

 

 

 

 

 

 

2.

 

Sental Services Agreement

 

18 June 2001

 

Sental

 

GEIH

 

Provision of Telephone Management Reports

 

Section B: GE owns Master, split

For the following agreements, the GE Group owns and shall retain the master
agreement and software, hardware, equipment or services acquired pursuant to
such agreements.  The Genworth Group shall continue to realise those benefits
under these agreements which it realised prior to the date hereof pursuant to
and on the terms of the European Transition Services Agreement or the Transition
Services Agreement, as appropriate.

 

Item
No

 

Contract Name

 

Contract
Date

 

Vendor

 

GE
Party

 

Description of
Contract

1.

 

Adecco

 

2004

 

Adecco Limited

 

GE Capital Corp

 

Temp Staff Providers

 

 

 

 

 

 

 

 

 

 

 

2.

 

GE Capital Fleet Services trading as Avis Fleet Services 661976

 

1996

 

GE Capital Fleet Services trading as Avis Fleet Services 661976

 

GE Capital Corp

 

Car Fleet providers

 

 

 

 

 

 

 

 

 

 

 

3.

 

Services Agreement

 

2000

 

GECIS

 

GEIH

 

Provision of Information Management and Accounting Services

 

 

 

 

 

 

 

 

 

 

 

4.

 

Disaster Recovery

 

2001

 

IBM

 

General Electric Company

 

Disaster Recovery for GECA France

 

 

 

 

 

 

 

 

 

 

 

5.

 

Smart Force SARL

 

2004

 

Smart Force SARL

 

General Electric Company

 

E Learning Software

 

 

 

 

 

 

 

 

 

 

 

6.

 

Voice Support

 

2004

 

France Telecom

 

General Electric Company

 

Voice Support for GECA

 

 

 

 

 

 

 

 

 

 

 

7.

 

Safeboot

 

2004

 

Safeboot Ltd

 

General Electric Company

 

Laptop Security Software

 

14

--------------------------------------------------------------------------------


 

8.

 

Quick Address Software

 

2004

 

QAS Ltd

 

General Electric Company

 

Web Platform (Addressing s/w in Cell and UKINT)

 

 

 

 

 

 

 

 

 

 

 

9.

 

ESAT – Voice Support

 

2004

 

ESAT Business

 

General Electric Company

 

Voice Support for Shannon

 

 

 

 

 

 

 

 

 

 

 

10.

 

Voice Support for Shannon

 

2004

 

Ocean Communications Ltd

 

General Electric Company

 

Voice Support for Shannon

 

 

 

 

 

 

 

 

 

 

 

11.

 

Telecommunications

 

2004

 

BT Ignite Solutions

 

General Electric Company

 

Telecommunications

 

 

 

 

 

 

 

 

 

 

 

12.

 

Telecommunications

 

2004

 

Colt Telecommunications

 

General Electric Company

 

Telecommunications

 

 

 

 

 

 

 

 

 

 

 

13.

 

Mobile Phone Services

 

2004

 

Bouygues Telecom

 

General Electric Company

 

Mobile Phone Services for GECA

 

 

 

 

 

 

 

 

 

 

 

14.

 

Telecommunications

 

2004

 

BT Onebill

 

General Electric Company

 

Telecommunications

 

 

 

 

 

 

 

 

 

 

 

15.

 

Telecommunications

 

2004

 

EYRETEL

 

General Electric Company

 

Telecommunications

 

 

 

 

 

 

 

 

 

 

 

16.

 

Server Hosting

 

2001

 

CSC

 

General Electric Company

 

Hosting

 

 

 

 

 

 

 

 

 

 

 

17.

 

Mobile Comms Vodafone

 

2002

 

Vodafone

 

General Electric Company

 

Mobile Communications

 

 

 

 

 

 

 

 

 

 

 

18.

 

End User Support Agreement

 

unsigned and undated

 

Eistream UK Limited

 

General Electric Company

 

End User Support Agreement

 

15

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

GEFAHI Contracts

 

1.             The agreements listed on Annex A (Ops & Sourcing) and Annex B (IT
Documents)

2.                                       The following contracts and agreements
related exclusively to the disposition of the Discontinued Businesses and
related transaction documents:

•                  Stock Purchase Agreement, dated June 26, 2003, between GEFAHI
and Lexington Insurance Company

•                  Amendment No. 1 to the Stock Purchase Agreement, dated
August 29, 2003, between GEFAHI and Lexington Insurance Company

•                  Transition Services Agreement, dated August 29, 2003, among
GEFAHI, Lexington Insurance Company and GE Property & Casualty Insurance
Company, GE Auto & Home Assurance Company, GE Casualty Insurance Company, GE
Indemnity Insurance Company and Bayside Casualty Insurance Company

•                  Computer Services Agreement, dated August 29, 2003, among
GEFAHI, Lexington Insurance Company and GE Property & Casualty Insurance
Company, GE Auto & Home Assurance Company, GE Casualty Insurance Company, GE
Indemnity Insurance Company and Bayside Casualty Insurance Company

•                  Transitional Trademark License Agreement, dated August 29,
2003, among GEFAHI, Lexington Insurance Company and GE Property & Casualty
Insurance Company, GE Auto & Home Assurance Company, GE Casualty Insurance
Company, GE Indemnity Insurance Company and Bayside Casualty Insurance Company

•                  Intellectual Property Cross-License Agreement, dated
August 29, 2003, among GEFAHI, Lexington Insurance Company and GE Property &
Casualty Insurance Company, GE Auto & Home Assurance Company, GE Casualty
Insurance Company, GE Indemnity Insurance Company and Bayside Casualty Insurance
Company

•                  Letter Agreement, dated August 28, 2003, by and among GEFAHI,
Lexington Insurance Company and AIG Marketing, Inc. (Re: Certain Employee
Matters)

•                  Letter Agreement, dated August 29, 2003, by and between
GEFAHI and Lexington Insurance Company (Re: Tiffany Ko Syzch)

•                  Letter Agreement, dated August 29, 2003, by and between
GEFAHI and Lexington Insurance Company (Re: Certain Computer Equipment and
Software Matters)

•                  Letter Agreement, dated August 29, 2003, by and between
GEFAHI and Lexington Insurance Company (Re: Records Access)

•                  Tax Termination and Settlement Agreement, by and among
GEFAHI, GE Property & Casualty Insurance Company, GE Casualty Insurance Company,
GE Auto & Home Assurance Company, Bayside Casualty Insurance Company and GE
Indemnity Insurance Company

•                  Master Termination of Intercompany Agreements, dated
August 29, 2003, among General Electric Company (on behalf of itself and all of
its wholly owned subsidiaries), GE Property & Casualty Insurance Company, GE
Auto & Home Assurance Company, GE Casualty Insurance Company, GE Indemnity
Insurance Company and Bayside Casualty Insurance Company, GE Financial Assurance
Japan, Ltd., GE Edison Life Insurance Company, GE Edison Services Company, and
Toho Shinyo Hosho Company

 

3-8:             Intentionally left blank

 

 

1

--------------------------------------------------------------------------------


 

9.               Transition Services Agreement, dated as of August 29, 2003,
among GEFAHI, American International Reinsurance Company, Ltd., GE Financial
Assurance Japan Ltd., GE Edison Life Insurance Company, GE Edison Services
Company and Toho Shinyo Hosho Company

 

10.         Intellectual Property Cross-License Agreement among GEFAHI, GE
Financial Assurance Japan, Ltd., GE Edison Life Insurance Company, GE Edison
Services Company, Toho Shinyo Hosho Company and American International
Reinsurance Company, Ltd., dated as of August 29, 2003

 

11.         Computer Services Agreement, dated as of August 29, 2003, among
GEFAHI, American International Reinsurance Company, Ltd., GE Financial Assurance
Japan Ltd., GE Edison Life Insurance Company, GE Edison Services Company and
Toho Shinyo Hosho Company

 

12.         GEFAHI Comfort Letter to the Directors of GE Pensions Limited
Society in connection with the demutualization of National Mutual Life Assurance
Society

 

13.         Any and all obligations of GEFAHI under agreements relating to its
commercial paper program, including, without limitation, obligations arising
under any swap agreements related thereto and obligations under the following
agreements: (i) U.S. Commercial Paper Private Placement Memorandum dated
November 18, 2003 (replacing and superceding a U.S. Commercial Paper Private
Placement Memorandum dated February 28, 2000, as supplemented on March 16,
2000), (ii) Placement Agency Agreement dated November 14, 1997, between GECC
Capital Markets Group, Inc., and GEFAHI, (iii) Issuing and Paying Agent
Agreement dated November 13, 1997, among GEFAHI, GECC and Deutsche Bank, as
amended November 18, 2003 and (iv) Issuing and Paying Agent and Citi Treasury
Manager Agreement dated November 14, 1997, among GEFAHI, GECC and Citibank,
N.A., as amended November 18, 2003

 

14.         Revolving Credit Agreement dated as of 2-28-00, between GE Capital
Corporation, as lender, and GEFAHI, as borrower (as amended by Amendment No. 1
dated 10-10-00, Amendment No. 2 dated 4-23-02 and Amendment No. 3 dated 8-1-03)

 

15.         Master Promissory Note (GE Capital Assignment Corporation, as
lender, and GEFAHI, as borrower)

 

16.         Master Promissory Note dated as of February 17, 2004, GEFAHI, as
lender, and UFLIC, as borrower)

 

17.         Master Promissory Note dated as of 12-20-99 (GEFAHI, as lender, and
Signature Financial/ Marketing, Inc., as borrower)

 

18.         Master Promissory Note (GEFAHI, as lender, and Heritage Life
Insurance Company, as borrower)

 

19.         Master Promissory Note dated 12-2-97 (GEFAHI, as lender, as Heritage
Mechanical Breakdown Corporation, as borrower)

 

2

--------------------------------------------------------------------------------


 

20.         Guaranty by GEFAHI to USAA relating to Signature Financial/USAA
Program Services Agreement

 

21.         GEFAHI and ABN AMRO Bank ISDA Master Agreement dated 12-17-01

 

22.         GEFAHI and Bank of America NA ISDA Master Agreement dated 6-20-02

 

23.         GEFAHI and Banque Paribas ISDA Master Agreement dated 3-31-98

 

24.         GEFAHI and Bear Stearns Fin Prod Inc ISDA Master Agreement dated
2-12-01

 

25.         GEFAHI and CDC Fin Prod Inc ISDA Master Agreement dated 10-29-02

 

26.         GEFAHI and CSFB International ISDA Master Agreement dated 1-17-02

 

27.         GEFAHI/eHealthInsurance Agreement among GEFAHI, GE Capital Insurance
Agency, Inc., and eHealthInsuranceServices, Inc., dated 12-1-00

 

28.         Confidentiality Agreement between Signature Agency, Inc., and its
parent, subsidiary and affiliate corporations and GEFAHI dated 3-11-99

 

29.         Acknowledgement of Agreement pursuant to Master Managed Services
Agreement between GE Capital Corporation and GE IT Solutions (GECITS) (f/k/a GE
Capital Information Technology Solutions North America Inc.) dated as of
January 11, 2002, as amended, and Scope of Work between GECITS and GEFAHI
effective as of October 1, 2002, as amended.

 

30.         Promissory Note, dated April 8, 2002, made by GECC, as borrower, and
GEFAHI, as lender, in the original principal amount of GBP 90,800,000 together
with the Term Loan Agreement, dated April 8, 2002 related thereto

 

31.         Promissory Note, dated April 8, 2002, made by GECC, as borrower, and
GEFAHI, as lender, in the original principal amount of GBP 29,000,000, together
with the Term Loan Agreement, dated April 8, 2002 related thereto

 

32.         Securities Purchase Agreement dated as of July 14, 2000, by and
among Centerprise Advisors, Inc. and certain named Purchasers, including GEFAHI

 

33.         Series A Warrant dated as of July 14, 2000 issued by Centerprise
Advisors, Inc. to GE Financial Assurance Holdings, Inc., and any subsequent
Series A Warrants issued to GEFAHI

 

34.         Warrant Holder Agreement dated as of July 14, 2000, by and among
Centerprise Advisors, Inc. and certain named Warrant Holders, including GEFAHI

 

35.         Registration Rights Agreement dated as of July 14, 2000, by and
among Centerprise Advisors, Inc. and certain named Holders, including GEFAHI

 

3

--------------------------------------------------------------------------------


 

36.         Voting Agreement dated as of July 14, 2000 by and among GEFAHI and
BGL Capital Partners, LLC

 

37.         GE Financial Network Wireless Agreement dated July 14, 2000, by and
between AnyDevice.com and GEFAHI

 

38.         Master Services Agreement dated as of September 28, 2000, by and
between MyFamily.com and GEFAHI

 

39.         Website Development, Co-Branding and Licensing Agreement dated as of
February 15, 2000, by and between Secure Commerce Service, Inc. d/b/a Paytrust
and GEFAHI

 

40.         Website Development, Co-Branding and Licensing Agreement dated as of
March 31, 2000, by and between Netstock Direct Corporation and GEFAHI

 

41.         Consulting Services Agreement dated as of December 1, 1999, by and
between X Communications and GEFAHI

 

42.         Website Development, Co-Branding and Licensing Agreement dated as of
October 12, 2000, by and between Cendant Mortgage Corporation and GEFAHI

 

43.         GE Financial Assurance/eHealthinsurance Agreement dated as of
December 1, 2000, by and among ehealthInsurance Services, Inc., GEFAHI and GE
Capital Insurance Agency, Inc.

 

44.         Warrant to Purchase Shares of Preferred Stock dated as of
December 1, 2000, by and between ehealthInsurance Services, Inc. and GEFAHI

 

45.         Warrant to Purchase Shares of Common Stock dated as of December 1,
2000, by and between ehealthInsurance Services, Inc. and GEFAHI

 

46.         Confidentiality Agreement dated as of August 12, 2002, by and
between AMA Insurance Agency, Inc. and GEFAHI

 

47.         Standard List Protection Agreement dated as of January 1, 2003, by
and between American Legion Auxiliary National Headquarters and GEFAHI

 

48.         Confidentiality Agreement dated as of July 19, 2002, by and between
Ameritrade Holding Corporation and GEFAHI

 

49.         Data Use Agreement dated as of December 31, 1998, by and between
Acxiom Corporation and GEFAHI

 

50.         Confidentiality Agreement dated as of May 30, 2001, by and between
Cross Country Automotive Services, Inc. and GEFAHI

 

51.         Mutual Confidentiality Non-Disclosure Agreement dated as of
October 24, 2000, by and between Life Line Screening of America LLC and GEFAHI

 

4

--------------------------------------------------------------------------------


 

52.         Master Lease Agreement dated as of April 1, 2000, by and between
NTFC Capital Corporation and GEFAHI

 

53.         NonDisclosure Agreement dated as of March 25, 1999, by and between
SPR, Inc. and GEFAHI

 

54.         United Center Suite License Agreement dated as of June 20, 2001, by
and between United Center Joint Venture and GEFA

 

55.         Master Professional Services Agreement dated as of June 24, 2003, by
and between Rawhide Internet Services, Inc. and GEFAHI

 

5

--------------------------------------------------------------------------------


 

Annex A

 

Schedule 1.1(b)

to

Master Agreement

(Ops & Sourcing)

 

Section A (Complete Retention):

 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

11.

 

GE Master Professional Printing Services Agreement

 

8/30/2002

 

Rainbow Graphics Inc.

 

GEFAHI

 

 

 

 

 

 

 

 

 

12.

 

Indemnification and Hold Harmless Agreement

 

9/19/2001

 

Milliman USA, Inc.

 

GEFA

 

 

 

 

 

 

 

 

 

13.

 

Master Professional Printing Services Agreement

 

5/7/2003

 

Mail-Well Chicago

 

GEFAHI

 

 

 

 

 

 

 

 

 

14.

 

Master Professional Printing Services Agreement

 

 

 

Automated Presort, Inc.

 

GEFAHI

 

 

 

 

 

 

 

 

 

15.

 

Addendum to Master Professional Printing Services Agreement

 

 

 

Automated Presort, Inc.

 

GEFAHI

 

Section B: GE owns Master, split

 

The GE Group shall retain the following master agreements and shall retain any
licenses, leases, addendums and similar arrangements thereunder pursuant to
which any software, hardware, equipment or services are acquired that do not
relate primarily to the Genworth Business.  All licenses, leases, addendums and
similar arrangements under any of the following master agreements in the name of
GEFAHI that relate primarily to the Genworth Business shall be assigned to a
member of the Genworth Group.

 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

1.

 

Master Professional Printing Services Agreement

 

3/5/2003

 

FCL Graphics Incorporated

 

GEFAHI

 

 

 

 

 

 

 

 

 

2.

 

License Agreement Amendment

 

8/31/2000

 

FinanCenter, Inc. (“FinanCenter”)

 

GEMICO

 

 

 

 

 

 

 

 

 

3.

 

Quote and Linking Agreement

 

9/9/1999

 

FinancCenter, Inc.

 

GEFAHI (Substituted as contracting entity for GE Capital) & GE Center for
Financial Learning

 

 

 

 

 

 

 

 

 

4.

 

Master Services Agreement

 

7/3/2003

 

Kelly Services, Inc.

 

General Electric Capital Corporation

 

 

 

 

 

 

 

 

 

5.

 

Master Professional Printing Services Agreement

 

8/30/2002

 

Service Envelope Corporation

 

GEFAHI

 

 

 

 

 

 

 

 

 

6.

 

Agreement for Purchase of Products

 

4/16/2001

 

Xerox Corporation

 

General Electric Company

 

 

 

 

 

 

 

 

 

7.

 

Agreement between AT&T and various subsidiaries of GE Financial Assurance

 

4/1/2001

 

AT&T Corp.

 

UFLIC, CPFIC, SA, CCS, GCDP & GEFAHI

 

 

 

 

 

 

 

 

 

8.

 

Master Services Agreement (including Exhibit A; General Agent/Brokerage General
Agent Agreement)

 

5/30/2000

 

Insurance Answer Center, Inc.

 

GEFAHI

 

6

--------------------------------------------------------------------------------


 

Section C: Genworth owns Master, split

 

The following master agreements and any licenses, leases, addendums and similar
arrangements thereunder pursuant to which any software, hardware, equipment or
services are acquired that relate primarily to the Genworth Business shall be
assigned to a member of the Genworth Group.  All licenses, leases, addendums and
similar arrangements under any of the following master agreements in the name of
GEFAHI that do not relate primarily to the Genworth Business shall be retained
by GEFAHI.

 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

4.

 

Multipurpose Confidentiality Agreement

 

4/14/2003

 

The Wackenhut Corporation

 

GEFAHI

 

 

 

 

 

 

 

 

 

5.

 

Services Contract (with addenda for various locations;  5 .pdf files)

 

12/12/2001

 

The Wackenhut Corporation

 

GEFAHI

 

 

 

 

 

 

 

 

 

6.

 

On-Line Service Subscription Agreement

 

12/27/2001

 

OneSource Information Services, Inc.

 

GEFAHI

 

7

--------------------------------------------------------------------------------


 

Annex B

 

Schedule 1.1(b)

Master Agreement Schedules

(IT documents)

 

Section A (Complete Retention):

 

Contract Name

 

Date

 

Vendor

 

GE Party

Master Equipment Lease Agreement and all equipment

 

7/16/2002

 

Avaya

 

GEFAHI

 

 

 

 

 

 

 

Licensed Business Product Schedule to Bowstreet License Agreement

 

12/29/2000

 

Bowstreet.com, Inc. (“Bowstreet”)

 

GEFAHI

 

 

 

 

 

 

 

Licensed Business Product Schedule to Bowstreet License Agreement

 

11/17/2001

 

Bowstreet.com, Inc. (“Bowstreet”)

 

GEFAHI

 

 

 

 

 

 

 

Licensed Business Product Schedule to Bowstreet License Agreement

 

4/30/2001

 

Bowstreet.com, Inc. (“Bowstreet”)

 

GEFAHI

 

 

 

 

 

 

 

Licensed Business Product Schedule to Bowstreet License Agreement

 

12/31/2001

 

Bowstreet.com, Inc. (“Bowstreet”)

 

GEFAHI

 

 

 

 

 

 

 

Amendment to Bowstreet Master Licensing Agreement

 

3/27/2003

 

Bowstreet.com, Inc. (“Bowstreet”)

 

GEFAHI

 

 

 

 

 

 

 

Master License Agreement

 

7/24/2000

 

Claritas Inc. (“Claritas”)

 

GEFAHI

 

 

 

 

 

 

 

Claritas Inc. License Agreement

 

9/24/1998

 

Claritas Inc. (“Claritas”)

 

GEFAHI

 

Section B: GE owns Master, split

 

The GE Group shall retain the following master agreements and shall retain any
licenses, leases, addendums and similar arrangements thereunder pursuant to
which any software, hardware, equipment or services are acquired that do not
relate primarily to the Genworth Business.  All licenses, leases, addendums and
similar arrangements under any of the following master agreements in the name of
GEFAHI that relate primarily to the Genworth Business shall be assigned to a
member of the Genworth Group.

 

Contract Name

 

Date

 

Vendor

 

GE Party

Information Technology Services Agreement and Predecessor Agreements

 

1/1/2004

 

TCS

 

General Electric International, Inc. (“GEII”)

 

 

 

 

 

 

 

Information Technology Services Agreement and Predecessor Agreements

 

 

 

Patni Computer Systems LTD

 

General Electric International, Inc. (“GEII”)

 

 

 

 

 

 

 

Master Lease/Rental Agreement

 

2/10/1995

 

Hewlett-Packard Company = Lessor

 

General Electric Company = Lessee

 

 

 

 

 

 

 

Information Technology Services Agreement and Predecessor Agreements

 

 

 

Satyam Computer Services

 

General Electric International, Inc. (“GEII”)

 

 

 

 

 

 

 

Master Lease Agreement

 

Undated

 

Sun Microsystems Finance = Lessor

 

General Electric Company = Lessee

 

 

 

 

 

 

 

Software License Agreement

 

6/25/2001

 

Sun Microsystems, Inc. (“Sun”)

 

General Electric Company = Licensee

 

 

 

 

 

 

 

Global Master Purchase/Service Agreement

 

7/1/2003

 

Avaya World Services, Inc. = Avaya

 

General Electric Company = Customer

 

 

 

 

 

 

 

Lease Agreement

 

2/28/1988

 

AT&T Credit Corp.

 

General Electric Co.

 

 

 

 

 

 

 

International Lease and Finance Agreement

 

10/19/1999

 

IBM Credit Corporation

 

General Electric Company

 

8

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

Master License Agreement

 

9/20/1999

 

Lotus Development Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master Managed Network Solutions Agreement

 

Undated (although amendments indicate a date of 11/5/1999)

 

AT&T Solutions (“AT&T”)

 

General Electric Company (“Customer”)

 

 

 

 

 

 

 

Master Wide Area Networking Services Agreement

 

Undated

 

AT&T Corp. (“AT&T”)

 

General Electric Company (“Company”)

 

 

 

 

 

 

 

AT&T Wireless Services National Accounts Agreement

 

7/24/1998

 

AT&T Wireless Services National Accounts, Inc., as agent for Carriers (“AWS”).
“Carrier” means companies who operate commercial mobile radio telecommunications
systems who are either under common control with AWS or have agreed to
participate in AWS’ National Accounts Program, each as to a licensed area.
(Recitals)

 

General Electric Company (“Customer”)

 

 

 

 

 

 

 

a. National Cellular Agreement
b. and c. Application for Service

 

a. 1/24/2000
b. and c.
Undated

 

a. Celco Partnership d/b/a Bell Atlantic Mobile (“BAM”) b. and c. Verizon

 

General Electric Company

 

 

 

 

 

 

 

Purchase, License and Service Agreement

 

3/23/1995

 

FileNet Corporation (“FileNet”)

 

General Electric Capital Corporation

 

 

 

 

 

 

 

Master Software License and Installation Agreement

 

3/21/1997

 

Pegasystems Inc. (“Pega”)

 

GE Capital Corporation

 

 

 

 

 

 

 

Recovery Services Agreement and all schedules

 

7/1/1997

 

SunGard Recovery Services, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Master License Agreement No. 131362 For Distributed Systems Software

 

3/30/2001

 

Compuware Corporation (“Compuware”)

 

General Electric Company (“GE”)

 

 

 

 

 

 

 

Software License and Services Agreement

 

Undated

 

Siebel Systems, Inc. (“Siebel”)

 

GE Company

 

 

 

 

 

 

 

Software License and Services Agreement

 

Undated

 

Siebel Systems, Inc. (“Siebel”)

 

GE Capital Services, Inc.  = Customer

 

 

 

 

 

 

 

Master Wide Area Networking Agreement

 

Undated

 

Qwest Communications Corporation (“Qwest”)note: name is now Visinet

 

General Electric Corporation (“GE”)

 

 

 

 

 

 

 

Sprint PCS Premier Account Term Service Agreement (Version 11.99)

 

1/17/2000

 

Sprint Spectrum L.P. d/b/a Sprint PCS

 

General Electric Company (“GE Co.”)

 

 

 

 

 

 

 

Master Wide Area Networking Services Agreement

 

10/1/2002

 

Sprint Communications Company, L.P. (“Sprint”)

 

General Electric Corporation

 

 

 

 

 

 

 

VPNterprise Communications Services Agreement

 

5/1/2003

 

Fiberlink Communications Corporation

 

General Electric Corporation

 

 

 

 

 

 

 

Master Services Agreement (without limitation, Genworth receives the Cisco Email
Messenger)

 

 

 

Cisco Systems, Inc. (“Cisco”)

 

General Electric Company

 

 

 

 

 

 

 

Basic Ordering Agreement

 

1/30/1992

 

Cisco Systems, Inc. (“Cisco”)

 

General Electric Co.

 

 

 

 

 

 

 

License Agreement for Open System Products

 

12/31/1998

 

BMC Software Distribution, Inc. (“BMC”)

 

General Electric Company

 

 

 

 

 

 

 

General Electric License to Use Informatica Software

 

No date
provided

 

Informatica Corporation (“Informatica”)

 

General Electric Corporation

 

9

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

Perpetual License Agreement for Computer Software Products

 

3/27/1985

 

Computer Network Corporation (“CNC”)

 

General Electric Credit Corporation [now General Electric Capital Corporation]

 

 

 

 

 

 

 

Settlement and Release Agreement

 

12/28/1998

 

International Business Machines Corporation (“IBM”) , Group 1 Software, Inc.

 

General Electric Capital Corporation

 

 

 

 

 

 

 

First Amended and Restated Enterprise License Agreement

 

7/1/2001

 

Computer Associates International, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Trillium Software System License and Professional Services Agreement

 

7/19/19999

 

Harte Hanks Data Technologies

 

GE Capital Corp

 

 

 

 

 

 

 

Software License Agreement

 

6/19/2000

 

Business Objects Americas

 

GE Capital Services Inc

 

 

 

 

 

 

 

Software License and Services Agreement

 

8/1/1998

 

AppWorx Corporation

 

General Electric Corp

 

 

 

 

 

 

 

GE-EMC Master Global Procurement Agreement

 

11/16/2001

 

EMC Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master Wide Area Networking Services Agreement

 

6/4/2002

 

Broadwing Communications Services, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Master Contract Service Arrangement Agreement

 

9/19/2000

 

BellSouth Telecommunications, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Software License and Services Agreement

 

5/31/2002

 

Oracle Corporation

 

a. General Electric Company

 

 

 

 

 

 

 

Microsoft/GE License Agreement

 

2/1/2000

 

MSLI, GP

 

General Electric Company

 

 

 

 

 

 

 

Enterprise License Agreement Renewal Addendum

 

7/27/2002

 

Citrix Systems Inc.

 

General Electric Company

 

 

 

 

 

 

 

Enterprise License Agreement

 

11/10/2000

 

Courion Corporation (“Courion”)

 

General Electric Company

 

 

 

 

 

 

 

Software License Agreement

 

Undated (The license agreement is effective upon acceptance.)

 

Attachmate

 

GEFAHI

 

 

 

 

 

 

 

GE-Internet Security Systems, Inc. Enterprise Software License Subscription

 

12/28/1998

 

Internet Security Systems, Inc. (“ISS”)

 

General Electric Company (“GE”)

 

 

 

 

 

 

 

Software License Agreement between Netegrity, Inc. and General Electric Company

 

8/2/1999

 

Netegrity, Inc. (“Netegrity”)

 

General Electric Company (“GE”)

 

 

 

 

 

 

 

Custom International Customer Support Program Agreement

 

2/1/1997

 

SunService Division, Sun Microsystems, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Canon Copier Agreement

 

5/11/2001

 

Canon U.S.A., Inc.

 

General Electric Corporation

 

 

 

 

 

 

 

GE/Ricoh Corporation National Account Agreement and Amendment Number One to
National Agreement by and between Ricoh Corporation and GE Company

 

1/1/2001

 

Ricoh Corporation

 

GE Company Corporate Initiatives Group

 

 

 

 

 

 

 

GE-Compaq Master Purchase and Services Agreement

 

5/21/2002

 

Compaq Computer Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master License Agreement

 

11/00/1999

 

Broadvision Inc

 

General Electric Company

 

 

 

 

 

 

 

Master Agreement for Data Imaging Services

 

 

 

Anacomp, Inc.

 

GE Capital

 

 

 

 

 

 

 

Network Services Agreement - Yield Book

 

1/16/1995

 

Analytics Technology Corporation (“ATC”)

 

GEAM

 

 

 

 

 

 

 

Software Licensing Agreement - Yield Book

 

1/16/1995

 

Salomon Brothers Inc (“Salomon”)

 

GEAM

 

10

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

Standard & Poor’s Master Subscription Agreement, S&P Ratings Direct Credit Wire
Only.

 

6/1/2003

 

Standard & Poor’s (“S&P”)

 

GEAM

 

 

 

 

 

 

 

Moody’s KMV Subscription Agreement

 

2/1/2003

 

Moody’s KMV Company (“Moody’s”)

 

General Electric Company

 

 

 

 

 

 

 

System License Agreement Bondedge for Windows, Enterprise Edition

 

6/14/1999

 

Capital Management Sciences (“CMS”)

 

GEAM

 

 

 

 

 

 

 

Leasing Agreement(3)

 

11/21/2003

 

Sun Microsystems Finance

 

GEAM

 

 

 

 

 

 

 

Bloomberg Agreement #145083

 

8/24/1995

 

Bloomberg L.P.

 

GEAM

 

 

 

 

 

 

 

Bloomberg Agreement #107247

 

8/19/1994

 

Bloomberg L.P.

 

GEAM

 

Section C: Genworth owns Master, split

 

The following master agreements and any licenses, leases, addendums and similar
arrangements thereunder pursuant to which any software, hardware, equipment or
services are acquired that relate primarily to the Genworth Business shall be
assigned to a member of the Genworth Group.  All licenses, leases, addendums and
similar arrangements under any of the following master agreements in the name of
GEFAHI that do not relate primarily to the Genworth Business shall be retained
by GEFAHI.

 

Contract Name

 

Date

 

Vendor

 

GE Party

Master Lease Agreement

 

10/20/2000

 

Dell Financial Services, L.P. (“Dell”)

 

GEFAHI

 

 

 

 

 

 

 

Master Lease Agreement

 

8/26/2003

 

Comsource, Inc. (“Comsource”)

 

GEFAHI

 

 

 

 

 

 

 

GEFAHI Master Lease Agreement

 

 

 

EMC Corporation

 

GEFAHI

 

 

 

 

 

 

 

License Agreement

 

12/31/2001

 

Classic Solutions Pty Limited (“Classic”)

 

GEFAHI

 

 

 

 

 

 

 

License Agreement

 

 

 

Mercury Interactive

 

GEFAHI

 

 

 

 

 

 

 

Software License Agreement

 

No date provided

 

Edify Corporation (“Edify”)

 

GEFAHI (“Licensee”)

 

 

 

 

 

 

 

Assignment Agreement

 

4/24/2002

 

Sterling Commerce / Connect Direct

 

GEFAHI

 

--------------------------------------------------------------------------------

(3) To be assigned post-Closing.

 

11

--------------------------------------------------------------------------------


 

Schedule 1.1(e)

 

Genworth Contracts

 

1.               all contracts and arrangements to which Financial Assurance
Company Limited is a party, including those within the definitions of Residual
Assets, Residual Liabilities, Retained Insurances, Transferring Assets,
Transferring Liabilities, Transferring Contracts, Transferring Insurances,
Reinsurance Contracts (as such terms are defined in the UK Transfer Plan

 

2.               all contracts and arrangements to which Vie Plus S.A. is a
party to the extent relating to its payment protection business, including the
marketing, sale, and administration thereof

 

3.               all contracts and arrangements to which any of Financial
Insurance Company Limited, Consolidated Insurance Group Limited, GE Financial
Assurance, Compania de Seguros y Reaseguros de Vida SA and GE Financial
Insurance, Compania de Seguros y Reaseguros SA is a party

 

4.               GE Homebuyer Privileges Lender Participation Agreements as
listed on Annex A attached hereto in the name of GEMICO on behalf of General
Electric Company and certain of its business units.

 

5.               All agreements involving a member of the GE Group whereby a
member of the GE Group acquired any member of the Genworth Group from a third
party, except for any rights of a member of the GE Group under such agreement
relating to any member of the GE Group acquired under any such agreement.

 

6.               The lessee’s interest in the co-location/Sublease Agreement
dated April 1, 2002 between GE Real Estate and GE Asset Management for space
located at 601 S. Figouroa Street, Los Angeles, CA, USA.

 

7.               The lessee’s interest in the lease dated January 20, 1977, as
amended March 31, 1987, August 30, 1979, March 26, 1980, January 6, 1984,
June 8, 1989, November 16, 1993, December 16, 1994, December, 19, 1995,
April 26, 1996, January 16, 1997, July 22, 1997, April 28, 1998, March 28, 2001
(letter of understanding) and September, 2002 between Stamford Square Associates
L.P. and GE Investment Distributors, Inc. for space located at 3001 Summer
Street, Stamford, CT, USA.

 

 

1

--------------------------------------------------------------------------------


 

Annex A to Schedule 1.1(e)

 

HomeBuyer Privileges Lender Agreements

 

1.             1st Advantage Mortgage, L.L.C.

2.             Abn Amro Mortgage Group, Inc.

3.             Advance Mortgage Corporation

4.             Access National Mortgage

5.             Affordable Home Mortgage, Llc

6.             Alliance Mortgage Banking Corp.

7.             Alliance Mortgage Company Dba First Alliance Bank

8.             Alpine Bank

9.             American Federal Mortgage Corp.

10.           American Heritage Mortgage Corp.

11.           American Mortgage Express Financial

12.           American Mortgage Service Company

13.           American Residential Mortgage Corp.

14.           American United Mortgage Corp

15.           Amerihome Mortgage Company, Llc

16.           Amerisouth Mortgage Company

17.           Ameristar Mortgage Corporation

18.           Arlington Capital Mortgage Corporation

19.           Aspen Mortgage Services

20.           Atlantic Coast Federal

21.           Baltimore American Mortgage Corp.

22.           Bancplus

23.           Bank of Mauston

24.           Bank of Utah

25.           Bell America Mortgage Llc

26.           Bethpage Federal Credit Union

27.           Boeing Employees Credit Union

28.           Bremer Bank, N.A.

29.           Broadview Mortgage Company

30.           C & K Enterprises, Inc. Dba Pioneer Mortgage

31.           C & R Mortgage Source, Llc

32.           Cape Cod Bank and Trust Company

33.           Capital City Bank

34.           Capital Mortgage Funding L.L.C.

35.           Capitol Commerce Mortgage Co.

36.           Capitol Federal Savings Bank

37.           CapWest Mortgage Corporation

38.           Castle Bank

39.           Cendant Mortgage Corporation

40.           Centurybanc Mortgage

41.           Citizens Federal Savings Bank

42.           Cmg Mortgage, Inc.

 

2

--------------------------------------------------------------------------------


 

43.           Coastal Funding Group

44.           Coastal Mortgage Services, Inc.

45.           Colban Funding

46.           Colban Funding Inc.

47.           Colonial National Mortgage Corporation

48.           Columbia National, Inc.

49.           Commercial Federal Bank

50.           Commonfund Mortgage Corp.

51.           Community Banc Mortgage Llc

52.           Community First Bank

53.           Comunity Lending, Inc.

54.           Cornerstone Home Mortgage Corp.

55.           Cuc Mortgage Corporation

56.           Draper and Kramer Mortgage Corp.

57.           Eastern Bank

58.           Eastern Financial Florida Credit Union

59.           Easthampton Savings Bank

60.           E-Loan, Inc.

61.           Eustis Mortgage Corporation

62.           Exchange Financial Corporation

63.           Extraco Mortgage

64.           Fairway Independent Mortgage Company

65.           Family Choice Mortgage Corporation

66.           First Citizens Bank and Trust Company

67.           First Commonwealth Mortgage Corp.

68.           First Eastern Mortgage Corp.

69.           First Federal

70.           First Federal Savings Bank of America

71.           First Financial Bank

72.           First Financial, A Division of Ivy Mortgage

73.           First Mortgage Funding, Llc

74.           First National Bank of Estes Park

75.           First Priority Mortgage Inc.

76.           First Tennessee Bank, N. A.

77.           Firstmerit Bank, N.A.

78.           Firstrust Mortgage Service

79.           Flick Mortgage Investors, Inc.

80.           Fnb Salem Bank & Trust, N.A.

81.           Fox Cities Mortgage Corporation

82.           Franklin American Mortgage Company

83.           Golf Savings Bank

84.           Grafton Suburban Credit Union

85.           Great Midwest Bank, S.S.B.

86.           Greenpoint Mortgage Funding, Inc.

87.           Group One Mortgage Corporation

88.           Harris Trust and Savings Bank - Chicago Real

 

3

--------------------------------------------------------------------------------


 

89.           Harwood-Russell Mortgage, Inc.

90.           Heritage Federal Credit Union

91.           Hibernia National Bank

92.           Home Finance of America

93.           Home Financing Center, Inc.

94.           Home Funding Finders, Inc.

95.           Home Mortgage Assured Corporation

96.           Home Security Mortgage Corp.

97.           Homebanc Mortgage Corporation

98.           Homebound Mortgage

99.           Homestead Funding Corp.

100.         Homevest Mortgage Corporation

101.         Hudson River Bank and Trust Company

102.         Iberia Bank

103.         Integra Bank N.A.

104.         Intermountain Mortgage Company, Inc.

105.         Ipi Skyscraper Mortgage Corporation

106.         Ivanhoe Financial

107.         Jersey Mortgage Company

108.         L & G Mortgagebanc, Inc.

109.         Lake Mortgage Company, Inc.

110.         Leader Mortgage Company

111.         Lender’s One

112.         Lendia

113.         Liberty Bank

114.         Liberty Bank, FSB

115.         Loancity.Com

116.         Lundin and Associates, Inc.

117.         Mainline Mortgage Corporation

118.         Mann Financial Inc.

119.         Mc Cue Mortgage Company

120.         Member First Mortgage, Llc

121.         Metro Resources Service Corporation

122.         MFC Mortgage, Inc.

123.         Midway Mortgage Company, Inc.

124.         Mortgage Centre, L.C.

125.         Mortgage Financial Services, Inc.

126.         Mortgage Investors Group, L.P.

127.         Mortgage Loan Specialists

128.         Mortgage Master, Inc.

129.         Mortgage Partners Financial Services

130.         Myers Park Mortgage

131.         National Mortgage Access, Inc.

132.         Nations Home Mortgage

133.         New England Federal Credit Union

134.         Nvr Mortgage Finance, Inc.

 

4

--------------------------------------------------------------------------------


 

135.         Oceanfirst Bank

136.         Old Second National Bank of Aurora

137.         Pacific Republic Mortgage Corporation

138.         Paramount Mortgage Company

139.         Park National Bank

140.         Pathfinder Bank

141.         Patriot Funding

142.         Phoenix Savings Bank

143.         Pinnacle Mortgage Group, Inc.

144.         Pirimar Home Loans

145.         Prairie State Mortgage

146.         Premier Mortgage Group, A Limited

147.         Prime Home Mortgage, Inc.

148.         PrimeTrust Bank

149.         Princeton Mortgage Corporation

150.         Provantage Funding Corporation

151.         Pulaski Mortgage Company

152.         Rbc Centura Bank

153.         RBCMortgage

154.         Real Estate Mortgage Corp.

155.         Republic Mortgage Llc

156.         Republic State Mortgage

157.         Residential Mortgage Group, Inc.

158.         Resource Lender

159.         R-G Crown Bank, FSB

160.         RMS & Associates

161.         Royal Mortgage Corp.

162.         Salem Five Cents Savings Bank

163.         Sandy Spring National Bank of Maryland

164.         Schmidt Mortgage Company

165.         Scme Mortgage Bankers, Inc.

166.         Seattle Savings Bank and

167.         Sidus Financial Corporation

168.         Sierra Pacific Mortgage Co., Inc.

169.         Southbank, F.S.B.

170.         Southern Community Banc Mortgage

171.         Sovereign Bank

172.         Space Coast Credit Union

173.         Sterling Savings Bank And/Or Action Mortgage Co.

174.         Stockton Turner

175.         Suburban Mortgage, Inc.

176.         Summit Lending of Hawaii

177.         Sun American Mortgage Corporation

178.         Sunset Bank

179.         Suntrust Bank

180.         Taylor, Bean and Whitaker Mortgage Corp.

 

5

--------------------------------------------------------------------------------


 

181.         The First National Bank of South Mississippi

182.         The Mortgage People Company

183.         The Northern Ohio Investment Company

184.         Town & Country Bank

185.         Transland Financial Services

186.         Trident Mortgage Company

187.         Trustcorp Mortgage Company

188.         Ulster Savings Bank

189.         Unifirst Mortgage Corporation

190.         Union Federal Savings Bank of Indianapolis

191.         United Capital Mortgage Corp.

192.         United Kingfield Bank

193.         United Mortgage

194.         Universal Mortgage Corp. of Wisconsin

195.         Unizan Bank, National Association

196.         Usa Funding Corp.

197.         Vitek Mortgage Group

198.         Washington Federal Savings

199.         Washington Mutual Bank, FA

200.         Waterfield Financial Corporation

201.         Watson Mortgage

202.         Weichert Financial Services

203.         Westlend Mortgage Group, Llc

204.         Wilson Bank and Trust

 

6

--------------------------------------------------------------------------------


 

Schedule 2.1(a)

 

Plan of Separation

 

The Separation shall be effected in accordance with the plan and structure set
forth in the following documents:

 

1.               Annex A sets forth the movements of U.S. GEFA/MI entities
required to effect the Separation.

 

2.               Annex B sets forth the movements of Mortgage International
entities required to effect the Separation.  As indicated therein, certain
movements will occur prior to the Closing Date.

 

3.               Annex C document sets forth the movements of European business
entities required to effect the Separation.  As indicated therein, certain
movements will occur prior to the Closing Date.

 

4.               Annex D reflects the Genworth and GEFAHI Pro-Forma
organizational charts upon consummation of the Separation.

 

 

1

--------------------------------------------------------------------------------


 

Master Agreement Schedule 2.1(a) Plan of Separation

 

Annex A

 

 

2

--------------------------------------------------------------------------------


 

Transactions Involving GE Capital Insurance Agency, Inc. on the Closing Date

 

1.) Contribution by GECC to GEI of GE Capital Insurance Agency, Inc. (GECIA).
2.) GEI then contributes same to GEFAHI.  3.) GEFAHI contributes GECIA to
Genworth.  4.) Genworth dividends GECIA to GEFAHI

 

[ex101schedimage002.jpg]

 

3

--------------------------------------------------------------------------------


 

Transactions Involving GEFA Subsidiary I, Inc. and GEFA Real Estate Holding LLC
on the Closing Date

 

1.) Distribution by GNA Corporation of 100% of its membership interest in GEFA
Real Estate Holding LLC to GEFAHI  2.) GEFAHI contributes 100% of its membership
interest in GEFA Real Estate Holding LLC to GEFA Subsidiary I, Inc.

 

[ex101schedimage004.jpg]

 

List A

 

Forrer FA LLC

Franklin FA LLC

Glendale FA LLC

Park Center FA LLC

Pewaukee FA LLC

Riverside Distribution LLC

Eastgate Distribution LLC

 

4

--------------------------------------------------------------------------------


 

On the Closing Date, GNA Corporation dividends Trooper Communications
Corporation and Trooper Investment, Inc. to GEFAHI

 

[ex101schedimage006.jpg]

 

5

--------------------------------------------------------------------------------


 

Prior to the Closing Date the following transactions took place with respect to
the ownership of Union Fidelity Life Insurance Company:  1. FHL paid a stock
dividend of the shares it held in UFLIC to GECA and GEFAHI, its respective
shareholders, 2. GECA paid a stock dividend of the UFLIC shares it received from
FHL and all of its own interest in UFLIC to GNA, 3. GNA paid a stock dividend of
such shares to GEFAHI, 4. GEFAHI paid a stock dividend of the shares it received
from GNA plus the shares it received from FHL (together equal to 100% of UFLIC’s
outstanding common stock) to GEI, Inc. and 5. GEI, Inc. sold such shares to
GECS.

 

[ex101schedimage008.jpg]

 

6

--------------------------------------------------------------------------------


 

On the Closing Date, GEFAHI contributes GNA Corp. together with its subsidiaries
to Genworth

 

[ex101schedimage010.jpg]

 

LIST A1

Special Purpose Vehicles

•                  GEFA Special Purpose Two, LLC (DE) 31-1690510

•                  GEFA Special Purpose Six, LLC (DE) 42-1530159

•                  GEFA Special Purpose Five, LLC (DE) 54-2051732

•                  GEFA Special Purpose One, LLC (DE) 54-1962100

•                  GEFA Special Purpose Three, LLC (DE) 54-2008176

•                  GEFA Special Purpose Four, LLC (DE) 54-2033401

 

LIST B1

•                  IFN Insurance Agency, Inc.

•                  FFRL of New Mexico, Inc. (NM) 85-0442857

•                  Forth Financial Resources of Alabama, Inc. (AL) 58-1659603

•                  Forth Financial Resources of Hawaii, Inc. (HI) 36-3916991

•                  Forth Financial Resources Insurance Agency of Massachusetts,
Inc. (MA) 36-3825210

 

LIST C1

Hochman & Baker, Inc. (IL) and subsidiaries:

•                  Hochman & Baker Securities, Inc. (IL)

•                  Hochman & Baker Insurance Services, Inc. (IL)

•                  Hockhman & Baker Investment Advisory Services, Inc. (IL)

 

LIST A

 

Special Purpose Vehicles

•                  GEFA Special Purpose Two, LLC7 (DE) 31-1690510

•                  GEFA Special Purpose Six, LLC (DE) 42-1530159

•                  GEFA Special Purpose Five, LLC (DE) 54-2051732

•                  GEFA Special Purpose One, LLC (DE) 54-1962100

•                  GEFA Special Purpose Three, LLC (DE) 54-2008176

•                  GEFA Special Purpose Four, LLC (DE) 54-2033401

 

The ownership of the Special Purpose Vehicles will not change as a result of the
Separation - ownership percentages not reflected

 

LIST B

Hochman & Baker, Inc. (IL) and subsidiaries:

•                  Hochman & Baker Securities, Inc. (IL)

•                  Hochman & Baker Insurance Services, Inc. (IL)

•                  Hockhman & Baker Investment Advisory Services, Inc. (IL)

 

LIST C

IFN Insurance Agency, Inc.

•                  FFRL of New Mexico, Inc. (NM) 85-0442857

•                  Forth Financial Resources of Alabama, Inc. (AL) 58-1659603

•                  Forth Financial Resources of Hawaii, Inc. (HI) 36-3916991

•                  Forth Financial Resources Insurance Agency of Massachusetts,
Inc. (MA) 36-38252107

 

7

--------------------------------------------------------------------------------


 

On the Closing Date, GEFAHI contributes Brookfield Life Assurance Company to
Genworth

 

[ex101schedimage012.jpg]

 

8

--------------------------------------------------------------------------------


 

Miscellaneous GEFAHI Transfers

 

On the Closing Date, GEFAHI contributes GE Mortgage Holdings, LLC together with
its subsidiaries to Genworth

 

[ex101schedimage014.jpg]

 

9

--------------------------------------------------------------------------------


 

On the Closing Date, GEFAHI contributes all stock held in the following
companies to Genworth:

 

(a) GE Group Retirement, Inc.

 

(b) GE Group Administrators

 

(c) Fee for Service, Inc.

 

(d) GE Group Life Assurance Company

 

(e) LTC, Incorporated

 

[ex101schedimage016.jpg]

 

10

--------------------------------------------------------------------------------


 

On the Closing Date, GEFAHI contributes Viking Insurance Co., Ltd. to Genworth

 

[ex101schedimage018.jpg]

 

Sequencing of Events to Move Viking into Genworth

 

• Viking paid dividend to GELCO of $225MM

 

• GELCO paid intercompany payable to GEFAHI for $23MM

 

• GECC lent  $202MM to GEI, GEI contributed cash to GEFAHI

 

• Prior to the Closing Date, GEFAHI purchased Viking from GELCO

 

• On the Closing Date GEFAHI contributes Viking to Genworth

 

11

--------------------------------------------------------------------------------


 

Miscellaneous GEFAHI Transfers

 

On the Closing Date, GEFAHI contributes Dental Holdings, Inc. together with its
subsidiary to Genworth

 

[ex101schedimage020.jpg]

 

12

--------------------------------------------------------------------------------


 

On the Closing Date, GEFAHI contributes Centurion Capital Group, Inc. together
with its subsidiaries to Genworth

 

[ex101schedimage022.jpg]

 

13

--------------------------------------------------------------------------------


 

On the Closing Date, GEFAHI contributes minority interests (3.1% and 2.3%) of GE
Life and Annuity Assurance Company and Federal Home Life Insurance Company
respectively to GECA through Genworth and GNA Corporation

 

Transfer effected by:

 

• On the Closing Date, GEFAHI contributes 3.1% ownership in GELAAC to Genworth
(800 shares)

 

• On the Closing Date, GEFAHI contributes 2.3% interest in FHL to Genworth
(5,125 shares)

 

• Immediately subsequent thereto, Genworth contributes such interests to GNA
Corporation who in turns contributes its ownership in GELAAC and FHL to GECA. 
In addition, FHL dividends its interest in GELAAC to GECA.

 

[ex101schedimage024.jpg]

 

14

--------------------------------------------------------------------------------


 

Annex B

 

15

--------------------------------------------------------------------------------


 

Move UK Mortgage Entities into GEFA UK Holdings Ltd.

 

[ex101schedimage026.jpg]

 

16

--------------------------------------------------------------------------------


 

BR Purchase of UK Mortgage Co.

 

[ex101schedimage028.jpg]

 

17

--------------------------------------------------------------------------------


 

Move Guernsey Mortgage Entity into GEFA International Holdings, Inc.

 

[ex101schedimage030.jpg]

 

18

--------------------------------------------------------------------------------


 

Sale of GE Capital Mortgage Insurance Company of Canada to New GEMIC Holdings
Company

 

[ex101schedimage032.jpg]

 

--------------------------------------------------------------------------------

* Other Canadian legal entities own remaining 47%

 

New GEMIC Holdings Company will acquire the stock of GECMIC from GECMIC
Holdings. As a result, GECMIC Holdings will be “out.”

 

19

--------------------------------------------------------------------------------


 

Move Australian Mortgage Insurance Business into GEFA International Holdings,
Inc. (Asset Transfer)

 

[ex101schedimage034.jpg]

 

As a result of the Asset Transfer, entities on left Will not be contributed to
Genworth

 

20

--------------------------------------------------------------------------------


 

Annex C

 

21

--------------------------------------------------------------------------------


 

[ex101schedimage036.jpg]

 

Transaction was completed 3/31/04

 

22

--------------------------------------------------------------------------------


 

GEFI Creditor Legal Entity Moves

 

Funding pre Closing

 

[ex101schedimage038.jpg]

 

23

--------------------------------------------------------------------------------


 

GEFI Creditor Legal Entity Moves

 

GEFAHI Acquisitions Pre Closing

 

[ex101schedimage040.jpg]

 

24

--------------------------------------------------------------------------------


 

GEFI Creditor Legal Entity Moves

 

Genworth Acquisitions Post Closing

 

[ex101schedimage042.jpg]

 

25

--------------------------------------------------------------------------------


 

[ex101schedimage044.jpg]

 

26

--------------------------------------------------------------------------------


 

Annex D

 

27

--------------------------------------------------------------------------------


 

Genworth Organizational Chart at Closing

 

List A

 

Special Purpose Vehicles

•                  GEFA Special Purpose Two, LLC7(3) (DE) 31-1690510 (8

•                  GEFA Special Purpose Six, LLC(4) (DE) 42-1530159

•                  GEFA Special Purpose Five, LLC(5) (DE) 54-2051732

•                  GEFA Special Purpose One, LLC (DE) 54-1962100

•                  GEFA Special Purpose Three, LLC (DE) 54-2008176

•                  GEFA Special Purpose Four, LLC (DE) 54-2033401

 

List B

 

• Non-Controlling Ownership

• Forth Financial Resources of Texas, Inc. (TX) 74-2394186

• Forth Financial Resources of Oklahoma Agency, Inc. (OK) 74-2478420

 

List C

•                  Centurion Capital Group Inc. (AZ) 86-0898056

•                  GE Private Asset Management, Inc. (CA) 95-3551439

•                  GE Financial Trust Company (AZ) 86-0770473

•                  Centurion Financial Advisors Inc. (DE) 33-0877514

•                  Centurion-Hesse Investment Management Corp. (DE) 33-0889823

•                  Centurion-Hinds Investment Management Corp. (DE) 33-0886256

 

List D

 

•                  IFN Insurance Agency, Inc.

•                  FFRL of New Mexico, Inc. (NM) 85-0442857

•                  Forth Financial Resources of Alabama, Inc. (AL) 58-1659603

•                  Forth Financial Resources of Hawaii, Inc. (HI) 36-3916991

•                  Forth Financial Resources Insurance Agency of Massachusetts,
Inc. (MA) 36-3825210

 

[ex101schedimage045.jpg]

 

Reflects capitalized companies only.  Does not include limited partnerships or
investment companies whose shares are owned by individual investors or insurance
companies.

 

--------------------------------------------------------------------------------

(1) Companies outside the Genworth Group which are included to delineate
upstream ownership or other pertinent relationships.

 

(2) Remainder owned by 3rd parties.

 

(3) See List A - 37.58% owned by GECA; 37.95% owned by GELACC 24.47% owned by
FCL

 

(4) See List A - 56.58% owned by GECA; 24.28% owned by FCL; 19.14% owned by
GELAAC

 

(5) See List A - 93.87% owned by GECA; 6.13% owned by GELAAC

 

28

--------------------------------------------------------------------------------


 

GEFAHI Subsidiaries Organizational Chart at Closing

 

List A

 

GEFA Real Estate Holding LLC (DE) - subsidiaries include:

Forrer FA LLC (DE) 04-3713086

Franklin FA LLC (DE) 11-3653525

Glendale FA LLC (DE) 11-3653530

Park Center FA LLC (DE) 13-4219233

Pewaukee FA LLC (DE) 11-3653527

Riverside Distribution Center LLC (DE) 31-1784312

Eastgate Distribution Center LLC (DE) 31-1780670

 

 

[ex101schedimage046.jpg]

 

Reflects capitalized companies only.  Does not include limited partnerships or
investment companies whose shares are owned by individual investors or insurance
companies.

Footnotes 1 and 2 do not exist

 

--------------------------------------------------------------------------------

(3)     Remainder owned by third parties

(4)     Majority owned by GECC, and remainder owned by other GE affiliated
entities

(5)     One (1) ordinary share held by GE Capital International Holdings Corp as
nominee

(6)     GECC’s direct investment in General Hipotecaria (Mexico) is 56.2%, and
the remaining ownership is held by GE Capital de Mexico, S. de R.L. de C.V.
which is owned by GECC (89.03%), GE Mexico S.A. de C.V. (10.96%), and General
Electric Credit Corporation of Tennessee (0.01%).

(7)     GECMIC Holdings Inc. is owned by: General Electric Capital Canada Inc.
(53%), GE Railcar Services, Inc. (20%), 2762617 Canada Inc. (9%) and General
Electric Canada Equipment Finance GP (18%).

(8)     Jointly owned by GECC (20%) and GE Capital International Financing
Corporation (80%), the latter of which is a wholly owned subsidiary of GE
Capital Global Financial Holdings, Inc., owned by GECC (63.43%) and various
other GE affiliated entities

 

29

--------------------------------------------------------------------------------


 

 

Schedule 2.1(b)

 

Delayed Transfer Assets

 

1.               If the required Consents and Governmental Approvals to transfer
the assets of the following entities to Genworth or one of its subsidiaries have
not been obtained by December 28, 2004 then all of the issued and outstanding
capital stock of such entities will be transferred to Genworth on or prior to
December 31, 2004:

 

•                  Financial Assurance Company Limited (which includes its
ownership of Financial Insurance Company Limited, Consolidated Insurance Group
Limited, GE Financial Assurance, Compania de Seguros y Reaseguros de Vida S.A
and GE Financial Insurance, Compania de Seguros y Reaseguros S.A.)

 

2.               Any and all Assets and Liabilities of FACL that are for any
reason not transferred to or assumed by a member of the Genworth Group under the
UK Transfer Plan (including Retained Insurances and Residual Liabilities) shall,
effective as of the effective date of the UK Transfer Plan, automatically be
deemed for all purposes to be Genworth Assets and Genworth Liabilities,
respectively.

 

3.               Any and all Assets and Liabilities of Vie Plus that arise under
or otherwise relate to the payment protection business of Vie Plus that are for
any reason not transferred to or assumed by a member of the Genworth Group under
the French Transfer Plan or the French Transfer Agreement shall, effective as of
the effective date of the French Transfer Plan, automatically be deemed for all
purposes to be Genworth Assets and Genworth Liabilities, respectively.

 

4.               All of Financial Assurance Company Limited’s rights to use the
name “Financial Assurance Company Limited” or any derivative thereof shall,
effective as of the date the UK Transfer Plan is approved in all relevant
jurisdictions but subject always to the provisions of the European Transition
Services Agreement, be transferred to Genworth’s subsidiary, Financial New Life
Company Limited.

 

 

1

--------------------------------------------------------------------------------


 

Schedule 2.2(a)(i)

 

Genworth Assets

 

•                  all Assets of GEFAHI other than those listed on
Schedule 2.2(b)(i) as Excluded Assets

 

•                  all Assets of Financial Assurance Company Limited, including
those within the definitions of Residual Assets, Residual Liabilities, Retained
Insurances, Transferred Assets, Transferring Liabilities, Transferring
Contracts, Transferring Insurances, Reinsurance Contracts (as such terms are
defined in the UK Transfer Plan) (such Assets include the FACL Bonds;  the
Active FACL Bonds may be transferred later pursuant to this Agreement at which
time they would become Excluded Assets)

 

•                  all Assets of Vie Plus S.A. to the extent relating to its
payment protection business, including the marketing, sale, and administration
thereof

 

•                  the intellectual property listed on Exhibit 1 to
Schedule 2.2(a)(i) hereto.

 

 

1

--------------------------------------------------------------------------------


 

Exhibit 1 to Schedule 2.2(a)(i)

 

MASTER AGREEMENT IP SCHEDULES

 

I.              TRADEMARKS:

 

The following trademarks and service marks, together with the goodwill of the
business associated therewith, and all common law rights, registrations and
applications for registration thereof, and all rights therein provided by
international treaties or conventions, and all reissues, extensions and renewals
of any of the foregoing:

 

GE FINANCIAL ASSURANCE HOLDINGS, INC.

 

TRADEMARK

 

COUNTRY/
STATE

 

REG. NO.

 

REG. DATE

 

APP. NO.

 

APP. DATE

 

STATUS

 

NOTES

QUICK APP

 

U.S.

 

 

 

 

 

76-347,564

 

12/12/2001

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROTECTION 1 ONE AND DESIGN

 

U.S.

 

 

 

 

 

76-286,633

 

12/17/2001

 

ABANDONED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENIUS

 

U.S.

 

2,652,604

 

11/19/2002

 

76-248,870

 

05/01/2001

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BIG CASE AND DESIGN

 

U.S.

 

2,512,617

 

11/17/2001

 

76-223,585

 

03/13/2001

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BEYOND MONEY

 

U.S.

 

 

 

 

 

76-190,041

 

01/05/2001

 

PENDING

 

ITU Application

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RETIREMENT INCOME ROADMAP

 

U.S.

 

 

 

 

 

76-160,353

 

11/3/2000

 

ABANDONED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL ACCESS

 

U.S.

 

 

 

 

 

76-095,646

 

07/25/2000

 

PENDING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FUND COMPANY SERVICES

 

U.S.

 

 

 

 

 

76-008,644

 

03/24/2000

 

ABANDONED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AFFLUENT MARKET SERVICES GROUP

 

U.S.

 

2,447,241

 

04/24/2001

 

76-008,643

 

03/24/2000

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAVVY

 

U.S.

 

 

 

 

 

75-937,210

 

03/07/2000

 

ABANDONED

 

 

 

2

--------------------------------------------------------------------------------


 

TRADEMARK

 

COUNTRY/
STATE

 

REG. NO.

 

REG. DATE

 

APP. NO.

 

APP. DATE

 

STATUS

 

NOTES

INVESTOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CENTER FOR FINANCIAL LEARNING.COM AND DESIGN

 

U.S.

 

 

 

 

 

75-916,446

 

02/10/2000

 

ABANDONED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REPFINDER

 

U.S.

 

 

 

 

 

75-878,548

 

12/22/1999

 

ABANDONED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIVING SECURITY

 

U.S.

 

 

 

 

 

75-866,505

 

12/07/1999

 

ABANDONED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIMPLE SECURITY

 

U.S.

 

2,643,414

 

10/29/2002

 

75-783,577

 

08/24/1999

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE GIFT TO REMEMBER

 

U.S.

 

2,316,514

 

02/08/2000

 

75-627,099

 

01/25/1999

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUSTOM CHOICE

 

U.S.

 

2,622,601

 

09/24/2002

 

75-598,255

 

12/02/1998

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YOUR LIFETIME FINANCIAL PARTNER

 

U.S.

 

2,328,218

 

03/14/2000

 

75-529,708

 

07/31/1998

 

REGISTERED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CUSTOM CHOICE

 

U.S.

 

2,138,213

 

02/24/1998

 

75-085,610

 

04/09/1996

 

REGISTERED

 

Assigned from First Colony Life Insurance 11/03/1998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIVING SECURITY

 

U.S.

 

689,253

 

12/01/1959

 

72-070,128

 

03/23/1959

 

CANCELLED

 

Unclear if owned by Zurich American Insurance Co.- missing link in chain of
title

 

3

--------------------------------------------------------------------------------


 

II.            DOMAIN NAMES:

 

Domain Name

AccountHolder.com

AddedOptions.com

Administradora-Habitat.com.mx

AdvancedAgeAlternative.com

AgentAccess.com

AmericanMayFlower.com

APP-Ease.com

arbejdsloeshed.dk

arbejdsloshed.com

arbejdsloshed.dk

arbejdsløshedsforsikring.dk

argusmax.fr

betalingsbeskyttelse.com

betalingsforsikring.com

BGAInfo.com

bjg-ccm.com

BrokerageInfo.com

Buy-A-GIC.com

BuyGICS.com

Buy-GICS.com

CCentertain.com

CCMGI.com

 

4

--------------------------------------------------------------------------------


 

Domain Name

CenterForFinancialLearning.com

Center-For-Learning.com

Centrust.com

Centurioncm.com

Certilink.biz

CertiLink.com

CertiLink.net

CertiLink.org

CertiLink2.com

cfi.co.uk

ChampionshipLife.com

ChampionshipLifeInsurancePlan.com

CheckSixProductions.com

CheckSixProductions.net

claim-center.co.uk

claim-centre.co.uk

claimfortravel.co.uk

ClaimForTravel.com

Click-For-A-GIC.com

ComboOnce.com

ContingentLife.com

Coordinated-Care.com

debtprotect.co.uk

DebtProtect.com

 

5

--------------------------------------------------------------------------------


 

Domain Name

DistributorAccess.com

DL10.com

DL20.com

DynamicLearningPlan.com

DynamicLearningPlan.net

eguidance.co.uk

EPPIStaging.com

eWorksite.com

facl.co.uk

facl.de

FACL.dk

facl.it

facl.nl

facl-invest.co.uk

FederalColumn.com

FGIACustomerService.com

FGIACustomerService.net

FGIAInqueries.com

FGIAInquiries.com

FGIAQuestions.com

ficl.de

FICL.dk

ficl.it

ficl.nl

 

6

--------------------------------------------------------------------------------


 

Domain Name

figsl.co.uk

FIGSL.com

FinancialAssurance.com

FinancialEarning.com

FinancialEarning.net

FinancialEarning.org

FinancialLearning.biz

FinancialLearning.com

Financial-Learning.com

FinancialLearning.info

FinancialLearning.net

Financial-Learning.net

FinancialLearning.org

Financial-Learning.org

FinancialLearningCenter.com

Financialphobia.com

Financial-Phobia.com

FinancialPhobias.com

FinancialPhobic.com

Financialphobics.com

financialwisdom.co.uk

FirstColonyLife.com

Firstrak.com

FundMinder.com

 

7

--------------------------------------------------------------------------------


 

Domain Name

generalhipotecaria.com

generalhipotecaria.com.mx

GPX-One.com

GuaranteedAssetProtection.com

GuaranteedOne.com

GuardingYourFuture.com

HarvestLife.com

HarvestProtector.com

HarvestUniversalProtector.com

HarvestWealthGuard.com

HesseFinancial.com

Hindsfg.com

HomeBuyerPrivileges.com

HomeBuyerPrivileges.info

HomeBuyerPrivileges.net

HomeBuyerPrivileges.org

HomeNow.com

HomeNow.info

HomeNow.org

HomePartnership.biz

HomePartnership.com

HomePartnership.net

HomePartnership.org

HomeVendorGuide.com

 

8

--------------------------------------------------------------------------------


 

Domain Name

HouseSaleHelper.com

HouseVendor.com

IdealTerm.com

JobCare.info

JointLifeProtector.com

laaneforsikring.com

laaneforsikring.dk

laneforsikring.com

LendingPartnerLocator.com

LendingPartnerLocator.info

LendingPartnerLocator.net

LendingPartnerLocator.org

LifeAccidentSicknessUnemployment.com

loanprotect.co.uk

loanprotector.co.uk

LTCDigitalOffice.biz

LTCDigitalOffice.com

LTCDigitalOffice.info

LTCDigitalOffice.net

LTCDigitalOffice.org

managingmymoney.co.uk

MIConnect.com

Midinero.com

Mortgage-OmniScore.com

 

9

--------------------------------------------------------------------------------


 

Domain Name

Mortgage-Score.com

my-claim-online.co.uk

My-Claim-Online.com

mycover.co.uk

MyCover.com

my-online-claim.co.uk

My-Online-Claim.com

MyRetirementIncomeRoadmap.com

MySelectSite.com

mytravelclaim.co.uk

MyTravelClaim.com

my-travel-claim.co.uk

My-Travel-Claim.com

NetOriginate.biz

NetOriginate.com

NetOriginate.net

NetOriginate.org

oekonomisikring.com

oekonomisikring.dk

økonomiforsikring.dk

okonomisikring.com

økonomisikring.com

okonomisikring.dk

økonomisikring.dk

 

10

--------------------------------------------------------------------------------


 

Domain Name

Online-Claim.com

online-claim.co.uk

OwnersPack.com

PaymentProtection.org

paymentprotectioninsurance.co.uk

PaymentProtectionInsurance.com

personalloanprotection.co.uk

PersonalLoanProtection.com

PeterGreenberg.com

PeterGreenburg.com

PlusQueLargus.com

plusquelargus.tm.fr

ProductivityPrivileges.com

redundancycover.co.uk

RedundancyCover.com

protectyourpet.co.uk

rdplus.fr

RetirementIncomeRoadmap.com

SCACredit.com

SCACredit.net

sortme.co.uk

SortMe.com

SusesChoice.com

SusesChoice.net

 

11

--------------------------------------------------------------------------------


 

Domain Name

SusiesChoice.com

SusiesChoice.net

SuzeChoice.com

SuzeChoice.info

SuzeChoice.net

SuzesChoice.com

SuzesChoice.net

SuzieChoice.com

SuzieChoice.net

SuzysChoice.com

SuzysChoice.net

TerraFinancial.com

travelcenter-claims.co.uk

travelcentre-claims.co.uk

TravelCentre-Claims.com

travel-claim.co.uk

Travel-Claim.com

TravelDetective.org

TravelDetectives.com

uktravelclaim.co.uk

UKTravelClaim.com

VendersPack.com

worldcover.co.uk

WorldCover.com

 

12

--------------------------------------------------------------------------------


 

Domain Name

worldcoverdirect.co.uk

WorldCoverDirect.com

WorldCoverOnline.com

worldcoveronline.co.uk

 

13

--------------------------------------------------------------------------------


 

III.           SOFTWARE, TOOLKITS AND OTHER MATERIALS

 

A.            All (i) copyrights, mask work rights, database rights and design
rights, whether or not registered, published or unpublished, and registrations
and applications for registration thereof, and all rights therein whether
provided by international treaties or conventions or otherwise and (ii) trade
secrets associated with the following:

 

1.

 

MyGoals:
Genworth Group’s MyGoals H/R Software

 

 

 

2.

 

Privacy/Opt-Out:
Genworth Group’s Consumer Privacy Management Software

 

 

 

3.

 

Complaint Log System (CLS):
Genworth Group’s Complaint Log System Software

 

 

 

4.

 

Death Claims System:
Genworth Group’s Death Claims Cross-Checking Software

 

 

 

5.

 

EWD:
Genworth Group’s Enterprise-Wide Disbursement Software

 

 

 

6.

 

SMART:
Genworth Group’s Sales Management and Report Tracking System Software

 

 

 

7.

 

e-Learning:
Genworth Group’s developed e-Learning courseware Software

 

 

 

8.

 

Change Control System Software (Europe):
Genworth Group’s web-based Change Control System Software

 

 

 

9.

 

Compliance Management System (CMS):
Genworth Group’s Compliance Management System Software

 

 

 

10.

 

Genworth Strategic Toolkits, including:
P.I.E.
HomeRun
e-QuTOPS PMO Toolkit, including Project Place Software

 

14

--------------------------------------------------------------------------------


 

11.

 


TRAINING:

“GEFA-U” Course Materials including but not limited to

•    Foundations of Leadership

•    Interview & Selections


BUSINESS LEADERSHIP IMPACT SYMPOSIUM

Lean Transactions

 

 


 

12.

 


HUMAN RESOURCES:

Genworth Group’s Program Materials, including

•    LDP (Leadership Development Program)

•    ALDP (Actuarial Leadership Development Program)

 

 


 


13.


 


RISK:


GENWORTH GROUP’S RISK MANAGEMENT TOOLKIT


 


 


 


14.


 


INFORMATION TECHNOLOGY:


GENWORTH GROUP’S DMADOV METHODOLOGY


 


 


 

15.

 


LEGAL/COMPLIANCE:

Outsourcing Toolkit including the Migration Toolkit

 

 


 


16.


 


OPERATIONS:


GENWORTH GROUP’S CRISIS MANAGEMENT TOOLKIT


 


 


 


17.


 


GE CENTER FOR FINANCIAL LEARNING MATERIALS, INCLUDING THE “MANAGING YOUR CREDIT”
MODULE

 

B.            All copyrights (whether or not registered, published or
unpublished, and registrations and applications for registration thereof, and
all rights therein whether provided by international treaties or conventions or
otherwise) in works of authorship, content, text and materials in electronic and
paper formats (including copyrights in Web pages or portions thereof, online
content, and product and service descriptions and brochures) in existence on the
Closing Date owned by (i) GEFAHI, (ii) Financial Assurance Company Limited, and
(iii) Vie Plus S.A. to the extent relating to its payment protection business
(including the marketing, sale, and administration thereof), other than such
copyrights listed on Schedule 2.2(b)(i) as Excluded Assets.

 

15

--------------------------------------------------------------------------------


 

IV.           PATENTS

 

GE Docket Number

 

H&W File No.

85FA-00100

 

52493.000118
and
52493.000153

85FA-00101

 

52493.000032

 

 

 

85FA-00103

 

52493.000126

85FA-00104

 

52493.000036

85FA-00105

 

52493.000037

85FA-00106

 

52493.000040
and
52493.000170

85FA-00107

 

52493.000041
and
52493.000169

85FA-00108

 

52493.000065

85FA-00109

 

52493.000058
and
52493.000175

85FA-00110

 

52493.000046
and
52493.000191

 

16

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00111

 

52493.000056

85FA-00112

 

52493.000183

85FA-00113

 

52493.000060

85FA-00114

 

52493.000063
and
52493.000188

85FA-00115

 

52493.000061

85FA-00116

 

52493.000059
and
52493.000220

85FA-00117

 

52493.000057

85FA-00118

 

52493.000130

85FA-00119

 

52493.000062

85FA-00120

 

52493.000068

85FA-00121

 

52493.000054
and
52493.000244

85FA-00123

 

52493.000045

85FA-00124

 

52493.000048
and
52493.000217

85FA-00125

 

52493.000047

85FA-00126

 

52493.000053

85FA-00127

 

52493.000050

85FA-00128

 

52493.000067

85FA-00129

 

52493.000066

85FA-00130

 

52493.000075
and
52493.000116

 

17

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00132

 

File # available

 

 

 

85FA-00134

 

52493.000124
and
52493.000235

85FA-00135

 

52493.000070

85FA-00136

 

52493.000072

85FA-00137

 

52493.000073
and
52493.000189

85FA-00138

 

52493.000076
and
52493.000197

85FA-00139

 

52493.000080

85FA-00140

 

52493.000084

 

 

 

 

 

 

 

 

 

 

 

 

85FA-00145

 

52493.000085
and
52493.000201

85FA-00146

 

52493.000086

85FA-00147

 

52493.000087
and
52493.000186

85FA-00148

 

52493.000091
and
52493.000222

85FA-00149

 

52493.000090
and
52493.000225

 

18

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00150

 

52493.000089

85FA-00151

 

52493.000093
and
52493.000212

85FA-00152

 

52493.000095

85FA-00153

 

52493.000096

85FA-00154

 

52493.000221

85FA-00155

 

52493.000099
and
52493.000266

85FA-00156

 

52493.000101
and
52493.000196

85FA-00157

 

52493.000114
and
52493.000193
and
52493.000102

85FA-00158

 

52493.000100

85FA-00159

 

52493.000103

85FA-00160

 

52493.000104
and
52493.000215

85FA-00161

 

File # available

85FA-00162

 

52493.000105

85FA-00163

 

52493.000107
and
52493.000275

 

19

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00164

 

52493.000108

85FA-00165

 

52493.000109

85FA-00166

 

52493.000110

85FA-00167

 

52493.000111

85FA-00168

 

52493.000112
and
52493.000246

85FA-00169

 

File # available

85FA-00170

 

52493.000121
and
52493.000202

85FA-00171

 

52493.000123
and
52493.000338

85FA-00172

 

52493.000119

85FA-00173

 

52493.000129
and
52493.000243

85FA-00174

 

52493.00128

85FA-00175

 

52493.000127
and
52493.000257

85FA-00176

 

52493.000125

85FA-00177

 

52493.000139
and
52493.000224

85FA-00178

 

52493.000145

85FA-00179

 

52493.000135

85FA-00180

 

52493.000131

 

20

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00181

 

52493.000134

85FA-00182

 

52493.000136
and
52493.000242

85FA-00183

 

52493.000143

85FA-00184

 

52493.000138

85FA-00185

 

52493.000141

85FA-00186

 

52493.000142

85FA-00187

 

52493.000163
and
52493.000321

85FA-00188

 

File # available

85FA-00189

 

52493.000133
and
52493.000270

85FA-00190

 

52493.000152
and
52493.000256

85FA-00191

 

52493.000151
and
52493.000274

85FA-00192

 

52493.000155
and
52493.000255

85FA-00193

 

52493.000156
and
52493.000278
and
52493.000337

 

21

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00194

 

52493.000157
and
52493.000273

85FA-00195

 

52493.000164

85FA-00196

 

52493.000165
and
52493.000247

85FA-00197

 

52493.000166
and
52493.000265

85FA-00198

 

52493.000162

85FA-00199

 

52493.000233

85FA-00200

 

52493.000229

85FA-00201

 

52493.000185

85FA-00202

 

52493.000234

85FA-00203

 

52493.000237

85FA-00204

 

52493.000238

85FA-00205

 

52493.000239

85FA-00206

 

52493.000161

85FA-00207

 

52493.000168
and
52493.000282

85FA-00208

 

52493.000171
and
52493.000286

85FA-00209

 

52493.000264
and
52493.000172
and
52493.000304
and
52493.000343

 

22

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00210

 

File # available

85FA-00211

 

File # available

85FA-00212

 

52493.000176
and
52493.000299

85FA-00213

 

52493.000179

85FA-00214

 

52493.000187

85FA-00215

 

52493.000199

85FA-00216

 

52493.000208

85FA-00217

 

52493.000205

85FA-00218

 

52493.000204

85FA-00219

 

52493.000231

85FA-00220

 

52493.000230

85FA-00221

 

52493.000261

85FA-00222

 

52493.000251
and
52493.000328

85FA-00223

 

52493.000252

85FA-00224

 

52493.000253

85FA-00225

 

52493.000260

85FA-00226

 

52493.000262

85FA-00227

 

52493.000277

85FA-00228

 

52493.000281

85FA-00229

 

52493.000302

85FA-00230

 

52493.000301

85FA-00231

 

52493.000297

85FA-00232

 

52493.000296

 

23

--------------------------------------------------------------------------------


 

GE Docket Number

 

H&W File No.

85FA-00233

 

52493.000295

85FA-00234

 

52493.000303

85FA-00235

 

52493.000298

85FA-00236

 

52493.000300

85FA-00237

 

File # available

85FA-00238

 

52493.000328

 

 

 

85FA-00241

 

52493.000203
and
52493.000339

 

 

 

85FA-00243

 

File # available

85FA-00244
(US  85FA-00106)

 

52493.000170
(US .000040)

85FA-00245

 

52493.000308

85FA-00246

 

52493.000309

85FA-00247

 

52493.000311

85FA-00248

 

52493.000312

85FA-00249

 

52493.000160

85FA-00250
129271
RD 30958

 

52493.000310

85FA-00250

 

52493.000313

 

 

 

85FA-00252

 

52493.000258

85FA-00253

 

52493.000346

85FA-00254

 

52493.000344

Assigned to Genworth

 

52493.000349

 

24

--------------------------------------------------------------------------------


 

Schedule 2.2(a)(ii)(B)

 

Capital Stock of GE Subsidiaries

 

American Agriculturist Services, Inc.

American Mayflower Life Insurance Company of New York

Assigned Settlement, Inc.

Assocred S.A.(1)

Brookfield Life Assurance Company Limited

California Benefits Dental Plan

Capital Brokerage Corporation

Centurion Capital Group Inc.

Centurion Financial Advisers Inc.

Centurion-Hesse Investment Management Corp.

Centurion-Hinds Investment Management Corp.

CFI Administrators Limited(2)

CFI Pension Trustees Limited (2)

Consolidated Insurance Group Limited (3)

Dental Holdings, Inc.

Ennington Properties Limited (2)

Federal Home Life Insurance Company

Fee For Service, Inc.

FFRL of New Mexico, Inc.

FFRL Re Corp.

FIG Ireland Limited (2)

Financial Insurance Company Limited (3)

Financial Insurance Group Services Limited (2)

Financial Insurance Guernsey PCC Limited (4)

Financial New Life Company Limited (5)

First Colony Life Insurance Company

Forth Financial Resources Insurance Agency of Massachusetts, Inc.

Forth Financial Resources of Alabama, Inc.

Forth Financial Resources (Hawaii), Ltd.

Forth Financial Resources of Oklahoma Agency, Inc.(6)

Forth Financial Resources of Texas, Inc.(7)

GE Capital Life Assurance Company of New York

GE Capital Mortgage Insurance Company (Canada) (8)

GE Center for Financial Learning, L.L.C.

GE Financial Assurance Mortgage Funding Corporation

 

--------------------------------------------------------------------------------

(1)                               transferred to GEFAHI or one of its
subsidiaries on May 18, 2004

(2)                               transferred to GEFAHI or one of its
subsidiaries on May 20, 2004

(3)                               to be transferred to GEFAHI or one of its
subsidiaries under the UK Transfer Plan or FACL Fallback Stock Transfer
Agreement

(4)                               transferred to GEFAHI or one of its
subsidiaries on May 19, 2004

(5)                               transferred to GEFAHI or one of its
subsidiaries on March 25, 2004

(6)                               Stock of these corporations is owned by
individuals affiliated with the Genworth Group.

(7)                               Stock of these corporations is owned by
individuals affiliated with the Genworth Group.

(8)                               transferred to GEFAHI or one of its
subsidiaries on [May   ], 2004

 

 

1

--------------------------------------------------------------------------------


 

GE Financial Assurance, Compania de Seguros y Reaseguros de Vida S.A. (3)

GE Financial Insurance, Compania de Seguros y Reaseguros S.A. (3)

GE Financial Trust Company

GE Group Administrators, Inc.

GE Group Life Assurance Company

GE Group Retirement, Inc.

GE Life and Annuity Assurance Company

GEMIC Holdings Company

GE Mortgage Contract Services, Inc.

GE Mortgage Holdings, LLC

GE Mortgage Insurance (Guernsey) Limited (9)

GE Mortgage Insurance Co. Pty. Ltd.

GE Mortgage Insurance Finance Holdings Pty Ltd.

GE Mortgage Insurance Finance Pty Ltd.

GE Mortgage Insurance Holdings Pty Ltd.

GE Mortgage Insurance Limited(9)

GE Mortgage Reinsurance Corporation of North Carolina

GE Mortgage Services Limited

GE Mortgage Solutions Limited

GE Private Asset Management, Inc.

GE Residential Mortgage Insurance Corporation of North Carolina

GE Seguros del Centro, S.A. de C.V.

GEFA International Holdings, Inc.

GEFA Special Purpose Five, LLC

GEFA Special Purpose Four, LLC

GEFA Special Purpose One, LLC

GEFA Special Purpose Six, LLC

GEFA Special Purpose Three, LLC

GEFA Special Purpose Two, LLC

GEFA UK Finance Limited

GEFA UK Holdings Limited

General Electric Capital Assurance Company

General Electric Home Equity Insurance Corporation of North Carolina

General Electric Mortgage Insurance Corporation

General Electric Mortgage Insurance Corporation of North Carolina

Genworth Financial Asset Management, LLC

GFCM LLC

GNA Corporation

GNA Distributors, Inc.

HGI Annuity Service Corporation

Hochman & Baker, Inc.

Hochman & Baker Insurance Services, Inc.

Hochman & Baker Investment Advisory Services, Inc.

Hochman & Baker Securities, Inc.

IFN Insurance Agency, Inc.

Jamestown Life Insurance Company

LTC, Incorporated

 

--------------------------------------------------------------------------------

(9)          transferred to GEFAHI or one of its subsidiaries on April 1, 2004

 

2

--------------------------------------------------------------------------------


 

Mayflower Assignment Corporation

Newco Properties, Inc.

Private Residential Mortgage Insurance Corporation

Professional Insurance Company

RD Plus S.A.(1)

River Lake Insurance Company

Security Funding Corporation

Sponsored Captive Re, Inc.

Terra Financial Planning Group, Ltd.

Terra Securities Corporation

The Terra Financial Companies, Ltd.

UK Group Holding Company Limited

United Pacific Structured Settlement Company

Verex Assurance, Inc.

Viking Insurance Company, Ltd.(10)

WorldCover Direct Limited (11)

 

--------------------------------------------------------------------------------

(10)         transferred to GEFAHI on                       

(11)         transferred to GEFAHI or one of its subsidiaries on May 20, 2004

 

3

--------------------------------------------------------------------------------


 

Schedule 2.2(a)(ii)(C)

 

Capital Stock GE Affiliates

 

 

•                                          5,125 shares of Federal Home Life
Insurance Company Common Stock

 

•                                          800 shares of GE Life and Annuity
Assurance Company’s Common Stock

 

 

1

--------------------------------------------------------------------------------


 

Schedule 2.2(b)(i)

 

Excluded Assets

 

1.               Any cash and cash equivalents held by GEFAHI at the Closing.

 

2.               All Assets of Vie Plus S.A. to the extent not relating to its
payment protection business, including, but not limited to the OPUS Life System.

 

3.               All Assets of Financial Insurance Group Services Limited
(“FIGSL”) which demonstrably and solely relate to a business or the support of a
business of a member of the GEIH Group (as defined in the European Transition
Services Agreement but excluding any European Creditor Business Entity ) (the
“GEIH Business”) except for those Assets which relate to the GEIH Business
solely by virtue of FIGSL’s obligations pursuant to the support of the GEIH
Business pursuant to the European Transition Services Agreement.

 

4.               Any financial reserves related to any interests in real
properties being retained by, or transferred to, a member of the GE Group.

 

5.               Any financial reserves established in connection with any
contractual Liabilities being retained by, or transferred to, a member of the GE
Group.

 

6.               All capital stock of Centerprise Advisors, Inc., including all
Series A Redeemable Preferred Stock, all Stapled Voting Preferred Stock and all
Series A Warrants to purchase common stock.

 

7.               All capital stock in the following companies:

 

•                  AEC Signature Industries Limited

•                  Champion General Agency, Inc.

•                  Credit Card Sentinel, Inc.

•                  GE Capital Insurance Agency, Inc. and its Subsidiaries

•                  GE Dental & Vision

•                  GE Administraco de Garantias e Participacoes Ltda.

•                  GE Administraco de Garantias do Brasil Ltda.

•                  GE Asset Management Co., Ltd.

•                  GE Investment Distributors, Inc.

•                  GE Motor Club of California, Inc.

•                  GE Motor Club, Inc.

•                  GE Retirement Services, Inc.

•                  GEFA Subsidiary I, Inc.

•                  Genworth Financial, Inc.

•                  Heritage Casualty Insurance Company

•                  National Dental Service, Inc.

 

 

1

--------------------------------------------------------------------------------


 

•                  Ocoma Industries, Inc.

•                  SCI Laborde

•                  Scrip Plus

•                  Signature Agency, Inc.

•                  Signature Financial/Marketing, Inc.

•                  Signature’s Nationwide Auto Club of California, Inc.

•                  Signature’s Nationwide Auto Club, Inc.

•                  Union Fidelity Life Insurance Company

•                  Trooper Communications Corporation and Trooper Investment,
Inc. including the partnership interest of Colonial Valley Data, Inc.

 

8.               All members’ interests in GEFA Real Estate Holdings, LLC
(together with subsidiaries: Forrer FA LLC, Franklin FA LLC, Glendale FA LLC,
Park Center FA LLC, PewaukeeFA LLC, Riverside Distribution LLC and Eastgate
Distribution Center LLC)

 

9.               Any asset of GEFAHI related solely to the business of the GE
Asset Management Marketing & Client Service business segment, including, without
limitation, furniture, equipment, computer hardware, prepaid NASD fees and any
other prepaid expenses, intercompany receivables and capitalized 401(k) client
implementation costs.

 

10.         All interests in Apollo Real Estate Investment Fund IV, G3 Strategic
Investments Fund and Drawbridge Special Opportunities Fund

 

11.         The software fixed asset balances including but not limited to those
identified on GEFAHI’s stand-alone balance sheet as of March 31, 2004 that
relate solely to the business of the GE Asset Management Marketing & Client
Service business segment (fka and aka Asset Management Services or AMS),
including but not limited to the following software systems and/or websites,
STARS, STACI, CRM, Client Reporting and geassetmanagement.com and related
websites.  Generally such software fixed asset balances are included in the
following GEFAHI general ledger accounts for site 10:  171951, 171952, 171953,
171954, 172951, 172952, 172953, 172954.

 

12.         Any assets in respect of the reserves and other financial statement
entries or adjustments described in paragraph 2 on Schedule 2.3(b)(iv) in
connection with the transactions contemplated by that certain Stock Purchase
Agreement among Brookfield Life Assurance Company, Ltd., General Electric
Capital Corporation, GE Capital Asia Investments, GEFAHI and American
International Reinsurance Company, Ltd. dated as of June 26, 2003, as amended as
of August 29, 2003

 

13.         Proceeds from the liquidation of GE Edison Systems.

 

14.         The intellectual property listed on Exhibit 1 to Schedule 2.2(b)(i)
hereto.

 

15.         The tax benefits recognized by GEFAHI as a result of the Separation
and the 338(h)(10) elections.

 

2

--------------------------------------------------------------------------------


 

16.         The following Assets of GEFAHI or GNA to be retained by GEFAHI or
other members of the GE Group (the general ledger account numbers following the
description of the Assets are the account numbers in which the Assets were
reflected as of March 31, 2004 and are included herein for illustrative purposes
only):

 

•                  Intercompany receivables from members of the GE Group,
including the following receivables from members of the GE Group: [182122 (Due
from Heritage Insurance Group, Inc.), 182124 (Due from Westwood Warranty Corp.),
182214 (Due from Heritage Insurance Company), 182215 (Due from UFLIC), 182218
(Due from Heritage Indemnity), 182220 (Due from Heritage Casualty Insurance
Company), 182222 (Due from WWIC), 182416(Due from GEID), 182435 (Due from Ocoma
Industries.), 182442 (Due from GE Motor Club, Inc.), 182443 (Due from GE Dental
& Vision), 182444 (Due from National Dental Services), 182456 (Due from
Signature Nationwide Auto) 182457 (Due from Signature Agency, Inc.), 182621 (Due
from Business Share), 182625 (Due from GE Capital Administrative Services),
182626 (Due from GE Capital Warranty Corp.), 182627 (Due from Heritage
Mechanical Breakdown), 182628 (Due from GE Capital Management Corp.), 182629
(Due from GE4C, Inc.), 182431( Due from Monogram General Agency of FL), 182224
(Due from Westwood Life Insurance Co.), 182434 (Due from Signature
Financial/Marketing), 182449 (Due from Credit Card Sentinel), 182163 (Due from
Cap Corp COTUSD), 182166 (Due from GEFAHI COTUSD), 182105 (Due from GELCO)

•                  Series A Preferred stock of GE Asset Management Incorporated 
[111151]

•                  Partnership Interest of Putnam Lovell Equity Partners LP
[140751, 140752, 140753]

•                  Shares (and any proceeds from the disposition thereof prior
to the Closing Date) in any of the GE mutual funds, including shares of GE Funds
Premier Value Equity Fund (Classes A, B, C and Y) [111251, 111252, 111254,
111256, 111280, 111281, 111282, 111283, 111276] held by GEFAHI.

•                  Lexington Precision Fixed Income Securities [110351, 110352,
110355, 110383].

•                  Mikron Holdings AG Fixed Income Securities [110451]

•                  Mikron Holdings AG Equity securities [111000, 111051, 111052,
111054, 111056, 111080, 111081, 111083, 111076].

•                  Preferred Stock Investments in Hawaiian Electric and Maui
Electric Co. [111100, 111151, 111180, 111181, 111183]

 

3

--------------------------------------------------------------------------------


 

Exhibit 1 to Schedule 2.2(b)(i)

 

 

EXCLUDED INTELLECTUAL PROPERTY ASSETS

 

 

I.              All trademarks, service marks, trade names, service names,
taglines, slogans, industrial designs, brand names, brand marks, trade dress
rights, Internet domain names, identifying symbols, logos, emblems, signs or
insignia, meta tags, Website search terms and key words containing “GE” or
“General Electric” or “GEFA” either alone or in combination with other letters,
symbols, words or phrases, including without limitation:

 

(i)            The following domain name registered to GE SEGUROS:
GESEGUROS.COM;

 

(ii)           The following domain names registered to GE CAPITAL MORTGAGE
INSURANCE CO. (CANADA): GEMORTGAGEINSURANCE.COM, GEMORTGAGE.COM, GE-MI.COM; and

 

(iii)

 

ge-advisors.co.uk

geca-emprunteur.fr

geca.fr

gecapital-assurances.fr

gecapitalassurances.tm.fr

gecas.co.uk

ge-direct.co.uk

geequityrelease.co.uk

gefa.co.uk

gefacl.co.uk

ge-facl.co.uk

gefi.ch

gefi.co.uk

gefi.es

gefi.ie

gefi.nl

gefi.no

gefi.pt

gefideutschland.de

gefi-deutschland.de

 

4

--------------------------------------------------------------------------------


 

gefieurope.co.uk

gefi-ireland.ie

gefiitalia.it

gefinancialassurance.co.uk

gefinancialeurope.co.uk

gefinancialinsurance.ch

gefinancialinsurance.co.uk

gefinancialinsurance.de

gefinancialinsurance.nl

gefinederland.nl

ge-i.co.uk

geifa.co.uk

ge-ifa.co.uk

geih.co.uk

ge-ih.co.uk

geinsurance.co.uk

geinsuranceholdings.co.uk

geinsuranceservices.co.uk

ge-is.co.uk

gelife.co.uk

ge-life.co.uk

gelifeinvestment.co.uk

generalelectricinsurance holdings.co.uk

gepensions.co.uk

ge-travel-insurance.co.uk

ge-travelinsurance-services.co.uk

gevakuutus.fi

 

II.            For the avoidance of doubt, the foregoing shall not preclude
Genworth and its Affiliates from using, owning and/or registering trademarks,
service marks, trade names, service names, taglines, slogans, industrial
designs, brand names, brand marks, trade dress rights, Internet domain names,
identifying symbols, logos, emblems, signs or insignia, meta tags, Website
search terms and key words from which “GE”, “General Electric” and “GEFA” have
been removed and/or replaced with “Genworth” or words other than “GE”, “General
Electric” or “GEFA”, provided that Genworth and its affiliates do not highlight,
isolate, or emphasize the letters “GE” alone in the “Genworth” name or mark or
derivatives thereof.

 

5

--------------------------------------------------------------------------------


 

Schedule 2.2(b)(ii)

 

Excluded Contracts

 

 

1.                                       Those contracts and arrangements listed
in Schedule 1.1(b) that are not being assigned to Genworth.

 

2.                                       All contracts of Vie Plus S.A. to the
extent not relating to its payment protection business, including the marketing,
sale, and administration thereof.

 

3.                                       All real property agreements that
relate to the GEIH Business including but not limited to:

 

•                                          Lease of Vantage West, Great West
Road Brentford dated 1 May 1995 between (1) Wimgrove Property Trading Limited
(2) Financial Insurance Group Services Limited (3) Diplema 155 Limited and
ancillary documents.

 

•                                          Lease of Oliver House, 19/23 Windmill
Hill Enfield dated 23 March 1990 and registered in the name of Financial
Insurance Group Services Limited under title number EGL267940.

 

•                                          Lease of Wenlock House, Eaton Road
Enfield dated 9 May 1975 and registered in the name of Financial Insurance Group
Services Limited under title number NGL261810.

 

•                                          Lease of Radcliffe House, Keynes
House and Pease House, Priory Park, Hitchin dated 8 April 2002 between (1) GE
Pensions Limited (2) Financial Insurance Group Services Limited (3) GE Insurance
Holdings Limited and registered under title number HD408267.

 

•                                          Lease of 25 Car Parking Spaces at
Priory Park Hitchin dated 8 April 2002 between (1) GE Pensions Limited (2)
Financial Insurance Group Services Limited (3) GE Insurance Holdings Limited.

 

•                                          Underlease of 88 Car Parking Spaces
in the Woodland Car Park at Hitchin Conference and Banqueting Centre Hitchin
dated 8 April 2002 between (1) GE Pensions Limited (2) Financial Insurance Group
Services Limited.

 

•                                          Underlease of The Remote Computer
Room at Priory Park Hitchin between (1) The Chartridge Conference Company
Limited (2) National Mutual Life Assurance Society and assigned to Financial
Insurance Group Services Limited by GE Pensions Limited by a deed dated 8 April
2002.

 

•                                          Lease of Penne House, Sheen Road
Richmond dated 29 September 1988 and registered in the name of Financial
Insurance Group Services Limited under title number SGL 520430.

 

 

1

--------------------------------------------------------------------------------


 

•                                          Lease of Unit 6 Mowlem Trading
Estate, Leeside Road Tottenham London N17 dated 20 June 1988 between (1) Currys
Group PLC (2) Financial Insurance Group Services Limited.

 

•                                          Lease of Office Suite 5.8 The Beacon,
Glasgow dated 18 November 2003 between (1) Abbey Business Centres Limited and
(2) Financial Insurance Group Services Limited

 

4.                                       Real property agreements for space
where Genworth is no longer located:

 

•                                          Lease dated April 6, 2000 between AMG
Realty Partners, LP and General Electric Capital Assurance Company for space
located at 1600 Los Gamos Drive Suite 180, San Rafael, CA, USA.

 

•                                          Lease dated January 1, 1992, as
amended September 1, 1992, between Trinity Center, LLC and GNA Corporation for
space located at 115 Broadway, New York, NY, USA.

 

5.                                       Real property agreements that relate to
the GE Asset Management Marketing & Client Service business segment including
but not limited to:

 

•                                          Sublease dated April 10, 2003 between
General Electric Capital Corporation and GNA Corporation for space located at
100 California Street, Suite 100, San Francisco, CA, USA.

 

•                                          Sublease dated March 24, 2003, as
amended August 6, 2003, between GE Real Estate and GNA Corporation for space
located at 1000 Windward Concourse, Alpharetta, GA, USA.

 

•                                          Undocumented agreement between GE -
CF and GNA Corporation for space located at 500 West Monroe Street, Chicago, IL,
USA.

 

•                                          Sublease dated December 6, 2001
between GE Medical Protective and GNA Corporation for space located at 5814 Reed
Road, Fort Wayne, IN, USA.

 

•                                          Sublease dated August 7, 2003 between
GE Real Estate and GNA Corporation for space located at 125 Summer Street,
Boston, MA, USA.

 

6.                                       Lease commencing 15th July, 1999
between the Landlord, Three X Communications Limited (as tenant) and Financial
Insurance Group Services Limited (as surety).

 

7.                                       Agreement between Financial Insurance
Group Services Limited, Namulas Pension Trustees Limited and GE Pensions Limited
dated 5th April 2002.

 

8.                                       The agreements listed on Annex A (Ops &
Sourcing) and Annex B (IT Documents).

 

9.                                       The agreements listed on Annex C (GE
Europe)

 

2

--------------------------------------------------------------------------------


 

Annex A

 

Schedule 2.2(b)(ii)

to

Master Agreement

(Ops & Sourcing)

 

Section A (Complete Transfer):

 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

1.

 

SOW, Fort Washington, PA Site Services— Genworth retains Master Management
Services Agreement

 

9/1/2003

 

Pitney Bowes Inc.

 

GNAC

 

 

 

 

 

 

 

 

 

2.

 

Master Services Agreement Adoption Agreement III - Heritage Life Pre-Need -
Genworth retains Master Services Agreement

 

Undated

 

Transaction Applications Group, Inc.

 

GNAC

 

 

 

 

 

 

 

 

 

3.

 

SOW, Stanford Receptionist Services-Genworth retains Master Services Agreement

 

11/21/2003

 

Pitney Bowes

 

GNA

 

Section B: GE owns Master, split

 

The GE Group shall retain the following master agreements and shall retain any
licenses, leases, addendums and similar arrangements thereunder pursuant to
which any software, hardware, equipment or services are acquired that do not
relate primarily to the Genworth Business.  Any licenses, leases, addendums and
similar arrangements in the name of any member of the Genworth Group that relate
primarily to the GE Group shall be assigned to the GE Group.  All licenses,
leases, addendums and similar arrangements under any of the following master
agreements in the name of any member of the Genworth Group that relate primarily
to the Genworth Business shall be retained by the Genworth Group.

 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

16.

 

Variation Agreement

 

12/19/2003

 

Experian Ltd (formerly CCN Group Ltd)

 

GE Capital Corp

 

 

 

 

 

 

 

 

 

17.

 

Master Professional Printing Services Agreement

 

3/5/2003

 

FCL Graphics Incorporated

 

GEFAHI

 

 

 

 

 

 

 

 

 

18.

 

License Agreement Amendment

 

8/31/2000

 

FinanCenter, Inc. (“FinanCenter”)

 

GEMICO

 

 

 

 

 

 

 

 

 

19.

 

Quote and Linking Agreement

 

9/9/1999

 

FinancCenter, Inc.

 

GEFAHI (Substituted as contracting entity for GE Capital) & GE Center for
Financial Learning

 

 

 

 

 

 

 

 

 

20.

 

Master Services Agreement

 

7/3/2003

 

Kelly Services, Inc.

 

General Electric Capital Corporation

 

 

 

 

 

 

 

 

 

21.

 

Noosh, Inc. Print Buyer Agreement

 

12/31/2003

 

Noosh, Inc.

 

GNA Corporation

 

 

 

 

 

 

 

 

 

22.

 

Master Professional Printing Services Agreement

 

8/30/2002

 

Service Envelope Corporation

 

GEFAHI

 

3

--------------------------------------------------------------------------------


 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

23.

 

Agreement for Purchase of Products

 

4/16/2001

 

Xerox Corporation

 

General Electric Company

 

 

 

 

 

 

 

 

 

24.

 

Agreement between AT&T and various subsidiaries of GE Financial Assurance

 

4/1/2001

 

AT&T Corp.

 

UFLIC, CPFIC, SA, CCS, GCDP & GEFAHI

 

 

 

 

 

 

 

 

 

25.

 

Master Services Agreement (including Exhibit A; General Agent/Brokerage General
Agent Agreement)

 

5/30/2000

 

Insurance Answer Center, Inc.

 

GEFAHI

 

Section C: Genworth owns Master, split

 

The following master agreements and any licenses, leases, addendums and similar
arrangements thereunder pursuant to which any software, hardware, equipment or
services are acquired that relate primarily to the Genworth Business shall be
owned by a member of the Genworth Group.  All licenses, leases, addendums and
similar arrangements under any of the following master agreements in the name of
any member of the Genworth Group that do not relate primarily to the Genworth
Business shall be assigned to a member of the GE Group.

 

 

No.

 

Contract Name

 

Agreement Date

 

Vendor

 

GE Party

7.

 

Multipurpose Confidentiality Agreement

 

4/14/2003

 

The Wackenhut Corporation

 

GEFAHI

 

 

 

 

 

 

 

 

 

8.

 

Services Contract (with addenda for various locations;  5 .pdf files)

 

12/12/2001

 

The Wackenhut Corporation

 

GEFAHI

 

 

 

 

 

 

 

 

 

9.

 

On-Line Service Subscription Agreement

 

12/27/2001

 

OneSource Information Services, Inc.

 

GEFAHI

 

4

--------------------------------------------------------------------------------


 

Annex B

 

Schedule 2.2(b)(ii)

Master Agreement Schedules

(IT documents)

 

Section B: GE owns Master, split

 

The GE Group shall retain the following master agreements and shall retain any
licenses, leases, addendums and similar arrangements thereunder pursuant to
which any software, hardware, equipment or services are acquired that do not
relate primarily to the Genworth Business.  Any licenses, leases, addendums and
similar arrangements in the name of any member of the Genworth Group that relate
primarily to the GE Group shall be assigned to the GE Group.  All licenses,
leases, addendums and similar arrangements under any of the following master
agreements in the name of any member of the Genworth Group that relate primarily
to the Genworth Business shall be retained by the Genworth Group.

 

Contract Name

 

Date

 

Vendor

 

GE Party

Information Technology Services Agreement and Predecessor Agreements

 

1/1/2004

 

TCS

 

General Electric International, Inc. (“GEII”)

 

 

 

 

 

 

 

Information Technology Services Agreement and Predecessor Agreements

 

 

 

Patni Computer Systems LTD

 

General Electric International, Inc. (“GEII”)

 

 

 

 

 

 

 

Master Lease/Rental Agreement

 

2/10/1995

 

Hewlett-Packard Company = Lessor

 

General Electric Company = Lessee

 

 

 

 

 

 

 

Information Technology Services Agreement and Predecessor Agreements

 

 

 

Satyam Computer Services

 

General Electric International, Inc. (“GEII”)

 

 

 

 

 

 

 

Master Lease Agreement

 

Undated

 

Sun Microsystems Finance = Lessor

 

General Electric Company = Lessee

 

 

 

 

 

 

 

Software License Agreement

 

6/25/2001

 

Sun Microsystems, Inc. (“Sun”)

 

General Electric Company = Licensee

 

 

 

 

 

 

 

Global Master Purchase/Service Agreement

 

7/1/2003

 

Avaya World Services, Inc. = Avaya

 

General Electric Company = Customer

 

 

 

 

 

 

 

Lease Agreement

 

2/28/1988

 

AT&T Credit Corp.

 

General Electric Co.

 

 

 

 

 

 

 

International Lease and Finance Agreement

 

10/19/1999

 

IBM Credit Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master License Agreement

 

9/20/1999

 

Lotus Development Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master Managed Network Solutions Agreement

 

Undated (although amendments indicate a date of 11/5/1999)

 

AT&T Solutions (“AT&T”)

 

General Electric Company (“Customer”)

 

 

 

 

 

 

 

Master Wide Area Networking Services Agreement

 

Undated

 

AT&T Corp. (“AT&T”)

 

General Electric Company (“Company”)

 

5

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

AT&T Wireless Services National Accounts Agreement

 

7/24/1998

 

AT&T Wireless Services National Accounts, Inc., as agent for Carriers (“AWS”).
“Carrier” means companies who operate commercial mobile radio telecommunications
systems who are either under common control with AWS or have agreed to
participate in AWS’ National Accounts Program, each as to a licensed area.
(Recitals)

 

General Electric Company (“Customer”)

 

 

 

 

 

 

 

a. National Cellular Agreement
b. and c. Application for Service

 

a. 1/24/2000
b. and c. Undated

 

a. Celco Partnership d/b/a Bell Atlantic Mobile (“BAM”)
b. and c. Verizon

 

General Electric Company

 

 

 

 

 

 

 

Purchase, License and Service Agreement

 

3/23/1995

 

FileNet Corporation (“FileNet”)

 

General Electric Capital Corporation

 

 

 

 

 

 

 

Master Software License and Installation Agreement

 

3/21/1997

 

Pegasystems Inc. (“Pega”)

 

GE Capital Corporation

 

 

 

 

 

 

 

Recovery Services Agreement and all schedules

 

7/1/1997

 

SunGard Recovery Services, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Master License Agreement No. 131362 For Distributed Systems Software

 

3/30/2001

 

Compuware Corporation (“Compuware”)

 

General Electric Company (“GE”)

 

 

 

 

 

 

 

Software License and Services Agreement

 

Undated

 

Siebel Systems, Inc. (“Siebel”)

 

GE Company

 

 

 

 

 

 

 

Software License and Services Agreement

 

Undated

 

Siebel Systems, Inc. (“Siebel”)

 

GE Capital Services, Inc.  = Customer

 

 

 

 

 

 

 

Master Wide Area Networking Agreement

 

Undated

 

Qwest Communications Corporation (“Qwest”)note: name is now Visinet

 

General Electric Corporation (“GE”)

 

 

 

 

 

 

 

Sprint PCS Premier Account Term Service Agreement (Version 11.99)

 

1/17/2000

 

Sprint Spectrum L.P. d/b/a Sprint PCS

 

General Electric Company (“GE Co.”)

 

 

 

 

 

 

 

Master Wide Area Networking Services Agreement

 

10/1/2002

 

Sprint Communications Company, L.P. (“Sprint”)

 

General Electric Corporation

 

 

 

 

 

 

 

VPNterprise Communications Services Agreement

 

5/1/2003

 

Fiberlink Communications Corporation

 

General Electric Corporation

 

 

 

 

 

 

 

Master Services Agreement (without limitation, Genworth receives the Cisco Email
Messenger)

 

 

 

Cisco Systems, Inc. (“Cisco”)

 

General Electric Company

 

 

 

 

 

 

 

Basic Ordering Agreement

 

1/30/1992

 

Cisco Systems, Inc. (“Cisco”)

 

General Electric Co.

 

 

 

 

 

 

 

License Agreement for Open System Products

 

12/31/1998

 

BMC Software Distribution, Inc. (“BMC”)

 

General Electric Company

 

 

 

 

 

 

 

General Electric License to Use Informatica Software

 

No date provided

 

Informatica Corporation (“Informatica”)

 

General Electric Corporation

 

 

 

 

 

 

 

Perpetual License Agreement for Computer Software Products

 

3/27/1985

 

Computer Network Corporation (“CNC”)

 

General Electric Credit Corporation [now General Electric Capital Corporation]

 

 

 

 

 

 

 

Settlement and Release Agreement

 

12/28/1998

 

International Business Machines Corporation (“IBM”) , Group 1 Software, Inc.

 

General Electric Capital Corporation

 

 

 

 

 

 

 

First Amended and Restated Enterprise License Agreement

 

7/1/2001

 

Computer Associates International, Inc.

 

General Electric Company

 

6

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

Trillium Software System License and Professional Services Agreement

 

7/19/19999

 

Harte Hanks Data Technologies

 

GE Capital Corp

 

 

 

 

 

 

 

Software License Agreement

 

6/19/2000

 

Business Objects Americas

 

GE Capital Services Inc

 

 

 

 

 

 

 

Software License and Services Agreement

 

8/1/1998

 

AppWorx Corporation

 

General Electric Corp

 

 

 

 

 

 

 

GE-EMC Master Global Procurement Agreement

 

11/16/2001

 

EMC Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master Wide Area Networking Services Agreement

 

6/4/2002

 

Broadwing Communications Services, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Master Contract Service Arrangement Agreement

 

9/19/2000

 

BellSouth Telecommunications, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Software License and Services Agreement

 

5/31/2002

 

Oracle Corporation

 

a. General Electric Company

 

 

 

 

 

 

 

Microsoft/GE License Agreement

 

2/1/2000

 

MSLI, GP

 

General Electric Company

 

 

 

 

 

 

 

Enterprise License Agreement Renewal Addendum

 

7/27/2002

 

Citrix Systems Inc.

 

General Electric Company

 

 

 

 

 

 

 

Enterprise License Agreement

 

11/10/2000

 

Courion Corporation (“Courion”)

 

General Electric Company

 

 

 

 

 

 

 

Software License Agreement

 

Undated (The license agreement is effective upon acceptance.)

 

Attachmate

 

GEFAHI

 

 

 

 

 

 

 

GE-Internet Security Systems, Inc. Enterprise Software License Subscription

 

12/28/1998

 

Internet Security Systems, Inc. (“ISS”)

 

General Electric Company (“GE”)

 

 

 

 

 

 

 

Software License Agreement between Netegrity, Inc. and General Electric Company

 

8/2/1999

 

Netegrity, Inc. (“Netegrity”)

 

General Electric Company (“GE”)

 

 

 

 

 

 

 

Information Technology Services Agreement and Predecessor Agreements

 

 

 

Birlasoft

 

General Electric International

 

 

 

 

 

 

 

Lasercycle Supply Agreement

 

7/28/2000

 

LASERCYCLE INKCYCLE

 

GE Capital Corporation GEMICO

 

 

 

 

 

 

 

Appropriation Request

 

7/16/2003

 

GXS

 

GE Capital Mortgage (GE Mortgage Holdings, LLC)

 

 

 

 

 

 

 

Advanced Server and Services Agreement

 

 

 

Red Hat, Inc.

 

General Electric Global Computer Operations

 

 

 

 

 

 

 

Custom International Customer Support Program Agreement

 

2/1/1997

 

SunService Division, Sun Microsystems, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Technology Services Agreement

 

 

 

International Business Machines Corporation (“IBM”)

 

GE Capital Corp.

 

 

 

 

 

 

 

Master Agreement for Call Center Quality Monitoring Systems

 

8/18/1999

 

Teknekron Infoswitch Corp

 

GE

 

 

 

 

 

 

 

U.S. Corporate End User License Agreement

 

1/31/2003

 

Network Associates, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Software License Agreement

 

12/26/2001

 

GE Information Services, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Addendum to Software License Agreement

 

12/26/2001

 

Global eXchange Services Canada, Inc.

 

GE Capital Mortgage Insurance Company (Canada) (“GECMICAN”)

 

 

 

 

 

 

 

Electronic Commerce Services Agreement

 

6/28/2002

 

Global eXchange Services Canada, Inc.

 

General Electric Company

 

 

 

 

 

 

 

Canon Copier Agreement

 

5/11/2001

 

Canon U.S.A., Inc.

 

General Electric Corporation

 

7

--------------------------------------------------------------------------------


 

Contract Name

 

Date

 

Vendor

 

GE Party

GE/Ricoh Corporation National Account Agreement and Amendment Number One to
National Agreement by and between Ricoh Corporation and GE Company

 

1/1/2001

 

Ricoh Corporation

 

GE Company Corporate Initiatives Group

 

 

 

 

 

 

 

GE-Compaq Master Purchase and Services Agreement

 

5/21/2002

 

Compaq Computer Corporation

 

General Electric Company

 

 

 

 

 

 

 

Master License Agreement

 

11/00/1999

 

Broadvision Inc

 

General Electric Company

 

 

 

 

 

 

 

Master Agreement for Data Imaging Services

 

 

 

Anacomp, Inc.

 

GE Capital

 

 

 

 

 

 

 

Network Services Agreement - Yield Book

 

1/16/1995

 

Analytics Technology Corporation (“ATC”)

 

GEAM

 

 

 

 

 

 

 

Software Licensing Agreement - Yield Book

 

1/16/1995

 

Salomon Brothers Inc (“Salomon”)

 

GEAM

 

 

 

 

 

 

 

Standard & Poor’s Master Subscription Agreement, S&P Ratings Direct Credit Wire
Only.

 

6/1/2003

 

Standard & Poor’s (“S&P”)

 

GEAM

 

 

 

 

 

 

 

Moody’s KMV Subscription Agreement

 

2/1/2003

 

Moody’s KMV Company (“Moody’s”)

 

General Electric Company

 

 

 

 

 

 

 

System License Agreement Bondedge for Windows, Enterprise Edition

 

6/14/1999

 

Capital Management Sciences (“CMS”)

 

GEAM

 

 

 

 

 

 

 

Leasing Agreement(4)

 

11/21/2003

 

Sun Microsystems Finance

 

GEAM

 

 

 

 

 

 

 

Bloomberg Agreement #145083

 

8/24/1995

 

Bloomberg L.P.

 

GEAM

 

 

 

 

 

 

 

Bloomberg Agreement #107247

 

8/19/1994

 

Bloomberg L.P.

 

GEAM

 

Section C: Genworth owns Master, split

 

The following master agreements and any licenses, leases, addendums and similar
arrangements thereunder pursuant to which any software, hardware, equipment or
services are acquired that relate primarily to the Genworth Business shall be
owned by a member of the Genworth Group.  All licenses, leases, addendums and
similar arrangements under any of the following master agreements in the name of
any member of the Genworth Group that do not relate primarily to the Genworth
Business shall be assigned to a member of the GE Group.

 

Contract Name

 

Date

 

Vendor

 

GE Party

Master Lease Agreement

 

10/20/2000

 

Dell Financial Services, L.P. (“Dell”)

 

GEFAHI

 

 

 

 

 

 

 

Master Lease Agreement

 

8/26/2003

 

Comsource, Inc. (“Comsource”)

 

GEFAHI

 

 

 

 

 

 

 

GEFAHI Master Lease Agreement

 

EMC Corporation

 

GEFAHI

 

 

 

 

 

 

 

 

 

License Agreement

 

12/31/2001

 

Classic Solutions Pty Limited (“Classic”)

 

GEFAHI

 

 

 

 

 

 

 

 

 

 

 

Mercury Interactive

 

GEFAHI

 

 

 

 

 

 

 

Software License Agreement

 

No date provided

 

Edify Corporation (“Edify”)

 

GEFAHI (“Licensee”)

 

 

 

 

 

 

 

Assignment Agreement

 

4/24/2002

 

Sterling Commerce / Connect Direct

 

GEFAHI

 

--------------------------------------------------------------------------------

(4) To be assigned post-Closing.

 

8

--------------------------------------------------------------------------------


 

Annex C

 

Schedule 2.2(b)(ii)
Master Agreement
(GE Europe)

 

Section A (Complete Transfer):

 

All contracts and arrangements of Financial Insurance Group Services Limited
(“FIGSL”) which demonstrably and solely relate to a business or the support of a
business of a member of the GEIH Group (as defined in the European Transition
Services Agreement, but excluding any European Creditor Business Entity (the
“GEIH Business”) (except for those contracts and arrangements which relate to
the GEIH Business solely by virtue of FIGSL’s obligations pursuant to the
support of the GEIH Business pursuant to the European Transition Services
Agreement), including but not limited to the contracts and arrangements set out
below:

 

Item
No

 

Contract
Name

 

Contract
Date

 

Vendor

 

GE Party

1.

 

Catering & Allied Services Agreement

 

Not yet signed but in force

 

Avenance Limited

 

FIGSL

 

 

 

 

 

 

 

 

 

2.

 

Systems Support and Maintenance Agreement

 

30/06/2003

 

Bull Information Systems Limited

 

FIGSL

 

 

 

 

 

 

 

 

 

3.

 

Messaging Services and Software Agreement

 

01/10/2002

 

EasyLink Services UK Limited

 

FIGSL

 

 

 

 

 

 

 

 

 

4.

 

Software Licence & Support Agreement

 

29/09/2000

 

Thomson Financial Services Limited

 

FIGSL

 

Section C (Genworth owns Master, split)

 

The GE Group shall continue to realise those benefits under the FIGSL Vendor
Agreements (as defined in the European Transition Services Agreement) which it
realised prior to the date hereof pursuant to and on the terms of the European
Transition Services Agreement, including but not limited to the benefits
realised prior to the date hereof under the contracts set out below:

 

9

--------------------------------------------------------------------------------


 

Item
No

 

Contract
Name

 

Contract
Date

 

Vendor

 

GE Party

1.

 

Subscriber Service Agreement

 

17/07/2003

 

Schlumberger SEMA

 

FIGSL

 

 

 

 

 

 

 

 

 

2.

 

Desk Top Support Agreement

 

15/04/2004

 

Computacenter

 

FIGSL

 

 

 

 

 

 

 

 

 

3.

 

Framework Agreement for Webhosting

 

11/06/2002

 

Cell Network Sverige AB

 

FIGSL

 

 

 

 

 

 

 

 

 

4.

 

Interim Help Desk Agreement

 

04/2002

 

GECIS

 

FIGSL

 

10

--------------------------------------------------------------------------------


 

Schedule 2.3(a)(i)

 

Genworth Liabilities

 

1.                                       All Liabilities of GEFAHI except
Excluded Liabilities.

 

2.                                       all Liabilities of Financial Assurance
Company Limited, including those within the definitions of Residual Assets,
Residual Liabilities, Retained Insurances, Transferred Assets, Transferring
Liabilities, Transferring Contracts, Reinsurance Contracts (as such terms are
defined in the UK Transfer Plan (such Liabilities include the Liabilities with
respect to the FACL Bonds, a portion of which Liabilities may be transferred
later pursuant this Agreement at which time they would become Excluded
Liabilities)

 

3.                                       all Liabilities of Vie Plus S.A. to the
extent arising from or otherwise relating to its payment protection business,
including the marketing, sale, and administration thereof

 

4.                                       all Liabilities under the Senior
Unsecured Promissory Note due November 30, 2010 between GEFAHI as Maker and
General Electric Capital Assurance Company as Payee

 

5.                                       all Liabilities of GEFAHI under its
1.6% Yen-denominated Notes due 2011 and related swaps

 

6.                                       All historic Liabilities relating to
the parts of the Vantage West property to be leased to FIGSL by GE Life Services
Limited.

 

7.                                       With respect to any contract or
agreement to which a member of the Genworth Group was or is a signatory or
third-party beneficiary, any liability arising prior to the Closing under such
contract that is attributable solely to the business of such member of the
Genworth Group or the Genworth Business.

 

8.                                       Liabilities designated as Genworth
Liabilities pursuant to Section 2.10(d)(v) or 2.10(e)(iv).

 

 

1

--------------------------------------------------------------------------------


 

Schedule 2.3(b)(iv)

 

Excluded Liabilities

 

 

1.               Liabilities of GEFAHI under contracts included on
Schedule 1.1(b).

 

2.               Any liability (as well as any reserve or other financial
statement (and/or books and records) entry or adjustment recorded in respect of
such liability by GEFAHI, Brookfield Life Assurance Co., Ltd. or any of their
respective affiliates for GAAP or other financial accounting purposes) of
GEFAHI, Brookfield Life Assurance Co., General Electric Capital Corporation and
GE Capital Asia Investments, Ltd. under that certain Stock Purchase Agreement
among Brookfield Life Assurance Company, Ltd., General Electric Capital
Corporation, GE Capital Asia Investments, GEFAHI and American International
Reinsurance Company, Ltd. dated as of June 26, 2003, as amended as of August 29,
2003 (the “Agreement”), except for any breach by any member of the Genworth
Group, or prior to the Closing of the Transaction GEFAHI or any subsidiary of
GEFAHI that does not become a member of the Genworth Group, of any obligation of
the selling companies in Article V or Article VI of the Agreement.

 

3.               All Liabilities of Vie Plus S.A. to the extent not arising from
or otherwise relating to its payment protection business, including the
marketing, sale, and administration thereof.

 

4.               The liabilities and obligations of GE Mortgage Holdings, LLC,
under the Unconditional Guaranty dated August 20, 2001 in favor of GMAC Mortgage
Corporation with respect to certain indemnification obligations of GE Mortgage
Services, LLC in connection with the sale of assets used in providing
administrative services to a residential mortgage warehouse lender, Cooper River
Inc.

 

5.               All Liabilities of Financial Insurance Group Services Limited
(“FIGSL”) which demonstrably and solely relate to a business or the support of a
business of a member of the GEIH Group (as defined in the European Transition
Services Agreement but excluding any European Creditor Business Entity) (the
“GEIH Business”) except for those Liabilities which relate to the GEIH Business
solely by virtue of FIGSL’s obligations pursuant to the support of the GEIH
Business pursuant to the European Transition Services Agreement.

 

6.               Any liability of GEFAHI as of the Closing Date related solely
to the business of the Investment Management Marketing & Client Service business
segment, including, without limitation, trade payables, accrued commissions
payable and accrued salaries, benefits and bonuses.

 

 

1

--------------------------------------------------------------------------------


 

7.               All historic Liabilities relating to the lease of the Vantage
West property to be transferred to GE Life Services Limited as referenced in
Schedule 2.2(b)(ii) except for those historic Liabilities relating to the parts
of the Vantage West property to be leased to Financial Insurance Group Services
Limited by GE Life Services Limited.

 

8.               The following Liabilities of GEFAHI to be retained by GEFAHI
(the general ledger account numbers following the description of the liabilities
are the account numbers in which the liabilities were reflected as of March 31,
2004 and are included herein for illustrative purposes only):

 

•                          Intercompany payables to members of the GE Group,
including the following payables to members of the GE Group: [242215 (Due to
UFLIC), 242218 (Due to Heritage Indemnity Co.), 242220 (Due to Heritage Casualty
Insurance Company), 242416 (Due to GE Investment Distributors), 242443 (Due to
GE Dental and Vision), 242444 (Due to National Dental), 242445 (Due to Scrip
Plus), 242457 (Due to Signature Agency), 242628 (Due to GE Capital Management
Corp.), 242625 (due to GE Capital Administrative Services), 242626 (Due to GE
Capital Warranty Co.), 242431 (Due to Monogram General Agency), 242105 (Due to
GELCO),]

 

•                          Short-term notes payable - commercial paper [237004].

 

•                          Discount on commercial paper - [237005]

 

•                          Short-term notes payable - GECC Intercompany
Loans/GECC - Line of Credit [240101].

 

•                          Note payable to GE Capital Administrative Services
[243625].

 

•                          Interest Accrued on Commercial Paper Swaps and the
National Mutual Note Receivable.  [230202].

 

•                          Any I/C loans and I/C balances between GEFAHI and GE
recorded with respect to or incurred on behalf of any member of the GE Group
[240180].

 

•                          Any I/C Travel & Living liability between GEFAHI and
GE recorded with respect to or incurred on behalf of any member of the GE Group
[240282].

 

•                          Any I/C Payroll Liability between GEFAHI and GE
recorded with respect to or incurred on behalf of any member of the GE Group
[240284].

 

•                          Any I/C IBS (Intercompany billing system) liability
between GEFAHI and GE recorded with respect to or incurred on behalf of any
member of the GE Group [240285].

 

•                          Interest rate swap liability on Commercial Paper
[282000].

 

•                          Cross Currency Swap liability on National Mutual Note
Receivable [281400].

 

2

--------------------------------------------------------------------------------


 

•                          Any I/C Payroll Liability between GEFAHI and GE
recorded with respect to or incurred on behalf of any member of the GE Group
[240291].

 

•                          Any I/C Payroll Liability between GEFAHI and GE
recorded with respect to or incurred on behalf of any member of the GE Group
[247004].

 

•                          Any I/C liability not otherwise listed above between
GEFAHI and GE recorded with respect to or incurred on behalf of any member of
the GE Group [247025].

 

•                          Any I/C liability related to GECIS billing between
GEFAHI and GE recorded with respect to or incurred on behalf of any member of
the GE Group [247033].

 

•                          Any I/C liability related to GE Assessments billed
for GE Insurance segment [247019].

 

9.               With respect to any Genworth Contract to which a member of the
GE Group (other than GEFAHI, GE Capital Mortgage Insurance Corporation
(Australia) Pty. Ltd., GE Mortgage Insurance Pty Ltd., GEMICO Holdings
(Australia) or any Delayed Transfer Legal Entities) was or is a signatory or
third-party beneficiary, any liability arising prior to the Closing under such
Genworth Contract that is attributable solely to the business of such member of
the GE Group other than any Genworth Business or any business transferred to any
member of the Genworth Group.

 

10.         Tax component of liability relating to business share arrangement
between Viking and certain other GE businesses relating to pre-2000 separate
company tax liabilities of Viking, in the amount of $65,654,899 (expected to be
in account 260057).

 

11.         Any tax contingency reserve recorded prior to Closing, relating to
items properly reported on GEFAHI’s separate company federal income tax return
(expected to be $3,081,097 and be recorded in account 260067).

 

12.         Liabilities designated as Excluded Liabilities pursuant to Section
2.10(d)(iv) or 2.10(e)(iv).

 

3

--------------------------------------------------------------------------------


 

Schedule 2.4(b)(ii)

 

Continuing Agreements

 

 

1.                                       FACL Services Agreement

 

2.                                       FICL Services Agreement

 

3.                                       Framework Agreement

 

4.                                       Loan Facility Agreement between GEFA UK
Finance and GEFA UK Holdings Limited

 

5.                                       Loan Facility Agreement between GEFA
International Holdings Inc. and UK Group Holding Company Limited

 

6.                                       The bills of sale, stock powers,
certificates of title, assignments and assumptions of contracts and other
instruments of transfer, conveyance, assignment and assumption entered into
prior to the Closing Date to effect the Separation as contemplated by Schedule
2.1(a).

 

II.                                     The following side letters between a
member of the Genworth Group and the GE Group relating to the Transaction:

 

1.               Side Letters between GEAM and certain members of the Genworth
Group dated February 5, 2003 and February 12, 2003, addressing Trade Allocation.

 

2.               Side Letter between GEAM and Genworth dated as of the Closing
Date addressing restrictions on withdrawal of account assets.

 

3.               Side Letter among General Electric Company, General Electric
Capital Corporation, GE Capital International Services, and Genworth regarding
the Amended and Restated Master Outsourcing Agreement.

 

4.               Letter Agreement, dated April 15, 2004, among UFLIC, AML, FHL,
FCL, GECLANY, GELAAC and GECA relating to UFLIC’s requirement to provide
periodic certificates and reports regarding UFLIC’s risk based capital ratio.

 

5.               Letter Agreement, dated April 15, 2004, among UFLIC, GECC, AML,
FHL, FCL, GECLANY, GELAAC and GECA relating to the assignment by GECC of the
Capital Maintenance Agreement.

 

6.               Letter Agreement, dated April 15, 2004, among UFLIC, AML, FHL,
FCL, GECLANY, GELAAC, GECA, JLIC, Brookfield, GEFAHI, GECC and certain of their
affiliates relating to the rescission of certain agreements upon the failure of
certain events to occur.

 

 

1

--------------------------------------------------------------------------------


 

7.               Letter agreement, dated April 15, 2004, among UFLIC, FHL, FCL
and GELAAC relating to UFLIC’s determination of reserve sufficiency.

 

8.               All reinsurance agreements, including letters of intent and
side letters, between any member of the Genworth Group and any member of the GE
Group that are in force as of the Closing Date, including without limitation,
the agreements listed on Exhibit 1 to Schedule 2.4(b)(ii).

 

9.               The leases set forth on Schedules C-1 and C-2 of the Transition
Services Agreement

 

10.         With respect to securitization transactions, all agreements and
arrangements with Edison Asset Securitization, L.L.C., General Electric Capital
Corporation, GE Life and Annuity Assurance Company, General Electric Capital
Assurance Company and one of the following special purpose entities:  GEFA
Special Purpose One, LLC; GEFA Special Purpose Two, LLC; GEFA Special Purpose
Three, LLC; GEFA Special Purpose Four, LLC, and GEFA Special Purpose Six, LLC.

 

III.                                 The following Homebuyer Privileges Supplier
Agreements with GE Appliances, Penske Truck Rental, GE Residential Long
Distance, GE Lighting, GE Service Protection, Storage USA:

 

1.

 

Agreement between GEMICO and SUSA Partnership, L.P. dated August 15, 2002

 

 

 

2.

 

Internet Sponsor Agreement between GEMICO and Electric Insurance Company
effective February 6, 2001

 

 

 

3.

 

Agreement between GEMICO and GE Capital Communication Services Corporation dated
March 27, 2001

 

 

 

4.

 

Agreement between GEMICO and GE Capital Communication Services Corporation dated
December 6, 2000

 

 

 

5.

 

GE Consumer Products - GE Homebuyer Privileges Program Agreement between GEMICO
acting on behalf of the General Electric Company (such interest to be assigned
to Genworth pursuant to Schedule 1.1(a), above and General Electric Company
through its GE Consumer Products business dated (such interest to be retained by
GE pursuant to Schedule 1.1(a), above) August 12, 2003

 

 

 

6.

 

GESMI-GE Homebuyer Privileges Program Agreement between GEMICO acting on behalf
of the General Electric Company such interest to be assigned to Genworth
pursuant to Schedule 1.1(a), above and GE Service Management, Inc. (such
interest to be retained by GE pursuant to Schedule 1.1(a), above) dated May 21,
2003

 

2

--------------------------------------------------------------------------------


 

7.

 

Penske Auto Centers - General Electric Company Lender Program Memorandum of
Understanding between GEMICO acting on behalf of the General Electric Company
(such interest to be assigned to Genworth pursuant to Schedule 1.1(a), above)
and Penske Auto Centers, LLC (such interest to be retained by GE pursuant to
Schedule 1.1(a), above) dated November 13, 2000

 

 

 

8.

 

Penske Truck Rental-General Electric Company Lender Program Memorandum of
Understanding between GEMICO acting on behalf of the General Electric Company
(such interest to be assigned to Genworth pursuant to Schedule 1.1(a), above)
and Penske Truck Leasing Co., L.P. (such interest to be retained by GE pursuant
to Schedule 1.1(a), above) dated October 11, 2000

 

IV.                                 Investment Management/Services

 

9.

 

GE Funds Financial Intermediary Agreement, between Terra Securities Corporation
and GE Investment Distributors, Inc.

 

 

 

10.

 

GE Funds Introducing Broker Agreement, between GEAM and Capital Brokerage
Corporation.

 

 

 

11.

 

Investment Management and Services Agreement between GEAM and River Lake
Insurance Company dated as of July 28, 2003

 

 

 

12.

 

Investment Advisory Agreement between GEAM and GE Private Asset Management, Inc.
dated December 12, 2002

 

 

 

13.

 

Administrative Services Agreement between GELAAC and certain of its affiliates
and GEAM, effective May 1, 2000.

 

 

 

14.

 

Participation Agreement among GELAAC, GE Investment Funds, Inc. and GEAM dated
May 1, 1998

 

 

 

15.

 

Participation Agreement among GECLANY, GE Investment Funds, Inc. and GEAM dated
May 1, 1998

 

 

 

16.

 

Subservicing Agreement (Cardinal CDO), by and between GEAM and Genworth
Financial Asset Management, LLC

 

 

 

17.

 

Master Agency, Servicing and Subordination Agreement between General Electric
Capital Business Asset Funding Corporation and GECA dated October 1, 2003

 

 

 

18.

 

Master Agency, Servicing and Subordination Agreement between GECC and GECA dated
October 1, 2003

 

3

--------------------------------------------------------------------------------


 

19.

 

Master Agency, Servicing and Subordination Agreement among GECC, FCL and GECC
dated December 1, 2003

 

 

 

20.

 

Master Agency, Servicing and Subordination Agreement among General Electric
Capital Business Asset Funding Corporation, FCL and General Electric Capital
Business Asset Funding Corporation dated October 7, 2003

 

 

 

21.

 

Master Agency, Servicing and Subordination Agreement between GE Capital
Franchise Finance Corporation and GECA dated October 1, 2003

 

 

 

22.

 

Secondment Agreement between GEAM and GNA Corporation dated February 2, 2004

 

 

V.                                     Administrative Services

 

23.

 

Administrative Services Agreement among FCL, FHL, GECA, GELAAC and GECC dated
July 9, 2002

 

 

 

24.

 

Amended and Restated Services and Shared Expenses Agreement among GNA
Corporation, GECA, FCL, FFRL Re, FHL, Brook, GEGLAC, GELAAC, JLIC, Heritage
Casualty Insurance Company, PIC, UFLIC, RLIC, HLIC, WLIC, Viking and Westlake
dated as of January 16, 2004

 

 

 

25.

 

Shared Office Facilities Agreement among GE Capital Card Services, Inc., GECA,
Employers Reinsurance Corporation and GE Capital Commercial Finance, Inc.
effective December 1, 2002

 

 

 

26.

 

Reinsurance and Administrative Agreement between UFLIC and GELAAC dated January
1, 1987

 

 

 

27.

 

Services Agreement between UFLIC and GELAAC dated July 19, 1989

 

 

 

28.

 

Agreement between GECLANY and GE Capital Assignment Corporation dated August 13,
1995, as amended August 31, 2000

 

VI.                                 Finance

 

29.

 

Agreement for the Purchase and Sale of Property between GE Capital Asset
Management Corporation (“GECAMC”), General Electric Mortgage Insurance
Corporation, GE Residential Mortgage Insurance Corporation of North Carolina,
General Electric Mortgage Insurance Corporation of North Carolina and Verex
Assurance, Inc., dated October 3, 1994 and any amendments thereto, as assigned
by GECAMC to GE Capital Mortgage Services, Inc. (presently known as GE Mortgage
Services LLC) as of May 1, 1995 and as amended by that certain Corrective —
Restated Amendment to the Purchase and Sale of Property dated as of September
11, 1998

 

4

--------------------------------------------------------------------------------


 

VII.                             IT Services and Outsourcing

 

30.

 

All agreements between Genworth Group entities and GE Capital International
Services (including those agreements entered into together with GEAM) (which
shall be amended following the Closing Date as contemplated by the parties)

 

 

 

31.

 

All agreements between Genworth Group entities and GE Process Solutions, LLC
(which shall be amended following the Closing Date as contemplated by the
parties)

 

 

 

32.

 

All agreements between Genworth Group entities and GE Capital International
Services — Americas, Inc. (which shall be amended following the Closing Date as
contemplated by the parties)

 

 

 

33.

 

Acknowledgement of Agreement dated November 8, 2002 and Scope of Work dated
November 8, 2002 (effective October 1, 2002) between GE IT Solutions, Inc.
(f/k/a GE Capital Information Technology Solutions — North America, Inc.) and
FCL (pursuant to the Master Managed Services Agreement between GECITS and
General Electric Capital Services, Inc. dated January 10, 2001, as amended, (the
“Master Managed Services Agreement” hereafter)

 

 

 

34.

 

Acknowledgement of Agreement dated December 27, 2001 and Scope of Work (No.
GEFAGECA-001) dated December 31, 2001, as amended, between GE IT Solutions, Inc.
and GECA (pursuant to the Master Managed Services Agreement)

 

 

 

35.

 

Acknowledgement of Agreement dated December 27, 2001 and Scope of Work (No.
GEFALTC-001) effective December 31, 2001 between GE IT Solutions, Inc. and GECA

 

 

 

36.

 

Acknowledgement of Agreement dated November 8, 2002 and Scope of Work effective
October 1, 2002 between GE IT Solutions, Inc. and GECA

 

 

 

37.

 

Acknowledgement of Agreement dated November 8, 2002 and Scope of Work effective
as of October 1, 2002, as amended, between GE IT Solutions, Inc. and GEGLAC
(pursuant to the Master Managed Services Agreement)

 

 

 

38.

 

Acknowledgement of Agreement dated November 8, 2002 and Scope of Work dated
November 8, 2002 (effective October 1, 2002) between GE IT Solutions, Inc. and
GELAAC as Customer (pursuant to the Master Managed Services Agreement)

 

 

 

39.

 

Consulting Agreement between GECA and GE IT Solutions, Inc. effective August 7,
2002

 

 

 

40.

 

GE CAPITAL ITS MASTER LEASE AGREEMENT between GE Capital Information Technology
Solutions, Inc. and GECMICAN dated November 19, 1999

 

5

--------------------------------------------------------------------------------


 

41.

 

Loss Mitigation Optimizer License Agreement between GEMICO and GE Capital
Mortgage Services, Inc. dated September 25, 2000

 

VIII.                         Miscellaneous

 

42.

 

Group Long Term Care Insurance Policy dated July 1, 1999 issued by GECLANY to GE
as group policyholder (New York area)

 

 

 

43.

 

Group Long Term Care Insurance Policy issued by GECA to GE as group policyholder
(excluding New York area)

 

 

 

44.

 

Producer Credit Card Agreement between GEGLAC and GE Business Productivity
Solutions, Inc.

 

IX.                                European Affiliate Agreements (GEMI Europe)

 

45.

 

Vehicles Lease, Management and Service Frame Agreement for Spain between GE
Capital Largo Plazo, S.L. and GE Mortgage Insurance Limited (“GEMI”) dated May
1, 2002

 

 

 

46.

 

Amendment to Vehicles Lease, Management and Service Frame Agreement for Spain
between GE Capital Largo Plazo, S.L., GEMI and GE International, Inc. dated June
1, 2002

 

 

 

47.

 

Cost Agreement Employee Stock Purchase Plan for the UK between GE Mortgage
Services Limited (“ServiceCo”) and GE dated February 27, 2002

 

 

 

48.

 

Cost Agreement Employee Stock Purchase Plan for Spain between GEMI and GE dated
May 1, 2003

 

 

 

49.

 

Cost Agreement Employee Stock Purchase Plan for the Netherlands between GEMI and
GE dated June 1, 2003

 

 

 

50.

 

Cost Agreement Employee Stock Purchase Plan for Belgium between GEMI and GE
dated September 1, 2003

 

 

 

51.

 

Cost Agreement Employee Stock Purchase Plan for Germany between GEMI and GE
dated September 1, 2003

 

 

 

52.

 

Cost Agreement Employee Stock Purchase Plan for Italy between GEMI and GE dated
September 1, 2003

 

 

 

53.

 

Master Conditional Sale Agreement between ServiceCo and GE Capital Fleet
Services Limited (trading as Avis Fleet Services) dated March 31, 2000

 

6

--------------------------------------------------------------------------------


 

54.

 

Car Lease Agreement for Italy between GEMI and GE Capital Servizi Finananziari
S.P.A. dated February 21, 2002

 

 

 

55.

 

Amendment to the Car Lease Agreement for Italy between GEMI and GE Capital
Servizi Finananziari S.P.A. (dated February 21, 2002) dated July 18, 2002

 

 

 

56.

 

Car Lease Agreement for Italy between GEMI and GE Capital Services Srl dated
October 1, 2003

 

 

 

57.

 

Work place lease agreement (“Vereinbarung zur Uberlassung von Arbeitsplatzen”)
for Germany between GE Capital mietfinanz GmbH & Co. and GEMI dated August 14,
2003

 

 

 

58.

 

Property Lease agreement (sublease) for Sweden between International General
Electric AB and GEMI dated February 1, 2004

 

 

 

59.

 

Lease Agreement for parking spaces for Sweden between International General
Electric AB and GEMI dated February 1, 2004

 

 

 

60.

 

Lease/ license arrangement (oral) in France between GEMI and ERC

 

 

 

61.

 

Leasing arrangement (oral) in Belgium between a member of the GE Group and GEMI

 

 

 

62.

 

Leasing arrangement (oral) in Netherlands between GE Fleet and GEMI

 

X.                                    European Affiliate Agreements (GE
Financial Insurance)

 

63.

 

Agency Agreement dated July 23, 1997 between Pallas Industrial Finance, FICL and
FACL.

 

 

 

64.

 

Agreement dated October 3, 2003 between GE Capital Equipment Finance, Vie Plus
SA and RD Plus SA and any insurance policies referred to therein.

 

 

 

65.

 

Support Services Agreement dated July 2003 between GE Capital Global Process
Solutions (UK) Limited and FIGSL and all statements of work entered into
pursuant to this agreement

 

 

 

66.

 

All agreements between a member of the Genworth Group and GE Capital Fleet Avis
relating to the leasing of cars and provision of related services

 

 

 

67.

 

Master Conditional Vehicle Sale Agreement between GE Capital Fleet Services
Limited and FIGSL dated March 20, 1996

 

 

 

68.

 

Disposal Agreement between GE Capital Fleet Services Limited and FIGSL dated
March 20, 1996

 

7

--------------------------------------------------------------------------------


 

69.

 

Equity Compensation Cost Agreement between FIGSL and GE dated July 19, 2001

 

 

 

70.

 

Lease between Vie Plus and RD Plus S.A. for part of Floor 29, Tour Franklin,
Terrasse Boieldieu, La Defense 8, Paris (Oral)

 

 

 

71.

 

Lease between GE Capital Bank and FICL for Park Allé 295, 2605 Brøndby, Denmark
dated 05/08/2002

 

 

 

72.

 

Lease between GE Finland Oy and FACL for Malmin Kauppatie 18, Helsinki, Finland
dated 10/08/01

 

 

 

73.

 

Lease between GE General Electric Finance Holding GmbH and GE Financial
Insurance Deutschland for Martin-Behaim Str. 8-10, Neu-Isenberg, Germany dated
06/05/01

 

 

 

74.

 

Lease between GE Capital Woodchester Ltd and FIGSL for Woodchester House, Golden
Lane, Dublin

 

 

 

75.

 

Lease between Access Graphecs BV, trade name GE Access and FIGSL for Dr Willem
Dreesweg 6-8 1185 VB, Amstelveen, Netherlands dated February 2003

 

 

 

76.

 

Lease between GE Capital Fleet Services and GE Financial for Karenslyst alle 2,
Oslo, Norway (oral)

 

 

 

77.

 

Leases between International General Electric GB and GE Financial Insurance
Sweden for Nöten 3, Solna Strandväg 98, Sweden and parking space (2001)

 

 

 

78.

 

Lease between GE SF Structured Finance Int. Ltd and GE Financial Insurance for
Thurgaueerstrasse 40, Zurich, Switzerland (pending)

 

 

 

79.

 

Agreement between Financial Insurance Group Services Limited, Namulas Pension
Trustees Limited and GE Pensions Limited dated 5 April 2002

 

 

 

80.

 

Interim Helpdesk Services Agreement between GECIS and FIGSL dated April 2002 and
Addendum dated 9th August 2002.

 

 

 

81.

 

All agreements and Services between a member of the Genworth Group and European
Equipment Finance relating to provision of Servers (including but not limited to
the VPN – 01 service)

 

 

 

82.

 

Equity Compensation Cost Agreement between Vie Plus S.A. and GE as approved by
the Board of Directors of Vie Plus S.A. on May 27, 2002.

 

8

--------------------------------------------------------------------------------


 

83.

 

Deed of Novation between FIGSL and GE Asset Management Limited and GE Pensions
Limited effective from 22 April 2004 and supplemental to an agreement dated 5
April 2002 made between FIGSL and GEPL for the provision of investment
management services.

 

 

 

84.

 

Deed of Novation between FIGSL and GE Life Services Limited and GE Pensions
Limited effective from the Closing Date and supplemental to an agreement dated 5
April 2002 made between FIGSL and GEPL for the provision of services.

 

 

 

85.

 

Services Agreement dated 5 April 2002 made between FIGSL and GEPL.

 

 

 

86.

 

Deed of Adherence between FIGSL and GE Capital Europe Limited and National
Mutual Trustees Limited effective from 24 March 2004 relating to the National
Mutual Retirement Benefits Fund.

 

 

 

87.

 

Deed of Novation between FIGSL and GE Life Services Limited and National Mutual
Trustees Limited effective from the Closing Date relating to the National Mutual
Retirement Benefits Fund.

 

 

 

88.

 

Definitive Deed dated 16 November 1999 establishing and constituting a
retirement benefits plan known as the National Mutual Retirement Benefits Fund
and all subsequent amendments thereto

 

XI.                                GE Mexico

 

89.

 

Vehicle Rental Agreement (a/k/a Fleet Services Agreement) between GE Capital
Fleet Services de Mexico S.A. and GE Seguros S.A. de C.V. (formerly Colonial
Penn de Mexico Compania de Seguros S.A.) dated May 4, 1999

 

 

XII.                                                                 The
following agreements and acknowledgments involving a member of the GE Group and
a member of the Genworth Group:

 

1.             Bills of Sale and Assignment Agreements dated as of April 15,
2004 entered into in connection with the recapture agreements included in the
UFLIC Agreements.

 

2.             Securities Assignment and Receipt Agreements dated April 15, 2004
between GEFAHI and each of FHL, GELAAC and GNA entered into in connection with
the payment of dividends to GEFAHI.

 

9

--------------------------------------------------------------------------------


 

3.             Irrevocable Stock Powers and Memorandum of Dividends dated April
15, 2004 executed in favor of GEFAHI by each of FHL and GNA in connection with
the dividend of the shares of UFLIC to GEFAHI.

 

4.             Bills of Sale and Assignment Agreements dated April 15, 2004
between GEFAHI and each of JLIC and First Colony entered into in connection with
the redemption of the JLIC Surplus Notes held by GEFAHI and First Colony’s
Series A preferred stock held by GEFAHI.

 

5.             Receipts dated April 15, 2004 and May         , 2004 executed by
GEFAHI acknowledging receipt of cash and securities in connection with the
redemption of the JLIC Surplus Notes held by GEFAHI and First Colony’s Series A
preferred stock held by GEFAHI.

 

6.             Agreements and Plans of Liquidation dated April 14, 2004 between
or among:  (i) GELAAC and its shareholders, GECA, FHL and GEFAHI; (ii) FHL and
its shareholders, GECA and GEFAHI; (iii) Brookfield and its shareholder, GEFAHI;
and (iv) GNA and its shareholder, GEFAHI.

 

10

--------------------------------------------------------------------------------


 

Exhibit 1 to Schedule 2.4(b)(ii)

 

See attached spreadsheet

 

11

--------------------------------------------------------------------------------


 

Exhibit 1 to Schedule 2.4(b)(ii)

 

Annual Insurance Holding Company Statement

Listing of Affiliate Reinsurance Agreements as of 12/31/03 - Exhibit C

 

 

 

Ceding
Registrant

 

Assuming Party

 

Type

 

Agreement
Eff. Date

 

Amount in
Force as of YE 03

 

Reserve Credit
Taken

 

Unearned
Premiums

 

Premiums

 

Paid
Losses

 

Upaid
Losses

 

ModCo Res.

 

 

 

Employers Reassurance Company (“ERC”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employers Life Reinsurance Corporation (“ERC Life”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Westport Insurance Corporation (“WIC”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Viking Insurance Company, Ltd. (“Viking”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Westlake Insurance Company (“Westlake”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Westwood Indemnity Company (“Westwood”)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

AML/GECA/FCL/GELAAC/ GEGLAC / PIC

 

Everest

 

Life CAT XOL

 

12/1/2003

 

460,000,000,000

 

 

 

 

 

2,975,000

 

 

 

 

 

 

 

 

 

AML

 

ERC  (should be ERAC)

 

YRT/i

 

10/14/1974

 

940,863

 

25,545

 

 

 

65,245

 

 

 

 

 

 

 

 

 

AML

 

ERC

 

DIS/i

 

5/1/1997

 

0

 

43,888

 

 

 

0

 

 

 

 

 

 

 

 

 

AML

 

ERC

 

CO/i

 

5/1/1997

 

827,510,300

 

15,474,385

 

 

 

893,022

 

32,160

 

243,563

 

 

 

 

 

AML

 

ERC

 

CO/i

 

7/27/1990

 

(amounts reported in 10/14/74 treaty line)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AML

 

ERC

 

YRT/i

 

10/1/1990

 

(amounts reported in 10/14/74 treaty line)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AML

 

ERC

 

CO/i

 

5/1/1997

 

426,899,380

 

6,272,994

 

 

 

1,502,590

 

19,120

 

155,563

 

 

 

 

 

AML

 

FCL

 

YRT/i

 

3/1/1973

 

486,399,416

 

514,058

 

 

 

3,335,866

 

0

 

2,170,748

 

 

 

 

 

AML

 

FCL

 

DIS/i

 

3/1/1973

 

0

 

512,194

 

 

 

0

 

 

 

 

 

 

 

 

 

AML

 

FCL

 

ADB/I

 

3/1/1973

 

 

 

16,312

 

 

 

0

 

 

 

 

 

 

 

AML

 

FCL

 

CO/i

 

 

 

3/1/1973

 

3,515,270,170

 

20,927,261

 

 

 

7,896,591

 

Reported in YRT  3/1/73

 

 

 

 

 

 

 

AML

 

FCL

 

YRT/g

 

3/1/1973

 

302,529

 

3,441

 

 

 

0

 

 

 

 

 

 

 

 

 

AML

 

FCL

 

YRT/i

 

8/1/1984

 

(amounts reported in 10/14/74 treaty line)

 

 

 

 

 

 

 

 

 

 

 

 

 

XX

 

AML

 

GECA

 

CO/i

 

1/1/2000

 

3,751,689,940

 

20,599,595

 

 

 

5,839,715

 

0

 

0

 

 

 

 

 

AML

 

GECA

 

DIS/i

 

1/1/2000

 

0

 

122,065

 

 

 

(in Co/i figs below)

 

 

 

 

 

 

 

 

 

AML

 

GECA

 

YRT/i

 

10/1/2000

 

24,354,919

 

164,141

 

 

 

51,872

 

 

 

 

 

 

 

 

 

AML

 

ERC Life

 

YRT/i

 

6/1/1993

 

(amounts reported above)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AML

 

ERC Life

 

CO/i

 

9/1/1993

 

(amounts reported above)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AML

 

ERC Life

 

YRT/i

 

1/1/1995

 

(amounts reported above)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AML

 

ERC Life

 

CO/i

 

5/1/1997

 

(amounts reported above)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AML

 

ERC Life

 

YRT/I

 

5/1/1997

 

5,265,161

 

18,263

 

 

 

82,206

 

11,200

 

116,463

 

 

 

X

 

AML

 

FCL

 

 

 

07/24/03

 

0

 

0

 

 

 

0

 

0

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XXX

 

BAYSIDE

 

GEP&C

 

CO

 

4/1/00

 

 

 

 

 

—

 

(303,000

)

1,276,000

 

3,347,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XXX

 

GEC

 

GEP&C

 

Excess Umbrella Liability

 

7/1/1984

 

 

 

 

 

 

 

 

 

59,000

 

219,000

 

 

 

XXX

 

GEC

 

UFLIC

 

Coinsurance - Ind A&H

 

12/31/84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XXX

 

GEC

 

ERC

 

Facultative

 

6/6/1905

 

 

 

 

 

 

 

 

 

 

 

2,081,000

 

 

 

XXX

 

GEC

 

WIC

 

Facultative

 

7/1/1984

 

 

 

 

 

 

 

 

 

 

 

116,000

 

 

 

XXX

 

GEC

 

GE Reinsurance Corp

 

CAT & CAS. XOL Quota Share

 

1/1/1999

 

 

 

 

 

 

 

4,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XXX

 

GEP&C

 

ERC

 

Facultative

 

Not available

 

 

 

 

 

 

 

 

 

57,000

 

822,000

 

 

 

XXX

 

GEP&C

 

GE Reinsurance Corp

 

CAT & CAS. XOL Quota Share

 

1/1/1999

 

 

 

 

 

 

 

111,000

 

 

 

 

 

 

 

XXX

 

GEP&C

 

WIC

 

 

 

Not available

 

 

 

 

 

 

 

 

 

5,000

 

25,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XXX

 

GEI

 

GE Reinsurance Corp

 

CAT & CAS. XOL Quota Share

 

1/1/1999

 

 

 

 

 

 

 

9,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FCL

 

Brookfield Life Assurance Company Ltd

 

CO/I

 

1/1/2002

 

43,719,132,310

 

206,863,891

 

 

 

69,052,947

 

0

 

3,265,573

 

 

 

 

 

FCL

 

ERC/ERC Life Reins.Cor

 

CO/i

 

11/1/1995

 

15,840,251,380

 

42,686,496

 

 

 

26,616,703

 

4,767,071

 

10,274,603

 

 

 

 

 

FCL

 

ERC/ Frankona Life Re

 

YRT/g

 

2/1/1973

 

732,490

 

24,116

 

 

 

40,903

 

Reported in Coins above

 

 

 

 

 

 

 

FCL

 

ERC/ERC Life Reins.Cor

 

YRT/I

 

11/1/1995

 

4,108,484,503

 

13,662,651

 

 

 

8,171,533

 

Reported in Coins above

 

 

 

 

 

 

 

FCL

 

ERC

 

YRT/i

 

11/1/1967

 

(amounts reported above)

 

 

 

 

 

 

 

Reported in Coins above

 

 

 

 

 

 

 

FCL

 

ERC

 

YRT/i

 

10/1/1990

 

 

 

 

 

 

 

 

 

Reported in Coins above

 

 

 

 

 

 

 

FCL

 

ERC

 

CO/i

 

7/27/1990

 

(amounts reported above)

 

 

 

 

 

 

 

Reported in Coins above

 

 

 

 

 

 

 

FCL

 

ERC

 

CO/i

 

8/26/1996

 

 

 

 

 

 

 

 

 

Reported in Coins above

 

 

 

 

 

 

 

FCL

 

JLIC

 

CO/i

 

12/9/1982

 

6,126,915,020

 

89,677,026

 

 

 

15,001,991

 

0

 

13,941,903

 

 

 

 

 

FCL

 

JLIC

 

YRT/i   S/B CO/i

 

1/1/2001

 

Shown above in 12/9/82 figures

 

0

 

 

 

0

 

Reported in Coins above

 

 

 

 

 

 

 

FCL

 

ERC

 

YRT/i/

 

2/1/1973

 

This is the YRT/g reported above.

 

 

 

 

 

 

 

0

 

0

 

 

 

 

 

FCL

 

ERC

 

CO/i

 

11/1/1992

 

(amounts reported above)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FCL

 

ERC

 

ADB

 

10/1/1993

 

(amounts reported above)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FCL

 

GECA

 

CO/i

 

1/1/2000

 

65,806,198,100

 

918,054,031

 

 

 

116,036,568

 

0

 

10,801,570

 

 

 

 

 

FCL

 

ERC Life American Phoenix

 

CO/i

 

10/1/1992

 

Reported Below in 1/1/92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FCL

 

ERC Life

 

YRT/i

 

6/1/1993

 

378,747,251

 

585,278

 

 

 

1,472,631

 

1,222,454

 

4,681,162

 

 

 

 

 

FCL

 

ERC Life American Phoenix

 

CO/i

 

1/1/92 but s/b5/24/1993

 

8,100,803,710

 

24,974,775

 

 

 

13,456,727

 

212,829

 

1,826,066

 

 

 

 

Due to various accounting and financial reporting methods, a single agreement
may be listed more than once to reflect separate blocks of business.

The agreement effective date in some cases, may reflect an amendment date.

 

 

12

--------------------------------------------------------------------------------


 

 

 

Ceding
Registrant

 

Assuming Party

 

Type

 

Agreement
Eff. Date

 

Amount in
Force as of YE 03

 

Reserve Credit
Taken

 

Unearned
Premiums

 

Premiums

 

Paid
Losses

 

Upaid
Losses

 

ModCo Res.

 

 

 

FCL

 

GE Frankona Re formerly Aachener Ruckversicherungs-Gesellschaft

 

CO/g

 

1/1/1980

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

FCL

 

GE Frankona Re formerly Aachener Ruckversicherungs-Gesellschaft

 

CO/i

 

8/1/1979

 

1,175,000

 

11,984

 

 

 

16,441

 

 

 

 

 

 

 

 

 

FCL

 

GE Frankona Re formerly Aachener Ruckversicherungs-Gesellschaft

 

YRT/i

 

8/1/1979

 

24,276,784

 

75,987

 

 

 

303,550

 

225,720

 

50,971

 

 

 

X

 

FCL

 

River Lake

 

 

 

07/01/03

 

59,531,673,650

 

390,116,767

 

 

 

110,036,329

 

7,078,100

 

5,897,280

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FHL - LTC

 

GECA

 

CO

 

10/1/1998

 

 

 

29,470,704

 

1,702,639

 

3,891,488

 

0

 

715,353

 

 

 

 

 

FHL

 

UFLIC

 

CO/G

 

1/1/1996

 

0

 

0

 

 

 

0

 

 

 

 

 

 

 

 

 

FHL

 

UFLIC

 

CO/G

 

1/1/1996

 

 

 

0

 

(38,926

)

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XXX

 

GEAH

 

GEP&C

 

100% Quota Share (Auto)

 

10/1/1995

 

 

 

 

 

48,878,000

 

94,645,000

 

21,192,000

 

45,574,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XXX

 

GEP&C

 

GE Reinsurance Corp

 

CAT & CAS. XOL Quota Share

 

1/1/1999

 

 

 

 

 

 

 

(7,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GECA

 

ERC/ American Phoenix Life

 

CO/i

 

4/16/1998

 

72,096,300

 

184,772

 

 

 

117,787

 

723,600

 

505,214

 

 

 

 

 

GECA

 

ERC/ American Phoenix Life

 

YRT/i

 

4/16/1998

 

1,172,344

 

18,175

 

 

 

4,878

 

 

 

 

 

 

 

 

 

GECA

 

ERC (ERAC)

 

CO/i

 

4/16/1998

 

119,902,800

 

335,238

 

 

 

200,117

 

 

 

 

 

 

 

 

 

GECA

 

ERC (ERAC)

 

YRT/i

 

6/26/1999

 

2,726,032,937

 

5,172,914

 

 

 

3,044,442

 

 

 

 

 

 

 

 

 

GECA

 

ERC (Pref & Standard Pool)

 

YRT/i

 

12/4/2000

 

Reported Above in 6/26/99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GECA

 

ERC (Impaired Pool)

 

YRT/i

 

12/4/2000

 

Reported Above in 6/26/99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GECA

 

ERC  (AML Retro)

 

YRT/i

 

1/1/2000

 

Reported Above in 6/26/99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GECA - LTC

 

JLIC

 

CO/I

 

7/1/2000

 

 

 

 

 

 

 

161,870,043

 

 

 

 

 

962,712,305

 

 

 

GECA

 

FFRL Re

 

MCO/i

 

12/1/2000

 

189,368,700

 

 

 

 

 

559,311

 

110,000

 

160,000

 

752,420

 

 

 

GECA

 

FFRL Re

 

YRT/i

 

12/1/2001

 

12,465,883

 

61,605

 

 

 

16,810

 

364,839

 

110,231

 

 

 

 

 

GECA - LTC

 

Brookfield

 

 

 

7/1/2001

 

 

 

1,980,658,935

 

124,414,535

 

532,327,335

 

18,565,783

 

14,294,782

 

 

 

X

 

GECA

 

BLAC

 

 

 

01/01/03

 

 

 

 

 

 

 

 

 

 

 

 

 

137464304

 

X

 

GECA

 

FCL

 

 

 

07/01/03

 

1,686,747,500

 

5,758,840

 

 

 

3,029,004

 

0

 

0

 

 

 

X

 

GECA

 

FCL

 

 

 

06/30/03

 

145908122

 

6,147,894

 

 

 

6,416,417

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GECLA

 

GECA

 

ACO/I

 

6/1/1985

 

 

 

54,268,154

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

GEGLAC

 

American Mayflower of NY

 

OTH/I

 

3/18/2003

 

 

 

 

 

 

 

244,578

 

 

 

 

 

 

 

X

 

GEGLAC

 

American Mayflower of NY

 

OTH/I

 

3/18/2003

 

 

 

 

 

 

 

73,565

 

 

 

 

 

 

 

X

 

GEGLAC

 

American Mayflower of NY

 

OTH/I

 

3/18/2003

 

 

 

 

 

 

 

182,249

 

 

 

 

 

 

 

X

 

GEGLAC

 

American Mayflower of NY

 

OTH/I

 

3/18/2003

 

 

 

 

 

 

 

85,930

 

 

 

 

 

 

 

X

 

GEGLAC

 

GE Capital Life of NY

 

OTH/I

 

6/27/2003

 

 

 

 

 

 

 

102,666

 

 

 

 

 

 

 

X

 

GEGLAC

 

GE Capital Life of NY

 

OTH/I

 

3/18/2003

 

 

 

 

 

 

 

174,343

 

 

 

 

 

 

 

X

 

GEGLAC

 

GE Capital Life of NY

 

OTH/I

 

12/02/03

 

 

 

 

 

 

 

28,965

 

 

 

 

 

 

 

X

 

GEGLAC

 

GE Capital Life of NY

 

OTH/I

 

12/17/03

 

 

 

 

 

 

 

25,241

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GELAAC

 

UFLIC

 

CO/G

 

1/1/1996

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

GELAAC

 

UFLIC

 

Not available

 

7/1/1977

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GELAAC

 

UFLIC

 

Not available

 

1/1/1996

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GELAAC

 

FHL

 

YRT/I

 

9/1/1986

 

45,699,436

 

105,833

 

 

 

209,664

 

 

 

0

 

 

 

 

 

 

 

 

 

DIS/I

 

 

 

 

 

662

 

 

 

 

 

 

 

 

 

 

 

 

 

GELAAC

 

FFRL Re

 

CO/I

 

3/1/1987

 

0

 

 

 

 

 

0

 

0

 

0

 

 

 

 

 

GELAAC

 

FFRL Re

 

DIS/I

 

3/1/1987

 

 

 

34,141

 

 

 

 

 

 

 

 

 

 

 

 

 

GELAAC

 

FFRL Re

 

MCO\I

 

3/1/1987

 

0

 

0

 

 

 

0

 

 

 

 

 

 

 

 

 

GELAAC

 

FFRL Re

 

YRT/I

 

3/1/1987

 

286,326,526

 

1,594,259

 

 

 

(2,313,662

)

175,000

 

653,417

 

 

 

 

 

GELAAC

 

ERC

 

CO/I

 

11/1/1988

 

257,709

 

339

 

 

 

9,600

 

 

 

 

 

 

 

 

 

GELAAC

 

ERC

 

YRT/I

 

11/1/1988

 

233,226,593

 

631,108

 

 

 

784,463

 

0

 

142,813

 

 

 

 

 

GELAAC - LTC

 

GECA

 

Coinsurance - Ind A&H

 

10/1/1998

 

 

 

71,142,020

 

6,402,537

 

12,737,782

 

 

 

1,209,033

 

 

 

 

 

GELAAC

 

UFLIC

 

Coinsurance - Ind A&H

 

5/1/1987

 

 

 

13,890

 

 

 

15,486

 

 

 

0

 

 

 

 

 

GELAAC

 

UFLIC

 

Group A&H

 

3/1/1987

 

 

 

254,678

 

 

 

0

 

 

 

0

 

 

 

 

 

GELAAC

 

ERC

 

YRT - Ind A&H

 

1/1/1984

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GELAAC

 

ERC Life

 

Quota Share Coinsurance Health

 

4/1/1997

 

 

 

0

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HIC

 

Viking

 

Quota share

 

1/1/1995

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

 

HIC

 

Westlake

 

Quota share

 

11/30/1986

 

1165048

 

9206

 

1,141

 

60,105

 

279,238

 

0

 

0

 

 

 

13

--------------------------------------------------------------------------------


 

 

 

Ceding
Registrant

 

Assuming Party

 

Type

 

Agreement
Eff. Date

 

Amount in
Force as of YE 03

 

Reserve Credit
Taken

 

Unearned
Premiums

 

Premiums

 

Paid
Losses

 

Upaid
Losses

 

ModCo Res.

 

 

 

HIC

 

Westwood

 

Quota share

 

3/1/1992

 

6924735

 

144567

 

26,922

 

244,365

 

369108

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XXX

 

MWIC

 

GEP&C

 

100% Quota Share (Auto)

 

3/31/2000

 

 

 

 

 

6,781,000

 

12,979,000

 

2,907,000

 

4,045,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UFLIC

 

FHL

 

DIS/I

 

7/1/1977

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UFLIC

 

FHL

 

YRT/I

 

7/1/77

 

 

 

—

 

—

 

61,644

 

 

 

 

 

 

 

 

 

UFLIC

 

GECLA

 

ACO/I

 

12/31/95

 

90,090,978

 

37,590,225

 

 

 

1,025,147

 

280,456

 

1,037,244

 

 

 

 

 

UFLIC

 

GECLA

 

ACO/G

 

12/31/95

 

—

 

1,763,221

 

 

 

2,771

 

 

 

 

 

 

 

 

 

UFLIC

 

GELAAC

 

ACO/I

 

1/1/96

 

—

 

135,349,959

 

 

 

—

 

2,335,190

 

19,297

 

 

 

 

 

UFLIC

 

GELAAC

 

YRT/G

 

1/1/96

 

875,039

 

485,895

 

 

 

21,515

 

 

 

 

 

 

 

 

 

UFLIC

 

ERC

 

CO/G

 

1/1/91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UFLIC

 

FHL

 

YRT/I

 

1/1/77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UFLIC

 

GECLA

 

YRT/I

 

12/31/95

 

 

 

1,464,648

 

11,354

 

10,635

 

66,388

 

0

 

 

 

 

 

UFLIC

 

GELAAC

 

YRT/G

 

1/1/96

 

 

 

—

 

—

 

—

 

7981.35

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UFLIC/PHF

 

Employers Reassurance LTD Cheltenham UK

 

CO/i

 

1/1/1994

 

0

 

 

 

 

 

 

 

 

 

146,100

 

 

 

 

 

UFLIC

 

GELAAC

 

YRT/G

 

7/1/1977

 

98,511

 

200,496

 

 

 

23,392

 

 

 

26,717

 

 

 

 

 

UFLIC

 

GELAAC

 

ACO/I

 

7/2/1977

 

 

 

138,278,850

 

 

 

 

 

 

 

562,803

 

 

 

 

 

UFLIC

 

GELAAC

 

YRT - A&H

 

7/1/1977

 

 

 

306,642

 

 

 

 

 

 

 

 

 

 

 

 

 

UFLIC

 

FHL

 

YRT/I

 

11/1/1983

 

Reported in Line 133 7/1/77

 

 

 

 

 

42,241

 

0

 

0

 

 

 

 

Note:  eff. 8/1/99 ERC Life and ERC acquired reinsurance business of American
Phoenix Home Life and Reassurance Company and certain affiliates.

 

An “X” in the first column indicate agreements entered into during 2003.

An “XX” in the first column indicate agreements terminated during 2003.

An “XXX” *  Agreements were not terminated, but GE P&C, GEC, GEI, GEAH, and
Bayside were sold.  The reinsurance with MWIC is still outstanding, but is now
third party.

 

 

14

--------------------------------------------------------------------------------


 

Schedule 2.4(b)(iii)

GE Guarantees

 

 

1.               GUARANTY DATED 8-9-00, MADE BY GE CAPITAL CORPORATION IN FAVOR
OF BANKERS TRUST WITH RESPECT TO L/C ISSUED ON BEHALF OF SPONSORED CAPTIVE RE,
INC.

 

2.               LETTER AGREEMENT DATED 10-21-02, MADE BY GEFAHI IN FAVOR OF
BROOKFIELD WITH RESPECT TO CAPITAL SUPPORT IN CONNECTION WITH BUSINESS ASSUMED
FROM FCL(5)

 

3.               GUARANTEE DATED 11-18-03 BY GECC RELATING TO GECA’S FUNDING
AGREEMENTS

 

4.               GUARANTEE DATED 11-18-03 BY GECC RELATING TO GELAAC’S FUNDING
AGREEMENTS

 

5.               ASSURANCE LETTER/GUARANTY DATED 1-22-04 MADE BY GEFAHI, IN
FAVOR OF FINANCIAL ASSURANCE COMPANY LIMITED (“FACL”) AND FINANCIAL INSURANCE
COMPANY LIMITED (“FICL”) IN CONNECTION WITH FACL’S ACQUISITION OF CONSOLIDATED
INSURANCE GROUP, LIMITED.(6)

 

6.               ASSURANCE LETTER/GUARANTY DATED APRIL 13, 2004 MADE BY GEFAHI
IN FAVOR OF FINANCIAL ASSURANCE COMPANY LIMITED (“FACL”) AND FINANCIAL INSURANCE
COMPANY LIMITED (“FICL”) IN CONNECTION WITH THE REINSURANCE ARRANGEMENTS BETWEEN
FACL, FICL AND VIKING INSURANCE COMPANY LIMITED (7)

 

7.               SUPPORT AGREEMENT DATED AS OF 5-15-03, MADE BY GEFAHI IN FAVOR
OF ABN AMRO, AMSTERDAM FUNDING CORPORATION AND CERTAIN BANKS (COMMISSION
FUNDING)(8)

 

8.               PERFORMANCE GUARANTY DATED AS OF 12-3-99, MADE BY GE CAPITAL
CORPORATION IN FAVOR OF GEFA SPECIAL PURPOSE ONE, EDISON ASSET SECURITIZATION
AND GE CAPITAL CORPORATION (AS OPERATING AGENT AND COLLATERAL AGENT), AS AMENDED
AND RESTATED PURSUANT TO AN AMENDED AND RESTATED PERFORMANCE GUARANTY DATED AS
OF 9-27-01

 

9.               LIMITED GUARANTY DATED AS OF 6-21-01, MADE BY GEFAHI IN FAVOR
OF EDISON ASSET SECURITIZATION AND GE CAPITAL CORPORATION (GEFA SPV 2)(9)

 

--------------------------------------------------------------------------------

(5)                                  To continue until assumed by Genworth.

 

(6)                                  To be assumed by Genworth upon the Initial
Public Offering (subject to the approval of the UK’s Financial Services
Authority).

 

(7)                                  To be assumed by Genworth upon the Initial
Public Offering (subject to the approval of the UK’s Financial Services
Authority).

 

(8)                                  To continue until assumed by Genworth.

 

(9)                                  To continue until assumed by Genworth.

 

 

1

--------------------------------------------------------------------------------


 

10.         PERFORMANCE GUARANTY DATED AS OF 6-21-01, MADE BY GE CAPITAL
CORPORATION IN FAVOR OF GEFA SPECIAL PURPOSE TWO, EDISON ASSET SECURITIZATION
AND GE CAPITAL CORPORATION (AS OPERATING AGENT AND COLLATERAL AGENT)

 

11.         SUPPORT AGREEMENT DATED AS OF 6-21-01, MADE BY GE CAPITAL
CORPORATION IN FAVOR OF EDISON ASSET SECURITIZATION AND GE CAPITAL (AS OPERATING
AGENT AND COLLATERAL AGENT)

 

12.         PERFORMANCE GUARANTY DATED AS OF 11-14-00, MADE BY GE CAPITAL
CORPORATION IN FAVOR OF GEFA SPECIAL PURPOSE THREE, EDISON ASSET SECURITIZATION
AND GE CAPITAL CORPORATION (AS OPERATING AGENT AND COLLATERAL AGENT), AS AMENDED
AND RESTATED PURSUANT TO AN AMENDED AND RESTATED PERFORMANCE GUARANTY DATED AS
OF 9-27-01

 

13.         LIMITED GUARANTY DATED AS OF 6-11-01, MADE BY GEFAHI IN FAVOR OF
EDISON ASSET SECURITIZATION AND GE CAPITAL CORPORATION (GEFA SPV 4), AS AMENDED
AND RESTATED PURSUANT TO AN AMENDED AND RESTATED GUARANTY DATED AS OF
9-27-01(10)

 

14.         PERFORMANCE GUARANTY DATED AS OF 6-11-01, MADE BY GE CAPITAL
CORPORATION IN FAVOR OF GEFA SPECIAL PURPOSE FOUR, EDISON ASSET SECURITIZATION
AND GE CAPITAL CORPORATION (AS OPERATING AGENT AND COLLATERAL AGENT), AS AMENDED
AND RESTATED PURSUANT TO AN AMENDED AND RESTATED PERFORMANCE GUARANTY DATED AS
OF 9-27-01

 

15.         SUPPORT AGREEMENT DATED AS OF 6-11-01, MADE BY GE CAPITAL
CORPORATION IN FAVOR OF EDISON ASSET SECURITIZATION AND GE CAPITAL CORPORATION
(AS OPERATING AGENT AND COLLATERAL AGENT), AS AMENDED AND RESTATED PURSUANT TO
AN AMENDED AND RESTATED SUPPORT AGREEMENT DATED AS OF 9-27-01

 

16.         LIMITED GUARANTY DATED AS OF 3-28-02, MADE BY GEFAHI IN FAVOR OF
EDISON ASSET SECURITIZATION AND GECC (OMEGA)(11)

 

17.         PERFORMANCE GUARANTY DATED AS OF 3-28-02 MADE BY GENERAL ELECTRIC
COMPANY IN FAVOR OF GEFA SPECIAL PURPOSE SIX, EDISON ASSET SECURITIZATION AND GE
CAPITAL CORPORATION (AS OPERATING AGENT AND COLLATERAL AGENT) (OMEGA)

 

18.         SUPPORT AGREEMENT DATED AS OF 3-28-02, MADE BY GE CAPITAL
CORPORATION IN FAVOR OF GEFA SPECIAL PURPOSE SIX, EDISON ASSET SECURITIZATION
AND GE CAPITAL CORPORATION (AS OPERATING AGENT AND COLLATERAL AGENT) (OMEGA)

 

19.         PERFORMANCE GUARANTY DATED AS OF 3-28-02 MADE BY GE CAPITAL
CORPORATION IN FAVOR OF GEFA SPECIAL PURPOSE SIX, EDISON ASSET SECURITIZATION
AND GE CAPITAL CORPORATION (AS OPERATING AGENT AND COLLATERAL AGENT) (OMEGA)

 

--------------------------------------------------------------------------------

(10)         To continue until assumed by Genworth.

 

(11)         To continue until assumed by Genworth.

 

2

--------------------------------------------------------------------------------


 

20.         COMFORT LETTER DATED AS OF 1-6-95, MADE BY GE CAPITAL CORPORATION IN
FAVOR OF THE CANADIAN SUPERINTENDENT OF FINANCIAL INSTITUTIONS RELATING TO
GEMICO(12)

 

21.         GENERAL ELECTRIC CAPITAL CORPORATION’S OBLIGATIONS UNDER THE GRANT
AGREEMENTS DATED 19TH DECEMBER, 1997 RELATING TO THE PROPERTIES LOCATED AT BAY
NUMBERS 133-134 OF THE SHANNON FREE ZONE, IRELAND.

 

22.         GENERAL ELECTRIC CAPITAL CORPORATION’S OBLIGATIONS UNDER THE LEASE
AGREEMENTS DATED 25TH NOVEMBER, 1998, 1ST JULY 2000, 14 JANUARY 2002 AND 31
OCTOBER 2001 RELATING RESPECTIVELY TO THE PROPERTIES LOCATED AT BAY NUMBERS
133-134, 135, 136 AND 137 OF THE SHANNON FREE ZONE, IRELAND.

 

23.         GENERAL ELECTRIC CAPITAL SERVICES, INC.’S OBLIGATIONS UNDER THE ISDA
MASTER AGREEMENT, RELATING TO THE CREDIT DERIVATES TRANSACTION, ENTERED INTO
WITH DEUTSCHE BANK AG LONDON BRANCH DATED AS OF MARCH 13, 2002 RELATING TO
BROOKFIELD LIFE ASSURANCE COMPANY’S USD 400,000,000 FLOATING RATE NOTE PROGRAM
SERIES 2002-A-1, INCLUDING ANY RENEWALS THEREOF

 

24.         THE OBLIGATIONS OF GEFAHI, GECC AND GE CAPITAL ASIA INVESTMENTS
UNDER THE STOCK PURCHASE AGREEMENT, DATED JUNE 26, 2003, AS AMENDED ON AUGUST
29, 2003, AMONG BROOKFIELD LIFE ASSURANCE CO., LTD., GEFAHI, GENERAL ELECTRIC
CAPITAL CORPORATION, GE CAPITAL ASIA INVESTMENTS (COLLECTIVELY, THE “SELLER”)
AND AMERICAN INTERNATIONAL REINSURANCE COMPANY, LTD., EXCEPT AS PROVIDED ON
SCHEDULE 2.3(B)(IV), ITEM 2.

 

--------------------------------------------------------------------------------

(12)                            To continue until GE is deemed not to “Control”
Genworth as such term is defined in the Insurance Companies Act of Canada.

 

3

--------------------------------------------------------------------------------


 

Schedule 2.9

 

European Creditor Business Entities

 

Part A:  To be transferred to Genworth pursuant to stock transfer agreement

 

•                  CFI Administrators Limited

 

•                  CFI Pension Trustees Limited

 

•                  Ennington Properties Limited(13)

 

•                  Financial Insurance Guernsey PCC Limited

 

•                  FIG Ireland Limited

 

•                  RD Plus SA

 

•                  Assocred SA

 

•                  Financial Insurance Group Services Limited

 

•                  Financial New Life Company Limited

 

•                  World Cover Direct Limited

 

Part B:  To be transferred to Genworth pursuant to the UK Transfer Plan or the
FACL Fall-back Stock Transfer Agreement

 

•                  Consolidated Insurance Group Limited

 

•                  Financial Insurance Company Limited

 

•                  Financial Assurance Company Limited(14)

 

•                  GE Financial Insurance, Compania de Seguros y Reaseguros S.A.

 

•                  GE Financial Assurance, Compania de Seguros y Reaseguros de
vida S.A.

 

--------------------------------------------------------------------------------

(13)                            The stock of this entity will transfer to
Genworth by virtue of the transfer of the stock of its immediate parent company,
CFI Administrators Limited

 

(14)                            The stock of this entity is only to be
transferred to Genworth if the UK Transfer has not taken effect by December 28,
2004

 

 

1

--------------------------------------------------------------------------------


 

Schedule 3.2(d)

 

Surplus Note Payments

 

Surplus Note:

 

Original
Principal
Amount:

 

Principal
Amount to be
Paid on Closing
Date:

 

Accrued
Interest to be
Paid on Closing
Date:

8% surplus note due September 30, 2020 issued by JLIC to GEFAHI

 

$

260,000,000

 

$

260,000,000

(paid to GEFAHI)

 

$

[73,666,667]

(paid to GEFAHI)

 

 

 

 

 

 

 

7% surplus note due November 30, 2021 issued by JLIC to GEFAHI

 

$

58,000,000

 

$

58,000,000

(paid to GEFAHI)

 

$

[9,428,222]

(paid to GEFAHI)

 

 

 

 

 

 

 

5.16% surplus note due May 31, 2022 issued by JLIC to GEFAHI

 

$

51,000,000

 

$

51,000,000

(paid to GEFAHI)

 

$

[4,086,290]

(paid to GEFAHI)

 

 

 

 

 

 

 

7% surplus note due May 31, 2021 issued by JLIC to Brookfield

 

$

91,000,000

 

$

91,000,000

(paid to Brookfield)

 

$

[2,388,750]

(paid to Brookfield)

 

 

1

--------------------------------------------------------------------------------


 

Schedule 3.2(f)

 

Dividends

 

First Colony paid to FHL a dividend of  $428,078,122;

 

FHL paid to GECA a dividend of $444,329,115;

 

FHL paid to GEFAHI a dividend of  $10,081,431;

 

GELAAC paid to GECA a dividend of $341,670,297;

 

GELAAC paid to FHL a dividend of $51,143,442;

 

GELAAC paid to GEFAHI a dividend of $12,702,784;

 

GECA paid to GNA a dividend of $837,243,502;

 

GNA paid to GEFAHI a dividend of $678,082,648;

 

Brookfield paid to GEFAHI a dividend of $183,123,333; and

 

Viking paid to GELCO a dividend of  $225,000,000.

 

1

--------------------------------------------------------------------------------


 

Schedule 3.9(a)

 

Consideration for Transfers Pursuant to French Transfer Agreement

 

The consideration for the transfers to be effected pursuant to the French
Transfer Agreement shall be $68,000,000 plus Surplus Transferred from Vie Plus
P&S to Vie Plus Creditor after March 31, 2004 or minus Surplus Transferred from
Vie Plus Creditor to Vie Plus P&S after March 31, 2004 (the result being the
“French Sale Price”).  The French Sale Price shall be inserted into the French
Transfer Agreement as the Sale Price.

 

“Surplus Transferred from Vie Plus P&S to Vie Plus Creditor after March 31,
2004” means the increase in total stockholder’s interest (excluding total
accumulated non-owner changes in stockholder’s interest) of Vie Plus Creditor
from March 31, 2004 to the date of the Closing under the French Transfer
Agreement after adjusting total stockholder’s interest on the latter date by
subtracting net income (or adding net loss) previously reflected in any income
statement of Vie Plus Creditor as included in Genworth’s financial statements.

 

“Surplus Transferred from Vie Plus Creditor to Vie Plus P&S after March 31,
2004” means the decrease in total stockholder’s interest (excluding total
accumulated non-owner changes in stockholder’s interest) of Vie Plus Creditor
from March 31, 2004 to the date of the Closing under the French Transfer
Agreement after adjusting total stockholder’s interest on the latter date by
subtracting net income (or adding net loss) previously reflected in any income
statement of Vie Plus Creditor as included in Genworth’s financial statements.

 

“Vie Plus Creditor” means the Business as defined in the French Transfer
Agreement.

 

“Vie Plus P&S” means the business of Vie Plus S.A. excluding the Business as
defined in the French Transfer Agreement.

 

Any defined term not defined or otherwise identified in this Schedule shall have
the meaning ascribed to that term in the Master Agreement.

 

 

1

--------------------------------------------------------------------------------


 

Schedule 3.9(c)

 

Amendments to Consideration for French Business if French Transfer Agreement
Does Not Take Effect

 

In the event that the French Transfer Agreement does not take effect by the
earlier of the date on which Vie Plus S.A. and FINCL agree to abandon efforts to
obtain requisite regulatory approvals thereunder and December 31, 2005, in lieu
of the Portfolio Transfer, (i) the French Reinsurance Agreement shall continue
in effect; (ii) FINCL shall pay Vie Plus S.A. in cash the French Sale Price as
hereinafter defined; and (iii) the parties to the French Transfer Agreement
shall cause that agreement to be amended to exclude the Portfolio Transfer and
to transfer the balance of the Business to FINCL.  Any such amendment shall take
into consideration all relevant legal and regulatory implications, which may
include replacing the French Transfer Agreement with one or more agreements or
arrangements concerning the transfer of specific assets of the Business.

 

The French Sale Price shall be paid in consideration of the continuation of the
French Reinsurance Agreement and the transfer of the tangible assets and the
intangible assets provided for in the French Transfer Agreement (excluding the
Portfolio Transfer).  The French Sale Price shall be $68,000,000 less the
Adjustment.

 

“Adjustment” equals

US GAAP Equity of Vie Plus Creditor at March 31, 2004

plus        Net Unrealized Investment Gains Attributable to Vie Plus Creditor

plus        Creditor Investment Income

less         Net Unrealized Investment Losses Attributable to Vie Plus Creditor

less         Treaty Return

 

“Net Unrealized Investment Gains Attributable to Vie Plus Creditor” and “Net
Unrealized Investment Losses Attributable to Vie Plus Creditor” shall be
calculated by reference to the investments used in the calculation of Creditor
Investment Income.

 

“Creditor Investment Income” means the pro-rata share of Investment Income in
Vie Plus S.A. attributable to Vie Plus Creditor from March 31, 2004 to the
Closing under the French Transfer Agreement.  Vie Plus Creditor’s share of the
investments shall be defined by the March 31, 2004 balance sheet of Vie Plus
Creditor as included in the Registration Statements, adjusted at the time of,
and to reflect the effect of, any later transfer of surplus between Vie Plus
Creditor and Vie Plus P&S.

 

“Investment Income” shall mean all amounts derived from the holding of
investments which are treated, in accordance with Vie Plus S.A.’s normal U.S.
GAAP accounting policies, as being of an income nature, including any gains on
the realization of those investments and having taken account of any losses on
the realization of those investments.  For the avoidance of doubt, “Investment
Income” shall not include any unrealized investment gains or unrealized
investment losses attributable to such investments.

 

 

1

--------------------------------------------------------------------------------


 

“Treaty Return” means the interest on the Deposit calculated in reference to
Article 5 of the French Reinsurance Agreement.

 

“Vie Plus Creditor” means the Business as defined under the French Transfer
Agreement.

 

“Vie Plus P&S” means the business of Vie Plus S.A. excluding the Business as
defined in the French Transfer Agreement.

 

Any defined term not defined in this Schedule shall have the meaning ascribed to
that term in the Master Agreement or the French Transfer Agreement, as
appropriate.

 

2

--------------------------------------------------------------------------------


 

Schedule 4.1

 

Annual Corporate Reporting Data

 

Annual Corporate Reporting Data worksheet within Excel document attached hereto

 

 

1

--------------------------------------------------------------------------------


 


SCHEDULE 4.1 ANNUAL CORPORATE REPORTING DATA

 

CDR Submissions/ Data requirements [Closing the Books]

 

 

 

 

 

 

 

 

 

(C)

 

Schedule Name(s)

 

Description (Contents)

 

Est. Due
date

 

Cons

 

Equity/
Cost -
Penske
Model -
(A)

 

Equity/
Cost -
SES
Model -
(B)

 

 

 

 

 

 

 

 

 

 

 

 

 

TRSY interest allocation

 

 

 

12/15/03

 

*

 

*

 

 

 

MF System closes

 

 

 

12/18/03

 

*

 

*

 

 

 

MTM to Biz on Livelink

 

 

 

12/18/03

 

*

 

*

 

 

 

TRSY interest allocation to DPL - IA on Internet

 

 

 

12/19/03

 

*

 

*

 

 

 

Corporate freight in DPL

 

 

 

12/19/03

 

*

 

 

 

 

 

CTA Avaliable on Internet

 

 

 

12/22/03

 

*

 

*

 

 

 

APL File in DPL

 

 

 

12/23/03

 

*

 

*

 

 

 

Payroll in DPL

 

 

 

12/24/03

 

*

 

 

 

 

 

IBS billing cut-off

 

 

 

12/25/03

 

*

 

 

 

 

 

CBSI Payroll to DPL

 

 

 

12/25/03

 

*

 

 

 

 

 

A/P to DPL

 

 

 

12/25/03

 

*

 

 

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

12/26/03

 

*

 

*

 

 

 

MTM Hedge entries via e-mail

 

 

 

12/26/03

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

12/29/03

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

12/30/03

 

*

 

*

 

 

 

Fixed Assets to DPL

 

 

 

12/30/03

 

*

 

 

 

 

 

IBS in DPL

 

 

 

12/30/03

 

*

 

 

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

12/31/03

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

1/1/04

 

*

 

*

 

 

 

ATOM Smart Filter - CMS

 

 

 

1/1/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

1/2/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

1/3/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

1/4/04

 

*

 

*

 

 

 

All AU files - 6:00PM

 

 

 

1/5/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

1/5/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

1/6/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

1/7/04

 

*

 

*

 

 

 

Net Income to GE

 

 

 

1/8/04

 

*

 

*

 

 

 

Full Trial Balance to GE

 

 

 

1/9/04

 

*

 

*

 

 

 

TRSY Country risk sub account/current account rec due

 

 

 

1/9/04

 

*

 

*

 

 

 

 

--------------------------------------------------------------------------------

(A)  If  Genworth is similar to Penske I.e it’s own BSLA rolling up to the
segment ( Penske rolls to EM), then the “4” for equity and cost would be
required.

 

(B) If Genworth is simlilar to SES i.e. an entry booked each month/ quarter by
an operating unit (SES entry made by SFG in their own BSLA) then the “4” for
equity and cost columns would NOT be required, however, the necessary financial
information to continue to account for the equity/ cost investment would be
required.

 

(C) After prior consultation with Genworth, not less than 60 days prior to the
date on which the investment in Genworth is first reported using the equity
method, GE will advise Genworth whether to follow the Penske Model or the SES
Model.  Thereafter and so long as the investment in Genworth is reported using
the equity method, at the request of either party to be made by such party no
more frequently than once every 6 months, Genworth and GE will work together in
good faith to address requested modifications of the reporting under the equity
method.

 

2

--------------------------------------------------------------------------------


 

Schedule Name(s)

 

Description (Contents)

 

Est. Due
date

 

Cons

 

Equity

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

FAS 133 template

 

 

 

1/5/04

 

*

 

 

 

 

 

Acquisition / Disposition Information

 

Revenue and NI (Excel)

 

1/9/04

 

*

 

 

 

 

 

Acquisition / Disposition Tracker

 

Acquisitions and Dispositions Closed in the Quarter (Excel)

 

1/9/04

 

*

 

 

 

 

 

Acquisition / Disposition Webtool

 

Acquisition and Disposition Tracker (Webtool)

 

1/9/04

 

*

 

 

 

 

 

WRI Geographic Summary

 

Confirmation of numeric data via e-mail

 

1/8/04

 

*

 

*

 

 

 

DR4MGOP (FP&A)

 

Volume / Write Offs / Equity / Non -Earnings

 

1/8/04

 

*

 

 

 

 

 

DR4FX (FP&A)

 

FX Revenue and NI

 

1/9/04

 

*

 

 

 

 

 

DR140 (FP&A)

 

Gains DR

 

1/9/04

 

*

 

 

 

 

 

Balance Sheet and P&L (Note)

 

Spreadsheet / Presentation Format

 

 

(D)

 

 

*

 

*

 

Key Drivers Analysis / Discussion  (Note)

 

 

 

 

(D)

 

 

*

 

 

 

WRI Non Earning (FP&A)

 

Non Earning > $3MM

 

1/10/04

 

*

 

 

 

 

 

WRI Comments (FP&A)

 

WRI - Gains, Other One-Offs, Other Tax

 

1/9/04

 

*

 

 

 

 

 

Unusual / Non-Recurring Items > $10MM

 

E-mail Submission

 

1/9/04

 

*

 

 

 

 

 

DR107BL

 

Non Earning

 

1/9/04

 

*

 

 

 

 

 

DR019AS3.2

 

Roll Forward – Investment Securities Assets 3.2

 

1/9/04

 

*

 

 

 

 

 

CF-1 for Cash Flow

 

 

 

1/10/04

 

*

 

 

 

 

 

WRI Non Earning (DR107BL)

 

Non Earning; WRI Non Earning (DR107BL) – Variance Commentary

 

1/10/04

 

*

 

 

 

 

 

DR 106

 

Financing Receivables

 

1/10/04

 

*

 

 

 

 

 

DR 171

 

Intangible Assets

 

1/10/04

 

*

 

 

 

 

 

DR115REC

 

FAS115 Reconciliation

 

1/10/04

 

*

 

 

 

 

 

WRI Non Earning (DR107BL)

 

Non Earning; WRI Non Earning (DR107BL) – Variance Commentary

 

1/11/04

 

*

 

 

 

 

 

WRI AFL

 

WRI Allowance for Losses – Variance Commentary

 

1/11/04

 

*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WRI FAS 115 Rec (DR 115 Rec)

 

WRI FAS 115 Gains/losses Reconciliation -Variance Commentary

 

1/11/04

 

*

 

 

 

 

 

WRI Financing Receivables (DR 106)

 

WRI Financing Receivables (DR106) including roll forward for loans and leases –
Variance Commentary

 

1/11/04

 

*

 

 

 

 

 

WRI Intangible Assets (DR 171)

 

WRI  Intangible Assets  (DR171) – Variance Commentary

 

1/11/04

 

*

 

 

 

 

 

WRI Invest Sec. RollForward (DR 109 ULA)

 

Roll Forward-Variance Commentary and ULA security Listing

 

1/11/04

 

*

 

 

 

 

 

WRI Investment Sec. Realized Gains / Losses (DR 019 AS 3.2)

 

WRI Realized Gains/Losses -Variance Commentary and Impairment Listing

 

1/11/04

 

*

 

 

 

 

 

WRI MD&A Balance Sheet Analysis

 

Variance Commentary for Balance Sheet

 

1/12/04

 

*

 

 

 

 

 

DR – GECS Revenue

 

EIA

 

1/12/04

 

*

 

 

 

 

 

DR- 450 Minority Interest

 

Minority Interest

 

1/12/04

 

*

 

 

 

 

 

WRI- Minority Interest

 

Minority Interest

 

1/12/04

 

*

 

 

 

 

 

WRI Geographic Summary

 

Variance Commentary for all line items on a QTD basis

 

1/13/04

 

*

 

*

 

 

 

WRI – GECS Revenues

 

EIA

 

1/13/04

 

*

 

 

 

 

 

DR – Other Liabilities (DR XXX)

 

OTL

 

1/15/04

 

*

 

 

 

 

 

DR019ULA

 

Unrealized Loss Aging

 

1/15/04

 

*

 

 

 

 

 

DR103

 

Insurance Liabilities, Reserves and Annuity Benefits- Component Details

 

1/15/04

 

*

 

 

 

 

 

DR180

 

ELTO & PP&E

 

1/15/04

 

*

 

 

 

 

 

DR113

 

Other Assets

 

1/15/04

 

*

 

*

 

 

 

WRI – Accounts Payable (DR 307)

 

A/P

 

1/16/04

 

*

 

 

 

 

 

WRI – Other Liabilities

 

OTL

 

1/16/04

 

*

 

 

 

 

 

WRI Insurance Liabilities Reserve

 

WRI Business Details – Variance Commentary

 

1/16/04

 

*

 

 

 

 

 

WRI MD&A P&L Analysis

 

Variance Commentary for Income Statement - P&L

 

1/16/04

 

*

 

 

 

 

 

 

--------------------------------------------------------------------------------

(D) - Under Equity Method the P&L, Balance Sheet, and Key Drivers will be due
per the GE timeline as provided in the quarterly instructions.

(D) - Under Cost Method the P&L, Balance Sheet, and Key Drivers will be due per
the Genworth quarterly SEC filing timelines.

 

3

--------------------------------------------------------------------------------


 

Schedule Name(s)

 

Description (Contents)

 

Est. Due
date

 

Cons

 

Equity

 

Cost

 

WRI - ELTO / PP&E (DR180)

 

PPE & ELTO (DR180) – Variance Commentary

 

1/16/04

 

*

 

 

 

 

 

DR – Non-Cancelable Leases

 

NCL

 

1/16/04

 

*

 

 

 

 

 

DR – Op & Admin

 

OPA

 

1/16/04

 

*

 

 

 

 

 

DR – Other Receivables

 

OTR

 

1/16/04

 

*

 

 

 

 

 

DR106CM

 

Financing Receivables – Contractual Maturities

 

1/16/04

 

*

 

 

 

 

 

DR106FL

 

Financing Receivables – Financing Leases

 

1/16/04

 

*

 

 

 

 

 

DR019AS3

 

Contractual Maturities – Investment Securities Assets 3

 

1/17/04

 

*

 

 

 

 

 

DR103

 

Insurance Liabilities, Reserves and Annuity Benefits-:1) Average yield used in
Computation of future benefits 2) Roll Forward- Unpaid claims/claim adjustment
expenses 3) Financial Guarantees and credit life risk 4) Property and casualty
operations

 

1/17/04

 

*

 

 

 

 

 

WRI – Insurance Premiums

 

WRI- Insurance Premiums

 

1/17/04

 

*

 

 

 

 

 

WRI – Inv. Sec. Component Detail

 

WRI Component details of Investment Securities Variance Commentary

 

1/17/04

 

*

 

 

 

 

 

WRI – Non-Cancelable Leases

 

NCL

 

1/17/04

 

*

 

 

 

 

 

WRI – Op & Admin

 

OPA

 

1/17/04

 

*

 

 

 

 

 

WRI – Other Receivables

 

OTR

 

1/17/04

 

*

 

 

 

 

 

WRI Financing Leases

 

WRI Financing Leases   (DR106FL) –Variance Commentary.

 

1/17/04

 

*

 

 

 

 

 

WRI – Other Assets (DR 113)

 

WRI Other Assets  (DR113) including roll forward for Associated Companies and
Real Estate – Variance Commentary

 

1/17/04

 

*

 

*

 

 

 

WRI Insurance Receivables

 

Variance Commentary

 

1/17/04

 

*

 

 

 

 

 

WRI Invest Sec business detail

 

WRI- Business Details - Variance Commentary

 

1/17/04

 

*

 

 

 

 

 

DR030FI

 

Financial Instruments

 

1/19/04

 

*

 

 

 

 

 

DR119RNA

 

Net Restricted Assets

 

1/19/04

 

*

 

 

 

 

 

WRI – Component Detail- Insurance Liabilities (DR 103)

 

WRI- Component Detail of Insurance Liabilties, Reserves and Annuity Benefits -
Variance Commentary

 

1/19/04

 

*

 

 

 

 

 

WRI – Financial Guarantees and Credit Life (DR 103)

 

WRI- Financial Guarantees and Credit Life - Variance Commentary

 

1/19/04

 

*

 

 

 

 

 

WRI – Insurance Losses

 

WRI- Insurance Losses - Variance Commentary

 

1/19/04

 

*

 

 

 

 

 

WRI – Unpaid Claims Rollforward (DR 103)

 

WRI – Insurance Reserves; Unpaid Claims and Claim Adjustment Expenses - Variance
Commentary

 

1/19/04

 

*

 

 

 

 

 

WRI Financing Rec. Contractual Maturities (DR 106)

 

WRI Financing Receivables -Contractual maturities    (DR106CM) –Variance
Commentary.

 

1/19/04

 

*

 

 

 

 

 

WRI Invest. Sec Contractual Maturities (DR 019 AS 3_

 

WRI Contractual Maturities Debt Securities - Variance Commentary

 

1/19/04

 

*

 

 

 

 

 

WRI  - Financial Instruments (DR030FI)

 

WRI Financial Instruments (DR 030FI) – Variance Commentary

 

1/20/04

 

*

 

 

 

 

 

WRI – Resticted Net Assets (DR 119RNA)

 

WRI- Restricted Net Assets

 

1/20/04

 

*

 

 

 

 

 

 

NOTE Ongoing P&L and Balance Sheet and Key Drivers Comments Required Under
Equity Method and Cost Method for Operational Management Oversight Purposes, In
addition For Purposes of GE Bookkeeping

 

4

--------------------------------------------------------------------------------


 

MD&A and Annual Report

 

Schedule Name(s)

 

Description (Contents)

 

Est. Due
date

 

Cons

 

Equity

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

MD&A CAP Draft to businesses for review

 

 

 

1/20/04

 

*

 

 

 

 

 

MD&A Ops Draft  to businesses for review

 

 

 

1/21/04

 

*

 

 

 

 

 

Comments on MD&A CAP due

 

 

 

1/22/04

 

*

 

 

 

 

 

MD&A SFD Draft MD&A FR&L Draft  to businesses for review

 

 

 

1/24/04

 

*

 

 

 

 

 

Comments on MD&A Ops due

 

 

 

1/24/04

 

*

 

 

 

 

 

Comments on MD&A SFD & FR&L due

 

 

 

1/26/04

 

*

 

 

 

 

 

Entire MD&A Draft To Businesses For S-O Review

 

 

 

1/27/04

 

*

 

 

 

 

 

S-O Supplemental Acknowledgements Due From Businesses

 

 

 

1/30/04

 

*

 

 

 

 

 

Draft A/R to Disclosure Committee

 

 

 

1/30/04

 

*

 

 

 

 

 

Draft AR #1 of Genworth to GE

 

 

 

TBD

 

*

 

*

 

 

 

Disclosure Committee Mtg. A/R Review

 

 

 

2/4/04

 

*

 

 

 

 

 

Disclosure Committee Meeting A/R Review – Continued

 

 

 

2/5/04

 

*

 

 

 

 

 

Draft AR #2 of Genworth to GE

 

 

 

TBD

 

*

 

*

 

 

 

A/R To Graphics

 

 

 

2/6/04

 

*

 

 

 

 

 

Graphics Prints Board Copies Of A/R

 

 

 

2/7/04

 

*

 

 

 

 

 

A/R Mailed to Board

 

 

 

2/9/04

 

*

 

 

 

 

 

GECS/GECC 10-K  Item 1 to Op-Segments discussion  to businesses for review

 

 

 

2/10/04

 

*

 

 

 

 

 

JRI Annual Closing Review Meeting

 

 

 

2/11/04

 

*

 

 

 

 

 

A/R Verification meetings – all day

 

 

 

2/12/04

 

*

 

 

 

 

 

GE Board Meeting To Review A/R

 

 

 

2/13/04

 

*

 

 

 

 

 

Last day for Non-BOD changes

 

 

 

2/13/04

 

*

 

 

 

 

 

GECS/GECC 10-K  Item 1 to Op-Segments discussion comments due

 

 

 

2/13/04

 

*

 

 

 

 

 

1st Set Printer Proofs

 

 

 

2/13/04

 

*

 

 

 

 

 

Team To Printers

 

 

 

2/14/04

 

*

 

 

 

 

 

Final AR of Genworth to GE

 

 

 

TBD

 

*

 

*

 

 

 

Team At Printers Verifying proofs

 

 

 

2/15/04

 

*

 

 

 

 

 

Incorporate Board Comments

 

 

 

2/16/04

 

*

 

 

 

 

 

A/R Proofs Review

 

 

 

2/16/04

 

*

 

 

 

 

 

(Last Date for BOD Changes)

 

 

 

2/16/04

 

*

 

 

 

 

 

Business Descriptions

 

 

 

2/16/04

 

*

 

 

 

 

 

A/R Proofs Reviewed & Approved

 

 

 

2/17/04

 

*

 

 

 

 

 

A/R Printing

 

 

 

2/18/04

 

*

 

 

 

 

 

A/R Printing

 

 

 

2/18/04

 

*

 

 

 

 

 

Genworth Draft 1 10K to GE

 

 

 

TBD

 

*

 

*

 

 

 

Draft 10-K To Businesses For S-O Review

 

 

 

2/25/04

 

*

 

 

 

 

 

S-O Supplemental Ack. on 10-K Due From Businesses

 

 

 

2/26/04

 

*

 

 

 

 

 

Draft 10-Ks to Disclosure Committee

 

 

 

2/26/04

 

*

 

 

 

 

 

Genworth Draft 2 10K to GE

 

 

 

TBD

 

*

 

*

 

 

 

Disclosure Committee Meeting Review of 10-Ks

 

 

 

2/27/04

 

*

 

 

 

 

 

10-K Review With KSS/JRI

 

 

 

3/1/04

 

*

 

 

 

 

 

Mail 10-K To Board

 

 

 

3/1/04

 

*

 

 

 

 

 

GECS Board Telecom Meeting on 10-K

 

 

 

3/2/04

 

*

 

 

 

 

 

Edgarize 10-Ks

 

 

 

3/2/04

 

*

 

 

 

 

 

Genworth Final 10K to GE

 

 

 

TBD

 

*

 

*

 

 

 

File 10-Ks (All Major Registrants)

 

 

 

3/4/04

 

*

 

 

 

 

 

File DEF14A (proxy)

 

 

 

3/9/04

 

*

 

 

 

 

 

Begin Mailing A/R

 

 

 

3/9/04

 

*

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

Schedule 4.2(a)

 

First and Second Quarter Corporate Reporting Data

 

See First and Second Quarter Corporate Reporting Data worksheet within Excel
document attached hereto

 

 

1

--------------------------------------------------------------------------------


 

Schedule 4.2(a) First and Second Quarter Corporate Reporting Data

 

CDR Submissions/ Data requirements [Closing the Books]

 

 

 

 

 

 

 

C

 

Schedule Name(s)

 

Description (Contents)

 

Est. Due
date - Q1

 

Est. Due
date - Q2

 

Cons

 

Equity/
Cost -
Penske
Model -
(A)

 

Equity/
Cost -
SES
Model -
(B)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRSY interest allocation

 

 

 

3/11/04

 

6/11/04

 

*

 

*

 

 

 

MF System closes

 

 

 

3/14/04

 

6/14/04

 

*

 

*

 

 

 

MTM to Biz on Livelink

 

 

 

3/14/04

 

6/14/04

 

*

 

*

 

 

 

TRSY interest allocation to DPL - IA on Internet

 

 

 

3/15/04

 

6/15/04

 

*

 

*

 

 

 

Corporate freight in DPL

 

 

 

3/15/04

 

6/15/04

 

*

 

 

 

 

 

CTA Avaliable on Internet

 

 

 

3/22/04

 

6/22/04

 

*

 

*

 

 

 

APL File in DPL

 

 

 

3/23/04

 

6/23/04

 

*

 

*

 

 

 

Payroll in DPL

 

 

 

3/23/04

 

6/23/04

 

*

 

 

 

 

 

IBS billing cut-off

 

 

 

3/24/04

 

6/24/04

 

*

 

 

 

 

 

CBSI Payroll to DPL

 

 

 

3/24/04

 

6/24/04

 

*

 

 

 

 

 

A/P to DPL

 

 

 

3/24/04

 

6/24/04

 

*

 

 

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/25/04

 

6/25/04

 

*

 

*

 

 

 

MTM Hedge entries via e-mail

 

 

 

3/25/04

 

6/25/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/25/04

 

6/25/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/26/04

 

6/26/04

 

*

 

*

 

 

 

Fixed Assets to DPL

 

 

 

3/26/04

 

6/26/04

 

*

 

 

 

 

 

IBS in DPL

 

 

 

3/26/04

 

6/26/04

 

*

 

 

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/27/04

 

6/27/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/28/04

 

6/28/04

 

*

 

*

 

 

 

ATOM Smart Filter - CMS

 

 

 

3/28/04

 

6/28/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/30/04

 

6/30/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/30/04

 

6/30/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/30/04

 

6/30/04

 

*

 

*

 

 

 

All AU files - 11:59 p.m.

 

 

 

3/30/04

 

6/29/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/30/04

 

6/30/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/30/04

 

6/30/04

 

*

 

*

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

3/30/04

 

6/30/04

 

*

 

*

 

 

 

Net Income to GE

 

 

 

4/1/04

 

7/1/04

 

*

 

*

 

 

 

Full Trial Balance to GE

 

 

 

4/2/04

 

7/2/04

 

*

 

*

 

 

 

TRSY Country rick sub account/current account rec due

 

 

 

4/9/04

 

7/9/04

 

*

 

*

 

 

 

 

--------------------------------------------------------------------------------

(A) If Genworth is treated similar to Penske i.e it’s own BSLA rolling up to the
segment (Penske rolls to EM), then the “4” for equity and cost would be
required.

 

(B) If Genworth is simlilar to SES i.e. an entry booked each month/ quarter by
an operating unit (SES entry made by SFG in their own BSLA) then the “4” for
equity and cost columns would NOT be required, however, the necessary financial
information to continue to account for the equity/ cost investment would be
required.

 

(C) After prior consultation with Genworth, not less than 60 days prior to the
date on which the investment in Genworth is first reported using the equity
method, GE will advise Genworth whether to follow the Penske Model or the SES
Model.  Thereafter and so long as the investment in Genworth is reported using
the equity method, at the request of either party to be made by such party no
more frequently than once every 6 months, Genworth and GE will work together in
good faith to address requested modifications of the reporting under the equity
method.

 

 

2

--------------------------------------------------------------------------------


 

Schedule Name(s)

 

Description (Contents)

 

Est. Due
date

 

Est. Due
date

 

Cons

 

Equity

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FAS 133 template

 

 

 

3/31/04

 

6/30/04

 

*

 

 

 

 

 

Acquisition / Disposition Information

 

Revenue and NI (Excel)

 

4/2/04

 

7/2/04

 

*

 

 

 

 

 

Acquisition / Disposition Tracker

 

Acquisitions and Dispostions Closed in the Quarter (Excel)

 

4/2/04

 

7/2/04

 

*

 

 

 

 

 

Acquisition / Disposition Webtool

 

Acquisition and Disposition Tracker (Webtool)

 

4/2/04

 

7/2/04

 

*

 

 

 

 

 

DR019AS3.2

 

Roll Forward- Investment Securities

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

DR107BL

 

Non Earning

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

DR 106

 

Financing Receivables

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

DR 171

 

Intangible Assets

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

DR115REC

 

FAS115 Reconciliation

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

Balance Sheet and P&L(Note)

 

Spreadsheet / Presentation Format

 

 

D

 

D

 

 

*

 

*

 

Key Drivers Analysis / Discussion (Note)

 

 

 

 

D

 

D

 

 

*

 

 

 

DR4MGOP (FP&A)

 

Volume / Write Offs / Equity / Non - Earnings

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

DR4FX (FP&A)

 

FX Revenue and NI

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

DR140 (FP&A)

 

Gains DR

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

WRI Non Earning (FP&A)

 

Non Earning > $3MM

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

WRI - Comments

 

WRI - Gains, Other One-Offs, Other Tax

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

Unusual / Non-recurring Items >$10MM

 

E-mail Submission

 

4/2/04

 

7/2/04

 

*

 

 

 

 

 

Cash flow Worksheet

 

 

 

4/3/04

 

7/3/04

 

*

 

 

 

 

 

WRI Non Earning (DR107BL)

 

Non Earning; WRI Non Earning (DR107BL) – Variance Commentary

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

WRI AFL

 

WRI Allowance for Losses – Variance Commentary

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

WRI DR019AS3.2

 

WRI Roll Forward- Investment Securities

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

WRI FAS 115 Rec (DR 115 Rec)

 

WRI FAS 115 Gains/losses Reconciliation -Variance Commentary

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

WRI Financing Receivables (DR 106)

 

WRI Financing Receivables (DR106) including roll forward for loans and leases–
Variance Commentary

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

WRI Intangible Assets (DR 171)

 

WRI Intangible Assets (DR171) – Variance Commentary

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

WRI Invest Sec. RollForward (DR 109 ULA)

 

Roll Forward-Variance Commentary and ULA security Listing

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

DR019ULA

 

Unrealized Loss Aging

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

DR103

 

Insurance Liabilities, Reserves and Annuity Benefits-: Component details

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

DR – GECS Revenue

 

EIA

 

4/4/04

 

7/4/04

 

*

 

 

 

 

 

WRI Insurance Premiums

 

Insurance Premiums commentary

 

4/5/04

 

7/5/04

 

*

 

 

 

 

 

WRI Geographic Summary

 

Variance Commentary for all line items on a QTD basis

 

4/5/04

 

7/5/04

 

*

 

*

 

 

 

WRI Insurance Receivables

 

Variance Commentary

 

4/5/04

 

7/5/04

 

*

 

 

 

 

 

WRI GECS Reveunes from Services

 

WRI - for GECS revenues from services

 

4/5/04

 

7/5/04

 

*

 

 

 

 

 

WRI – Component Detail- Insurance Liabilities (DR 103)

 

WRI- Component Detail of Insurance Liabilties, Reserves and Annuity Benefits -
Variance Commentary

 

4/5/04

 

7/5/04

 

*

 

 

 

 

 

 

--------------------------------------------------------------------------------

(D) - Under Equity Method the P&L, Balance Sheet, and Key Drivers will be due
per the GE timeline as provided in the quarterly instructions.

(D) - Under Cost Method the P&L, Balance Sheet, and Key Drivers will be due per
the Genworth quarterly SEC filing timelines.

 

MD&A and 10Q

 

Schedule Name(s)

 

Description (Contents)

 

Est. Due
date

 

Est. Due
date

 

Cons

 

Equity

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WRI MD&A Balance Sheet Analysis

 

Variance Commentary for Balance Sheet

 

4/5/04

 

7/5/04

 

*

 

 

 

 

 

DR- Cashflow (DBCFGECC/ GECS)

 

Cash flow DR

 

4/6/04

 

7/6/04

 

*

 

 

 

 

 

WRI Cash Flow

 

Cash Flow Commentary

 

4/7/04

 

7/7/04

 

*

 

 

 

 

 

WRI MD&A P&L Analysis

 

Variance Commentary for Income Statement – P&L

 

4/7/04

 

7/7/04

 

*

 

 

 

 

 

 

NOTE Ongoing P&L and Balance Sheet and Key Drivers Comments Required Under
Equity Method and Cost Method for Operational Management Oversight Purposes, In
addition For Purposes of GE Bookkeeping

 

3

--------------------------------------------------------------------------------


 

Schedule Name(s)

 

Description (Contents)

 

Est. Due
date

 

Est. Due
date

 

Cons

 

Equity

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft 1 Circulated

 

 

 

4/12/04

 

7/12/04

 

*

 

 

 

 

 

Comments on Draft 1

 

 

 

4/15/04

 

7/15/04

 

*

 

 

 

 

 

Draft 2

 

 

 

4/15/04

 

7/15/04

 

*

 

 

 

 

 

Business CEOs and CFOs SOX sign-off

 

 

 

4/19/04

 

7/19/04

 

*

 

 

 

 

 

Comments on Draft  2

 

 

 

4/19/04

 

7/19/04

 

*

 

 

 

 

 

Draft 3

 

 

 

4/19/04

 

7/19/04

 

*

 

 

 

 

 

Draft 1 of Genworth 10Q to GE (If Applicable)

 

 

 

4/19/04

 

7/19/04

 

*

 

*

 

 

 

Disclosure Committee 10-Q Review Meeting

 

 

 

4/21/04

 

7/21/04

 

*

 

 

 

 

 

Comments on Draft 3

 

 

 

4/21/04

 

7/21/04

 

*

 

 

 

 

 

Draft 4

 

 

 

4/21/04

 

7/21/04

 

*

 

 

 

 

 

KSS Review

 

 

 

4/22/04

 

7/22/04

 

*

 

 

 

 

 

Comments on Draft 4

 

 

 

4/22/04

 

7/22/04

 

*

 

 

 

 

 

Draft 5

 

 

 

4/22/04

 

7/22/04

 

*

 

 

 

 

 

Draft 2 of Genworth 10Q to GE (If Applicable)

 

 

 

4/23/04

 

7/23/04

 

*

 

*

 

 

 

Audit Committee Meeting

 

 

 

4/24/04

 

7/24/04

 

*

 

 

 

 

 

Final Genworth 10Q to GE (If Applicable)

 

 

 

4/29/04

 

7/29/04

 

*

 

*

 

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule 4.2(b)

 

Third Quarter Corporate Reporting Data

 

See Third Quarter Corporate Reporting Data worksheet within Excel document
attached hereto

 

 

1

--------------------------------------------------------------------------------


 

 

 

Schedule 4.2(b) Third Quarter Corporate Reporting Data

 

CDR Submissions/ Data requirements [Closing the Books]

 

 

 

 

 

 

 

C

 

 

 

 

 

 

 

 

 

Equity/

 

Equity/

 

 

 

 

 

 

 

 

 

Cost —

 

Cost —

 

 

 

 

 

 

 

 

 

Penske

 

SES

 

 

 

 

 

Est. Due

 

 

 

Model —

 

Model —

 

Schedule Name(s)

 

Description (Contents)

 

date

 

Cons

 

(A)

 

(B)

 

 

 

 

 

 

 

 

 

 

 

 

 

TRSY interest allocation

 

 

 

9/10/04

 

•

 

•

 

 

 

MF System closes

 

 

 

9/11/04

 

•

 

•

 

 

 

MTM to Biz on Livelink

 

 

 

9/20/04

 

•

 

•

 

 

 

TRSY interest allocation to DPL — IA on Internet

 

 

 

9/20/04

 

•

 

•

 

 

 

Corporate freight in DPL

 

 

 

9/20/04

 

•

 

 

 

 

 

CTA Avaliable on Internet

 

 

 

9/20/04

 

•

 

•

 

 

 

APL File in DPL

 

 

 

9/20/04

 

•

 

•

 

 

 

Payroll in DPL

 

 

 

9/20/04

 

•

 

 

 

 

 

IBS billing cut-off

 

 

 

9/20/04

 

•

 

 

 

 

 

CBSI Payroll to DPL

 

 

 

9/20/04

 

•

 

 

 

 

 

A/P to DPL

 

 

 

9/21/04

 

•

 

 

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/24/04

 

•

 

•

 

 

 

MTM Hedge entries via e-mail

 

 

 

9/24/04

 

•

 

•

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/24/04

 

•

 

•

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/24/04

 

•

 

•

 

 

 

Fixed Assets to DPL

 

 

 

9/24/04

 

•

 

 

 

 

 

IBS in DPL

 

 

 

9/24/04

 

•

 

 

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/25/04

 

•

 

•

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/25/04

 

•

 

•

 

 

 

ATOM Smart Filter — CMS

 

 

 

9/25/04

 

•

 

•

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/26/04

 

•

 

•

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/26/04

 

•

 

•

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/26/04

 

•

 

•

 

 

 

All AU files —11:59 p.m.

 

 

 

9/28/04

 

•

 

•

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/28/04

 

•

 

•

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/28/04

 

•

 

•

 

 

 

CDR AU/MU Affiliate Rec

 

 

 

9/28/04

 

•

 

•

 

 

 

Net Income to GE

 

 

 

9/30/04

 

•

 

•

 

 

 

Full Trial Balance to GE

 

 

 

10/1/04

 

•

 

•

 

 

 

TRSY Country rick sub account/current account rec due

 

 

 

10/8/04

 

•

 

•

 

 

 

 

(A) If Genworth is similar to Penske I.e it’s own BSLA rolling up to the segment
( Penske rolls to EM), then the “4” for equity and cost would be required.

 

 

(B) If Genworth is simlilar to SES i.e. an entry booked each month/ quarter by
an operating unit (SES entry made by SFG in their own BSLA) then the “4” for
equity and cost columns would NOT be required, however, the necessary financial
information to continue to account for the equity/ cost investment would be
required.

 

(C) After prior consultation with Genworth, not less than 60 days prior to the
date on which the investment in Genworth is first reported using the equity
method, GE will advise Genworth whether to follow the Penske Model or the SES
Model. Thereafter and so long as the investment in Genworth is reported using
the equity method, at the request of either party to be made by such party no
more frequently than once every 6 months, Genworth and GE will work together in
good faith to address requested modifications of the reporting under the equity
method.

 

2

--------------------------------------------------------------------------------


 

Schedule 4.2(b) Third Quarter Corporate Reporting Data - continued

 

 

 

 

 

Est. Due

 

 

 

 

 

 

 

Schedule Name(s)

 

Description (Contents)

 

date

 

Cons

 

Equity

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

WRI Geographic Summary

 

Confirmation of numeric data via e-mail

 

10/1/04

 

•

 

•

 

 

 

FAS 133 template

 

 

 

10/1/04

 

•

 

 

 

 

 

Acquisition/ Disposition Information

 

Revenue and NI (Excel)

 

10/3/04

 

•

 

 

 

 

 

Acquisition / Disposition Tracker

 

Acquisitions and Dispositions Closed in the Quarter (Excel)

 

10/3/04

 

•

 

 

 

 

 

Acquisition / Disposition Webtool

 

Acquisition and Disposition Tracker (Webtool)

 

10/3/04

 

•

 

 

 

 

 

DR— Cashflow (DBCFGECC/ GECS)

 

 

 

10/3/04

 

•

 

 

 

 

 

Balance Sheet and P&L (Note)

 

Spreadsheet / Presentation Format

 

D

 

D

 

•

 

•

 

Key Drivers Analysis / Discussion (Note)

 

 

 

D

 

D

 

•

 

 

 

DR4MGOP (FP&A)

 

Volume / Write Offs / Equity / Non-Earnings

 

10/3/04

 

•

 

 

 

 

 

DR4FX (FP&A)

 

FX Revenue and NI (Excel)

 

10/3/04

 

•

 

 

 

 

 

DR140 (FP&A)

 

Gains DR

 

10/3/04

 

•

 

 

 

 

 

WRI Non Earning (FP&A)

 

Non Earning > $3MM

 

10/3/04

 

•

 

 

 

 

 

WRI Comments

 

WRI — Gains, Other One-Offs, Other Tax

 

10/3/04

 

•

 

 

 

 

 

Unusual / Non-Recurring Items >$10MM

 

E-mail Submission

 

10/3/04

 

•

 

 

 

 

 

DR107BL

 

Non Earning

 

10/4/04

 

•

 

 

 

 

 

WRI Cash Flow

 

 

 

10/4/04

 

•

 

 

 

 

 

DR 106

 

Financing Receivables

 

10/5/04

 

•

 

 

 

 

 

DR 171

 

Intangible Assets

 

10/5/04

 

•

 

 

 

 

 

WRI Non Earning (DR107BL)

 

Non Earning; WRI Non Earning (DR107BL) — Variance Commentary

 

10/5/04

 

•

 

 

 

 

 

WRI AFL

 

WRI Allowance for Losses — Variance Commentary

 

10/5/04

 

•

 

 

 

 

 

WRI FAS 115 Rec (DR 115 Rec)

 

WRI FAS 115 Gains/losses Reconciliation —Variance Commentary

 

10/5/04

 

•

 

 

 

 

 

WRI Financing Receivables (DR 106)

 

WRI Financing Receivables (DR106) including roll forward for loans and leases —
Variance Commentary

 

10/5/04

 

•

 

 

 

 

 

WRI Intangible Assets (DR 171)

 

WRI Intangible Assets (DR171) — Variance Commentary

 

10/5/04

 

•

 

 

 

 

 

WRI Invest Sec. RollForward (DR 109 ULA)

 

Roll Forward-Variance Commentary and ULA security Listing

 

10/5/04

 

•

 

 

 

 

 

DR — Earned Income

 

EIA

 

10/5/04

 

•

 

 

 

 

 

WRI — Earned Income

 

EIA

 

10/5/04

 

•

 

 

 

 

 

WRI Geographic Summary

 

Variance Commentary for all line items on a QTD basis

 

10/5/04

 

•

 

•

 

 

 

DR115REC

 

FAS115 Reconciliation

 

10/5/04

 

•

 

 

 

 

 

DR019ULA

 

Unrealized Loss Aging

 

10/5/04

 

•

 

 

 

 

 

DR103

 

Insurance Liabilities, Reserves and Annuity Benefits— Component Details

 

10/5/04

 

•

 

 

 

 

 

 

 

 

 

 

 

•

 

 

 

 

 

(D) - Under Equity Method the P&L, Balance Sheet, and Key Drivers will be due
per the GE timeline as provided in the quarterly instructions.

(D) - Under Cost Method the P&L, Balance Sheet, and Key Drivers will be due per
the Genworth quarterly SEC filing timelines.

 

3

--------------------------------------------------------------------------------


 

Schedule 4.2(b) Third Quarter Corporate Reporting Data - continued

 

 

 

 

 

 

Est. Due

 

 

 

 

 

 

 

Schedule Name(s)

 

Description (Contents)

 

date

 

Cons

 

Equity

 

Cost

 

WRI MD&A Balance Sheet Analysis

 

Variance Commentary for Balance Sheet

 

10/11/04

 

•

 

 

 

 

 

WRI MD&A P&L Analysis

 

Variance Commentary for Income Statement — P&L

 

10/12/04

 

•

 

 

 

 

 

WRI Investment Sec. Realized Gains / Losses (DR 019 AS 3.2)

 

WRI Realized Gains/Losses —Variance Commentary and Impairment Listing

 

10/30/04

 

•

 

 

 

 

 

WRI Insurance Liabilities Reserve

 

WRI Business Details — Variance Commentary

 

10/30/04

 

•

 

 

 

 

 

DR106CM

 

Financing Receivables — Contractual Maturities

 

10/30/04

 

•

 

 

 

 

 

DR106FL

 

Financing Receivables — Financing Leases

 

10/30/04

 

•

 

 

 

 

 

WRI — Insurance Premiums

 

WRI— Insurance Premiums

 

10/30/04

 

•

 

 

 

 

 

WRI — Inv. Sec. Component Detail

 

WRI Component details of Investment Securities Variance Commentary

 

10/30/04

 

•

 

 

 

 

 

WRI Financing Leases

 

WRI Financing Leases (DR106FL) —Variance Commentary.

 

10/30/04

 

•

 

 

 

 

 

WRI Insurance Receivables

 

Variance Commentary

 

10/30/04

 

•

 

 

 

 

 

WRI Invest Sec business detail

 

WRI— Business Details — Variance Commentary

 

10/30/04

 

•

 

 

 

 

 

WRI — Component Detail— Insurance Liabilities (DR 103)

 

WRI— Component Detail of Insurance Liabilties, Reserves and Annuity Benefits —
Variance Commentary

 

10/30/04

 

•

 

 

 

 

 

WRI — Financial Guarantees and Credit Life (DR 103)

 

WRI— Financial Guarantees and Credit Life — Variance Commentary

 

10/30/04

 

•

 

 

 

 

 

WRI — Insurance Losses

 

WRI— Insurance Losses — Variance Commentary

 

10/30/04

 

•

 

 

 

 

 

WRI — Unpaid Claims Rollforward (DR 103)

 

WRI — Insurance Reserves; Unpaid Claims and Claim Adjustment Expenses — Variance
Commentary

 

10/30/04

 

•

 

 

 

 

 

WRI Financing Rec. Contractual Maturities (DR 106)

 

WRI Financing Receivables —Contractual maturities (DR106CM) —Variance
Commentary.

 

10/30/04

 

•

 

 

 

 

 

WRI Invest. Sec Contractual Maturities (DR 019 AS 3_

 

WRI Contractual Maturities Debt Securities — Variance Commentary

 

10/30/04

 

•

 

 

 

 

 

DR019AS3

 

Contractual Maturities — Investment Securities Assets 3

 

10/30/04

 

•

 

 

 

 

 

DR103

 

Insurance Liabilities, Reserves and Annuity Benefits—:1) Average yield used in
Computation of future benefits 2)Roll Forward— Unpaid claims/claim adjustment
expenses 3) Financial Guarantees and credit life risk 4) Property and casualty
operations

 

10/30/04

 

•

 

 

 

 

 

DR019AS3.2

 

Roll Forward — Investment Securities Assets 3.2

 

10/30/04

 

•

 

 

 

 

 

WRI — ELTO / PP&E (DR180)

 

PPE & ELTO (DR180) — Variance Commentary

 

11/15/04

 

•

 

 

 

 

 

DR — Accounts Payable (DR 307)

 

A/P

 

11/15/04

 

•

 

 

 

 

 

DR — Other Liabilities (DR XXX)

 

OTL

 

11/15/04

 

•

 

 

 

 

 

DR180

 

ELTO & PP&E

 

11/15/04

 

•

 

 

 

 

 

WRI — Accounts Payable (DR 307)

 

A/P

 

11/15/04

 

•

 

 

 

 

 

WRI — Other Liabilities

 

OTL

 

11/15/04

 

•

 

 

 

 

 

DR — Non-Cancelable Leases

 

NCL

 

11/15/04

 

•

 

 

 

 

 

DR — Op & Admin

 

OPA

 

11/15/04

 

•

 

 

 

 

 

DR — Other Receivables

 

OTR

 

11/15/04

 

•

 

 

 

 

 

DR113

 

Other Assets

 

11/15/04

 

•

 

•

 

 

 

WRI — Non-Cancelable Leases

 

NCL

 

11/15/04

 

•

 

 

 

 

 

WRI — Op & Admin

 

OPA

 

11/15/04

 

•

 

 

 

 

 

WRI — Other Receivables

 

OTR

 

11/15/04

 

•

 

 

 

 

 

DR030FI

 

Financial Instruments

 

11/15/04

 

•

 

 

 

 

 

WRI — Other Assets (DR 113)

 

WRI Other Assets (DR113) including roll forward for Associated Companies and
Real Estate — Variance Commentary

 

11/15/04

 

•

 

•

 

 

 

WRI — Financial Instruments (DR030FI)

 

WRI Financial Instruments (DR 030FI) — Variance Commentary

 

11/15/04

 

•

 

 

 

 

 

Schedule 4.2(b) Third Quarter Corporate Reporting Data — continued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WRI — Resticted Net Assets (DR 119RNA)

 

WRI— Restricted Net Assets

 

11/15/04

 

•

 

 

 

 

 

DR119RNA

 

Net Restricted Assets

 

11/15/04

 

•

 

 

 

 

 

 

NOTE Ongoing P&L and Balance Sheet and Key Drivers Comments Required Under
Equity Method and Cost Method for Operational Management Oversight Purposes, In
For Purposes of GE Bookkeeping

 

4

--------------------------------------------------------------------------------


 

Schedule 4.2(b) Third Quarter Corporate Reporting Data - continued

 

MD&A and 10Q

 

 

 

 

 

Est. Due

 

 

 

 

 

 

 

Schedule Name(s)

 

Description (Contents)

 

date

 

Cons

 

Equity

 

Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

Draft 1 Circulated

 

 

 

10/12/04

 

•

 

 

 

 

 

Comments on Draft 1

 

 

 

10/15/04

 

•

 

 

 

 

 

Draft 2

 

 

 

10/15/04

 

•

 

 

 

 

 

Draft 1 of Genworth 10Q to GE

 

 

 

10/19/04

 

•

 

•

 

 

 

Business CEOs and CFOs SOX sign-off

 

 

 

10/19/04

 

•

 

 

 

 

 

Comments on Draft 2

 

 

 

10/19/04

 

•

 

 

 

 

 

Draft 3

 

 

 

10/19/04

 

•

 

 

 

 

 

Disclosure Committee 10-Q Review Meeting

 

 

 

10/21/04

 

•

 

 

 

 

 

Comments on Draft 3

 

 

 

10/21/04

 

•

 

 

 

 

 

Draft 4

 

 

 

10/21/04

 

•

 

 

 

 

 

KSS Review

 

 

 

10/22/04

 

•

 

 

 

 

 

Comments on Draft 4

 

 

 

10/22/04

 

•

 

 

 

 

 

Draft 5

 

 

 

10/22/04

 

•

 

 

 

 

 

Draft 2 of Genworth 10Q to GE

 

 

 

10/23/04

 

•

 

•

 

 

 

Audit Committee Meeting

 

 

 

10/24/04

 

•

 

 

 

 

 

Final Genworth 10Q to GE

 

 

 

10/29/04

 

•

 

•

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

Schedule 4.3

 

FP&A Reports

 

See FP&A Report worksheets in Excel document attached hereto

 

 

1

--------------------------------------------------------------------------------


 

Schedule 4.3 FP&A Reports (SII)

 

 

 

 

Equity

Cost —

Schedule Name(s)

Description (Contents)

Cons

(A)

(B)

DR70PGEC — Business/Operating Level

P&L and Balance Sheet Details for the Estimate

•

 

 

 

Total Assets, Gross Revenues, IBIT, Provision for Taxes,

•

 

 

 

Business Share Allocation, Earnings Unconsolidated Affiliates, Extraordinary
Gains/Losses, Net Income, Total Write-offs, Securitization (NI, Pre Tax Income,
Assets)

 

 

 

Estimated P&L and Balance Sheet

Replaces DR’s when in Equity Method; will use estimate in order to forecast
income associated with the equity investment

 

•

 

Acquisition and Disposition Data

Revenue and NI from Acquisitions/Dispositions (Excel Template)

•

 

 

FIN46 SPE Data

Assets and P&L Estimates relating to FIN46 (Excel Template)

•

 

 

Variance Analysis Comments & Key Drivers and Net Income Walk Analysis

WRI / Excel

•

•

 

Rooftop Spending; Rooftop Savings

Excel Template

•

 

 

Notes:

 

 

 

 

Estimated Due Date:

Session II is Generally Due Mid — October

 

 

 

--------------------------------------------------------------------------------

(A) - Under Equity Method the P&L, Balance Sheet, and Key Drivers will be due
per the GE timeline as provided in the quarterly instructions.

 

(B) - Under Cost Method the P&L, Balance Sheet, and Key Drivers will be due per
the Genworth quarterly SEC filing timelines.

 

 

2

--------------------------------------------------------------------------------


 

 

Schedule 4.3 FP&A Reports (SRO)

 

 

 

 

Equity

Cost —

Schedule Name(s)

Description (Contents)

Cons

(A)

(B)

DR95GECS

P&L and Balance Sheet Details for the Estimate

•

 

 

 

Total Assets, Gross Revenues, IBIT, Provision for Taxes,

•

 

 

 

Business Share Allocation, Earnings Unconsolidated Affiliates,

Extraordinary Gains/Losses, Net Income, Total Write-offs,

Securitization (Net Income, Pre Tax Income, Assets)

 

 

 

 

 

 

 

 

Estimated P&L and Balance Sheet

Replaces DR’s when in Equity Method; will use estimate in order to forecast
income associated with the equity investment

 

•

 

Acquisition and Disposition Estimate

Revenue and NI from Acquisitions/Dispositions (Excel Template)

•

 

 

WRI Risks and Opportunities

WRI Comments of Risks and Opportunities

•

 

 

NI Variance Analysis Comments

Consolidated: WRI Comments for NI Variance Elements; Equity

Method: Spreadsheet Comments

•

•

 

Key Assumptions Comments

Consolidated: WRI Comments for NI Variance Elements; Equity

Method: Spreadsheet Comments

•

•

 

FIN46 SPE Data

Assets and P&L Estimates relating to FIN46 (Excel Template)

•

 

 

Notes:

 

 

 

 

Estimated Due Date:

SRO estimates take place 5 times each year; Estimated timeframes

are Late February, Late May, Late August, Mid October and Mid

November

 

 

 

NI Variance Analysis and Key Assumptions

Under equity method these will not be completed in WRI, but we will

need to see the key drivers analysis to accompany the estimate

 

 

 

--------------------------------------------------------------------------------

(A) - Under Equity Method the P&L, Balance Sheet, and Key Drivers will be due
per the GE timeline as provided in the quarterly instructions.

 

(B) - Under Cost Method the P&L, Balance Sheet, and Key Drivers will be due per
the Genworth quarterly SEC filing timelines.

 

 

3

--------------------------------------------------------------------------------


 

 

Schedule 4.3 FP&A Reports (S1)

 

FP&A - Data requirements for Session I

 

 

 

 

Equity

Cost —

Schedule Name(s)

Description (Contents)

Cons

(A)

(B)

DR70LGEC — Business/Operating Level

P&L and Balance Sheet Details for the Estimate

•

 

 

 

Total Assets, Gross Revenues, IBIT, Provision for Taxes,

•

 

 

 

Business Share Allocation, Earnings Unconsolidated Affiliates, Extraordinary
Gains/Losses, Net Income, Total Write-offs, Securitization (NI, Pre Tax Income,
Assets)

 

 

 

Estimated P&L and Balance Sheet

Replaces DR’s when in Equity Method; will use estimate in

order to forecast income associated with the equity investment

 

•

 

Acquisition and Disposition Data

Revenue and NI from Acquisitions/Dispositions (Excel

Template)

•

 

 

FIN46 SPE Data

Assets and P&L Estimates relating to FIN46 (Excel Template)

•

 

 

Variance Analysis Comments & Key Drivers and Net Income Walk Analysis

WRI / Excel

•

•

 

Notes:

 

 

 

 

Estimated Due Date:

Session I is Generally Due during Late 2Q/Early 3Q

 

 

 

--------------------------------------------------------------------------------

(A) - Under Equity Method the P&L, Balance Sheet, and Key Drivers will be due
per the GE timeline as provided in the quarterly instructions.

 

(B) - Under Cost Method the P&L, Balance Sheet, and Key Drivers will be due per
the Genworth quarterly SEC filing timelines.

 

 

4

--------------------------------------------------------------------------------


 

Schedule 4.3 FP&A Reports (Op Plan)

 

FP&A — Data requirements for Op Plan

 

 

 

 

Equity

Cost —

Schedule Name(s)

Description (Contents)

Cons

(A)

(B) (C)

DR70PGEC — Business/Operating Level

P&L and Balance Sheet Details for the Estimate

•

 

 

 

Total Assets, Gross Revenues, IBIT, Provision for Taxes,

•

 

 

 

Business Share Allocation, Earnings Unconsolidated Affiliates,

Extraordinary Gains/Losses, Net Income, Total Write-offs,

Securitization (NI, Pre Tax Income, Assets)

 

 

 

Estimated P&L and Balance Sheet

Replaces DR’s when in Equity Method; will use estimate in

order to forecast income associated with the equity investment

 

•

•

Acquisition and Disposition Data

Revenue and NI from Acquisitions/Dispositions (Excel

Template)

•

 

 

FIN46 SPE Data

Assets and P&L Estimates relating to FIN46 (Excel Template)

•

 

 

Variance Analysis Comments & Key Drivers

WRI / Excel

•

•

 

and Net Income Walk Analysis

 

 

 

 

Notes:

 

 

 

 

Estimated Due Date:

Op Plan is Generally Due the Thrird Week in January

 

 

 

--------------------------------------------------------------------------------

(A) - Under Equity Method the P&L, Balance Sheet, and Key Drivers will be due
per the GE timeline as provided in the quarterly instructions.

 

(B) - Under Cost Method the P&L, Balance Sheet, and Key Drivers will be due per
the Genworth quarterly SEC filing timelines.

 

(C) - Applicable as long as GE owns at least 5% of Genworth common stock.

 

 

5

--------------------------------------------------------------------------------


 

 

Schedule 4.8

 

Monthly Financial Information

 

See Monthly Financial Information worksheet within Excel document attached
hereto

 

 

1

--------------------------------------------------------------------------------


Schedule 4.8

FP&A Reports

(Monthly)

 

 

 

GE Capital Services

Data Parking Lot (DPL)/Corporate Data Repository (CDR)

2004 Monthly/Quarterly Closing - File Submission Due Dates

GE Capital Services Monthly Close is the last Fiscal Saturday,

Not the Last Sunday as on the GE Fiscal Calendar

Reminder, the dates below may be superceded by the Quarterly Closing
Instructions

 

 

 

Month

 

AU

MU

MO

MF

AL

ML

January

 

N/A

Feb 5 by 11:59 PM

Feb 6 by 11:59 PM

Feb 6 by 11:59 PM

N/A

Feb 6 by 11:59 PM

 

 

 

 

 

 

 

 

February

 

N/A

Mar 4 by 11:59 PM

Mar 5 by 11:59 PM

Mar 5 by 11:59 PM

N/A

Mar 5 by 11:59 PM

 

 

 

 

 

 

 

 

March

a

Mar 30 by 11:59 PM

Mar. 28 by 11:59 PM

Apr 2 by 11:59 PM

Apr 2 by 11:59 PM

Apr 2 by 11:59 PM

N/A

 

b

Mar 31 by Noon

Mar. 28 by 11:59 PM

Apr 2 by 11:59 PM

Apr 2 by 11:59 PM

Apr 2 by 11:59 PM

N/A

 

 

 

 

 

 

 

 

April

 

N/A

May 6 by 11:59 PM

May 7 by 11:59 PM

May 7 by 11:59 PM

N/A

May 7 by 11:59 PM

 

 

 

 

 

 

 

 

May

 

N/A

Jun 3 by 11:59 PM

Jun 4 by 11:59 PM

Jun 4 by 11:59 PM

N/A

Jun 4 by 11:59 PM

 

 

 

 

 

 

 

 

June

a

June 29 by 11:59 PM

June 27 by 11:59 PM

Jul 2 by 11:59 PM

Jul 2 by 11:59 PM

Jul 2 by 11:59 PM

N/A

 

b

June 30 by Noon

June 27 by 11:59 PM

Jul 2 by 11:59 PM

Jul 2 by 11:59 PM

Jul 2 by 11:59 PM

N/A

 

 

 

 

 

 

 

 

July

 

N/A

Aug 5 by 11:59 PM

Aug 6 by 11:59 PM

Aug 6 by 11:59 PM

N/A

Aug 6 by 11:59 PM

 

 

 

 

 

 

 

 

August

 

N/A

Sep 2 by 11:59 PM

Sep 3 by 11:59 PM

Sep 3 by 11:59 PM

N/A

Sep 3 by 11:59 PM

 

 

 

 

 

 

 

 

September

a

Sep 28 by 11:59 PM

Sep 26 by 11:59 PM

Oct 1 by 11:59 PM

Oct 1 by 11:59 PM

Oct 1 by 11:59 PM

N/A

 

b

Sept 29 by Noon

Sep 26 by 11:59 PM

Oct 1 by 11:59 PM

Oct 1 by 11:59 PM

Oct 1 by 11:59 PM

N/A

 

 

 

 

 

 

 

 

October

 

N/A

Nov 4 by 11:59 PM

Nov 5 by 11:59 PM

Nov 5 by 11:59 PM

N/A

Nov 5 by 11:59 PM

 

 

 

 

 

 

 

 

November

 

N/A

Dec 2 by 11:59 PM

Dec 3 by 11:59 PM

Dec 3 by 11:59 PM

N/A

Dec 3 by 11:59 PM

 

 

 

 

 

 

 

 

December

 

Jan 5 by 6:00 PM

Jan 1 by 11:59 PM

Jan 7 by 8:00 AM

Jan 7 by 8:00 AM

Jan 7 by 8:00 AM

N/A

 

 

 

 

 

 

 

 

a - Non 3 day close businesses

 

b - 3 day close businesses

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 5.2(d)

 

Transaction Documents – Genworth Indemnification

 

Asset Management Services Agreement

Derivative Management Services Agreement

Mortgage Services Agreement

Outsourcing Services Separation Agreement

Registration Rights Agreement

Tax Matters Agreement

Transition Services Agreement

Long-Term Care Retrocession Agreements

Structured Settlement Annuity Reinsurance Agreements

Variable Annuity Reinsurance Agreements

Medicare Supplement Reinsurance Agreement

European Transition Services Agreement

International Tax Matters Agreements

French Transfer Agreement

Investment Management Agreements

Trust Agreements

Capital Maintenance Agreement

Business Services Agreement

UFLIC ESG Services Agreement

JLIC Recapture Agreement

UFLIC Agreements

 

 

1

--------------------------------------------------------------------------------


 

Schedule 5.3(c)

 

 

Transaction Documents – GE Indemnification

 

Asset Management Services Agreement

Derivative Management Services Agreement

Mortgage Services Agreement

Outsourcing Services Separation Agreement

Registration Rights Agreement

Tax Matters Agreement

Transition Services Agreement

Long-Term Care Retrocession Agreements

Structured Settlement Annuity Reinsurance Agreements

Variable Annuity Reinsurance Agreements

Medicare Supplement Reinsurance Agreement

European Transition Services Agreement

International Tax Matters Agreements

French Transfer Agreement

Investment Management Agreements

Trust Agreements

Capital Maintenance Agreement

Business Services Agreement

UFLIC ESG Services Agreement

JLIC Recapture Agreement

UFLIC Agreements

 

 

1

--------------------------------------------------------------------------------


 

Schedule 5.4

 

IPO Registration Statement

 

•                  The last 3 sentences of the 5th paragraph under “Prospectus
Summary—Formation of Genworth Financial, Inc.”

•                  The 2nd, 3rd, 4th and 5th sentences under “Risk Factors—Risks
Relating to Our Separation from GE — GE has significant control over us and may
not always exercise its control in a way that benefits our public stockholders.”

•                  The 2nd paragraph under “Risk Factors— Risks Relating to this
Offering—Future sales of a substantial number of shares of our common stock may
depress the price of our shares.”

•                  The last 2 sentences of the 4th paragraph under “Corporate
Reorganization—Our History”

•                  The last 3 sentences of the 5th paragraph under “Corporate
Reorganization—Formation of Genworth Financial, Inc.”

•                  The 2nd paragraph under “Ownership of Common Stock.”

•                  The 2nd paragraph (except the 1st sentence) under “Shares
Eligible for Future Sale — Sale of Restricted Shares.”

 

Equity Units Registration Statement

 

•                  The last 3 sentences of the 5th paragraph under “Prospectus
Summary—Formation of Genworth Financial, Inc.”

•                  The 2nd, 3rd, 4th and 5th sentences under “Risk Factors—Risks
Relating to Our Separation from GE — GE has significant control over us and may
not always exercise its control in a way that benefits our public stockholders.”

•                  The 2nd paragraph under “Risk Factors— Risks Relating to the
Equity Units—The trading prices for the Corporate Units and Treasury Units will
be directly affected by the trading prices of our Class A Common Stock—Future
sales of a substantial number of shares of our common stock may depress the
price of our shares.”

•                  The last 2 sentences of the 4th paragraph under “Corporate
Reorganization—Our History”

•                  The last 3 sentences of the 5th paragraph under “Corporate
Reorganization—Formation of Genworth Financial, Inc.”

•                  The 2nd paragraph under “Ownership of Common Stock.”

•                  The 2nd paragraph (except the 1st sentence) under “Shares
Eligible for Future Sale — Sale of Restricted Shares.”

 

Series A Preferred Stock Registration Statement

 

•                  The last 3 sentences of the 5th paragraph under “Prospectus
Summary—Formation of Genworth Financial, Inc.”

•                  The 2nd, 3rd, 4th and 5th sentences under “Risk Factors—Risks
Relating to Our Separation from GE — GE has significant control over us and may
not always exercise its control in a way that benefits our public stockholders.”

•                  The last 2 sentences of the 4th paragraph under “Corporate
Reorganization—Our History”

 

 

1

--------------------------------------------------------------------------------


 

•                  The last 3 sentences of the 5th paragraph under “Corporate
Reorganization—Formation of Genworth Financial, Inc.”

•                  The 2nd paragraph under “Ownership of Common Stock.”

•                  The 2nd paragraph (except the 1st sentence) under “Shares
Eligible for Future Sale — Sale of Restricted Shares.”

 

2

--------------------------------------------------------------------------------


 

Schedule 6.3

 

Insurance Coverage

 

 

General Electric Company

Global Insurance Programs

Property / Casualty

 

See worksheet attached entitled Blue Ridge 2004 Insurance Schedule

 

 

1

--------------------------------------------------------------------------------


 

Schedule 6.3

GENERAL ELECTRIC COMPANY

2004 Schedule of Insurance

UPDATED AS OF April 15, 2004

 

Type of Insurance

 

Underwriter

 

Renewal Date

 

 

2004 Premium Allocation

A.  LIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Aircraft Liability

 

Global Aerospace

 

9/16/2004

 

$

—

 

 

 

 

 

 

 

 

 

 

2

 

Automobile Liability - U.S.

 

Electric Insurance Co.

 

1/1/2005

 

$

100,500

 

 

 

 

 

 

 

 

 

 

3

 

General Liability - U.S.

 

Electric Insurance Co.

 

1/1/2005

 

$

2,901,900

 

 

 

 

 

 

 

 

 

 

4

 

Auto/General Liability - Foreign Master
(DIC/DIL)

 

ACE American Ins. Co.
(reinsured 100% to Electric)

 

12/1/2004

 

$

585,400

 

 

 

 

 

 

 

 

 

 

5

 

Employer’s Liability - U.S.

 

Electric Insurance Co.

 

1/1/2005

 

incl. under A.4

 

 

 

 

 

 

 

 

 

 

6

 

Employer’s Liability - Foreign Master

 

ACE American Ins. Co.
(reinsured 100% to Electric)

 

12/1/2004

 

incl. under A.4

 

 

 

 

 

 

 

 

 

 

7

 

Excess Liability  (Occurrence Coverage)
(including coverages under 2 - 6 above)

 

Electric Insurance Co.

 

12/1/2004

 

incl. under A.3

 

 

 

 

 

 

 

 

 

 

8

 

Excess Liability  (Occurrence Coverage)
(including coverages under 2 - 7 above)

 

Munich-American (Am. Alternative)

 

12/1/2004

 

incl. under A.3

 

 

 

 

 

 

 

 

 

 

9

 

Excess Liability  (Occurrence Coverage)
(including coverages under 2 - 8 above)

 

National Union Fire Insurance Co. of Pittsburgh, PA (lead)

 

12/1/2004

 

incl. under A.3

 

 

 

 

 

 

 

 

 

 

10

 

Excess Liability (Occurrence Reported Covg)
(including coverages under 2 - 9 above)

 

Various

 

12/1/2004

 

incl. under A.3

 

 

2

--------------------------------------------------------------------------------


 

Type of Insurance

 

Underwriter

 

Renewal Date

 

2004 Premium Allocation

 

 

 

 

 

 

 

 

 

B.  COMBINED SPECIALTY INSURANCE PROGRAM

 

 

 

 

 

$

4,338,500

1

 

Errors & Omissions (including Multimedia and Mortgage Operations Liability)

 

 

 

 

 

 

2

 

Broad-Form Crime (including Fidelity)

 

 

 

 

 

 

3

 

Employment Practices

 

 

 

 

 

 

4

 

Fiduciary Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Layer 1 (a)

 

Self-Insured Retention

 

N/A

 

 

 

 

Layer 1 (b)

 

ACE-“fronted” policy only

 

6/11/2004

 

 

 

 

Layer 2

 

Max Re

 

6/11/2005

 

 

 

 

 

 

 

 

 

 

 

5

 

Directors & Officers of GE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Individuals (Non-indemnifiable)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Layer 1

 

ACE/XL/Munich

 

6/11/2004

 

 

 

 

 

 

 

 

 

 

 

 

 

b. Company Reimbursement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Layer 1

 

Self-Insured Retention

 

N/A

 

 

 

 

Layer 2

 

Max Re

 

6/11/2005

 

 

 

 

 

 

 

 

 

 

 

C.  GLOBAL PROPERTY, including:

 

 

 

 

 

$

1,082,600

1

 

Property Damage

 

ACE Insurance Co. & Others

 

9/1/2004

 

 

 

 

 

 

 

 

 

 

 

2

 

Business Interruption

 

ACE Insurance Co. & Others

 

9/1/2004

 

 

 

 

 

 

 

 

 

 

 

3

 

Earthquake/Flood

 

ACE Insurance Co. & Others

 

9/1/2004

 

 

 

 

 

 

 

 

 

 

 

4

 

Transportation

 

ACE Insurance Co. & Others

 

9/1/2004

 

 

 

3

--------------------------------------------------------------------------------


 

Type of Insurance

 

Underwriter

 

Renewal Date

 

2004 Premium Allocation

 

 

 

 

 

 

 

 

 

 

D.  OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Transportation-Employee Moves

 

Electric Insurance Co.

 

1/1/2005

 

$

—   

 

 

 

 

 

 

 

 

 

 

2

 

Environmental Impairment Expense

 

ELM Insurance Co. (Electric)

 

1/1/2005

 

$

—   

 

 

 

 

 

 

 

 

 

 

3

 

Workers’ Compensation

 

Electric Insurance Co.

 

1/1/2005

 

$

1,350,000 *

 

 

*Note that this program is billed based on actual claims paid during the
calendar year, per agreement between Corp. Healthcare, Corp. Insurance, and GE
businesses in 2001.  Allocation amount provided is only an estimate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Excess Workers’ Compensation

 

 

 

 

 

$

—   

 

 

OH only, excess of self-insurance

 

Electric Insurance Co.

 

1/1/2005

 

 

 

 

 

OH only, excess of self-insurance

 

Electric Insurance Co.

 

1/1/2005

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Surety program (bonds issued as requested)

 

Various

 

n/a

 

$

98,200

 

note: Ohio businesses covered under one of the policies above, based on
deductible choice

 

 

 

4

--------------------------------------------------------------------------------


 

 

Schedule 6.5(b)

 

All contracts and agreements listed in the GE restrictive covenant database.

 

 

1

--------------------------------------------------------------------------------


 

Schedule 6.10

 

Continuation of Certain Arrangements

 

•                  At Genworth’s request, General Electric Capital Services,
Inc. shall use commercially reasonable terms to renew the Credit Derivative
Transaction entered into with Deutsche Bank AG London Branch dated as of March
13, 2002 relating to Brookfield Life Assurance Company’s USD 400,000,000
Floating Rate Note Program Series 2002-A-1 for a minimum of three additional
five year periods on terms and conditions that are substantially similar to the
expiring terms.

 

•                  GE Capital International Holdings Corporation’s continuing
obligations (relating to discussions with tax authorities and general document
access) under the Project Talon acquisition agreement (pursuant to which
Barclays Bank PLC’s Guernsey captive mortgage insurer was acquired - since
renamed GE Mortgage Insurance (Guernsey) Limited)

 

•                  GEMICO US Undertaking Agreement between GECC and
International Business Machine Corporation dated August 3, 1999 (IBM will upon
notice make available to the Superintendent of Financial Institution of Canada
for inspection at the Facilities all data or information being processed or
maintained by it in respect of the daily insurance operation of GE Capital
Mortgage Insurance Company (Canada))

 

 

1

--------------------------------------------------------------------------------


 

Schedule 6.12(b)(i)(B)

 

Business Activities

 

•                  Acquiring any mortgage loan portfolio from a third party,
extending loans to customers without regard to the ratio of the principal amount
of the loan to the value of the property against which it is secured or where
the loan is secured by a second or subsequent mortgage.

 

•                  Providing a guarantee (or similar arrangement) in respect of
any mortgage securities or mortgage loan portfolios that are sold to a third
party (i) by GE or any Affiliate of GE, or (ii) by another third party that
purchased such securities or loans from GE or any Affiliate of GE.

 

•                  Private label long-term care insurance services (e.g.,
business of ERC Long Term Care Solutions, Inc.)

 

•                  Private label and turnkey services for primary insurers
(including product development, administration and reinsurance)

 

•                  Life insurance and similar products marketed or underwritten
by the PMG business (e.g., “Instant Issue Life Insurance, Juvenile Life, Whole
Life), including burial policies.

 

•                  Commercial auto insurance

 

 

1

--------------------------------------------------------------------------------


 

Schedule 6.15

GE Policies

 

Communications/IR

Covered by Master Agreement

 

EHS

Covered by GE Integrity Policy – See below under Legal/Compliance

 

Facilities

Real Estate Services Operation (RESO) Process Documentation (Operational
Processes)

 

Finance/Accounting

GEFA Travel and Living Policy

 

Governance

Covered by Master Agreement and Genworth Charter and Bylaws

 

HR

•                  Existing local Genworth programs, practices and policies
pursuant to the Employee Matters Agreement and as amended from time to time
consistent with the Employee Matters Agreement

•                  Employee Relations Bulletins (e.g., absence payments,
emergency aid, Continuity of Service Rules, etc.)

•                  Employment Data Protection Standards

•                  Contingent Worker Standards and Guidelines

•                  Immigration and Cross Border Mobility Practices

•                  GEFA Pre-hire/Sourcing Background Checking

•                  Employee Innovation and Propriety Information Protocol

•                  ADR Process (DRP or Resolve)

 

IP

Interim Identity Guidelines (until such time as Exhibit B (Standards and
Guidelines) to the Transitional Trademark License Agreement is completed and
attached to the Transitional Trademark License Agreement)

 

Legal/Compliance

•                  The policies summarized in the compliance guide entitled
“Integrity: the Spirit and Letter of Our Commitment,” the full text of which are
published in their entirety on the website integrity.ge.com and any subsequent
amendments or revisions thereto (Collectively “the Spirit and Letter Policies”)

•                  The implementing procedures for the Spirit and Letter
Policies

•                  The compliance program requirements contained in the
publication entitled “Compliance and Integrity:  A Guide for Leaders”

•                  The Security and Crisis Management Policy published at
Integrity.ge.com

 

 

1

--------------------------------------------------------------------------------


 

•                  The Document Management Procedures published at
Integrity.ge.com

•                  Those Management Procedures published at Integrity.ge.com
that are deemed by the GE Policy Compliance Review Board or its designee to
apply to the operations of Genworth

•                  The requirements for reporting significant litigation
quarterly and annually and trials as required by the Senior Counsel for
Litigation and Legal Policy

•                  Any compliance requirements established by the GE Policy
Compliance Review Board

•                  Procedures for reporting potential conflicts of interest,
including the requirements for periodic surveys of employees to detect potential
conficts of interest

•                  Requirements for the monitoring of securities transactions by
transaction restricted employees

•                  Procedures governing the reporting of concerns by lawyers -
in accordance with Section 307 of the Sarbanes-Oxley Act

•                  Procedures for reporting concerns to the Board of Directors 
— in accordance with Section 301 of the Sarbanes-Oxley Act and the listing
requirements of the New York Stock Exchange

•                  Amended or forthcoming versions of all of these
policies/procedures

•                  The Genworth PAC will coordinate all solicitation and
disbursement activities with the GEPAC Administrator or the Secretary of GEPAC,
and ensure that it complies with aggregate disbursement limits set by Federal
Election Commission rules and campaign finance statutes.

•                  With respect to solicitation activities in 2004 (or any year
in which an employee may have contributed to GEPAC directly or through payroll
deduction), GenworthPAC and GEPAC must ensure that payroll and check
contributions do not in combination exceed individual PAC contribution limits
(currently $5,000 per year.)

•                  With respect to disbursements, GenworthPAC must submit
contribution requests to the GEPAC Administrator to determine the remaining
amount which may be contributed, and determine which entity among the affiliated
PACs will make the contribution.  GenworthPAC limits are subject to the full 6
year cycle of US Senate races and the 2 year cycle for House races.

 

Risk

Policy 5.0 approval authorities for new business

Policy 6.0 for portfolio/product management processes

 

Sourcing/IT

Corporate Security Policy

Corporate Data Privacy Policy

IT Policies related to maintaining adequate disclosure controls under the
Sarbanes-Oxley Act

 

Tax

Covered by Tax Matters Agreements and International Tax Matters Agreements

 

Treasury

Match Funding Policy

Debt and Credit Support Obligations Policy

 

2

--------------------------------------------------------------------------------


 

Cash Management Policies:  Paper Remittance and Disbursements Policy; Overnight
Investment/Borrowing Policy; Electronic Funds Transfers Policy; Obtaining and
Maintaining Policy; Opening, Closing and Amending Bank Accounts Policy;
provided, however, that such policies shall apply only so long as Genworth
receives each management service

Capital Investments Policy (covered by GE Policy Info 30.6)

Foreign Exchange Policy; provided, however, that such policies shall apply only
so long as Genworth receives foreign exchange services

Commodity Hedging policy

Anti-Money Laundering Policy

Derivatives Policy

OFAC Policy

Compliance Policies Relating to Negative Pledge Covenant and Other Covenants in
Debt Documentation

 

3

--------------------------------------------------------------------------------


 

Schedule 7.1

 

Transaction Documents – Dispute Resolution

 

Asset Management Services Agreement

 

Derivatives Management Services Agreement

 

Liability and Portfolio Management Agreement

 

Mortgage Services Agreement

 

Outsourcing Services Separation Agreement

 

Tax Matters Agreement

 

Long-Term Care Retrocession Agreements

 

Structured Settlement Annuity Reinsurance Agreements

 

Variable Annuity Reinsurance Agreements

 

Medicare Supplement Reinsurance Agreement

 

Business Services Agreement

 

Investment Management Agreements

 

Transitional Trademark Licensing Agreement

 

FACL Reinsurance Agreement

 

FICL Reinsurance Agreement

 

International Tax Matters Agreements

 

European Transition Services Agreement

 

Form of Liability and Portfolio Asset Management Agreements

 

French Reinsurance Agreement

 

UK Transfer Plan

 

Pre-Closing Transfer Documents

 

 

1

--------------------------------------------------------------------------------


 

UFLIC ESG Services Agreement

 

Administrative Services Agreement included in the UFLIC Agreements

 

Trust Agreements but only with respect to disputes, controversies or claims with
The Bank of New York

 

JLIC Recapture Agreement

 

2

--------------------------------------------------------------------------------

